EXHIBIT 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of February 2, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

     General      1   

SECTION 1.2

     Specific Terms      1   

SECTION1.3

     Usage of Terms      2   

SECTION1.4

     [Reserved]      2   

SECTION1.5

     No Recourse      3   

SECTION1.6

     Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION2.1

     Conveyance of the Receivables and the Other Conveyed Property.      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION3.1

     Representations and Warranties of Seller      4   

SECTION3.2

     Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION4.1

     Protection of Title of Purchaser.      8   

SECTION4.2

     Other Liens or Interests      10   

SECTION4.3

     Costs and Expenses      10   

SECTION4.4

     Indemnification.      10   

ARTICLE V. REPURCHASES

     12   

SECTION5.1

     Repurchase of Receivables Upon Breach of Warranty      12   

SECTION5.2

     Reassignment of Purchased Receivables      12   

SECTION5.3

     Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION6.1

     Liability of Seller      13   

SECTION6.2

     Merger or Consolidation of Seller or Purchaser      13   

SECTION6.3

     Limitation on Liability of Seller and Others      14   

SECTION6.4

     Seller May Own Notes or the Certificate      14   

SECTION6.5

     Amendment.      14   

SECTION6.6

     Notices      15   

SECTION6.7

     Merger and Integration      15   

SECTION6.8

     Severability of Provisions      15   

SECTION6.9

     Intention of the Parties.      16   

SECTION6.10

     Governing Law      17   

SECTION6.11

     Counterparts      17   

SECTION6.12

     Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     17   

SECTION6.13

     Nonpetition Covenant      17   

SECTION6.14

     [Reserved]      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A —    Schedule of Receivables Schedule B —    Representations and
Warranties from the Seller as to the Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of February 2, 2012, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of February 2, 2012, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2012-1, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means February 8, 2012.

“Issuer” means AmeriCredit Automobile Receivables Trust 2012-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved]

.

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having

jurisdiction over Seller or its properties (i) asserting the invalidity of this
Agreement or any of the Related Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the Related Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or
under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Backup Servicer, the Noteholders, the
Certificateholder, the Trust Collateral Agent on behalf of the Noteholders or
the Owner Trustee on behalf of the Certificateholder. The provisions of this
Section 5.1 are intended to grant the Issuer and the Trust Collateral Agent a
direct right against Seller to demand performance hereunder, and in connection
therewith, Seller waives any requirement of prior demand against Purchaser with
respect to such repurchase obligation. Any such repurchase shall take place in
the manner specified in Section 3.2 of the Sale and Servicing Agreement.
Notwithstanding any other provision of this Agreement or the Sale and Servicing
Agreement to the contrary, the obligation of Seller under this Section shall not
terminate upon a termination of Seller as Servicer under the Sale and Servicing
Agreement and shall be performed in accordance with the terms hereof
notwithstanding the failure of the Servicer or Purchaser to perform any of their
respective obligations with respect to such Receivable under the Sale and
Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to

 

13



--------------------------------------------------------------------------------

such transaction, no representation or warranty made pursuant to Sections 3.1
and 3.2 of this Agreement shall have been breached (for purposes hereof, such
representations and warranties shall speak as of the date of the consummation of
such transaction) and be continuing, (y) Seller or Purchaser, as applicable,
shall have delivered written notice of such consolidation, merger or purchase
and assumption to the Rating Agencies prior to the consummation of such
transaction and shall have delivered to the Issuer and the Trust Collateral
Agent an Officer’s Certificate of the Seller or a certificate signed by or on
behalf of the Purchaser, as applicable, and an Opinion of Counsel each stating
that such consolidation, merger or succession and such agreement of assumption
comply with this Section 6.2 and that all conditions precedent, if any, provided
for in this Agreement relating to such transaction have been complied with, and
(z) Seller or Purchaser, as applicable, shall have delivered to the Issuer, and
the Trust Collateral Agent an Opinion of Counsel, stating, in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Trust Collateral Agent
in the Receivables and reciting the details of the filings or (B) no such action
shall be necessary to preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the

 

14



--------------------------------------------------------------------------------

Trust Collateral Agent with an Opinion of Counsel, (which may be provided by the
Seller’s internal counsel) that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made on
any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

SECTION 6.14 [Reserved]

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By  

/s/ Susan B. Sheffield

Name:   Susan B. Sheffield Title:   Executive Vice President, Corporate Finance

 

AMERICREDIT FINANCIAL SERVICES,

INC., as Seller

By  

/s/ Sheli Fitzgerald

  Name: Sheli Fitzgerald   Title:   Vice President, Corporate Finance

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee and Trust Collateral Agent

 

By  

/s/ Cheryl Zimmerman

  Name: Cheryl Zimmerman   Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Schedule A

 

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447253899

   433218914    433415403    433595196    433770914    433949633    447119082   
447165309    447197799    447230079

447253907

   433218922    433415452    433595212    433770971    433949658    447119116   
447165317    447197807    447230087

447253915

   433218989    433415502    433595220    433771003    433949773    447119140   
447165325    447197815    447230095

447253923

   433219003    433415544    433595253    433771185    433949831    447119413   
447165333    447197823    447230103

447253931

   433219078    433415585    433595261    433771235    433949864    447119470   
447165341    447197831    447230111

447253949

   433219110    433415593    433595279    433771458    433949872    447119728   
447165358    447197849    447230129

447253956

   433219151    433415627    433595311    433771581    433949880    447119850   
447165366    447197856    447230137

447253964

   433219383    433415668    433595352    433771607    433949898    447119942   
447165374    447197864    447230145

447253972

   433219391    433415718    433595584    433771664    433949914    447120023   
447165382    447197872    447230152

447253980

   433219458    433415767    433595683    433771680    433949930    447120098   
447165390    447197880    447230160

447253998

   433219516    433416484    433595709    433771698    433949955    447120122   
447165408    447197898    447230178

447254004

   433219573    433416518    433595733    433771722    433949971    447120171   
447165416    447197906    447230186

447254012

   433219664    433416633    433595808    433771748    433950011    447120205   
447165424    447197914    447230194

447254020

   433219698    433416674    433595832    433771755    433950110    447120387   
447165432    447197922    447230202

447254038

   433219730    433416740    433595931    433771771    433950177    447120478   
447165440    447197930    447230210

447254046

   433219748    433416773    433595972    433771797    433950185    447120510   
447165457    447197948    447230228

447254053

   433219813    433416799    433596772    433771805    433950201    447120601   
447165465    447197955    447230236

447254061

   433219896    433416823    433596913    433771813    433950318    447120718   
447165473    447197963    447230244

447254079

   433219953    433416898    433596947    433771854    433950425    447120965   
447165481    447197971    447230251

447254087

   433219995    433416906    433596962    433771870    433950474    447121047   
447165499    447197989    447230269

447254095

   433220001    433417003    433597028    433771896    433950508    447121278   
447165507    447198003    447230277

447254103

   433220118    433417045    433597044    433771920    433950532    447121351   
447165515    447198011    447230285

447254111

   433220316    433417136    433597101    433771938    433950847    447121682   
447165523    447198029    447230293

447254129

   433220340    433417193    433597127    433771946    433950862    447121732   
447165531    447198037    447230301

447036773

   433220381    433417243    433597184    433772100    433950888    447121773   
447165549    447198045    447230319

427733357

   433220456    433417284    433597291    433772159    433950953    447121823   
447165556    447198052    447230327

427750849

   433220464    433417334    433597424    433772183    433951019    447121849   
447165564    447198060    447230335

427837976

   433220480    433417466    433597523    433772191    433951027    447121922   
447165572    447198078    447230343

428146492

   433220522    433417631    433597564    433772365    433951100    447122078   
447165580    447198086    447230350

428181309

   433220613    433417656    433597655    433772423    433951126    447122227   
447165598    447198094    447230368

428436091

   433220621    433417839    433597721    433772480    433951159    447122292   
447165606    447198102    447230376

428437297

   433220662    433417888    433597838    433772654    433951167    447122300   
447165614    447198110    447230384

428505804

   433220738    433417904    433597853    433772761    433951266    447122342   
447165622    447198128    447230400

428573067

   433220845    433417995    433597861    433772811    433951399    447122409   
447165630    447198136    447230418

428637516

   433220878    433418001    433597887    433772829    433951415    447122441   
447165648    447198144    447230426

428652416

   433220910    433418019    433598133    433772860    433951456    447122474   
447165655    447198151    447230434

428738868

   433221058    433418084    433598141    433772951    433951506    447122722   
447165663    447198169    447230442

428773428

   433221140    433418134    433598174    433773017    433951555    447122805   
447165671    447198177    447230459

428897649

   433221199    433418142    433598273    433773181    433951605    447122847   
447165689    447198185    447230467

428899033

   433221298    433418159    433598281    433773199    433951613    447123084   
447165697    447198193    447230475

428904023

   433221330    433418274    433598299    433773231    433951621    447123142   
447165705    447198201    447230483

428910285

   433221462    433418316    433598331    433773264    433951654    447123217   
447165713    447198219    447230491

428914592

   433221512    433418332    433598398    433773314    433951662    447123456   
447165721    447198227    447230509

428916407

   433221579    433418340    433598489    433773330    433951704    447123670   
447165739    447198235    447230517

428938807

   433221702    433418514    433598521    433773355    433951720    447124074   
447165747    447198243    447230525

428944508

   433221728    433418589    433598554    433773447    433951753    447124140   
447165754    447198250    447230533

428948673

   433221983    433418670    433598588    433773462    433951779    447124256   
447165762    447198268    447230541

428949531

   433222114    433418746    433598638    433773553    433951795    447124546   
447165770    447198276    447230558



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447262734    447295049    447327305    447359548    447391756    430318642   
446990962    447024407    447061136    447098104 447262742    447295056   
447327313    447359555    447391764    430320390    446990970    447024415   
447061144    447098112 447262759    447295064    447327321    447359563   
447391772    430331660    446990988    447024423    447061151    447098138
447262767    447295072    447327339    447359571    447391780    430338913   
446989857    447024449    447061169    447098146 447262775    447295080   
447327347    447359589    447391798    430340497    446989865    447024456   
447061177    447098153 447262783    447295098    447327354    447359597   
447391806    430341305    446989881    447024464    447061185    447098161
447262791    447295106    447327362    447359605    447391814    430342345   
446989899    447024472    447061193    447098179 447262809    447295114   
447327370    447359613    447391822    430344267    446989907    447024480   
447061201    447098187 447262817    447295122    447327388    447359621   
447391830    430346163    446989915    447024498    447061219    447098195
447262825    447295130    447327396    447359639    447391848    430346205   
446989923    447024506    447061227    447098203 447262833    447295148   
447327404    447359647    447391855    430348755    446989931    447024514   
447061235    447098211 447262841    447295155    447327412    447359654   
447391863    430348979    446989949    447024522    447061243    447098237
447262858    447295163    447327420    447359662    447391871    430349563   
446989956    447024530    447061250    447098245 447262866    447295171   
447327438    447359670    447391889    430349571    446989964    447024548   
447061268    447098260 447262874    447295189    447327446    447359688   
447391897    430354944    446989972    447024555    447061276    447098294
447262882    447295197    447327453    447359696    447391905    430414656   
446989980    447024563    447061284    447098310 447262890    447295205   
447327461    447359704    447391913    430414904    446989998    447024571   
447061292    447098328 447262908    447295213    447327479    447359712   
447391921    430424168    446990004    447024597    447061300    447098336
447262916    447295221    447327487    447359720    447391939    430442269   
446990012    447024605    447061318    447098344 447262924    447295239   
447327495    447359738    447391947    430460907    446990020    447024613   
447061326    447098351 447262932    447295247    447327503    447359746   
447391954    430477141    446990038    447024621    447061334    447098369
447262940    447295254    447327511    447359753    447391962    431313246   
446990046    447024639    447061359    447098377 447262957    447295262   
447327529    447359761    447391970    431314806    446990053    447024647   
447061367    447098385 447262965    447295270    447327537    447359779   
447391988    431339373    446990079    447024654    447061375    447098393
447262973    447295288    447327545    447359787    447391996    431353762   
446990095    447024670    447061383    447098401 447262981    447295296   
447327552    447359795    447392002    431372812    446990103    447024688   
447061391    447098419 447262999    447295304    447327560    447359803   
447392010    431450634    446990111    447024696    447061409    447098427
447263005    447295312    447327578    447359811    447392028    431467760   
446990137    447024704    447061417    447098435 447263013    447295320   
447327586    447359829    447392036    431485796    446990145    447024712   
447061433    447098443 447263021    447295338    447327594    447359837   
447392044    431486307    446990152    447024738    447061441    447098450
447263039    447295346    447327602    447359845    447392051    431492933   
446990160    447024746    447061458    447098476 447263047    447295353   
447327610    447359852    447392069    431497908    446990178    447024753   
447061474    447098484 447263054    447295361    447327628    447359860   
447392077    431504877    446990186    447024761    447061482    447098492
447263062    447295379    447327636    447359878    447392085    431506492   
446990194    447024779    447061490    447098500 447263070    447295387   
447327644    447359886    447392093    431517549    446990202    447024787   
447061508    447098518 447263088    447295395    447327651    447359894   
447392101    431568864    446990210    447024803    447061516    447098526
447263096    447295403    447327669    447359902    447392119    431597970   
446990228    447024811    447061524    447098534 447263104    447295411   
447327677    447359910    447392127    431609072    446990236    447024829   
447061532    447098542 447263112    447295429    447327685    447359928   
447392135    431641034    446990244    447024837    447061565    447098559
447263120    447295437    447327693    447359936    447392143    431649250   
446990251    447024845    447061573    447098567 447263138    447295445   
447327701    447359944    447392150    431682418    446990269    447024852   
447061581    447098575 447263146    447295452    447327719    447359951   
447392168    431694322    446990277    447024860    447061607    447098583
447263153    447295460    447327727    447359969    447392176    431722917   
446990285    447024878    447061615    447098591 447263161    447295478   
447327735    447359977    447392184    431793009    446990293    447024886   
447061623    447098609 447263179    447295486    447327743    447359985   
447392192    431801968    446990301    447024894    447061631    447098617
447263187    447295494    447327750    447359993    447392200    431806637   
446990319    447024902    447061649    447098625 447263195    447295502   
447327768    447360009    447392218    431809300    446990327    447024910   
447061656    447098633 447263203    447295510    447327776    447360017   
447392226    431811066    446990335    447024928    447061664    447098658



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

428974646

   433222122    433418753    433598687    433773629    433951902    447124611   
447165788    447198284    447230566

428979934

   433222155    433418803    433598711    433773645    433951951    447124686   
447165796    447198292    447230574

429006455

   433222213    433418845    433598729    433773793    433952058    447124710   
447165804    447198300    447230582

429010598

   433222221    433418860    433598760    433773819    433952082    447124835   
447165812    447198318    447230590

429013915

   433222247    433418878    433598943    433773942    433952199    447124926   
447165820    447198326    447230608

429024037

   433222379    433418902    433598950    433774056    433952249    447124991   
447165838    447198334    447230616

429036106

   433222494    433418936    433599032    433774072    433952728    447125329   
447165846    447198342    447230624

429053994

   433222528    433418993    433599040    433774122    433952736    447125394   
447165853    447198359    447230632

429054703

   433222544    433419074    433599057    433774155    433952751    447125451   
447165861    447198367    447230640

429054851

   433222569    433419124    433599081    433774171    433952769    447125469   
447165879    447198375    447230657

429058878

   433222601    433419199    433599115    433774221    433952793    447125543   
447165887    447198383    447230673

429068059

   433222767    433419223    433599123    433774239    433952801    447125717   
447165895    447198391    447230681

429073596

   433222791    433419363    433599149    433774254    433952827    447125964   
447165903    447198409    447230699

429105232

   433222833    433419413    433599164    433774262    433952850    447126053   
447165911    447198417    447230707

429106057

   433222841    433419512    433599222    433774395    433952892    447126103   
447165929    447198425    447230715

429107949

   433222890    433419652    433599263    433774536    433953130    447126111   
447165937    447198433    447230723

429112642

   433222932    433419678    433599289    433774551    433953239    447126194   
447165945    447198441    447230731

429121874

   433223047    433419769    433599313    433774668    433953247    447126368   
447165952    447198458    447230749

429122385

   433223112    433419785    433599321    433774759    433953312    447126418   
447165960    447198466    447230756

429125560

   433223161    433419819    433599347    433774791    433953387    447126749   
447165978    447198474    447230764

429135213

   433223229    433419827    433599354    433774817    433953403    447126772   
447165986    447198482    447230772

429147747

   433223237    433419900    433599412    433774916    433953437    447126798   
447165994    447198490    447230780

429148687

   433223328    433419918    433599453    433774940    433953452    447126814   
447166000    447198508    447230798

429173537

   433223336    433419926    433599461    433774957    433953460    447126962   
447166018    447198516    447230806

429175144

   433223435    433419959    433599552    433775004    433953569    447127002   
447166026    447198524    447230814

429176985

   433223583    433419975    433599685    433775012    433953577    447127119   
447166034    447198532    447230822

429179401

   433223690    433420031    433599701    433775053    433953650    447127168   
447166042    447198540    447230830

429182900

   433223757    433420148    433599719    433775160    433953817    447127341   
447166059    447198557    447230848

429183635

   433223807    433420163    433599792    433775236    433953858    447127416   
447166067    447198565    447230855

429183668

   433223823    433420387    433599834    433775269    433953866    447127556   
447166075    447198573    447230863

429191653

   433223849    433420445    433599883    433775301    433953932    447127648   
447166083    447198581    447230871

429194103

   433223864    433420460    433599917    433775335    433953957    447127671   
447166091    447198599    447230889

429194707

   433223880    433420536    433599933    433775368    433953999    447127697   
447166109    447198607    447230897

429202302

   433223922    433420627    433599941    433775376    433954070    447127754   
447166117    447198615    447230905

429210610

   433224011    433420650    433600020    433775434    433954112    447127903   
447166125    447198623    447230913

429219157

   433224144    433420759    433600061    433775483    433954153    447127911   
447166133    447198631    447230921

429219389

   433224177    433420791    433600145    433775491    433954161    447127952   
447166141    447198649    447230939

429220775

   433224193    433420882    433600228    433775541    433954179    447128091   
447166158    447198656    447230947

429223746

   433224243    433420924    433600236    433775558    433954229    447128117   
447166166    447198664    447230954

429232283

   433224292    433421021    433600269    433775566    433954419    447128190   
447166174    447198672    447230962

429247505

   433224342    433421047    433600293    433775582    433954468    447128463   
447166182    447198680    447230970

429251630

   433224359    433421104    433600319    433775681    433954518    447128786   
447166190    447198698    447230988

429255243

   433224391    433421179    433600343    433775699    433954559    447129057   
447166208    447198706    447230996

429267172

   433224441    433421237    433600350    433775707    433954609    447129164   
447166216    447198714    447231002

429277734

   433224458    433421245    433600376    433775723    433954633    447129206   
447166224    447198722    447231010

429299977

   433224573    433421336    433600384    433775871    433954724    447129289   
447166232    447198730    447231028

429305394

   433224631    433421427    433600442    433776044    433954732    447129297   
447166240    447198748    447231036

429322118

   433224789    433421617    433600517    433776333    433954757    447129362   
447166257    447198755    447231044



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447263211

   447295528    447327784    447360025    447392234    431811207    446990343   
447024936    447061672    447098666

447263229

   447295536    447327792    447360033    447392242    431811736    446990350   
447024944    447061680    447098682

447263237

   447295544    447327800    447360041    447392259    431816602    446990368   
447024969    447061698    447098690

447263245

   447295551    447327818    447360058    447392267    431817550    446990376   
447024977    447061706    447098708

447263252

   447295569    447327826    447360066    447392275    431818673    446990384   
447024985    447061714    447098716

447263260

   447295577    447327834    447360074    447392283    431822626    446990392   
447024993    447061722    447098724

447263278

   447295585    447327842    447360082    447392291    431823244    446990400   
447025016    447061730    447098732

447263286

   447295593    447327859    447360108    447392309    431824051    446990418   
447025024    447061748    447098740

447263294

   447295601    447327867    447360124    447392317    431824580    446990426   
447025032    447061755    447098757

447263302

   447295619    447327875    447360132    447392325    431828748    446990442   
447025040    447061763    447098765

447263310

   447295627    447327883    447360140    447392333    431828920    446990459   
447025057    447061771    447098773

447263328

   447295635    447327891    447360157    447392341    431830157    446990467   
447025073    447061789    447098781

447263336

   447295643    447327909    447360165    447392358    431830934    446990475   
447025081    447061797    447098799

447263344

   447295650    447327917    447360173    447392366    431832294    446990483   
447025099    447061805    447098807

447263351

   447295668    447327925    447360181    447392374    431832385    446990491   
447025107    447061813    447098815

447263369

   447295676    447327933    447360199    447392382    431833532    446990509   
447025115    447061839    447098823

447263377

   447295684    447327941    447360207    447392390    431836626    446990517   
447025123    447061847    447098831

447263385

   447295692    447327958    447360215    447392408    431836683    446990525   
447025131    447061854    447098849

447263393

   447295700    447327966    447360223    447392416    431837541    446990533   
447025149    447061862    447098856

447263401

   447295718    447327974    447360231    447392424    431838275    446990541   
447025172    447061870    447098864

447263419

   447295726    447327982    447360249    447392432    431838739    446990558   
447025180    447061888    447098872

447263427

   447295734    447327990    447360256    447392440    431839307    446990566   
447025198    447061904    447098880

447263435

   447295742    447328006    447360264    447392457    431839323    446990574   
447025206    447061912    447098898

447263443

   447295759    447328014    447360272    447392465    431840107    446990582   
447025214    447061920    447098906

447263450

   447295767    447328022    447360280    447392473    431842285    446990590   
447025222    447061938    447098922

447263468

   447295775    447328030    447360298    447392481    431842434    446990608   
447025230    447061946    447098930

447263476

   447295783    447328048    447360306    447392499    431844398    446990616   
447025248    447061953    447098955

447263484

   447295791    447328055    447360314    447392507    431844422    446990624   
447025255    447061961    447098971

447263492

   447295809    447328063    447360322    447392515    431845189    446990632   
447025263    447061979    447098989

447263500

   447295817    447328071    447360330    447392523    431845403    446990996   
447025271    447061987    447098997

447263518

   447295825    447328089    447360348    447392531    431846419    446991002   
447025289    447061995    447099003

447263526

   447295833    447328097    447360355    447392549    431847094    446991010   
447025297    447062001    447099011

447263534

   447295841    447328105    447360363    447392556    431848522    446991028   
447025305    447062019    447099029

447263542

   447295858    447328113    447360371    447392564    431848852    446991036   
447025313    447062027    447099037

447263559

   447295866    447328121    447360389    447392572    431849124    446991044   
447025321    447062035    447099045

447263567

   447295874    447328139    447360397    447392580    431849348    446991051   
447025347    447062043    447099052

447263575

   447295882    447328147    447360405    447392598    431850056    446991069   
447025354    447062050    447099060

447263583

   447295890    447328154    447360413    447392606    431850411    446991077   
447025362    447062068    447099078

447263591

   447295908    447328162    447360421    447392614    431852417    446991085   
447025370    447062076    447099086

447263609

   447295916    447328170    447360439    447392622    431855816    446991093   
447025404    447062084    447099094

447263617

   447295924    447328188    447360447    447392630    431857275    446991101   
447025420    447062092    447099102

447263625

   447295932    447328196    447360454    447392648    431859289    446991119   
447025438    447062118    447099110

447263633

   447295940    447328204    447360462    447392655    431859636    446991127   
447025446    447062126    447099128

447263641

   447295957    447328212    447360470    447392663    431860030    446991143   
447025453    447062134    447099136

447263658

   447295965    447328220    447360488    447392671    431860139    446991150   
447025461    447062142    447099144

447263666

   447295973    447328238    447360496    447392689    431860303    446991168   
447025495    447062159    447099151

447263674

   447295981    447328246    447360504    447392697    431862002    446991176   
447025503    447062167    447099169

447263682

   447295999    447328253    447360512    447392705    431863794    446991184   
447025511    447062175    447099177



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

429327406

   433224821    433421641    433600533    433776366    433954773    447129545   
447166265    447198763    447231051

429342397

   433224839    433421658    433600566    433776374    433954815    447129701   
447166273    447198771    447231069

429342447

   433224847    433421732    433600582    433776440    433954823    447129719   
447166281    447198789    447231077

429345903

   433224912    433421807    433600632    433776465    433954849    447129826   
447166299    447198797    447231085

429362775

   433224946    433421955    433600699    433776473    433954864    447129842   
447166307    447198805    447231093

429367121

   433224979    433421971    433600731    433776499    433954906    447129875   
447166315    447198813    447231101

429374754

   433224987    433422136    433600871    433776507    433954971    447129974   
447166323    447198821    447231119

429378565

   433224995    433422151    433601085    433776598    433954997    447130022   
447166331    447198839    447231127

429379969

   433225109    433422227    433601127    433776606    433955010    447130139   
447166349    447198847    447231135

429382286

   433225133    433422367    433601176    433776614    433955028    447130261   
447166356    447198854    447231143

429435860

   433225174    433422383    433601200    433776762    433955093    447130352   
447166364    447198862    447231150

429447188

   433225273    433422490    433601226    433776788    433955101    447130451   
447166372    447198870    447231168

429460272

   433225356    433422508    433601242    433776895    433955119    447130485   
447166380    447198888    447231176

429467319

   433225372    433422532    433601267    433776903    433955192    447130550   
447166398    447198896    447231184

429473739

   433225414    433422565    433601283    433776986    433955267    447130576   
447166406    447198904    447231192

429477755

   433225422    433422607    433601325    433777034    433955275    447130634   
447166414    447198912    447231200

429481005

   433225430    433422615    433601382    433777059    433955283    447130709   
447166422    447198920    447231218

429485220

   433225471    433422623    433601556    433777091    433955291    447130733   
447166430    447198938    447231226

429485998

   433225513    433422797    433601622    433777125    433955465    447130758   
447166448    447198946    447231234

429487242

   433225547    433422805    433601663    433777174    433955481    447130857   
447166455    447198953    447231242

429502495

   433225554    433422847    433601671    433777190    433955507    447131046   
447166463    447198961    447231259

429505738

   433225562    433422862    433601713    433777265    433955515    447131152   
447166471    447198979    447231267

429510027

   433225612    433422946    433601754    433777323    433955622    447131251   
447166489    447198987    447231275

429516123

   433225729    433423050    433601762    433777380    433955630    447131277   
447166497    447198995    447231283

429566201

   433225794    433423100    433601770    433777455    433955689    447131301   
447166505    447199001    447231291

429584139

   433226016    433423142    433601895    433777489    433955820    447131558   
447166513    447199019    447231309

429589732

   433226057    433423167    433601911    433777497    433955838    447131640   
447166521    447199027    447231317

429594492

   433226107    433423175    433601960    433777547    433955846    447131673   
447166539    447199035    447231325

429601776

   433226115    433423191    433602018    433777562    433955887    447131780   
447166547    447199043    447231333

429606130

   433226131    433423209    433602042    433777646    433955895    447132119   
447166554    447199050    447231341

429609209

   433226149    433423324    433602083    433777661    433955903    447132200   
447166562    447199068    447231358

429617699

   433226172    433423340    433602117    433777687    433955952    447132622   
447166570    447199076    447231366

429623713

   433226180    433423357    433602257    433777703    433956125    447132689   
447166588    447199084    447231374

429625098

   433226289    433423399    433602331    433777737    433956158    447132747   
447166596    447199092    447231382

429674989

   433226305    433423423    433602349    433777786    433956224    447132838   
447166604    447199100    447231390

429676810

   433226313    433423530    433602364    433777828    433956315    447132945   
447166612    447199118    447231408

429679525

   433226396    433423563    433602448    433777836    433956422    447132960   
447166620    447199126    447231416

429818107

   433226404    433423571    433602455    433777851    433956430    447133026   
447166638    447199134    447231424

429887011

   433226453    433423597    433602471    433777877    433956455    447133034   
447166646    447199142    447231432

430188110

   433226487    433423803    433602547    433777885    433956489    447133182   
447166653    447199159    447231440

430237164

   433226503    433423852    433602612    433777919    433956497    447133471   
447166661    447199167    447231457

430294223

   433226529    433423860    433602810    433777950    433956612    447133489   
447166679    447199175    447231465

430309203

   433226552    433423886    433602851    433778065    433956646    447133638   
447166687    447199183    447231473

430331975

   433226693    433423902    433602919    433778107    433956703    447133695   
447166695    447199209    447231481

430436808

   433226784    433423977    433602935    433778172    433956828    447133737   
447166703    447199217    447231499

431176320

   433226792    433423985    433602968    433778180    433956836    447133844   
447166711    447199225    447231507

431213016

   433226842    433424058    433603008    433778248    433956877    447134107   
447166729    447199233    447231515

431219641

   433226867    433424082    433603248    433778255    433956885    447134123   
447166745    447199241    447231523



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447263690

   447296005    447328261    447360520    447392713    431863943    446991192   
447025529    447062183    447099185

447263708

   447296013    447328279    447360538    447392721    431864016    446991200   
447025537    447062191    447099193

447263716

   447296021    447328287    447360546    447392739    431864388    446991218   
447025545    447062209    447099201

447263724

   447296039    447328295    447360553    447392747    431869916    446991226   
447025560    447062233    447099219

447263732

   447296047    447328303    447360561    447392754    431871128    446991234   
447025578    447062241    447099227

447263740

   447296054    447328311    447360579    447392762    431873785    446991242   
447025586    447062258    447099235

447263757

   447296062    447328329    447360587    447392770    431878149    446991259   
447025594    447062266    447099243

447263765

   447296070    447328337    447360595    447392788    431878198    446991267   
447025610    447062274    447099250

447263773

   447296088    447328345    447360603    447392796    431878610    446991275   
447025628    447062282    447099268

447263781

   447296096    447328352    447360611    447392804    431879378    446991283   
447025636    447062290    447099276

447263799

   447296104    447328360    447360629    447392812    431880640    446991291   
447025644    447062308    447099284

447263807

   447296112    447328378    447360637    447392820    431882745    446991309   
447025651    447062316    447099292

447263815

   447296120    447328386    447360645    447392838    431883107    446991317   
447025669    447062324    447099300

447263823

   447296138    447328394    447360652    447392846    431883834    446991325   
447025677    447062332    447099318

447263831

   447296146    447328402    447360660    447392853    431884659    446991333   
447025685    447062340    447099326

447263849

   447296153    447328410    447360678    447392861    431885847    446991341   
447025693    447062357    447099334

447263856

   447296161    447328428    447360686    447392879    431886514    446991358   
447025701    447062365    447099342

447263864

   447296179    447328436    447360694    447392887    431889237    446991366   
447025719    447062373    447099359

447263872

   447296187    447328444    447360702    447392895    431889377    446991374   
447025727    447062381    447099367

447263880

   447296195    447328451    447360710    447392903    431890383    446991382   
447025743    447062399    447099375

447263898

   447296203    447328469    447360728    447392911    431901719    446991390   
447025750    447062407    447099391

447263906

   447296211    447328485    447360736    447392929    431905322    446991408   
447025768    447062415    447099409

447263914

   447296229    447328493    447360744    447392937    431906973    446991416   
447025784    447062423    447099417

447263922

   447296237    447328501    447360751    447392945    431913375    446991424   
447025792    447062431    447099425

447263930

   447296245    447328519    447360769    447392952    431922723    446991432   
447025800    447062449    447099441

447263948

   447296252    447328527    447360777    447392960    431964907    446991440   
447025818    447062456    447099458

447263955

   447296260    447328535    447360785    447392978    431981265    446991457   
447025826    447062464    447099466

447263963

   447296278    447328543    447360793    447392986    431983527    446991465   
447025842    447062472    447099482

447263971

   447296286    447328550    447360801    447392994    432013282    446991473   
447025859    447062498    447099490

447263989

   447296294    447328568    447360819    447393000    432016863    446991481   
447025875    447062506    447099508

447263997

   447296302    447328576    447360827    447393018    432024065    446991499   
447025883    447062514    447099516

447264003

   447296328    447328584    447360835    447393026    432061166    446991507   
447025891    447062530    447099524

447264029

   447296336    447328592    447360843    447393034    432083608    446991515   
447025909    447062548    447099540

447264037

   447296351    447328600    447360850    447393042    432120772    446991523   
447025917    447062555    447099557

447264045

   447296369    447328618    447360868    447393059    432129344    446991531   
447025933    447062563    447099565

447264052

   447296377    447328626    447360876    447393067    432149003    446991549   
447025941    447062571    447099573

447264060

   447296385    447328634    447360884    447393075    432152528    446991556   
447025958    447062589    447099581

447264078

   447296393    447328642    447360892    447393083    432169035    446991564   
447025966    447062597    447099607

447264086

   447296401    447328659    447360900    447393091    432169308    446991572   
447025974    447062605    447099615

447264094

   447296419    447328667    447360918    447393109    432170322    446991580   
447025982    447062613    447099623

447264102

   447296427    447328675    447360926    447393117    432170405    446991606   
447025990    447062621    447099631

447264110

   447296435    447328683    447360934    447393125    432174183    446991614   
447026006    447062639    447099649

447264128

   447296443    447328691    447360942    447393133    432174241    446991630   
447026014    447062647    447099656

447264136

   447296450    447328709    447360959    447393141    432177160    446991648   
447026022    447062662    447099664

447264144

   447296468    447328717    447360967    447393158    432186823    446991655   
447026030    447062670    447099672

447264151

   447296476    447328725    447360975    447393166    432187219    446991663   
447026048    447062688    447099680

447264169

   447296484    447328733    447360983    447393174    432187334    446991671   
447026071    447062704    447099698

447264177

   447296492    447328741    447360991    447393182    432187359    446991689   
447026089    447062712    447099706



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

431233881

   433226875    433424124    433603263    433778271    433956919    447134156   
447166752    447199258    447231531

431334234

   433226891    433424165    433603271    433778412    433956927    447134164   
447166760    447199266    447231549

431370303

   433226917    433424207    433603305    433778487    433956992    447134172   
447166778    447199274    447231556

431463520

   433226925    433424389    433603354    433778495    433957057    447134180   
447166786    447199282    447231564

431474790

   433226982    433424397    433603362    433778503    433957073    447134198   
447166794    447199290    447231572

431525815

   433226990    433424462    433603396    433778511    433957172    447134206   
447166802    447199308    447231580

431548452

   433227097    433424561    433603404    433778537    433957230    447134214   
447166810    447199316    447231598

431705029

   433227105    433424587    433603461    433778578    433957271    447134222   
447166828    447199324    447231606

431737790

   433227220    433424595    433603537    433778594    433957388    447134230   
447166836    447199332    447231614

431787944

   433227238    433424637    433603610    433778602    433957578    447134248   
447166844    447199340    447231622

431811835

   433227311    433424652    433603719    433778628    433957982    447134255   
447166851    447199357    447231648

431817212

   433227337    433424728    433603750    433778636    433958345    447134263   
447166869    447199365    447231655

431823020

   433227386    433424736    433603768    433778669    433958477    447134271   
447166877    447199373    447231663

431826775

   433227451    433425006    433603875    433778701    433958501    447134289   
447166885    447199381    447231671

431848365

   433227634    433425030    433604022    433778719    433958527    447134297   
447166901    447199399    447231689

431851302

   433227642    433425170    433604071    433778735    433958535    447134305   
447166919    447199407    447231697

431854231

   433227675    433425188    433604113    433778743    433958568    447134313   
447166927    447199415    447231705

431858273

   433228087    433425345    433604311    433778834    433958576    447134321   
447166935    447199423    447231713

431869056

   433228145    433425402    433604360    433778891    433958584    447134339   
447166943    447199431    447231721

431882539

   433228186    433425576    433604386    433778958    433958634    447134347   
447166950    447199449    447231739

431884949

   433228269    433425816    433604410    433778966    433958642    447134354   
447166968    447199456    447231747

431894542

   433228434    433425956    433604477    433779030    433958717    447134362   
447166976    447199464    447231754

431922400

   433228467    433426079    433604527    433779089    433958725    447134370   
447166984    447199472    447231762

431932490

   433228509    433426103    433604592    433779121    433958741    447134396   
447166992    447199480    447231770

431949601

   433228517    433426236    433604626    433779253    433958766    447134404   
447167008    447199498    447231788

432056950

   433228582    433426244    433604675    433779451    433958790    447134412   
447167024    447199506    447231796

432062420

   433228723    433426285    433604857    433779469    433958840    447134420   
447167032    447199514    447231804

432071082

   433228731    433426301    433605003    433779485    433958865    447134438   
447167040    447199522    447231812

432073203

   433228764    433426392    433605029    433779592    433958881    447134446   
447167057    447199530    447231820

432090918

   433228871    433426418    433605102    433779600    433958915    447134453   
447167065    447199548    447231838

432091874

   433228970    433426574    433605136    433779626    433958980    447134461   
447167073    447199555    447231846

432136018

   433228996    433426590    433605169    433779691    433959004    447134479   
447167081    447199563    447231853

432164978

   433229044    433426624    433605193    433779774    433959020    447134487   
447167099    447199571    447231861

432175586

   433229093    433426657    433605235    433779808    433959111    447134495   
447167107    447199589    447231879

432179356

   433229168    433426681    433605409    433779899    433959129    447134503   
447167115    447199597    447231887

432182004

   433229259    433426707    433605466    433779949    433959202    447134511   
447167123    447199605    447231895

432194827

   433229358    433426715    433605540    433779998    433959434    447134529   
447167131    447199613    447231903

432195790

   433229432    433426848    433605664    433780012    433959491    447134537   
447167149    447199621    447231911

432202521

   433229515    433426855    433605805    433780038    433959517    447134545   
447167156    447199639    447231929

432222883

   433229523    433426871    433605854    433780186    433959541    447134552   
447167164    447199647    447231937

432223725

   433229531    433427051    433605870    433780244    433959608    447134560   
447167172    447199654    447231945

432224095

   433229549    433427135    433605888    433780269    433959624    447134578   
447167180    447199662    447231952

432237261

   433229606    433427168    433605896    433780319    433959756    447134586   
447167198    447199670    447231960

432241479

   433229622    433427176    433605912    433780426    433959772    447134594   
447167206    447199688    447231978

432242956

   433229663    433427325    433605946    433780525    433959780    447134602   
447167214    447199696    447231986

432249415

   433229804    433427341    433605961    433780541    433959814    447134610   
447167222    447199704    447231994

432257517

   433229846    433427424    433606084    433780574    433959855    447134628   
447167230    447199712    447232000

432260230

   433229879    433427689    433606118    433780632    433959871    447134636   
447167248    447199720    447232018



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447264185

   447296500    447328758    447361007    447393190    432187805    446991697   
447026097    447062738    447099722

447264193

   447296518    447328766    447361015    447393208    432187888    446991705   
447026105    447062746    447099755

447264201

   447296526    447328774    447361023    447393216    432189629    446991713   
447026113    447062753    447099763

447264219

   447296534    447328782    447361031    447393224    432190197    446991721   
447026121    447062761    447099771

447264227

   447296542    447328790    447361049    447393232    432194025    446991739   
447026139    447062787    447099789

447264235

   447296559    447328808    447361056    447393240    432194371    446991747   
447026147    447062795    447099797

447264243

   447296567    447328816    447361064    447393257    432194439    446991754   
447026154    447062803    447099805

447264250

   447296575    447328824    447361072    447393265    432195501    446991762   
447026162    447062811    447099813

447264268

   447296583    447328832    447361080    447393273    432195618    446991770   
447026170    447062829    447099821

447264276

   447296591    447328840    447361098    447393281    432196285    446991788   
447026188    447062837    447099839

447264284

   447296609    447328857    447361106    447393299    432196517    446991796   
447026204    447062845    447099847

447264292

   447296617    447328865    447361114    447393307    432196848    446991804   
447026212    447062878    447099854

447264300

   447296625    447328873    447361122    447393315    432198141    446991812   
447026220    447062886    447099870

447264318

   447296633    447328881    447361130    447393323    432198323    446991820   
447026238    447062894    447099888

447264326

   447296641    447328899    447361148    447393331    432198869    446991838   
447026246    447062902    447099896

447264334

   447296658    447328907    447361155    447393349    432200822    446991846   
447026253    447062910    447099904

447264342

   447296666    447328915    447361163    447393356    432201093    446991853   
447026261    447062928    447099912

447264359

   447296674    447328923    447361171    447393364    432201259    446991861   
447026287    447062936    447099938

447264367

   447296682    447328931    447361189    447393372    432201283    446991879   
447026295    447062951    447099946

447264375

   447296690    447328949    447361197    447393380    432202067    446991887   
447026303    447062969    447099953

447264383

   447296708    447328956    447361205    447393398    432202570    446991895   
447026311    447062977    447099961

447264391

   447296716    447328964    447361213    447393406    432202620    446991903   
447026329    447062985    447099979

447264409

   447296724    447328972    447361221    447393414    432202836    446991911   
447026337    447062993    447099987

447264417

   447296732    447328980    447361239    447393422    432205045    446991937   
447026345    447063009    447100017

447264425

   447296740    447328998    447361247    447393430    432205151    446991945   
447026352    447063017    447100025

447264433

   447296757    447329004    447361254    447393448    432205516    446991952   
447026360    447063033    447100033

447264441

   447296765    447329012    447361262    447393455    432205722    446991960   
447026378    447063041    447100041

447264458

   447296773    447329020    447361270    447393463    432209807    446991978   
447026386    447063066    447100058

447264466

   447296781    447329038    447361288    447393471    432211357    446991986   
447026394    447063082    447100066

447264474

   447296799    447329046    447361296    447393489    432212553    446991994   
447026402    447063090    447100074

447264482

   447296807    447329053    447361304    447393497    432213148    446992000   
447026410    447063108    447100082

447264490

   447296815    447329061    447361312    447393505    432214112    446992018   
447026428    447063116    447100090

447264508

   447296823    447329079    447361320    447393513    432214948    446992026   
447026436    447063124    447100116

447264516

   447296831    447329087    447361338    447393521    432215937    446992034   
447026444    447063132    447100124

447264524

   447296849    447329095    447361346    447393539    432216661    446992042   
447026451    447063140    447100140

447264532

   447296856    447329103    447361353    447393547    432217016    446992059   
447026469    447063165    447100157

447264540

   447296864    447329111    447361361    447393554    432217149    446992067   
447026477    447063173    447100173

447264557

   447296872    447329129    447361379    447393562    432217560    446992075   
447026485    447063181    447100181

447264565

   447296880    447329137    447361387    447393570    432217826    446992083   
447026519    447063199    447100199

447264573

   447296898    447329145    447361395    447393588    432218428    446992091   
447026527    447063207    447100207

447264581

   447296906    447329152    447361403    447393596    432221778    446992109   
447026535    447063215    447100215

447264599

   447296914    447329160    447361411    447393604    432222321    446992117   
447026543    447063223    447100223

447264607

   447296922    447329178    447361429    447393612    432223865    446992125   
447026550    447063231    447100231

447264615

   447296930    447329186    447361437    447393620    432224459    446992133   
447026568    447063249    447100249

447264623

   447296948    447329194    447361445    447393638    432226108    446992141   
447026576    447063256    447100256

447264631

   447296955    447329202    447361452    447393646    432226769    446992158   
447026584    447063264    447100264

447264649

   447296963    447329210    447361460    447393653    432233203    446992166   
447026592    447063272    447100272

447264656

   447296971    447329228    447361478    447393661    432233567    446992174   
447026600    447063280    447100280



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432262152

   433229887    433427895    433606340    433780665    433959962    447134644   
447167255    447199738    447232026

432263911

   433229895    433427903    433606381    433780699    433959970    447134651   
447167263    447199746    447232034

432264653

   433229911    433427960    433606407    433780707    433960093    447134669   
447167271    447199753    447232042

432266229

   433229945    433428034    433606449    433780715    433960143    447134677   
447167289    447199761    447232059

432272060

   433229978    433428125    433606506    433780723    433960150    447134685   
447167297    447199779    447232067

432274645

   433230042    433428141    433606571    433780764    433960234    447134693   
447167313    447199787    447232075

432279735

   433230166    433428166    433606597    433781051    433960382    447134701   
447167321    447199795    447232083

432295517

   433230182    433428349    433606613    433781069    433960663    447134719   
447167339    447199803    447232091

432310555

   433230190    433428356    433606654    433781085    433960671    447134727   
447167347    447199811    447232109

432319457

   433230224    433428422    433606688    433781135    433960689    447134735   
447167354    447199829    447232117

432321115

   433230273    433428463    433606746    433781150    433960770    447134743   
447167362    447199837    447232125

432321248

   433230315    433428513    433606779    433781291    433960820    447134750   
447167388    447199845    447232133

432325058

   433230323    433428570    433606829    433781655    433960846    447134768   
447167396    447199852    447232141

432332906

   433230331    433428687    433606860    433781812    433960861    447134776   
447167404    447199860    447232158

432333037

   433230364    433428745    433606878    433781895    433960911    447134784   
447167412    447199878    447232166

432340230

   433230380    433428786    433606928    433782257    433961000    447134792   
447167420    447199886    447232174

432342350

   433230430    433428794    433606944    433782299    433961034    447134800   
447167438    447199894    447232182

432347946

   433230489    433428802    433606951    433782323    433961091    447134818   
447167446    447199902    447232190

432354330

   433230539    433428836    433607025    433782356    433961117    447134826   
447167453    447199910    447232208

432356426

   433230554    433429032    433607033    433782380    433961125    447134834   
447167461    447199928    447232216

432364180

   433230620    433429040    433607090    433782489    433961133    447134842   
447167479    447199936    447232224

432364354

   433230646    433429073    433607181    433782505    433961307    447134859   
447167487    447199944    447232232

432367811

   433230711    433429099    433607223    433782513    433961323    447134867   
447167495    447199951    447232240

432375046

   433230737    433429107    433607579    433782554    433961349    447134875   
447167503    447199969    447232257

432376796

   433230802    433429172    433607660    433782562    433962180    447134883   
447167511    447199977    447232265

432379766

   433230893    433429248    433607728    433782703    433962230    447134891   
447167529    447199985    447232273

432388270

   433230901    433429255    433607751    433782737    433962255    447134909   
447167537    447199993    447232281

432402667

   433230919    433429313    433607801    433782828    433962263    447134917   
447167545    447200007    447232299

432406221

   433230927    433429347    433607827    433782836    433962388    447134925   
447167552    447200015    447232307

432411791

   433230992    433429420    433607926    433782851    433962438    447134933   
447167560    447200023    447232315

432413409

   433231131    433429503    433608015    433782877    433962487    447134941   
447167578    447200031    447232323

432414779

   433231198    433429529    433608114    433782968    433962511    447134958   
447167586    447200049    447232331

432423606

   433231289    433429537    433608163    433782984    433962545    447134966   
447167594    447200056    447232349

432426591

   433231313    433429586    433608171    433783008    433962586    447134974   
447167602    447200064    447232356

432427086

   433231461    433429602    433608189    433783040    433962644    447134982   
447167610    447200072    447232364

432430353

   433231529    433429610    433608197    433783057    433962727    447134990   
447167628    447200080    447232372

432432185

   433231644    433429636    433608247    433783073    433962859    447135005   
447167636    447200098    447232380

432441293

   433231677    433429669    433608346    433783123    433962909    447135013   
447167644    447200106    447232398

432442663

   433231743    433429701    433608353    433783131    433962974    447135021   
447167651    447200114    447232406

432447407

   433231792    433429719    433608387    433783164    433963006    447135039   
447167669    447200122    447232414

432450633

   433231891    433429727    433608478    433783172    433963097    447135047   
447167677    447200130    447232422

432450880

   433232238    433429735    433608502    433783198    433963139    447135054   
447167685    447200148    447232430

432451888

   433232246    433429792    433608569    433783305    433963154    447135062   
447167693    447200155    447232448

432452159

   433232287    433429859    433608593    433783693    433963170    447135070   
447167701    447200163    447232455

432454734

   433232527    433429883    433608627    433783727    433963204    447135088   
447167719    447200171    447232463

432456150

   433232733    433429917    433608692    433783743    433963220    447135096   
447167727    447200189    447232471

432463248

   433232881    433429941    433608734    433783768    433963295    447135104   
447167735    447200197    447232489

432467728

   433232998    433430063    433608759    433783917    433963352    447135112   
447167743    447200205    447232497



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447264664

   447296989    447329236    447361486    447393679    432234623    446992182   
447026626    447063298    447100298

447264672

   447296997    447329244    447361494    447393687    432235372    446992190   
447026634    447063306    447100306

447264680

   447297003    447329251    447361502    447393695    432237097    446992216   
447026659    447063314    447100314

447264698

   447297011    447329269    447361510    447393703    432237238    446992224   
447026667    447063322    447100322

447264706

   447297037    447329277    447361528    447393711    432237493    446992232   
447026675    447063330    447100330

447264714

   447297045    447329285    447361536    447393729    432238749    446992240   
447026683    447063348    447100348

447264722

   447297052    447329293    447361544    447393737    432240463    446992257   
447026691    447063355    447100355

447264730

   447297060    447329301    447361551    447393745    432240471    446992265   
447026709    447063363    447100363

447264748

   447297078    447329319    447361569    447393752    432241735    446992273   
447026717    447063371    447100389

447264755

   447297086    447329327    447361577    447393760    432241768    446992299   
447026725    447063389    447100397

447264763

   447297094    447329335    447361585    447393778    432241933    446992307   
447026733    447063397    447100405

447264771

   447297102    447329343    447361593    447393786    432244366    446992315   
447026758    447063405    447100413

447264789

   447297110    447329350    447361601    447393794    432246320    446992323   
447026774    447063413    447100421

447264797

   447297128    447329368    447361619    447393802    432248565    446992349   
447026782    447063421    447100439

447264805

   447297136    447329376    447361627    447393810    432251163    446992356   
447026790    447063439    447100454

447264813

   447297144    447329384    447361635    447393828    432251619    446992364   
447026808    447063447    447100462

447264821

   447297151    447329392    447361643    447393836    432251643    446992372   
447026816    447063454    447100470

447264839

   447297169    447329400    447361650    447393844    432253730    446992380   
447026824    447063462    447100488

447264847

   447297177    447329418    447361668    447393851    432254506    446992398   
447026857    447063470    447100496

447264854

   447297185    447329426    447361676    447393869    432255743    446992406   
447026865    447063488    447100504

447264862

   447297193    447329434    447361684    447393877    432258242    446992414   
447026873    447063496    447100520

447264870

   447297201    447329442    447361692    447393885    432258770    446992422   
447026881    447063504    447100538

447264888

   447297219    447329459    447361700    447393893    432259133    446992430   
447026899    447063512    447100546

447264896

   447297227    447329467    447361718    447393901    432259711    446992448   
447026907    447063520    447100553

447264904

   447297235    447329475    447361726    447393919    432261675    446992455   
447026915    447063538    447100561

447264912

   447297243    447329483    447361734    447393927    432263259    446992463   
447026923    447063546    447100587

447264920

   447297250    447329491    447361742    447393935    432265387    446992471   
447026931    447063553    447100611

447264938

   447297268    447329509    447361759    447393943    432265650    446992489   
447026949    447063561    447100629

447264946

   447297276    447329517    447361767    447393950    432266252    446992497   
447026956    447063579    447100637

447264953

   447297284    447329525    447361775    447393968    432266419    446992505   
447026964    447063587    447100645

447264961

   447297300    447329533    447361783    447393976    432266815    446992513   
447026972    447063595    447100686

447264979

   447297318    447329541    447361791    447393984    432267722    446992521   
447026980    447063603    447100694

447264987

   447297326    447329558    447361809    447393992    432269249    446992539   
447027004    447063611    447100702

447264995

   447297334    447329566    447361817    447394008    432270189    446992547   
447027012    447063629    447100710

447265000

   447297342    447329574    447361825    447394016    432270585    446992554   
447027020    447063637    447100728

447265018

   447297359    447329582    447361833    447394024    432270684    446992562   
447027038    447063645    447100736

447265026

   447297367    447329590    447361841    447394032    432272656    446992570   
447027046    447063652    447100744

447265034

   447297375    447329608    447361858    447394040    432273837    446992588   
447027061    447063678    447100751

447265042

   447297383    447329616    447361866    447394057    432274892    446992596   
447027079    447063686    447100769

447265059

   447297391    447329624    447361882    447394065    432276434    446992604   
447027087    447063702    447100777

447265067

   447297409    447329632    447361890    447394073    432276954    446992612   
447027095    447063710    447100785

447265075

   447297417    447329640    447361908    447394081    432277127    446992620   
447027103    447063728    447100793

447265083

   447297425    447329657    447361916    447394099    432278588    446992638   
447027111    447063736    447100801

447265091

   447297433    447329665    447361924    447394107    432282325    446992646   
447027129    447063751    447100819

447265109

   447297441    447329673    447361932    447394115    432285674    446992653   
447027137    447063769    447100827

447265117

   447297458    447329681    447361940    447394123    432286904    446992661   
447027145    447063793    447100835

447265125

   447297466    447329699    447361957    447394131    432287159    446992679   
447027152    447063801    447100843

447265133

   447297474    447329707    447361965    447394149    432287662    446992687   
447027160    447063819    447100850



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432470078

   433233350    433430089    433608874    433783925    433963378    447135120   
447167750    447200213    447232505

432472678

   433233418    433430105    433608882    433784014    433963444    447135138   
447167768    447200221    447232513

432478113

   433233517    433430154    433608908    433784063    433963477    447135146   
447167776    447200239    447232521

432478303

   433233558    433430238    433608924    433784246    433963485    447135153   
447167784    447200247    447232539

432479129

   433233632    433430352    433609047    433784253    433963519    447135161   
447167792    447200254    447232547

432482230

   433233640    433430451    433609062    433784295    433963527    447135179   
447167800    447200262    447232554

432486967

   433233798    433430543    433609070    433784345    433963576    447135187   
447167818    447200270    447232562

432487502

   433233814    433430568    433609351    433784378    433963592    447135195   
447167826    447200288    447232570

432488955

   433233855    433430675    433609476    433784410    433963600    447135203   
447167834    447200296    447232588

432491108

   433233905    433430774    433609500    433784568    433963618    447135211   
447167842    447200304    447232596

432494789

   433233970    433430832    433609526    433784634    433963626    447135229   
447167859    447200312    447232604

432511764

   433234028    433430899    433609534    433784642    433963634    447135237   
447167867    447200320    447232612

432518090

   433234143    433430931    433609609    433784733    433963642    447135245   
447167875    447200338    447232620

432525624

   433234499    433430964    433609617    433784832    433963675    447135252   
447167883    447200346    447232638

432530962

   433234549    433430980    433609641    433784881    433963774    447135260   
447167891    447200353    447232646

432531275

   433234804    433431004    433609658    433784923    433963808    447135278   
447167909    447200361    447232653

432543007

   433234879    433431087    433609948    433784931    433963832    447135286   
447167917    447200379    447232679

432544385

   433234887    433431095    433610011    433785078    433963915    447135294   
447167925    447200387    447232687

432552339

   433235041    433431251    433610045    433785086    433964053    447135302   
447167933    447200395    447232695

432553436

   433235140    433431277    433610151    433785151    433964087    447135310   
447167941    447200403    447232703

432554988

   433235348    433431319    433610177    433785177    433964137    447135328   
447167958    447200411    447232711

432561843

   433235447    433431350    433610185    433785326    433964186    447135336   
447167966    447200429    447232729

432564581

   433235462    433431475    433610243    433785383    433964202    447135344   
447167974    447200437    447232737

432565208

   433235512    433431517    433610276    433785409    433964210    447135351   
447167982    447200445    447232745

432566701

   433235520    433431558    433610375    433785565    433964269    447135369   
447167990    447200452    447232752

432570836

   433235629    433431590    433610409    433785599    433964277    447135377   
447168006    447200460    447232760

432571198

   433235637    433431616    433610524    433785706    433964319    447135385   
447168014    447200478    447232778

432573095

   433235785    433431665    433610623    433785730    433964368    447135393   
447168022    447200486    447232786

432575926

   433235801    433431715    433610649    433785987    433964434    447135401   
447168030    447200494    447232794

432579050

   433235827    433431889    433610664    433786001    433964509    447135419   
447168048    447200502    447232802

432582690

   433235918    433431954    433610680    433786027    433964632    447135427   
447168055    447200510    447232810

432588986

   433235975    433431962    433610730    433786050    433964681    447135435   
447168063    447200528    447232828

432591170

   433236015    433431970    433610755    433786076    433964715    447135443   
447168071    447200536    447232836

432592384

   433236049    433431996    433610771    433786159    433964830    447135450   
447168089    447200544    447232844

432593747

   433236692    433432044    433610847    433786167    433964889    447135468   
447168097    447200551    447232851

432595841

   433236759    433432143    433610888    433786175    433964921    447135476   
447168105    447200569    447232869

432606747

   433236791    433432176    433610912    433786191    433964996    447135484   
447168113    447200577    447232877

432607208

   433236825    433432226    433610946    433786274    433965027    447135492   
447168121    447200585    447232885

432608453

   433236841    433432325    433610953    433787140    433965043    447135500   
447168139    447200593    447232893

432612638

   433236908    433432341    433610987    433787181    433965142    447135518   
447168147    447200601    447232901

432619625

   433236932    433432416    433611050    433787231    433965175    447135526   
447168154    447200619    447232919

432620441

   433236957    433433109    433611126    433787264    433965191    447135534   
447168162    447200627    447232927

432624625

   433236965    433433158    433611175    433787280    433965217    447135542   
447168170    447200635    447232935

432632057

   433236973    433433265    433611209    433787355    433965233    447135559   
447168188    447200643    447232943

432635175

   433237146    433433273    433611266    433787421    433965274    447135567   
447168196    447200650    447232950

432640191

   433237153    433433299    433611308    433787454    433965308    447135575   
447168204    447200668    447232968

432645414

   433237195    433433398    433611340    433787462    433965357    447135583   
447168212    447200676    447232976

432659027

   433237203    433433463    433611365    433787488    433965415    447135591   
447168220    447200684    447232984



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447265141

   447297482    447329715    447361973    447394156    432290005    446992695   
447027178    447063827    447100868

447265158

   447297490    447329723    447361981    447394164    432292266    446992703   
447027186    447063835    447100876

447265166

   447297508    447329731    447361999    447394172    432294379    446992711   
447027194    447063850    447100884

447265174

   447297516    447329749    447362005    447394180    432295020    446992729   
447027202    447063868    447100892

447265182

   447297524    447329756    447362013    447394198    432296184    446992737   
447027210    447063876    447100918

447265190

   447297532    447329764    447362021    447394206    432297281    446992745   
447027228    447063884    447100926

447265208

   447297540    447329772    447362039    447394214    432297562    446992752   
447027236    447063892    447100934

447265216

   447297557    447329780    447362047    447394222    432299642    446992760   
447027244    447063900    447100942

447265224

   447297565    447329798    447362054    447394230    432300853    446992778   
447027251    447063918    447100959

447265232

   447297573    447329806    447362062    447394248    432301463    446992786   
447027269    447063934    447100967

447265240

   447297581    447329814    447362070    447394255    432303428    446992794   
447027285    447063942    447100975

447265257

   447297599    447329822    447362088    447394263    432305423    446992802   
447027293    447063959    447100991

447265265

   447297607    447329830    447362096    447394271    432306777    446992810   
447027301    447063967    447101007

447265273

   447297615    447329848    447362104    447394289    432307783    446992828   
447027319    447063975    447101015

447265281

   447297623    447329855    447362112    447394297    432309318    446992836   
447027335    447063983    447101023

447265299

   447297631    447329863    447362120    447394305    432309615    446992844   
447027343    447063991    447101031

447265307

   447297649    447329871    447362138    447394313    432309904    446992851   
447027350    447064007    447101049

447265315

   447297656    447329889    447362146    447394321    432310142    446992869   
447027368    447064015    447101056

447265323

   447297664    447329897    447362153    447394339    432310332    446992877   
447027384    447064023    447101064

447265331

   447297672    447329905    447362161    447394347    432311777    446992885   
447027392    447064031    447101072

447265349

   447297680    447329913    447362179    447394354    432312502    446992893   
447027400    447064056    447101080

447265356

   447297698    447329921    447362187    447394362    432312643    446992901   
447027418    447064064    447101098

447265364

   447297706    447329939    447362195    447394370    432314789    446992919   
447027426    447064072    447101106

447265372

   447297714    447329947    447362203    447394388    432315075    446992927   
447027442    447064080    447101122

447265380

   447297722    447329954    447362211    447394396    432316354    446992935   
447027459    447064098    447101148

447265398

   447297730    447329962    447362229    447394404    432319671    446992943   
447027475    447064114    447101155

447265406

   447297748    447329970    447362237    447394412    432320216    446992968   
447027483    447064122    447101163

447265414

   447297755    447329988    447362245    447394420    432322634    446992976   
447027491    447064130    447101189

447265422

   447297763    447329996    447362252    447394438    432323186    446992984   
447027509    447064148    447101197

447265430

   447297771    447330002    447362260    447394446    432325173    446992992   
447027517    447064155    447101205

447265448

   447297789    447330010    447362278    447394453    432325934    446993008   
447027525    447064163    447101213

447265455

   447297797    447330028    447362286    447394461    432327724    446993016   
447027533    447064171    447101239

447265463

   447297805    447330036    447362294    447394479    432328227    446993024   
447027541    447064189    447101247

447265471

   447297813    447330044    447362302    447394487    432328243    446993032   
447027558    447064197    447101254

447265489

   447297821    447330051    447362310    447394495    432328284    446993040   
447027566    447064205    447101262

447265497

   447297839    447330069    447362328    447394503    432328342    446993057   
447027574    447064213    447101270

447265505

   447297847    447330077    447362336    447394511    432329175    446993065   
447027582    447064221    447101288

447265513

   447297854    447330085    447362344    447394529    432330629    446993073   
447027590    447064247    447101296

447265521

   447297862    447330093    447362351    447394537    432331155    446993081   
447027608    447064254    447101304

447265539

   447297870    447330101    447362369    447394545    432332500    446993099   
447027616    447064262    447101312

447265547

   447297888    447330119    447362377    447394552    432333169    446993107   
447027624    447064270    447101320

447265554

   447297896    447330127    447362385    447394560    432336048    446993115   
447027640    447064288    447101338

447265562

   447297904    447330135    447362393    447394578    432338762    446993123   
447027665    447064296    447101346

447265570

   447297912    447330143    447362401    447394586    432338929    446993131   
447027681    447064304    447101353

447265588

   447297920    447330150    447362419    447394594    432339430    446993149   
447027699    447064312    447101361

447265596

   447297938    447330168    447362427    447394602    432342756    446993156   
447027707    447064320    447101379

447265612

   447297946    447330176    447362435    447394610    432343507    446993164   
447027715    447064338    447101387

447265620

   447297953    447330184    447362443    447394628    432346369    446993172   
447027723    447064346    447101403



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432659076

   433237294    433433505    433611373    433787546    433965704    447135609   
447168238    447200692    447232992

432661106

   433237310    433433554    433611381    433787553    433965753    447135617   
447168246    447200700    447233008

432664399

   433237393    433433638    433611423    433787637    433965779    447135625   
447168253    447200718    447233016

432666758

   433237419    433433661    433611480    433787645    433965787    447135633   
447168261    447200726    447233024

432669596

   433237443    433433687    433611555    433787652    433965902    447135641   
447168279    447200734    447233032

432682532

   433237468    433433745    433611639    433787686    433965969    447135658   
447168287    447200742    447233040

432690204

   433237567    433433976    433611688    433787694    433966058    447135666   
447168295    447200759    447233057

432717114

   433237575    433434016    433611738    433787710    433966124    447135674   
447168303    447200767    447233065

432719318

   433237625    433434032    433611787    433787728    433966181    447135682   
447168311    447200775    447233073

432719698

   433237658    433434065    433611852    433787801    433966413    447135690   
447168329    447200783    447233081

432727626

   433237690    433434081    433611860    433787827    433966454    447135708   
447168337    447200791    447233099

432729796

   433237716    433434107    433611902    433787850    433966462    447135716   
447168345    447200809    447233107

432737096

   433237732    433434156    433611936    433787918    433966520    447135724   
447168352    447200817    447233115

432737765

   433237765    433434198    433612009    433787942    433966546    447135732   
447168360    447200825    447233123

432756146

   433237880    433434222    433612173    433787991    433966637    447135740   
447168378    447200833    447233149

432757763

   433237948    433434230    433612256    433788007    433966728    447135757   
447168386    447200841    447233156

432758365

   433237971    433434248    433612322    433788072    433966744    447135765   
447168394    447200858    447233164

432759397

   433237989    433434255    433612447    433788098    433966868    447135773   
447168410    447200866    447233172

432768679

   433237997    433434404    433612553    433788106    433966884    447135781   
447168428    447200874    447233180

432776961

   433238029    433434560    433612611    433788122    433967015    447135799   
447168436    447200882    447233198

432777282

   433238037    433434651    433612629    433788163    433967056    447135807   
447168444    447200890    447233206

432783611

   433238052    433434743    433612645    433788205    433967072    447135815   
447168451    447200908    447233214

432784189

   433238086    433434768    433612678    433788254    433967080    447135823   
447168469    447200916    447233222

432793214

   433238169    433434859    433612785    433788361    433967163    447135831   
447168477    447200924    447233230

432793529

   433238201    433434917    433612793    433788452    433967197    447135849   
447168485    447200932    447233248

432799252

   433238219    433435112    433612884    433788510    433967205    447135856   
447168493    447200940    447233255

432802163

   433238227    433435138    433612892    433788528    433967221    447135864   
447168501    447200957    447233263

432803849

   433238235    433435302    433612900    433788635    433967312    447135872   
447168519    447200965    447233271

432805620

   433238243    433435328    433612926    433788668    433967346    447135880   
447168527    447200981    447233289

432806925

   433238292    433435419    433612959    433788700    433967379    447135898   
447168535    447200999    447233297

432816353

   433238367    433435427    433613080    433788742    433967544    447135906   
447168543    447201005    447233305

432819894

   433238375    433435583    433613783    433788817    433967783    447135914   
447168550    447201013    447233313

432824472

   433238383    433435617    433614286    433788833    433967809    447135922   
447168568    447201021    447233321

432830404

   433238425    433435658    433614468    433788932    433967866    447135930   
447168576    447201047    447233339

432831642

   433238441    433435690    433614484    433788957    433967890    447135948   
447168584    447201054    447233347

432836260

   433238458    433435740    433614492    433788999    433967932    447135955   
447168592    447201062    447233354

432843068

   433238474    433435856    433614500    433789039    433967965    447135963   
447168600    447201070    447233362

432852168

   433238557    433436045    433614633    433789070    433967973    447135971   
447168618    447201088    447233370

432856607

   433238607    433436144    433614773    433789096    433967999    447135989   
447168626    447201096    447233396

432859874

   433238623    433436169    433614831    433789120    433968013    447135997   
447168634    447201104    447233404

432869295

   433238649    433436185    433614872    433789179    433968021    447136003   
447168642    447201112    447233412

432877751

   433238771    433436235    433614906    433789302    433968138    447136011   
447168659    447201120    447233420

432883486

   433238789    433436243    433614922    433789344    433968146    447136029   
447168667    447201138    447233438

432887891

   433238813    433436276    433614930    433789369    433968302    447136037   
447168675    447201146    447233446

432909406

   433238888    433436326    433614963    433789377    433968351    447136045   
447168683    447201153    447233453

432910222

   433238987    433436342    433615002    433789443    433968476    447136052   
447168691    447201161    447233461

432911436

   433239043    433436359    433615010    433789476    433968542    447136060   
447168709    447201179    447233479

432914067

   433239084    433436391    433615176    433789500    433968559    447136078   
447168717    447201187    447233487



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447265638

   447297961    447330192    447362450    447394636    432347508    446993180   
447027731    447064353    447101411

447265646

   447297979    447330200    447362468    447394644    432349140    446993198   
447027756    447064361    447101429

447265653

   447297987    447330218    447362476    447394651    432350759    446993206   
447027764    447064379    447101437

447265661

   447297995    447330226    447362484    447394669    432351492    446993222   
447027772    447064387    447101445

447265679

   447298001    447330234    447362492    447394677    432352912    446993230   
447027780    447064395    447101452

447265687

   447298027    447330242    447362500    447394685    432352987    446993248   
447027798    447064403    447101460

447265695

   447298035    447330259    447362518    447394693    432353084    446993255   
447027806    447064411    447101478

447265703

   447298043    447330267    447362526    447394701    432353555    446993263   
447027814    447064437    447101486

447265711

   447298050    447330275    447362534    447394719    432356103    446993271   
447027830    447064452    447101494

447265729

   447298068    447330283    447362542    447394727    432356475    446993289   
447027848    447064460    447101502

447265737

   447298076    447330291    447362559    447394735    432356798    446993297   
447027855    447064478    447101510

447265745

   447298084    447330309    447362567    447394743    432357994    446993305   
447027863    447064486    447101536

447265752

   447298092    447330317    447362575    447394750    432359396    446993313   
447027871    447064502    447101544

447265778

   447298100    447330325    447362583    447394768    432360543    446993321   
447027889    447064510    447101551

447265786

   447298118    447330333    447362591    447394776    432363729    446993339   
447027897    447064528    447101569

447265794

   447298126    447330341    447362609    447394784    432363992    446993347   
447027905    447064544    447101577

447265802

   447298134    447330358    447362617    447394792    432364362    446993354   
447027913    447064551    447101585

447265810

   447298142    447330366    447362625    447394800    432365799    446993362   
447027921    447064569    447101593

447265828

   447298159    447330374    447362633    447394818    432367795    446993370   
447027962    447064577    447101601

447265836

   447298167    447330382    447362641    447394826    432368207    446993388   
447027970    447064585    447101619

447265844

   447298175    447330390    447362658    447394834    432369312    446993396   
447027988    447064593    447101627

447265851

   447298183    447330408    447362666    447394842    432370054    446993404   
447028002    447064601    447101635

447265869

   447298191    447330416    447362674    447394859    432370385    446993412   
447028010    447064619    447101643

447265877

   447298209    447330424    447362682    447394867    432371334    446993420   
447028028    447064627    447101650

447265885

   447298217    447330432    447362690    447394875    432374007    446993438   
447028036    447064635    447101668

447265893

   447298225    447330440    447362708    447394883    432375756    446993446   
447028051    447064643    447101676

447265901

   447298233    447330457    447362716    447394891    432376044    446993453   
447028069    447064650    447101684

447265919

   447298241    447330465    447362724    447394909    432377281    446993479   
447028077    447064668    447101692

447265927

   447298258    447330473    447362732    447394917    432377836    446993487   
447028085    447064676    447101700

447265935

   447298266    447330481    447362740    447394925    432379287    446993495   
447028093    447064684    447101718

447265943

   447298274    447330499    447362757    447394933    432379741    446993503   
447028101    447064692    447101726

447265950

   447298282    447330507    447362765    447394941    432379881    446993511   
447028119    447064700    447101734

447265968

   447298290    447330515    447362773    447394958    432380178    446993529   
447028127    447064718    447101742

447265976

   447298308    447330523    447362781    447394966    432381358    446993537   
447028135    447064726    447101759

447265984

   447298316    447330531    447362799    447394974    432384873    446993545   
447028168    447064734    447101767

447265992

   447298324    447330549    447362807    447394982    432385789    446993552   
447028176    447064742    447101775

447266008

   447298332    447330556    447362815    447394990    432387280    446993560   
447028184    447064759    447101783

447266016

   447298340    447330564    447362823    447395005    432388312    446993578   
447028192    447064767    447101791

447266024

   447298357    447330572    447362831    447395013    432388742    446993586   
447028200    447064775    447101809

447266032

   447298365    447330580    447362849    447395021    432389963    446993594   
447028218    447064791    447101817

447266040

   447298373    447330598    447362856    447395039    432390821    446993602   
447028226    447064825    447101825

447266057

   447298381    447330606    447362864    447395047    432390847    446993610   
447028234    447064841    447101833

447266065

   447298399    447330614    447362872    447395054    432391522    446993628   
447028242    447064858    447101841

447266073

   447298407    447330622    447362880    447395062    432392751    446993636   
447028259    447064866    447101874

447266081

   447298415    447330630    447362898    447395070    432394906    446993644   
447028275    447064882    447101882

447266099

   447298423    447330648    447362906    447395088    432394955    446993651   
447028283    447064890    447101890

447266107

   447298431    447330655    447362914    447395096    432395036    446993669   
447028291    447064908    447101908

447266115

   447298449    447330663    447362922    447395104    432395903    446993677   
447028309    447064916    447101916



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

432915650

   433239100    433436441    433615192    433789526    433968609    447136086   
447168725    447201195    447233495

432925410

   433239126    433436458    433615218    433789534    433968633    447136094   
447168733    447201203    447233503

432929313

   433239159    433436466    433615259    433789567    433968674    447136102   
447168741    447201211    447233511

432929420

   433239217    433436508    433615531    433789641    433968708    447136110   
447168758    447201229    447233529

432933752

   433239274    433436581    433615549    433789799    433968716    447136128   
447168766    447201237    447233537

432934172

   433239282    433436623    433615564    433789807    433968765    447136136   
447168774    447201245    447233545

432937183

   433239308    433436649    433615572    433789823    433968799    447136144   
447168782    447201252    447233552

432937449

   433239498    433436748    433615580    433789914    433968849    447136151   
447168790    447201260    447233560

432943165

   433239530    433436813    433615622    433789963    433968930    447136169   
447168808    447201278    447233578

432946242

   433239555    433436904    433615630    433789997    433968948    447136177   
447168816    447201286    447233586

432950418

   433239571    433436912    433615713    433790094    433969003    447136185   
447168832    447201294    447233594

432951424

   433239621    433436953    433615796    433790342    433969011    447136193   
447168840    447201302    447233602

432952372

   433239647    433436961    433615812    433790672    433969052    447136201   
447168857    447201310    447233610

432957009

   433239654    433437068    433615879    433790730    433969060    447136219   
447168865    447201328    447233628

432957140

   433239704    433437076    433615929    433790839    433969136    447136227   
447168873    447201336    447233636

432962850

   433239761    433437266    433615937    433790854    433969144    447136235   
447168881    447201344    447233644

432963320

   433239779    433437282    433615952    433790920    433969169    447136243   
447168899    447201351    447233651

432964005

   433239886    433437316    433616018    433790953    433969193    447136250   
447168907    447201369    447233669

432964823

   433240017    433437324    433616026    433790979    433969227    447136268   
447168915    447201377    447233677

432966687

   433240025    433437373    433616042    433791084    433969292    447136276   
447168923    447201385    447233685

432968071

   433240090    433437407    433616117    433791118    433969300    447136284   
447168931    447201393    447233693

432968501

   433240116    433437449    433616190    433791308    433969334    447136292   
447168949    447201401    447233701

432970002

   433240132    433437464    433616232    433791332    433969391    447136300   
447168956    447201419    447233719

432971349

   433240157    433437563    433616257    433791340    433969441    447136318   
447168964    447201427    447233727

432974756

   433240298    433437803    433616299    433791365    433969474    447136326   
447168972    447201435    447233735

432977882

   433240314    433437860    433616349    433791456    433969516    447136334   
447168980    447201443    447233743

432978070

   433240355    433437910    433616521    433791514    433969573    447136342   
447168998    447201450    447233750

432978294

   433240496    433437928    433616547    433791530    433969599    447136359   
447169004    447201468    447233768

432984854

   433240512    433437977    433616596    433791647    433969649    447136367   
447169012    447201476    447233776

432985208

   433240553    433438090    433616679    433791704    433969714    447136375   
447169020    447201484    447233784

432989945

   433240561    433438157    433616687    433791738    433969722    447136383   
447169038    447201492    447233792

432992238

   433240629    433438173    433616778    433791761    433969847    447136391   
447169046    447201500    447233800

432995173

   433240637    433438181    433616836    433791795    433969896    447136409   
447169053    447201518    447233818

432996833

   433240660    433438207    433616844    433791845    433969938    447136417   
447169061    447201526    447233826

433004892

   433240694    433438249    433616901    433791860    433970019    447136425   
447169079    447201534    447233834

433007663

   433240736    433438280    433617065    433791878    433970092    447136433   
447169087    447201542    447233842

433012028

   433240967    433438298    433617081    433791944    433970118    447136441   
447169095    447201559    447233859

433013430

   433241056    433438306    433617156    433792017    433970175    447136458   
447169103    447201567    447233867

433016151

   433241064    433438355    433617198    433792033    433970241    447136466   
447169111    447201575    447233875

433018801

   433241098    433438363    433617214    433792074    433970282    447136474   
447169129    447201583    447233883

433018835

   433241205    433438389    433617222    433792082    433970308    447136482   
447169137    447201591    447233909

433022886

   433241262    433438421    433617297    433792124    433970316    447136490   
447169145    447201609    447233917

433026101

   433241379    433438470    433617305    433792165    433970340    447136508   
447169160    447201617    447233925

433026549

   433241486    433438496    433617321    433792199    433970423    447136516   
447169178    447201625    447233933

433028081

   433241577    433438520    433617354    433792249    433970472    447136524   
447169186    447201633    447233941

433028644

   433241791    433438546    433618394    433792272    433970886    447136532   
447169194    447201641    447233958

433032646

   433241999    433438595    433618402    433792306    433970894    447136540   
447169202    447201658    447233966

433033230

   433242021    433438637    433618535    433792439    433970902    447136557   
447169228    447201666    447233974



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447266123

   447298456    447330671    447362930    447395112    432399459    446993685   
447028317    447064924    447101924

447266131

   447298464    447330689    447362948    447395120    432401164    446993693   
447028325    447064932    447101932

447266149

   447298472    447330697    447362963    447395138    432401966    446993701   
447028333    447064940    447101957

447266156

   447298480    447330705    447362971    447395146    432402220    446993727   
447028341    447064957    447101965

447266164

   447298498    447330713    447362989    447395153    432402774    446993735   
447028366    447064965    447101973

447266172

   447298506    447330721    447362997    447395161    432403780    446993743   
447028374    447064973    447101981

447266180

   447298514    447330739    447363003    447395179    432404457    446993750   
447028382    447064981    447101999

447266198

   447298522    447330747    447363011    447395187    432404820    446993768   
447028390    447064999    447102005

447266206

   447298530    447330754    447363029    447395195    432407450    446993776   
447028408    447065004    447102021

447266214

   447298548    447330762    447363037    447395203    432409209    446993784   
447028416    447065012    447102039

447266222

   447298555    447330770    447363045    447395211    432409498    446993818   
447028432    447065020    447102047

447266230

   447298563    447330788    447363052    447395229    432410942    446993826   
447028440    447065038    447102054

447266248

   447298571    447330796    447363060    447395237    432411197    446993834   
447028457    447065046    447102062

447266255

   447298589    447330804    447363078    447395245    432411817    446993842   
447028473    447065053    447102088

447266263

   447298597    447330812    447363086    447395252    432414019    446993859   
447028481    447065061    447102104

447266271

   447298605    447330820    447363094    447395260    432414431    446993867   
447028499    447065079    447102112

447266289

   447298613    447330838    447363102    447395278    432414472    446993875   
447028507    447065087    447102120

447266297

   447298621    447330846    447363110    447395286    432416105    446993883   
447028515    447065095    447102138

447266305

   447298639    447330853    447363128    447395294    432417400    446993891   
447028523    447065103    447102146

447266313

   447298647    447330861    447363136    447395302    432418762    446993909   
447028531    447065111    447102153

447266321

   447298654    447330879    447363144    447395310    432419570    446993917   
447028549    447065137    447102161

447266339

   447298662    447330887    447363151    447395328    432419844    446993925   
447028556    447065145    447102179

447266347

   447298670    447330895    447363169    447395336    432419901    446993933   
447028564    447065152    447102187

447266354

   447298688    447330903    447363177    447395344    432420859    446993941   
447028572    447065160    447102203

447266362

   447298696    447330911    447363185    447395351    432421311    446993958   
447028580    447065178    447102211

447266370

   447298704    447330929    447363193    447395369    432422418    446993966   
447028598    447065186    447102229

447266388

   447298712    447330937    447363201    447395377    432422863    446993974   
447028606    447065194    447102237

447266396

   447298720    447330945    447363219    447395385    432423259    446993982   
447028614    447065202    447102245

447266404

   447298738    447330952    447363227    447395393    432427250    446993990   
447028622    447065210    447102252

447266412

   447298746    447330960    447363235    447395401    432427680    446994006   
447028630    447065228    447102260

447266420

   447298753    447330978    447363243    447395419    432427862    446994014   
447028648    447065236    447102286

447266438

   447298761    447330986    447363250    447395427    432428654    446994022   
447028663    447065251    447102294

447266446

   447298779    447330994    447363268    447395435    432429470    446994030   
447028671    447065269    447102302

447266453

   447298787    447331000    447363276    447395443    432429744    446994048   
447028689    447065277    447102310

447266461

   447298795    447331018    447363284    447395450    432429843    446994055   
447028697    447065285    447102328

447266479

   447298803    447331026    447363292    447395468    432430312    446994063   
447028713    447065293    447102336

447266487

   447298811    447331034    447363300    447395476    432430874    446994071   
447028721    447065301    447102344

447266495

   447298829    447331042    447363318    447395484    432431195    446994089   
447028739    447065319    447102351

447266503

   447298837    447331059    447363326    447395492    432432615    446994097   
447028747    447065327    447102385

447266511

   447298845    447331067    447363334    447395500    432432789    446994105   
447028754    447065335    447102393

447266529

   447298852    447331075    447363342    447395518    432434629    446994113   
447028762    447065343    447102401

447266537

   447298860    447331083    447363359    447395526    432437614    446994121   
447028770    447065350    447102419

447266545

   447298878    447331091    447363367    447395534    432437887    446994139   
447028788    447065368    447102427

447266552

   447298886    447331109    447363375    447395542    432438653    446994154   
447028796    447065392    447102435

447266560

   447298894    447331117    447363383    447395559    432440220    446994162   
447028804    447065400    447102443

447266578

   447298902    447331125    447363391    447395567    432441186    446994170   
447028812    447065418    447102450

447266586

   447298910    447331133    447363409    447395575    432441889    446994188   
447028820    447065426    447102468

447266594

   447298928    447331141    447363417    447395583    432441947    446994196   
447028838    447065434    447102476



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433036241

   433242161    433438702    433618626    433792447    433970944    447136565   
447169236    447201674    447233982

433036357

   433242179    433438710    433618758    433792488    433971025    447136573   
447169244    447201682    447233990

433038213

   433242187    433438751    433618857    433792561    433971124    447136581   
447169251    447201690    447234006

433039955

   433242237    433438918    433618881    433792595    433971173    447136599   
447169269    447201708    447234014

433040086

   433242385    433438942    433618915    433792637    433971199    447136607   
447169277    447201716    447234022

433042025

   433242393    433438959    433618964    433792678    433971272    447136615   
447169285    447201724    447234030

433043452

   433242419    433439031    433619061    433792777    433971348    447136623   
447169293    447201732    447234048

433043510

   433242435    433439056    433619111    433792827    433971355    447136631   
447169301    447201740    447234055

433043551

   433242542    433439064    433619137    433792868    433971371    447136649   
447169319    447201757    447234063

433043643

   433242575    433439098    433619178    433792884    433971454    447136656   
447169327    447201765    447234071

433043759

   433242591    433439163    433619228    433792942    433971488    447136664   
447169335    447201773    447234089

433043783

   433242617    433439213    433619343    433792983    433971546    447136672   
447169343    447201781    447234097

433043791

   433242641    433439221    433619350    433793007    433971645    447136680   
447169350    447201799    447234105

433043825

   433242682    433439536    433619384    433793072    433971652    447136698   
447169368    447201807    447234113

433043833

   433242708    433439544    433619426    433793213    433971678    447136706   
447169376    447201815    447234139

433043973

   433242732    433439551    433619442    433793262    433971694    447136714   
447169384    447201823    447234147

433044005

   433242740    433439577    433619475    433793296    433971736    447136722   
447169392    447201831    447234154

433044112

   433242823    433439619    433619509    433793312    433971744    447136730   
447169400    447201849    447234162

433044138

   433242849    433439668    433619533    433793320    433971918    447136748   
447169418    447201856    447234170

433044203

   433242856    433439718    433619541    433793338    433971926    447136755   
447169426    447201864    447234188

433044237

   433242906    433439734    433619558    433793353    433972031    447136763   
447169434    447201872    447234196

433044245

   433242914    433439775    433619657    433793411    433972056    447136771   
447169442    447201880    447234204

433044450

   433243003    433439817    433619715    433793452    433972122    447136789   
447169459    447201898    447234212

433044567

   433243086    433439841    433619772    433793502    433972130    447136797   
447169467    447201906    447234220

433044617

   433243110    433439882    433619780    433793569    433972213    447136805   
447169475    447201914    447234238

433044633

   433243128    433439932    433619806    433793635    433972288    447136813   
447169483    447201922    447234246

433044674

   433243169    433440161    433619855    433793676    433972379    447136821   
447169491    447201930    447234253

433044682

   433243201    433440229    433619889    433793684    433972544    447136839   
447169509    447201948    447234261

433044724

   433243235    433440286    433620036    433793718    433972684    447136847   
447169517    447201963    447234279

433044815

   433243276    433440377    433620044    433793932    433972734    447136854   
447169525    447201971    447234287

433045077

   433243300    433440393    433620069    433793957    433972783    447136862   
447169533    447201989    447234295

433045143

   433243367    433440427    433620093    433793999    433972957    447136870   
447169541    447201997    447234303

433045150

   433243383    433440435    433620119    433794104    433972973    447136888   
447169558    447202003    447234311

433045184

   433243417    433440500    433620127    433794211    433973005    447136896   
447169566    447202011    447234329

433045192

   433243425    433440518    433620200    433794229    433973070    447136904   
447169574    447202029    447234337

433045200

   433243516    433440575    433620218    433794245    433973096    447136912   
447169582    447202037    447234345

433045226

   433243607    433440674    433620226    433794278    433973195    447136920   
447169590    447202045    447234352

433045283

   433243649    433440716    433620259    433794344    433973278    447136938   
447169608    447202052    447234360

433045325

   433243722    433440732    433620317    433794435    433973328    447136946   
447169616    447202060    447234378

433045333

   433243839    433440757    433620325    433794468    433973443    447136953   
447169624    447202078    447234386

433045341

   433243847    433440765    433620382    433794500    433973559    447136961   
447169632    447202086    447234394

433045382

   433243854    433440823    433620424    433794575    433973575    447136979   
447169640    447202094    447234402

433045390

   433243862    433440849    433620580    433794591    433973609    447136987   
447169657    447202102    447234410

433045440

   433243870    433440906    433620598    433794674    433973617    447136995   
447169665    447202110    447234428

433045473

   433243904    433440922    433620663    433794716    433973633    447137001   
447169673    447202128    447234436

433045481

   433243920    433440948    433620739    433794740    433973666    447137019   
447169681    447202136    447234444

433045580

   433243946    433440997    433620788    433794948    433973682    447137027   
447169699    447202144    447234451

433045598

   433244068    433441037    433620804    433795028    433973732    447137035   
447169707    447202151    447234469



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447266602

   447298936    447331158    447363425    447395591    432442689    446994204   
447028846    447065442    447102484

447266610

   447298944    447331174    447363433    447395609    432442754    446994212   
447028853    447065459    447102492

447266628

   447298951    447331182    447363441    447395617    432442879    446994220   
447028879    447065475    447102500

447266636

   447298969    447331190    447363458    447395625    432443182    446994238   
447028887    447065483    447102518

447266644

   447298977    447331208    447363466    447395633    432443265    446994246   
447028895    447065491    447102526

447266651

   447298985    447331216    447363474    447395641    432443349    446994253   
447028903    447065509    447102534

447266669

   447298993    447331224    447363482    447395658    432443398    446994261   
447028911    447065525    447102542

447266677

   447299009    447331232    447363490    447395666    432443414    446994279   
447028929    447065533    447102559

447266685

   447299017    447331240    447363508    447395674    432444891    446994287   
447028937    447065541    447102567

447266693

   447299025    447331257    447363516    447395682    432445617    446994295   
447028945    447065558    447102575

447266701

   447299033    447331265    447363524    447395690    432445708    446994303   
447028952    447065566    447102583

447266719

   447299041    447331273    447363532    447395708    432448546    446994311   
447028960    447065574    447102591

447266727

   447299058    447331281    447363540    447395716    432449544    446994329   
447028978    447065582    447102609

447266735

   447299066    447331299    447363557    447395724    432449759    446994337   
447028986    447065608    447102625

447266743

   447299074    447331307    447363565    447395732    432452100    446994345   
447028994    447065616    447102641

447266750

   447299082    447331315    447363573    447395740    432453124    446994352   
447029000    447065624    447102658

447266768

   447299090    447331323    447363581    447395757    432453215    446994378   
447029018    447065632    447102666

447266776

   447299108    447331331    447363599    447395765    432455681    446994386   
447029026    447065640    447102674

447266784

   447299116    447331349    447363607    447395773    432455905    446994394   
447029034    447065657    447102682

447266792

   447299124    447331356    447363615    447395781    432455939    446994402   
447029042    447065665    447102690

447266800

   447299132    447331364    447363623    447395799    432456424    446994410   
447029075    447065673    447102708

447266818

   447299140    447331372    447363631    447395807    432456440    446994428   
447029083    447065681    447102724

447266826

   447299157    447331380    447363649    447395815    432457810    446994436   
447029091    447065699    447102740

447266834

   447299165    447331398    447363656    447395823    432459527    446994444   
447029109    447065715    447102757

447266842

   447299173    447331406    447363664    447395831    432459832    446994451   
447029117    447065723    447102765

447266859

   447299181    447331414    447363672    447395849    432460160    446994469   
447029125    447065731    447102773

447266867

   447299199    447331422    447363680    447395856    432465573    446994493   
447029133    447065756    447102781

447266875

   447299207    447331430    447363698    447395864    432466324    446994501   
447029158    447065764    447102799

447266883

   447299215    447331448    447363706    447395872    432466399    446994519   
447029166    447065772    447102807

447266891

   447299223    447331455    447363714    447395880    432467710    446994527   
447029174    447065780    447102815

447266909

   447299231    447331463    447363722    447395898    432469823    446994535   
447029182    447065798    447102831

447266917

   447299249    447331471    447363730    447395906    432470698    446994543   
447029208    447065806    447102849

447266925

   447299256    447331489    447363748    447395914    432472504    446994550   
447029224    447065814    447102864

447266933

   447299264    447331497    447363755    447395922    432476612    446994568   
447029232    447065822    447102872

447266941

   447299272    447331505    447363763    447395930    432478725    446994576   
447029240    447065830    447102880

447266958

   447299280    447331513    447363771    447395948    432480036    446994584   
447029257    447065848    447102898

447266966

   447299298    447331521    447363789    447395955    432480192    446994592   
447029265    447065855    447102906

447266974

   447299306    447331539    447363797    447395963    432481554    446994600   
447029273    447065863    447102914

447266982

   447299314    447331547    447363805    447395971    432481943    446994618   
447029281    447065871    447102922

447266990

   447299322    447331554    447363813    447395989    432483162    446994634   
447029299    447065889    447102930

447267006

   447299330    447331562    447363821    447395997    432484640    446994642   
447029307    447065897    447102948

447267014

   447299348    447331570    447363839    447396003    432485464    446994659   
447029331    447065905    447102955

447267022

   447299355    447331588    447363847    447396011    432486678    446994667   
447029349    447065913    447102963

447267030

   447299363    447331596    447363854    447396029    432491892    446994675   
447029356    447065921    447102971

447267048

   447299371    447331604    447363862    447396037    432493310    446994683   
447029364    447065939    447102989

447267055

   447299389    447331612    447363870    447396045    432493567    446994691   
447029380    447065947    447102997

447267063

   447299397    447331620    447363888    447396052    432494532    446994709   
447029398    447065954    447103003

447267071

   447299405    447331638    447363896    447396060    432495349    446994717   
447029406    447065962    447103011



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433045721

   433244076    433441094    433620820    433795044    433973740    447137043   
447169715    447202169    447234477

433045879

   433244092    433441284    433620911    433795051    433973781    447137050   
447169723    447202177    447234485

433045945

   433244100    433441292    433620937    433795085    433973831    447137068   
447169731    447202185    447234493

433045986

   433244118    433441300    433621042    433795093    433973849    447137076   
447169749    447202193    447234501

433045994

   433244183    433441342    433621067    433795143    433973880    447137084   
447169756    447202201    447234519

433046000

   433244233    433441375    433621083    433795168    433973930    447137092   
447169764    447202219    447234527

433046018

   433244332    433441433    433621208    433795192    433974045    447137100   
447169772    447202227    447234535

433046042

   433244381    433441441    433621232    433795259    433974060    447137118   
447169780    447202235    447234543

433046166

   433244407    433441474    433621273    433795374    433974094    447137126   
447169798    447202250    447234550

433046190

   433244415    433441573    433621315    433795390    433974151    447137142   
447169806    447202268    447234568

433046273

   433244548    433441615    433621323    433795432    433974169    447137159   
447169814    447202276    447234576

433046349

   433244555    433441813    433621349    433795440    433974243    447137167   
447169822    447202284    447234584

433046364

   433244589    433441896    433621398    433795499    433974292    447137175   
447169830    447202292    447234592

433046380

   433244662    433441920    433621406    433795572    433974409    447137183   
447169848    447202300    447234600

433046406

   433244696    433442027    433621596    433795580    433974433    447137191   
447169855    447202318    447234618

433046414

   433244704    433442043    433621646    433795622    433974458    447137209   
447169863    447202326    447234626

433046604

   433244712    433442100    433621679    433795655    433974474    447137217   
447169889    447202334    447234634

433046646

   433244779    433442209    433621729    433795697    433974490    447137225   
447169897    447202342    447234642

433046703

   433244829    433442225    433621737    433795812    433974557    447137233   
447169905    447202359    447234659

433046752

   433244852    433442233    433621869    433795853    433974573    447137241   
447169913    447202367    447234667

433046794

   433244886    433442266    433621885    433795887    433974581    447137266   
447169921    447202375    447234675

433046877

   433244944    433442324    433621927    433795895    433974599    447137274   
447169939    447202383    447234683

433046976

   433244993    433442373    433621943    433796026    433974706    447137282   
447169947    447202391    447234691

433047032

   433245024    433442381    433621950    433796117    433974714    447137290   
447169954    447202409    447234709

433047107

   433245404    433442415    433621968    433796158    433974722    447137308   
447169962    447202417    447234717

433047149

   433245511    433442456    433621976    433796182    433974755    447137316   
447169970    447202425    447234725

433047172

   433245537    433442506    433622008    433796190    433974789    447137324   
447169988    447202433    447234733

433047388

   433245578    433442555    433622016    433796216    433974847    447137340   
447169996    447202441    447234741

433047446

   433245586    433442563    433622024    433796224    433974862    447137357   
447170002    447202458    447234758

433047487

   433245685    433442605    433622099    433796232    433974870    447137365   
447170010    447202466    447234766

433047503

   433245750    433442738    433622123    433796273    433974896    447137373   
447170028    447202474    447234774

433047511

   433245800    433442761    433622198    433796307    433974946    447137381   
447170036    447202482    447234782

433047578

   433245917    433442787    433622206    433796315    433975083    447137399   
447170044    447202490    447234790

433047685

   433246121    433442803    433622297    433796489    433975091    447137407   
447170051    447202508    447234808

433047735

   433246139    433442837    433622305    433796521    433975109    447137415   
447170069    447202516    447234816

433047826

   433246154    433442886    433622313    433796539    433975166    447137423   
447170077    447202532    447234824

433047883

   433246238    433442902    433622404    433796570    433975190    447137431   
447170085    447202540    447234832

433047917

   433246428    433442928    433622420    433796604    433975240    447137449   
447170093    447202557    447234840

433047925

   433246436    433443017    433622503    433796703    433975349    447137456   
447170101    447202565    447234857

433047958

   433246576    433443082    433622511    433796752    433975406    447137464   
447170119    447202573    447234865

433048048

   433246667    433443231    433622537    433796778    433975711    447137472   
447170127    447202581    447234873

433048063

   433246691    433443249    433622628    433796901    433975778    447137480   
447170135    447202599    447234881

433048139

   433246717    433443272    433622651    433796943    433975810    447137498   
447170143    447202607    447234899

433048238

   433246766    433443462    433622693    433797008    433975836    447137506   
447170150    447202615    447234907

433048287

   433246840    433443470    433622792    433797032    433975919    447137514   
447170168    447202623    447234915

433048337

   433246857    433443520    433622818    433797347    433975935    447137522   
447170176    447202631    447234923

433048345

   433246964    433443637    433622933    433797461    433976230    447137530   
447170184    447202649    447234931

433048394

   433246972    433443645    433622966    433797552    433976388    447137548   
447170192    447202656    447234949



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447267089

   447299413    447331646    447363904    447396078    432497824    446994725   
447029414    447065970    447103037

447267097

   447299421    447331653    447363912    447396086    432498178    446994733   
447029422    447065988    447103045

447267105

   447299439    447331661    447363920    447396094    432498715    446994741   
447029430    447065996    447103060

447267113

   447299447    447331679    447363938    447396102    432500932    446994758   
447029448    447066002    447103078

447267121

   447299454    447331687    447363946    447396110    432501849    446994766   
447029463    447066010    447103086

447267139

   447299462    447331695    447363953    447396128    432502177    446994774   
447029471    447066036    447103094

447267147

   447299470    447331703    447363961    447396136    432502789    446994782   
447029489    447066044    447103102

447267154

   447299488    447331711    447363979    447396144    432503043    446994790   
447029497    447066051    447103110

447267162

   447299496    447331729    447363987    447396151    432506749    446994808   
447029505    447066069    447103128

447267170

   447299504    447331737    447363995    447396169    432508109    446994816   
447029513    447066077    447103136

447267188

   447299512    447331745    447364001    447396177    432508232    446994824   
447029521    447066085    447103144

447267196

   447299520    447331752    447364019    447396185    432512598    446994832   
447029539    447066093    447103169

447267204

   447299538    447331760    447364027    447396193    432513026    446994840   
447029547    447066101    447103177

447267220

   447299546    447331778    447364035    447396201    432513406    446994857   
447029554    447066119    447103185

447267238

   447299553    447331786    447364043    447396219    432514123    446994865   
447029562    447066127    447103201

447267246

   447299561    447331794    447364050    447396227    432514685    446994873   
447029570    447066135    447103219

447267253

   447299579    447331802    447364068    447396235    432515328    446994881   
447029588    447066143    447103227

447267261

   447299587    447331810    447364076    447396243    432515401    446994899   
447029596    447066168    447103243

447267279

   447299595    447331828    447364084    447396250    432518314    446994907   
447029604    447066176    447103250

447267287

   447299603    447331836    447364092    447396268    432519452    446994915   
447029612    447066192    447103268

447267295

   447299611    447331844    447364100    447396276    432520294    446994931   
447029620    447066200    447103276

447267303

   447299629    447331851    447364118    447396284    432520443    446994949   
447029638    447066218    447103284

447267311

   447299637    447331869    447364126    447396292    432520674    446994956   
447029646    447066226    447103292

447267329

   447299645    447331877    447364134    447396300    432522571    446994964   
447029661    447066234    447103300

447267337

   447299652    447331885    447364142    447396318    432523454    446994972   
447029679    447066259    447103318

447267345

   447299660    447331893    447364159    447396326    432524114    446994980   
447029687    447066267    447103326

447267352

   447299678    447331901    447364167    447396334    432531705    446994998   
447029695    447066275    447103334

447267360

   447299686    447331919    447364175    447396342    432532208    446995003   
447029703    447066291    447103342

447267378

   447299694    447331927    447364183    447396359    432532380    446995011   
447029711    447066309    447103367

447267386

   447299702    447331935    447364191    447396367    432532620    446995029   
447029729    447066317    447103375

447267394

   447299710    447331943    447364209    447396375    432533503    446995037   
447029737    447066325    447103383

447267402

   447299728    447331950    447364217    447396383    432535466    446995045   
447029760    447066333    447103391

447267410

   447299736    447331968    447364225    447396391    432536902    446995052   
447029778    447066341    447103425

447267428

   447299744    447331976    447364233    447396409    432537025    446995060   
447029786    447066358    447103441

447267436

   447299751    447331984    447364241    447396417    432537173    446995078   
447029794    447066366    447103458

447267444

   447299769    447331992    447364258    447396425    432537843    446995086   
447029802    447066374    447103474

447267451

   447299777    447332008    447364266    447396433    432538130    446995094   
447029810    447066382    447103490

447267469

   447299785    447332016    447364274    447396441    432538692    446995102   
447029828    447066390    447103508

447267477

   447299793    447332024    447364282    447396458    432542017    446995110   
447029836    447066408    447103516

447267485

   447299801    447332032    447364290    447396466    432543049    446995128   
447029844    447066416    447103524

447267493

   447299819    447332040    447364308    447396474    432545424    446995136   
447029851    447066424    447103532

447267501

   447299827    447332057    447364316    447396482    432550465    446995144   
447029869    447066432    447103540

447267519

   447299835    447332065    447364324    447396490    432552321    446995151   
447029877    447066440    447103565

447267527

   447299843    447332073    447364332    447396508    432552701    446995169   
447029885    447066457    447103573

447267535

   447299850    447332081    447364340    447396516    432552966    446995177   
447029893    447066473    447103581

447267543

   447299868    447332099    447364357    447396524    432553907    446995185   
447029901    447066499    447103599

447267550

   447299876    447332107    447364365    447396532    432554053    446995193   
447029919    447066507    447103607

447267568

   447299884    447332115    447364373    447396540    432555266    446995201   
447029927    447066515    447103615



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433048485

   433247103    433443702    433622974    433797602    433976602    447137555   
447170200    447202664    447234956

433048535

   433247111    433443827    433622982    433797610    433976610    447137563   
447170218    447202672    447234964

433048634

   433247178    433443868    433623147    433797685    433976628    447137571   
447170226    447202680    447234972

433048642

   433247285    433443876    433623154    433797701    433976719    447137589   
447170234    447202698    447234980

433048857

   433247442    433444015    433623162    433797719    433976735    447137597   
447170242    447202706    447234998

433048865

   433247525    433444056    433623295    433797735    433976750    447137605   
447170259    447202714    447235003

433048873

   433247533    433444072    433623402    433797776    433976867    447137613   
447170267    447202722    447235011

433048899

   433247632    433444098    433623428    433797826    433976875    447137621   
447170275    447202730    447235029

433048915

   433247640    433444106    433623493    433797909    433976982    447137639   
447170283    447202748    447235037

433048931

   433247681    433444148    433623527    433797917    433977006    447137647   
447170291    447202755    447235045

433048949

   433247707    433444221    433623626    433797941    433977055    447137654   
447170309    447202763    447235052

433049012

   433247749    433444296    433623691    433797966    433977105    447137662   
447170317    447202771    447235060

433049046

   433247764    433444312    433623949    433798097    433977121    447137670   
447170325    447202789    447235078

433049202

   433247780    433444320    433623956    433798113    433977162    447137688   
447170333    447202797    447235086

433049210

   433247814    433444338    433623980    433798154    433977246    447137696   
447170341    447202805    447235094

433049277

   433247830    433444486    433624004    433798162    433977329    447137704   
447170358    447202813    447235102

433049392

   433247855    433444502    433624186    433798170    433977378    447137712   
447170366    447202821    447235110

433049400

   433247905    433444510    433624251    433798311    433977386    447137720   
447170374    447202839    447235128

433049426

   433247913    433444619    433624269    433798360    433977410    447137738   
447170382    447202847    447235136

433049517

   433247939    433444692    433624285    433798386    433977428    447137746   
447170390    447202854    447235144

433049665

   433247947    433444791    433624301    433798402    433977485    447137753   
447170408    447202862    447235151

433049764

   433248069    433444882    433624343    433798469    433977527    447137761   
447170416    447202870    447235169

433049814

   433248077    433444924    433624483    433798519    433977667    447137779   
447170424    447202888    447235177

433049954

   433248101    433444932    433624517    433798543    433977675    447137787   
447170432    447202896    447235193

433049970

   433248135    433444965    433624590    433798568    433977733    447137795   
447170440    447202904    447235201

433049996

   433248226    433445046    433624657    433798592    433977741    447137803   
447170457    447202912    447235219

433050028

   433248267    433445137    433624665    433798600    433977758    447137811   
447170465    447202920    447235227

433050093

   433248325    433445160    433624673    433798709    433977774    447137829   
447170473    447202938    447235235

433050101

   433248358    433445202    433624681    433798717    433978087    447137837   
447170481    447202946    447235243

433050176

   433248374    433445228    433624715    433798741    433978269    447137845   
447170499    447202953    447235250

433050291

   433248440    433445277    433624749    433798824    433978277    447137852   
447170507    447202961    447235268

433050440

   433248515    433445285    433624822    433798832    433978327    447137860   
447170515    447202979    447235276

433050515

   433248556    433445293    433624863    433798881    433978335    447137878   
447170523    447202987    447235284

433050630

   433248648    433445319    433624871    433798899    433978350    447137886   
447170531    447202995    447235292

433050663

   433248671    433445475    433624913    433798915    433978400    447137894   
447170549    447203001    447235300

433050689

   433248689    433445483    433624921    433798949    433978426    447137902   
447170556    447203019    447235326

433050705

   433248846    433445509    433624954    433798964    433978442    447137910   
447170564    447203027    447235342

433050747

   433248887    433445566    433624988    433799061    433978467    447137928   
447170572    447203035    447235359

433050861

   433248952    433445616    433625043    433799095    433978517    447137936   
447170580    447203043    447235367

433050887

   433249042    433445681    433625100    433799152    433978541    447137944   
447170598    447203050    447235375

433050929

   433249075    433445772    433625118    433799228    433978590    447137951   
447170606    447203068    447235383

433051091

   433249216    433445921    433625134    433799236    433978616    447137969   
447170614    447203076    447235391

433051141

   433249331    433445954    433625191    433799251    433978624    447137977   
447170622    447203084    447235409

433051273

   433249356    433446069    433625217    433799319    433978657    447137985   
447170648    447203092    447235417

433051281

   433249406    433446101    433625241    433799343    433978681    447138009   
447170655    447203100    447235425

433051372

   433249422    433446184    433625456    433799350    433978715    447138017   
447170663    447203118    447235433

433051380

   433249430    433446275    433625522    433799368    433978772    447138025   
447170671    447203126    447235441

433051562

   433249489    433446291    433625621    433799392    433978780    447138033   
447170689    447203134    447235458



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447267576

   447299892    447332123    447364381    447396557    432556058    446995219   
447029935    447066523    447103623

447267584

   447299900    447332131    447364399    447396565    432556637    446995227   
447029950    447066531    447103649

447267592

   447299918    447332149    447364407    447396573    432561199    446995235   
447029976    447066549    447103656

447267600

   447299926    447332156    447364415    447396581    432561991    446995243   
447029984    447066556    447103664

447267618

   447299934    447332164    447364423    447396599    432564631    446995250   
447029992    447066564    447103672

447267626

   447299942    447332172    447364431    447396607    432564854    446995268   
447030008    447066572    447103680

447267634

   447299959    447332180    447364449    447396615    432566115    446995276   
447030016    447066580    447103698

447267642

   447299967    447332198    447364456    447396623    432566628    446995284   
447030024    447066598    447103706

447267659

   447299975    447332206    447364464    447396631    432566677    446995292   
447030032    447066606    447103722

447267667

   447299983    447332214    447364472    447396649    432567469    446995300   
447030040    447066622    447103730

447267675

   447299991    447332222    447364480    447396656    432567618    446995318   
447030057    447066630    447103748

447267683

   447300005    447332230    447364498    447396664    432568244    446995326   
447030065    447066655    447103755

447267691

   447300013    447332248    447364506    447396672    432568251    446995334   
447030073    447066663    447103763

447267709

   447300021    447332255    447364514    447396680    432569762    446995342   
447030081    447066671    447103789

447267717

   447300039    447332263    447364522    447396698    432570174    446995359   
447030099    447066689    447103805

447267725

   447300047    447332271    447364530    447396706    432570216    446995367   
447030107    447066705    447103813

447267733

   447300054    447332289    447364548    447396714    432574275    446995375   
447030115    447066713    447103821

447267741

   447300062    447332297    447364555    447396722    432575488    446995383   
447030123    447066721    447103839

447267758

   447300070    447332305    447364563    447396730    432576221    446995391   
447030131    447066747    447103847

447267766

   447300088    447332313    447364571    447396748    432576601    446995409   
447030149    447066754    447103854

447267774

   447300096    447332321    447364589    447396755    432578482    446995417   
447030156    447066762    447103862

447267782

   447300104    447332339    447364597    447396763    432578516    446995425   
447030164    447066770    447103870

447267790

   447300112    447332347    447364605    447396771    432579027    446995433   
447030172    447066788    447103888

447267808

   447300120    447332354    447364613    447396789    432579175    446995441   
447030180    447066796    447103904

447267816

   447300138    447332362    447364621    447396797    432579571    446995458   
447030198    447066804    447103920

447267824

   447300146    447332370    447364639    447396805    432579845    446995466   
447030206    447066812    447103938

447267832

   447300153    447332388    447364647    447396813    432581460    446995474   
447030214    447066820    447103946

447267840

   447300161    447332396    447364654    447396821    432582898    446995482   
447030222    447066838    447103953

447267857

   447300179    447332404    447364662    447396839    432586980    446995490   
447030230    447066853    447103961

447267865

   447300187    447332412    447364670    447396847    432592285    446995508   
447030255    447066861    447103979

447267873

   447300195    447332420    447364688    447396854    432592616    446995516   
447030271    447066879    447103987

447267881

   447300203    447332438    447364696    447396862    432596104    446995524   
447030289    447066911    447103995

447267899

   447300211    447332446    447364704    447396870    432596476    446995532   
447030297    447066929    447104001

447267907

   447300229    447332453    447364712    447396888    432597797    446995540   
447030305    447066937    447104019

447267915

   447300237    447332461    447364720    447396896    432598464    446995557   
447030313    447066945    447104027

447267923

   447300245    447332479    447364738    447396904    432598779    446995565   
447030321    447066952    447104035

447267931

   447300252    447332487    447364746    447396912    432599561    446995573   
447030339    447066960    447104043

447267949

   447300260    447332495    447364753    447396920    432601102    446995581   
447030347    447066978    447104050

447267956

   447300278    447332503    447364761    447396938    432601235    446995599   
447030354    447066986    447104068

447267964

   447300286    447332511    447364779    447396946    432601680    446995607   
447030362    447066994    447104076

447267972

   447300294    447332529    447364787    447396953    432602175    446995615   
447030370    447067000    447104084

447267980

   447300302    447332537    447364795    447396961    432602274    446995623   
447030388    447067026    447104092

447267998

   447300310    447332545    447364803    447396979    432602688    446995631   
447030404    447067042    447104100

447268004

   447300328    447332552    447364811    447396987    432602795    446995649   
447030420    447067067    447104126

447268012

   447300336    447332560    447364829    447396995    432602928    446995656   
447030446    447067075    447104134

447268020

   447300344    447332578    447364837    447397001    432603843    446995664   
447030453    447067083    447104142

447268038

   447300351    447332586    447364845    447397019    432605244    446995672   
447030461    447067091    447104159

447268046

   447300369    447332594    447364852    447397027    432605509    446995680   
447030479    447067109    447104167



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433051588

   433249570    433446366    433625654    433799442    433978798    447138041   
447170697    447203142    447235466

433051612

   433249687    433446424    433625712    433799590    433978848    447138058   
447170705    447203159    447235474

433051661

   433249695    433446440    433625738    433799715    433978947    447138066   
447170713    447203167    447235482

433051679

   433249778    433446499    433625746    433799749    433978970    447138074   
447170721    447203175    447235508

433051976

   433249828    433446564    433625761    433799814    433979036    447138082   
447170739    447203183    447235516

433051992

   433249992    433446606    433625969    433799962    433979051    447138090   
447170747    447203191    447235524

433052016

   433250032    433446671    433625985    433800216    433979077    447138108   
447170754    447203209    447235532

433052099

   433250222    433446697    433625993    433800224    433979309    447138116   
447170762    447203217    447235540

433052115

   433250362    433446713    433626009    433800265    433979325    447138124   
447170770    447203225    447235557

433052222

   433250743    433446754    433626132    433800364    433979333    447138132   
447170788    447203233    447235565

433052297

   433250990    433446762    433626157    433800372    433979341    447138140   
447170796    447203241    447235573

433052305

   433251014    433446770    433626199    433800406    433979424    447138157   
447170804    447203258    447235581

433052321

   433251055    433446853    433626231    433800422    433979515    447138165   
447170812    447203266    447235607

433052412

   433251089    433446895    433626306    433800448    433979614    447138173   
447170820    447203274    447235615

433052438

   433251279    433446929    433626421    433800455    433979655    447138181   
447170838    447203282    447235623

433052446

   433251550    433446945    433626512    433800471    433979697    447138199   
447170846    447203290    447235631

433052453

   433251568    433446978    433626520    433800513    433979770    447138207   
447170853    447203316    447235649

433052479

   433251667    433447067    433626561    433800539    433979853    447138215   
447170861    447203324    447235656

433052529

   433251675    433447091    433626587    433800554    433979952    447138223   
447170879    447203332    447235664

433052636

   433252152    433447125    433626611    433800570    433979986    447138231   
447170887    447203340    447235672

433052727

   433252269    433447158    433626702    433800588    433980026    447138249   
447170895    447203357    447235680

433052735

   433252285    433447174    433626744    433800604    433980117    447138256   
447170903    447203365    447235698

433052792

   433252368    433447208    433626751    433800612    433980158    447138264   
447170911    447203373    447235706

433052818

   433252426    433447240    433626835    433800646    433980190    447138272   
447170929    447203381    447235714

433052826

   433252434    433447265    433626900    433800653    433980216    447138280   
447170937    447203399    447235722

433052859

   433252566    433447372    433626926    433800661    433980265    447138298   
447170945    447203407    447235730

433052867

   433252582    433447539    433626934    433800703    433981164    447138306   
447170952    447203415    447235748

433052917

   433252624    433447604    433626967    433800745    433981214    447138314   
447170960    447203423    447235755

433052958

   433252715    433447612    433626983    433800786    433981255    447138322   
447170978    447203431    447235763

433053048

   433252855    433447695    433627056    433800828    433981354    447138330   
447170986    447203449    447235771

433053204

   433252947    433447844    433627130    433800844    433981479    447138348   
447170994    447203456    447235789

433053238

   433252988    433447851    433627163    433800901    433981578    447138355   
447171000    447203464    447235797

433053261

   433253028    433447885    433627239    433801008    433981594    447138363   
447171018    447203472    447235805

433053311

   433253069    433447927    433627262    433801040    433981784    447138371   
447171026    447203480    447235813

433053386

   433253101    433448073    433627296    433801057    433981834    447138389   
447171034    447203498    447235821

433053394

   433253119    433448123    433627346    433801073    433981867    447138397   
447171042    447203506    447235839

433053402

   433253127    433448131    433627379    433801081    433981925    447138405   
447171059    447203514    447235847

433053410

   433253358    433449055    433627387    433801172    433982089    447138413   
447171067    447203522    447235862

433053436

   433253408    433449063    433627437    433801255    433982097    447138421   
447171075    447203530    447235870

433053519

   433253416    433449394    433627445    433801305    433982279    447138439   
447171083    447203548    447235888

433053535

   433253614    433449535    433627593    433801354    433982311    447138447   
447171091    447203555    447235896

433053543

   433253630    433449659    433627924    433801388    433982329    447138454   
447171109    447203563    447235904

433053600

   433253663    433449709    433627999    433801479    433982402    447138462   
447171117    447203571    447235912

433053659

   433253796    433449725    433628005    433801628    433982436    447138470   
447171125    447203589    447235920

433053758

   433253887    433449741    433628039    433801685    433982469    447138488   
447171133    447203597    447235938

433053808

   433253929    433449766    433628096    433801883    433982501    447138496   
447171141    447203605    447235946

433053865

   433253945    433449782    433628187    433801917    433982576    447138504   
447171158    447203613    447235953

433053881

   433254620    433449915    433628211    433801925    433982592    447138512   
447171166    447203621    447235961



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447268053

   447300377    447332602    447364860    447397035    432606275    446995698   
447030487    447067117    447104175

447268061

   447300385    447332610    447364878    447397043    432606721    446995714   
447030495    447067125    447104183

447268079

   447300393    447332628    447364886    447397050    432607190    446995722   
447030503    447067133    447104191

447268087

   447300401    447332636    447364894    447397068    432609972    446995730   
447030511    447067141    447104209

447268095

   447300419    447332644    447364902    447397076    432610764    446995748   
447030529    447067166    447104217

447268103

   447300427    447332651    447364910    447397084    432611101    446995755   
447030537    447067174    447104225

447268111

   447300435    447332669    447364928    447397092    432611713    446995763   
447030545    447067182    447104233

447268129

   447300443    447332677    447364936    447397100    432611937    446995771   
447030552    447067208    447104241

447268137

   447300450    447332685    447364944    447397118    432611945    446995789   
447030560    447067216    447104258

447268145

   447300468    447332693    447364951    447397126    432612216    446995797   
447030578    447067232    447104266

447268152

   447300476    447332701    447364969    447397134    432612653    446995805   
447030586    447067240    447104274

447268160

   447300484    447332719    447364977    447397142    432614329    446995813   
447030594    447067257    447104282

447268178

   447300492    447332727    447364985    447397159    432614717    446995821   
447030610    447067265    447104290

447268186

   447300500    447332735    447364993    447397167    432617652    446995839   
447030628    447067273    447104308

447268194

   447300518    447332743    447365008    447397175    432619179    446995847   
447030636    447067281    447104316

447268202

   447300526    447332750    447365016    447397183    432619385    446995854   
447030644    447067299    447104324

447268210

   447300534    447332768    447365024    447397191    432619526    446995862   
447030651    447067307    447104332

447268228

   447300542    447332776    447365032    447397209    432624773    446995870   
447030669    447067315    447104340

447268236

   447300559    447332784    447365040    447397217    432626091    446995888   
447030677    447067323    447104357

447268244

   447300567    447332792    447365057    447397225    432626224    446995896   
447030685    447067331    447104365

447268251

   447300575    447332800    447365065    447397233    432628824    446995904   
447030693    447067349    447104373

447268269

   447300583    447332818    447365073    447397241    432629053    446995912   
447030701    447067356    447104381

447268277

   447300591    447332826    447365081    447397258    432629103    446995920   
447030719    447067364    447104399

447268285

   447300609    447332834    447365099    447397266    432629285    446995938   
447030727    447067372    447104407

447268293

   447300617    447332842    447365107    447397274    432629442    446995946   
447030743    447067380    447104415

447268301

   447300625    447332859    447365115    447397282    432629897    446995953   
447030750    447067398    447104423

447268319

   447300633    447332867    447365123    447397290    432632008    446995961   
447030768    447067406    447104431

447268327

   447300641    447332875    447365131    447397308    432632115    446995979   
447030776    447067422    447104449

447268335

   447300658    447332883    447365149    447397316    432635704    446995987   
447030784    447067430    447104456

447268343

   447300666    447332891    447365156    447397324    432635936    446995995   
447030792    447067448    447104472

447268350

   447300674    447332909    447365164    447397332    432636561    446996001   
447030818    447067455    447104480

447268368

   447300682    447332917    447365172    447397340    432638351    446996019   
447030826    447067463    447104498

447268376

   447300690    447332925    447365180    447397357    432640001    446996027   
447030834    447067471    447104506

447268384

   447300708    447332933    447365198    447397365    432640076    446996035   
447030842    447067489    447104514

447268392

   447300716    447332941    447365206    447397373    432640985    446996043   
447030859    447067497    447104522

447268400

   447300724    447332958    447365214    447397381    432641280    446996050   
447030867    447067505    447104530

447268418

   447300732    447332966    447365222    447397399    432645471    446996068   
447030883    447067513    447104548

447268426

   447300740    447332974    447365230    447397407    432645596    446996076   
447030891    447067521    447104555

447268434

   447300757    447332982    447365248    447397415    432645935    446996084   
447030917    447067539    447104571

447268442

   447300765    447332990    447365255    447397423    432646024    446996092   
447030925    447067547    447104589

447268459

   447300773    447333006    447365263    447397431    432646172    446996100   
447030933    447067554    447104597

447268467

   447300781    447333014    447365271    447397449    432647808    446996126   
447030958    447067562    447104605

447268475

   447300799    447333022    447365289    447397456    432647899    446996134   
447030966    447067588    447104621

447268483

   447300807    447333030    447365297    447397464    432647949    446996142   
447030974    447067596    447104639

447268491

   447300815    447333048    447365305    447397472    432650455    446996159   
447030982    447067604    447104647

447268509

   447300823    447333055    447365313    447397480    432650968    446996167   
447031006    447067612    447104654

447268517

   447300831    447333063    447365321    447397498    432650992    446996175   
447031014    447067620    447104662

447268525

   447300849    447333071    447365339    447397506    432652444    446996183   
447031022    447067638    447104670



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433053972

   433254778    433450343    433628336    433801990    433982642    447138520   
447171174    447203639    447235979

433054087

   433254828    433450392    433628369    433802006    433982659    447138538   
447171182    447203647    447235987

433054152

   433254901    433450434    433628401    433802022    433982782    447138546   
447171190    447203654    447235995

433054178

   433255007    433450582    433628435    433802105    433982816    447138553   
447171208    447203662    447236001

433054202

   433255049    433450699    433628567    433802154    433982840    447138561   
447171216    447203670    447236019

433054251

   433255072    433450715    433628583    433802220    433982931    447138579   
447171224    447203688    447236027

433054277

   433255106    433450731    433628633    433802295    433983004    447138587   
447171232    447203696    447236035

433054384

   433255148    433450830    433628641    433802311    433983079    447138595   
447171240    447203704    447236043

433054582

   433255189    433450848    433628815    433802352    433983137    447138603   
447171257    447203712    447236050

433054723

   433255205    433450863    433628849    433802360    433983160    447138611   
447171265    447203720    447236068

433054897

   433255353    433450871    433628880    433802378    433983236    447138629   
447171273    447203738    447236076

433054905

   433255403    433450921    433629060    433802394    433983269    447138645   
447171281    447203746    447236084

433054921

   433255429    433450962    433629094    433802402    433983285    447138652   
447171299    447203753    447236092

433054947

   433255494    433450988    433629102    433802436    433983293    447138660   
447171307    447203761    447236100

433055001

   433255569    433451069    433629128    433802469    433983343    447138678   
447171315    447203779    447236118

433055027

   433255593    433451184    433629185    433802477    433983368    447138686   
447171323    447203787    447236126

433055035

   433255676    433451218    433629193    433802576    433983384    447138694   
447171331    447203795    447236134

433055092

   433255684    433451234    433629201    433802584    433983475    447138702   
447171349    447203803    447236142

433055100

   433255700    433451242    433629243    433802626    433983558    447138710   
447171356    447203811    447236159

433055118

   433255726    433451259    433629284    433802634    433983566    447138728   
447171364    447203829    447236167

433055142

   433255783    433451317    433629300    433802691    433983574    447138736   
447171372    447203837    447236175

433055183

   433255858    433451333    433629342    433802717    433983582    447138744   
447171380    447203845    447236183

433055209

   433255916    433451440    433629359    433802774    433983632    447138751   
447171398    447203852    447236191

433055290

   433255940    433451580    433629482    433802782    433983665    447138769   
447171406    447203860    447236209

433055308

   433256021    433451598    433629516    433802808    433983673    447138777   
447171414    447203878    447236217

433055340

   433256195    433451648    433629540    433803061    433983681    447138785   
447171422    447203886    447236225

433055449

   433256203    433451655    433629631    433803079    433983707    447138793   
447171430    447203894    447236233

433055480

   433256252    433451663    433629730    433803798    433983756    447138801   
447171448    447203902    447236241

433055514

   433256377    433451788    433629789    433804259    433983889    447138819   
447171455    447203910    447236258

433055522

   433256385    433451911    433629912    433804275    433983947    447138827   
447171463    447203928    447236266

433055662

   433256401    433451937    433629938    433804283    433983962    447138835   
447171471    447203936    447236274

433055696

   433256435    433452042    433629946    433804325    433984028    447138843   
447171489    447203944    447236282

433055837

   433256450    433452067    433629953    433804382    433984044    447138850   
447171497    447203951    447236290

433055852

   433256575    433452109    433629961    433804416    433984101    447138868   
447171505    447203969    447236308

433055886

   433256583    433452117    433629979    433804481    433984119    447138876   
447171513    447203977    447236316

433055936

   433256674    433452737    433630027    433804499    433984143    447138884   
447171521    447203985    447236324

433055977

   433256724    433452810    433630084    433804556    433984259    447138892   
447171539    447203993    447236332

433055985

   433256765    433452828    433630092    433804564    433984267    447138900   
447171547    447204009    447236340

433056009

   433256823    433452919    433630266    433804606    433984275    447138918   
447171554    447204017    447236357

433056041

   433256963    433453016    433630290    433804622    433984317    447138926   
447171562    447204025    447236365

433056082

   433256989    433453032    433630332    433804648    433984333    447138934   
447171570    447204033    447236373

433056264

   433257052    433453073    433630340    433804739    433984382    447138942   
447171588    447204041    447236381

433056363

   433257060    433453115    433630373    433804747    433984598    447138959   
447171596    447204058    447236399

433056405

   433257078    433453149    433630399    433804762    433984630    447138975   
447171604    447204066    447236407

433056413

   433257094    433453198    433630456    433804788    433984671    447138983   
447171612    447204074    447236415

433056736

   433257128    433453230    433630563    433804804    433984689    447138991   
447171620    447204082    447236423

433056967

   433257151    433453248    433630605    433804879    433984721    447139007   
447171638    447204090    447236431

433057106

   433257250    433453255    433630688    433804895    433984762    447139015   
447171646    447204108    447236449



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447268533

   447300856    447333089    447365347    447397514    432653467    446996191   
447031030    447067646    447104688

447268541

   447300864    447333097    447365354    447397522    432654200    446996209   
447031048    447067653    447104696

447268558

   447300872    447333105    447365362    447397530    432655116    446996217   
447031055    447067679    447104704

447268566

   447300880    447333113    447365370    447397548    432655934    446996225   
447031063    447067695    447104712

447268574

   447300898    447333121    447365388    447397555    432655959    446996233   
447031071    447067703    447104746

447268582

   447300906    447333139    447365396    447397563    432656379    446996241   
447031089    447067711    447104753

447268590

   447300914    447333147    447365404    447397571    432656510    446996258   
447031097    447067745    447104761

447268608

   447300922    447333154    447365412    447397589    432659605    446996266   
447031105    447067752    447104779

447268616

   447300930    447333162    447365420    447397597    432659845    446996274   
447031113    447067760    447104787

447268624

   447300948    447333170    447365438    447397605    432661130    446996282   
447031121    447067778    447104795

447268632

   447300955    447333188    447365446    447397613    432662963    446996290   
447031139    447067786    447104803

447268640

   447300963    447333196    447365453    447397621    432663359    446996316   
447031147    447067794    447104811

447268657

   447300971    447333204    447365461    447397639    432664035    446996324   
447031154    447067802    447104829

447268665

   447300989    447333212    447365479    447397647    432664845    446996340   
447031162    447067810    447104837

447268673

   447300997    447333220    447365487    447397654    432665032    446996357   
447031170    447067828    447104845

447268681

   447301003    447333238    447365495    447397662    432665925    446996365   
447031188    447067844    447104852

447268699

   447301011    447333246    447365503    447397670    432667186    446996373   
447031204    447067851    447104860

447268707

   447301029    447333253    447365511    447397688    432668150    446996381   
447031212    447067869    447104886

447268715

   447301037    447333261    447365529    447397696    432671261    446996399   
447031220    447067877    447104894

447268723

   447301045    447333279    447365537    447397704    432672137    446996407   
447031238    447067885    447104902

447268731

   447301052    447333287    447365552    447397712    432672491    446996415   
447031246    447067893    447104910

447268756

   447301060    447333295    447365560    447397720    432673200    446996423   
447031253    447067901    447104928

447268764

   447301078    447333303    447365578    447397738    432673291    446996431   
447031261    447067919    447104936

447268772

   447301086    447333311    447365586    447397746    432673846    446996449   
447031279    447067927    447104944

447268780

   447301094    447333329    447365594    447397753    432675767    446996456   
447031287    447067935    447104951

447268798

   447301102    447333337    447365602    447397761    432677367    446996464   
447031295    447067943    447104969

447268806

   447301110    447333345    447365610    447397779    432677896    446996472   
447031303    447067950    447104977

447268814

   447301128    447333352    447365628    447397787    432680163    446996480   
447031311    447067968    447104985

447268822

   447301136    447333360    447365636    447397795    432680890    446996498   
447031329    447067976    447104993

447268830

   447301144    447333378    447365644    447397803    432682326    446996506   
447031337    447067992    447105008

447268848

   447301151    447333386    447365651    447397811    432682656    446996514   
447031345    447068008    447105016

447268855

   447301169    447333394    447365669    447397829    432682789    446996522   
447031352    447068016    447105032

447268863

   447301177    447333402    447365677    447397837    432682904    446996530   
447031360    447068024    447105057

447268871

   447301185    447333410    447365685    447397845    432683050    446996548   
447031378    447068032    447105065

447268889

   447301193    447333428    447365693    447397852    432685618    446996555   
447031386    447068057    447105081

447268897

   447301201    447333436    447365701    447397860    432685873    446996571   
447031394    447068065    447105099

447268905

   447301219    447333444    447365719    447397878    432686046    446996589   
447031402    447068073    447105107

447268913

   447301227    447333451    447365727    447397886    432686731    446996597   
447031410    447068081    447105115

447268921

   447301235    447333469    447365735    447397894    432686806    446996605   
447031428    447068099    447105123

447268939

   447301243    447333477    447365743    447397902    432687507    446996621   
447031436    447068107    447105149

447268947

   447301250    447333485    447365750    447397910    432687739    446996639   
447031451    447068115    447105156

447268954

   447301268    447333493    447365768    447397928    432688356    446996647   
447031469    447068123    447105172

447268962

   447301276    447333501    447365776    447397936    432689404    446996654   
447031477    447068131    447105180

447268970

   447301284    447333519    447365784    447397944    432690964    446996662   
447031485    447068149    447105198

447268988

   447301292    447333527    447365792    447397951    432694438    446996670   
447031493    447068164    447105206

447268996

   447301300    447333535    447365800    447397969    432695138    446996696   
447031501    447068172    447105214

447269002

   447301318    447333543    447365818    447397977    432695260    446996704   
447031519    447068180    447105222

447269010

   447301326    447333550    447365826    447397985    432697712    446996712   
447031527    447068198    447105230



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433057114

   433257334    433453271    433630753    433804903    433984887    447139023   
447171653    447204116    447236456

433057205

   433257474    433453388    433630829    433804911    433985074    447139031   
447171661    447204124    447236464

433057296

   433257557    433453396    433630894    433805017    433985132    447139049   
447171679    447204132    447236472

433057353

   433257573    433453438    433630944    433805033    433985140    447139056   
447171687    447204140    447236480

433057478

   433257656    433453446    433630951    433805439    433985272    447139064   
447171695    447204157    447236498

433057510

   433257664    433453503    433630977    433805462    433985306    447139072   
447171703    447204165    447236506

433057569

   433257722    433453560    433631033    433805470    433985348    447139080   
447171711    447204173    447236514

433057619

   433257789    433453602    433631157    433805488    433985363    447139098   
447171729    447204181    447236522

433057668

   433257839    433453610    433631173    433805546    433985371    447139106   
447171737    447204199    447236530

433057718

   433257862    433453636    433631249    433805629    433985389    447139114   
447171745    447204207    447236548

433057775

   433257888    433453727    433631264    433805678    433985397    447139122   
447171752    447204215    447236555

433057791

   433257938    433453743    433631272    433805702    433985421    447139130   
447171760    447204223    447236563

433057817

   433258001    433453784    433631314    433805736    433985447    447139148   
447171778    447204231    447236571

433057940

   433258050    433453792    433631330    433805884    433985470    447139155   
447171786    447204249    447236589

433057973

   433258068    433453867    433631413    433805934    433985504    447139171   
447171794    447204256    447236597

433058062

   433258092    433453933    433631538    433806015    433985512    447139189   
447171802    447204264    447236605

433058070

   433258100    433453958    433631561    433806098    433985520    447139197   
447171810    447204272    447236613

433058112

   433258134    433453966    433631637    433806155    433985595    447139205   
447171828    447204280    447236621

433058567

   433258233    433454006    433631769    433806189    433985603    447139213   
447171836    447204298    447236639

433058617

   433258241    433454014    433631777    433806197    433985629    447139221   
447171844    447204306    447236647

433058682

   433258274    433454048    433631843    433806205    433985660    447139239   
447171851    447204314    447236662

433058708

   433258332    433454204    433631884    433806221    433985694    447139247   
447171869    447204322    447236670

433058807

   433258365    433454238    433631926    433806254    433985702    447139254   
447171877    447204330    447236688

433058849

   433258449    433454311    433631975    433806312    433985728    447139262   
447171885    447204348    447236696

433058898

   433258480    433454360    433632023    433806338    433985751    447139270   
447171893    447204355    447236704

433058906

   433258555    433454386    433632072    433806387    433985785    447139288   
447171901    447204363    447236712

433058971

   433258563    433454394    433632114    433806403    433985843    447139296   
447171919    447204371    447236720

433059029

   433258662    433454444    433632130    433806437    433985884    447139304   
447171927    447204389    447236738

433059037

   433258688    433454477    433632148    433806452    433986015    447139312   
447171935    447204397    447236746

433059045

   433258746    433454550    433632171    433806460    433986064    447139320   
447171943    447204405    447236753

433059268

   433258837    433454592    433632304    433806478    433986098    447139338   
447171950    447204413    447236761

433059276

   433258860    433454642    433632312    433806551    433986106    447139346   
447171968    447204421    447236779

433059284

   433258944    433454675    433632346    433806601    433986155    447139353   
447171976    447204439    447236787

433059292

   433258977    433454717    433632353    433806676    433986221    447139361   
447171984    447204447    447236795

433059342

   433258985    433454725    433632361    433806684    433986320    447139379   
447171992    447204454    447236803

433059425

   433259058    433454758    433632387    433806692    433986395    447139387   
447172008    447204462    447236811

433059441

   433259140    433454840    433632437    433806767    433986429    447139395   
447172016    447204470    447236829

433059573

   433259173    433454907    433632536    433806809    433986478    447139403   
447172024    447204488    447236837

433059730

   433259256    433454949    433632551    433806882    433986619    447139411   
447172032    447204496    447236845

433059748

   433259272    433454964    433632585    433806890    433986627    447139429   
447172040    447204504    447236852

433059813

   433259397    433455029    433632593    433806932    433986684    447139437   
447172057    447204512    447236860

433059821

   433259462    433455078    433632643    433806957    433986718    447139445   
447172065    447204520    447236878

433059912

   433259488    433455094    433632767    433806965    433986726    447139452   
447172073    447204538    447236886

433059995

   433259496    433455110    433632817    433806973    433986775    447139460   
447172081    447204546    447236894

433060019

   433259512    433455128    433632825    433807088    433986783    447139478   
447172099    447204553    447236902

433060118

   433259546    433455185    433632965    433807104    433986817    447139486   
447172107    447204561    447236910

433060209

   433259553    433455201    433632981    433807112    433986825    447139494   
447172115    447204579    447236928

433060290

   433259587    433455318    433633039    433807161    433986866    447139502   
447172123    447204587    447236936



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447269028

   447301334    447333568    447365834    447397993    432700813    446996720   
447031535    447068206    447105248

447269036

   447301342    447333576    447365842    447398009    432701837    446996738   
447031543    447068222    447105255

447269044

   447301359    447333584    447365859    447398017    432704732    446996746   
447031550    447068248    447105263

447269051

   447301367    447333592    447365867    447398025    432705655    446996753   
447031576    447068255    447105297

447269069

   447301375    447333600    447365875    447398033    432705747    446996761   
447031592    447068263    447105305

447269077

   447301383    447333618    447365883    447398041    432706109    446996779   
447031600    447068271    447105313

447269085

   447301391    447333626    447365891    447398058    432706117    446996787   
447031618    447068297    447105321

447269093

   447301409    447333634    447365909    447398066    432706992    446996795   
447031626    447068305    447105354

447269101

   447301417    447333642    447365917    447398074    432708980    446996803   
447031642    447068321    447105370

447269119

   447301425    447333659    447365925    447398082    432709152    446996811   
447031659    447068339    447105388

447269127

   447301433    447333667    447365933    447398090    432710762    446996829   
447031667    447068347    447105396

447269135

   447301441    447333675    447365941    447398108    432712438    446996837   
447031675    447068354    447105404

447269143

   447301458    447333683    447365958    447398116    432712602    446996845   
447031683    447068362    447105412

447269150

   447301466    447333691    447365966    447398124    432716462    446996852   
447031691    447068370    447105420

447269168

   447301474    447333709    447365974    447398132    432718880    446996860   
447031709    447068388    447105438

447269176

   447301482    447333717    447365982    447398140    432720134    446996878   
447031717    447068396    447105446

447269184

   447301490    447333725    447365990    447398157    432724706    446996886   
447031733    447068404    447105453

447269192

   447301508    447333733    447366006    447398165    432725356    446996894   
447031741    447068412    447105461

447269200

   447301516    447333741    447366014    447398173    432725505    446996902   
447031758    447068420    447105487

447269218

   447301524    447333758    447366022    447398181    432725687    446996910   
447031766    447068438    447105511

447269226

   447301532    447333766    447366030    447398199    432725729    446996936   
447031774    447068446    447105529

447269234

   447301540    447333774    447366048    447398207    432727808    446996944   
447031782    447068453    447105537

447269242

   447301557    447333782    447366055    447398215    432728418    446996951   
447031790    447068461    447105545

447269259

   447301565    447333790    447366063    447398223    432729317    446996969   
447031808    447068479    447105552

447269267

   447301573    447333808    447366071    447398231    432732709    446996977   
447031816    447068487    447105560

447269275

   447301581    447333816    447366089    447398249    432732949    446996985   
447031824    447068511    447105578

447269283

   447301599    447333824    447366097    447398256    432734218    446996993   
447031840    447068529    447105594

447269291

   447301607    447333832    447366105    447398264    432734267    446997009   
447031857    447068537    447105602

447269309

   447301615    447333840    447366113    447398272    432736783    446997017   
447031865    447068545    447105610

447269317

   447301623    447333857    447366121    447398280    432736916    446997025   
447031873    447068552    447105628

447269325

   447301631    447333865    447366139    447398298    432737633    446997033   
447031881    447068560    447105636

447269333

   447301649    447333873    447366147    447398306    432738201    446997041   
447031899    447068578    447105644

447269341

   447301656    447333881    447366154    447398314    432740538    446997058   
447031907    447068586    447105651

447269358

   447301664    447333899    447366162    447398322    432740926    446997066   
447031915    447068594    447105669

447269366

   447301672    447333907    447366170    447398330    432743516    446997082   
447031923    447068602    447105677

447269374

   447301698    447333915    447366188    447398348    432744217    446997090   
447031931    447068610    447105685

447269382

   447301706    447333923    447366196    447398355    432744662    446997108   
447031949    447068628    447105701

447269390

   447301714    447333931    447366204    447398363    432745396    446997116   
447031956    447068644    447105719

447269408

   447301722    447333949    447366212    447398371    432746196    446997124   
447031964    447068651    447105735

447269416

   447301730    447333956    447366220    447398389    432746238    446997140   
447031972    447068669    447105743

447269424

   447301748    447333964    447366238    447398397    432748218    446997157   
447031980    447068677    447105750

447269432

   447301755    447333972    447366246    447398405    432749836    446997165   
447031998    447068685    447105768

447269440

   447301763    447333980    447366253    447398413    432750438    446997173   
447032004    447068693    447105776

447269457

   447301771    447333998    447366261    447398421    432752665    446997199   
447032012    447068701    447105784

447269465

   447301789    447334004    447366279    447398439    432754570    446997207   
447032020    447068719    447105792

447269473

   447301797    447334012    447366287    447398447    432754695    446997223   
447032038    447068727    447105800

447269481

   447301805    447334020    447366295    447398454    432756344    446997231   
447032053    447068735    447105818

447269499

   447301813    447334038    447366303    447398462    432756427    446997249   
447032061    447068743    447105826



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433060415

   433259595    433455334    433633138    433807211    433986874    447139510   
447172131    447204603    447236944

433060449

   433259611    433455433    433633161    433807260    433986940    447139528   
447172149    447204611    447236951

433060480

   433259728    433455441    433633252    433807294    433986981    447139536   
447172156    447204629    447236969

433060506

   433259736    433455458    433633302    433807344    433987013    447139544   
447172164    447204637    447236985

433060548

   433259801    433455466    433633310    433807401    433987021    447139551   
447172172    447204645    447236993

433060571

   433259868    433455599    433633344    433807443    433987047    447139569   
447172180    447204652    447237009

433060613

   433259918    433455615    433633443    433807500    433987054    447139577   
447172198    447204660    447237017

433060647

   433259975    433455631    433633484    433807542    433987187    447139585   
447172206    447204678    447237025

433060696

   433260015    433455672    433633583    433807591    433987211    447139593   
447172214    447204686    447237033

433061280

   433260056    433455680    433633708    433807666    433987286    447139601   
447172222    447204694    447237041

433061298

   433260064    433455714    433633823    433807716    433987344    447139619   
447172230    447204702    447237058

433061306

   433260072    433455920    433633898    433807773    433987377    447139627   
447172248    447204710    447237066

433061363

   433260239    433455953    433633963    433808581    433987385    447139635   
447172255    447204728    447237074

433061397

   433260262    433455979    433633989    433808599    433987492    447139643   
447172263    447204736    447237082

433061470

   433260312    433456068    433634029    433808706    433987542    447139650   
447172271    447204744    447237090

433061504

   433260395    433456100    433634037    433808730    433987567    447139668   
447172289    447204751    447237108

433061512

   433260452    433456159    433634367    433808748    433987591    447139676   
447172297    447204769    447237116

433061579

   433260536    433456209    433634409    433808763    433987609    447139684   
447172305    447204777    447237124

433061637

   433260593    433456217    433634490    433808797    433987740    447139692   
447172313    447204785    447237132

433061694

   433260601    433456282    433634524    433808854    433987757    447139700   
447172321    447204793    447237140

433061751

   433260668    433456308    433634540    433808912    433987815    447139718   
447172339    447204801    447237157

433061769

   433260676    433456415    433634557    433808961    433987864    447139726   
447172347    447204819    447237165

433061835

   433260684    433456423    433634862    433809027    433987898    447139734   
447172354    447204827    447237173

433061926

   433260692    433456498    433634946    433809076    433987914    447139742   
447172362    447204835    447237181

433062106

   433260775    433456506    433634953    433809209    433988029    447139759   
447172370    447204843    447237199

433062114

   433260981    433456514    433634987    433809282    433988045    447139767   
447172388    447204850    447237207

433062155

   433261039    433456621    433635125    433809332    433988060    447139775   
447172396    447204868    447237215

433062171

   433261047    433456712    433635356    433809365    433988110    447139783   
447172404    447204876    447237223

433062197

   433261070    433456720    433635380    433809415    433988177    447139791   
447172412    447204884    447237231

433062239

   433261179    433456746    433635422    433809431    433988193    447139809   
447172420    447204892    447237249

433062312

   433261187    433456852    433635513    433809480    433988219    447139817   
447172438    447204900    447237256

433062379

   433261195    433456928    433635539    433809514    433988243    447139825   
447172446    447204918    447237264

433062437

   433261211    433456969    433635562    433809670    433988284    447139833   
447172453    447204926    447237280

433062452

   433261237    433456993    433635661    433809688    433988417    447139841   
447172461    447204934    447237298

433062510

   433261351    433457264    433635695    433809704    433988466    447139858   
447172479    447204942    447237306

433062619

   433261369    433457280    433635711    433809712    433988524    447139866   
447172487    447204959    447237314

433062742

   433261401    433457298    433635737    433809837    433988581    447139874   
447172495    447204967    447237322

433062817

   433261518    433457306    433635760    433809852    433988672    447139882   
447172503    447204975    447237330

433062825

   433261542    433457355    433635901    433809886    433988698    447139890   
447172511    447204983    447237348

433062833

   433261666    433457363    433636024    433809902    433988904    447139908   
447172529    447204991    447237355

433062858

   433261674    433457371    433636040    433809944    433988953    447139916   
447172537    447205006    447237363

433062874

   433261807    433457413    433636057    433809951    433989068    447139924   
447172552    447205014    447237371

433062924

   433261872    433457512    433636065    433809969    433989076    447139932   
447172560    447205022    447237389

433063047

   433261914    433457546    433636081    433809985    433989118    447139940   
447172578    447205030    447237397

433063138

   433261989    433457595    433636214    433810025    433989159    447139957   
447172586    447205048    447237405

433063252

   433261997    433457611    433636222    433810082    433989191    447139965   
447172594    447205055    447237413

433063344

   433262136    433457629    433636313    433810215    433989209    447139973   
447172610    447205063    447237421

433063377

   433262151    433457652    433636321    433810231    433989225    447139981   
447172628    447205071    447237439



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447269507

   447301821    447334046    447366311    447398470    432757037    446997256   
447032079    447068750    447105842

447269515

   447301839    447334053    447366329    447398488    432757714    446997264   
447032087    447068768    447105859

447269523

   447301847    447334061    447366337    447398496    432758100    446997272   
447032095    447068776    447105867

447269531

   447301854    447334079    447366345    447398504    432758357    446997280   
447032111    447068784    447105875

447269549

   447301862    447334087    447366352    447398512    432759371    446997298   
447032129    447068792    447105883

447269556

   447301870    447334095    447366360    447398520    432759462    446997306   
447032137    447068818    447105891

447269564

   447301888    447334103    447366378    447398538    432759637    446997314   
447032145    447068826    447105909

447269572

   447301896    447334111    447366386    447398546    432760205    446997322   
447032152    447068834    447105917

447269580

   447301904    447334129    447366394    447398553    432760817    446997330   
447032160    447068842    447105925

447269598

   447301912    447334137    447366402    447398561    432760916    446997348   
447032178    447068859    447105933

447269606

   447301920    447334145    447366410    447398579    432760981    446997355   
447032186    447068867    447105958

447269614

   447301938    447334152    447366428    447398587    432761203    446997363   
447032194    447068875    447105966

447269622

   447301946    447334160    447366436    447398595    432761351    446997371   
447032202    447068883    447105974

447269630

   447301953    447334178    447366444    447398603    432766434    446997389   
447032210    447068891    447105982

447269648

   447301961    447334186    447366451    447398611    432766582    446997397   
447032228    447068909    447106006

447269655

   447301979    447334194    447366469    447398629    432768166    446997405   
447032236    447068917    447106014

447269671

   447301987    447334202    447366477    447398637    432769032    446997413   
447032244    447068933    447106030

447269689

   447301995    447334210    447366485    447398645    432769644    446997421   
447032251    447068941    447106055

447269697

   447302001    447334228    447366493    447398652    432770147    446997439   
447032277    447068958    447106063

447269705

   447302019    447334236    447366501    447398660    432770238    446997447   
447032285    447068966    447106071

447269713

   447302027    447334244    447366519    447398678    432770667    446997454   
447032293    447068974    447106089

447269721

   447302035    447334251    447366527    447398686    432770790    446997462   
447032301    447068982    447106097

447269739

   447302043    447334269    447366535    447398694    432772424    446997470   
447032319    447068990    447106105

447269747

   447302050    447334277    447366543    447398702    432774933    446997488   
447032327    447069006    447106113

447269754

   447302068    447334285    447366550    447398710    432775963    446997496   
447032335    447069014    447106121

447269762

   447302076    447334293    447366568    447398728    432776409    446997504   
447032343    447069022    447106139

447269770

   447302084    447334301    447366576    447398736    432776995    446997512   
447032350    447069030    447106147

447269788

   447302092    447334319    447366584    447398744    432778355    446997538   
447032368    447069048    447106154

447269796

   447302100    447334327    447366592    447398751    432779825    446997546   
447032376    447069055    447106162

447269804

   447302118    447334335    447366600    447398769    432779833    446997553   
447032384    447069063    447106170

447269812

   447302126    447334343    447366618    447398777    432779965    446997561   
447032392    447069071    447106188

447269820

   447302134    447334350    447366626    447398785    432780138    446997579   
447032418    447069097    447106196

447269838

   447302142    447334368    447366634    447398793    432780146    446997587   
447032426    447069105    447106204

447269846

   447302159    447334376    447366642    447398801    432780500    446997595   
447032434    447069113    447106238

447269853

   447302167    447334384    447366659    447398819    432780567    446997603   
447032459    447069121    447106246

447269861

   447302175    447334392    447366667    447398827    432780880    446997611   
447032467    447069139    447106253

447269879

   447302183    447334400    447366675    447398835    432782530    446997629   
447032475    447069147    447106261

447269887

   447302191    447334418    447366683    447398850    432784635    446997637   
447032491    447069154    447106287

447269895

   447302209    447334426    447366691    447398868    432785129    446997652   
447032509    447069162    447106303

447269903

   447302217    447334434    447366709    447398876    432785301    446997660   
447032517    447069170    447106311

447269911

   447302225    447334442    447366717    447398884    432785798    446997678   
447032525    447069188    447106329

447269929

   447302233    447334459    447366725    447398892    432785855    446997686   
447032533    447069196    447106337

447269937

   447302241    447334467    447366733    447398900    432790079    446997694   
447032541    447069204    447106345

447269945

   447302258    447334475    447366741    447398918    432790459    446997702   
447032558    447069212    447106352

447269952

   447302266    447334483    447366758    447398926    432793933    446997710   
447032574    447069220    447106360

447269960

   447302274    447334491    447366766    447398934    432794030    446997728   
447032582    447069238    447106378

447269978

   447302282    447334509    447366774    447398942    432795672    446997736   
447032590    447069253    447106386

447269986

   447302290    447334517    447366782    447398959    432795987    446997744   
447032608    447069261    447106394



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433063401

   433262185    433457702    433636388    433810256    433989241    447139999   
447172636    447205089    447237447

433063443

   433262300    433457710    433636453    433810264    433989258    447140005   
447172644    447205097    447237454

433063617

   433262326    433457736    433636487    433810272    433989266    447140013   
447172651    447205105    447237462

433063633

   433262409    433457744    433636511    433810314    433989308    447140021   
447172669    447205113    447237470

433063682

   433262417    433457785    433636537    433810397    433989316    447140039   
447172677    447205121    447237488

433063765

   433262458    433457793    433637105    433810488    433989324    447140047   
447172685    447205139    447237496

433063856

   433262573    433457801    433637311    433810595    433989381    447140054   
447172693    447205147    447237504

433064037

   433262581    433457819    433637659    433810645    433989399    447140062   
447172701    447205154    447237512

433064094

   433262631    433457876    433637931    433810751    433989415    447140070   
447172719    447205162    447237520

433064102

   433262771    433457900    433638129    433810793    433989449    447140088   
447172727    447205170    447237538

433064136

   433262870    433458031    433638137    433810819    433989506    447140096   
447172735    447205188    447237546

433064185

   433262920    433458254    433638145    433810843    433989555    447140104   
447172750    447205196    447237553

433064276

   433262938    433458288    433638152    433810850    433989563    447140112   
447172768    447205204    447237561

433064334

   433262979    433458296    433638228    433810876    433989621    447140120   
447172776    447205212    447237579

433064490

   433263035    433458387    433638244    433810900    433989639    447140138   
447172784    447205220    447237587

433064508

   433263092    433458411    433638319    433810942    433989720    447140146   
447172792    447205238    447237595

433064656

   433263126    433458437    433638400    433810975    433989860    447140153   
447172800    447205246    447237603

433064698

   433263134    433458452    433638426    433810983    433989886    447140161   
447172818    447205253    447237611

433064706

   433263209    433458619    433638442    433811049    433990009    447140179   
447172826    447205261    447237629

433064763

   433263225    433458676    433638467    433811080    433990124    447140187   
447172834    447205279    447237637

433064789

   433263332    433458718    433638475    433811114    433990207    447140195   
447172842    447205287    447237645

433064797

   433263365    433458742    433638624    433811205    433990272    447140203   
447172859    447205295    447237652

433064805

   433263431    433458791    433638640    433811262    433990371    447140211   
447172867    447205303    447237660

433064847

   433263480    433458833    433638681    433811387    433990462    447140229   
447172875    447205311    447237678

433064870

   433263589    433458866    433638699    433811411    433990538    447140237   
447172883    447205329    447237686

433064896

   433263852    433458874    433638780    433811510    433990587    447140245   
447172891    447205337    447237694

433064912

   433263951    433458916    433638806    433811544    433990595    447140252   
447172909    447205345    447237702

433065026

   433264041    433458965    433638830    433811619    433990603    447140260   
447172917    447205352    447237710

433065042

   433264058    433459062    433638954    433811643    433990819    447140278   
447172925    447205360    447237728

433065067

   433264165    433459070    433639044    433811668    433990827    447140286   
447172933    447205378    447237736

433065125

   433264199    433459278    433639077    433811726    433990892    447140294   
447172941    447205386    447237744

433065166

   433264215    433459351    433639226    433811734    433990991    447140302   
447172958    447205394    447237751

433065182

   433264306    433459401    433639234    433811775    433991007    447140310   
447172966    447205402    447237769

433065232

   433264322    433459419    433639291    433811809    433991338    447140328   
447172974    447205410    447237777

433065307

   433264363    433459427    433639309    433811908    433991429    447140336   
447172982    447205428    447237785

433065372

   433264546    433459468    433639358    433811932    433991445    447140351   
447172990    447205436    447237793

433065380

   433264553    433459955    433639366    433811940    433991551    447140369   
447173006    447205444    447237801

433065398

   433264595    433459989    433639374    433811999    433991577    447140377   
447173014    447205451    447237819

433065455

   433264785    433460011    433639457    433812070    433991619    447140385   
447173022    447205469    447237827

433065463

   433264793    433460052    433639523    433812096    433991643    447140393   
447173030    447205477    447237835

433065539

   433264801    433460078    433639549    433812146    433991726    447140401   
447173048    447205485    447237843

433065562

   433264900    433460250    433639564    433812195    433991791    447140419   
447173055    447205493    447237850

433065612

   433265006    433460300    433639606    433812203    433991858    447140427   
447173063    447205501    447237868

433065851

   433265105    433460318    433639705    433812229    433991874    447140435   
447173071    447205519    447237876

433065943

   433265147    433460342    433639747    433812286    433991882    447140443   
447173089    447205527    447237884

433066016

   433265162    433460441    433639754    433812294    433992070    447140450   
447173097    447205535    447237892

433066024

   433265212    433460490    433639820    433812393    433992096    447140468   
447173105    447205543    447237900

433066073

   433265261    433460516    433639846    433812476    433992120    447140476   
447173113    447205550    447237918



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447269994

   447302308    447334525    447366790    447398967    432796845    446997751   
447032616    447069279    447106402

447270000

   447302316    447334533    447366808    447398975    432796936    446997769   
447032624    447069287    447106410

447270018

   447302324    447334541    447366816    447398983    432798429    446997777   
447032632    447069295    447106428

447270026

   447302332    447334558    447366824    447398991    432798593    446997785   
447032657    447069303    447106436

447270034

   447302340    447334566    447366832    447399007    432799484    446997793   
447032673    447069311    447106444

447270042

   447302357    447334574    447366840    447399015    432802981    446997801   
447032681    447069329    447106451

447270059

   447302365    447334582    447366857    447399023    432803450    446997819   
447032699    447069337    447106485

447270067

   447302373    447334590    447366865    447399031    432804482    446997827   
447032707    447069352    447106493

447270075

   447302381    447334608    447366873    447399049    432805083    446997835   
447032715    447069360    447106501

447270083

   447302399    447334616    447366881    447399056    432805299    446997843   
447032731    447069378    447106519

447270091

   447302407    447334624    447366899    447399072    432807261    446997850   
447032749    447069394    447106527

447270109

   447302415    447334632    447366907    447399080    432809622    446997868   
447032756    447069402    447106535

447270117

   447302423    447334640    447366915    447399098    432809770    446997876   
447032764    447069428    447106543

447270125

   447302431    447334657    447366923    447399106    432810323    446997884   
447032772    447069436    447106550

447270133

   447302449    447334665    447366931    447399114    432810414    446997892   
447032798    447069444    447106568

447270141

   447302456    447334673    447366949    447399122    432810471    446997900   
447032806    447069451    447106576

447270158

   447302464    447334681    447366956    447399130    432812196    446997918   
447032814    447069469    447106584

447270166

   447302472    447334699    447366964    447399148    432813855    446997926   
447032822    447069477    447106592

447270174

   447302480    447334707    447366972    447399155    432814077    446997934   
447032830    447069485    447106600

447270182

   447302498    447334715    447366980    447399163    432817690    446997942   
447032848    447069501    447106618

447270190

   447302506    447334723    447366998    447399171    432818912    446997967   
447032855    447069527    447106626

447270208

   447302514    447334731    447367004    447399189    432820504    446997975   
447032863    447069535    447106634

447270216

   447302522    447334749    447367012    447399197    432822468    446997983   
447032871    447069543    447106642

447270224

   447302530    447334756    447367020    447399205    432824456    446997991   
447032889    447069550    447106659

447270232

   447302548    447334764    447367038    447399213    432824480    446998007   
447032897    447069568    447106667

447270240

   447302555    447334772    447367046    447399221    432825719    446998015   
447032913    447069576    447106675

447270257

   447302563    447334780    447367053    447399239    432826477    446998023   
447032921    447069584    447106683

447270265

   447302571    447334798    447367061    447399247    432828655    446998049   
447032939    447069592    447106691

447270273

   447302589    447334806    447367079    447399254    432829349    446998056   
447032947    447069600    447106709

447270281

   447302597    447334814    447367087    447399262    432830081    446998064   
447032954    447069618    447106717

447270299

   447302605    447334822    447367095    447399270    432831063    446998072   
447032962    447069626    447106725

447270307

   447302613    447334830    447367103    447399288    432831998    446998080   
447032970    447069634    447106733

447270315

   447302621    447334848    447367111    447399296    432832749    446998098   
447032996    447069642    447106741

447270323

   447302639    447334855    447367129    447399304    432833184    446998106   
447033002    447069659    447106766

447270331

   447302647    447334863    447367137    447399312    432834588    446998114   
447033010    447069667    447106774

447270349

   447302654    447334871    447367145    447399320    432838092    446998122   
447033028    447069683    447106782

447270356

   447302662    447334889    447367152    447399338    432839892    446998130   
447033036    447069691    447106790

447270364

   447302670    447334897    447367160    447399346    432839959    446998148   
447033044    447069709    447106808

447270372

   447302688    447334905    447367178    447399353    432840643    446998155   
447033051    447069725    447106832

447270380

   447302696    447334913    447367186    447399361    432841112    446998163   
447033069    447069733    447106840

447270398

   447302704    447334921    447367194    447399379    432842292    446998171   
447033077    447069741    447106857

447270406

   447302712    447334939    447367202    447399387    432843985    446998189   
447033085    447069758    447106865

447270414

   447302720    447334947    447367210    447399395    432845717    446998197   
447033101    447069774    447106873

447270422

   447302738    447334954    447367228    447399403    432846434    446998205   
447033127    447069782    447106881

447270430

   447302746    447334962    447367236    447399411    432846806    446998213   
447033135    447069790    447106899

447270448

   447302753    447334970    447367244    447399429    432847259    446998221   
447033143    447069808    447106915

447270455

   447302761    447334988    447367251    447399437    432848273    446998239   
447033150    447069824    447106923

447270463

   447302779    447334996    447367269    447399445    432848836    446998247   
447033168    447069832    447106931



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433066107

   433265279    433460607    433639853    433812526    433992161    447140484   
447173121    447205568    447237926

433066123

   433265295    433460615    433639887    433812534    433992195    447140492   
447173139    447205576    447237934

433066149

   433265303    433460656    433640091    433812583    433992229    447140500   
447173147    447205584    447237942

433066214

   433265311    433460821    433640141    433812658    433992450    447140518   
447173154    447205592    447237959

433066222

   433265345    433460839    433640273    433812716    433992468    447140526   
447173162    447205600    447237975

433066230

   433265378    433460870    433640315    433812740    433992476    447140534   
447173170    447205618    447237983

433066289

   433265428    433460953    433640349    433812765    433992500    447140542   
447173188    447205626    447237991

433066305

   433265436    433460961    433640406    433812781    433992583    447140559   
447173196    447205634    447238007

433066362

   433265501    433460995    433640505    433812815    433992591    447140567   
447173204    447205642    447238015

433066396

   433265568    433461001    433640539    433812872    433992658    447140575   
447173212    447205659    447238023

433066420

   433265592    433461035    433640570    433812906    433992666    447140583   
447173220    447205667    447238031

433066503

   433265618    433461076    433640588    433812963    433992740    447140591   
447173238    447205675    447238049

433066610

   433265675    433461134    433640661    433813037    433992799    447140609   
447173246    447205683    447238056

433066727

   433265683    433461209    433640786    433813060    433992906    447140617   
447173253    447205691    447238064

433066867

   433265774    433461217    433640844    433813078    433992922    447140625   
447173261    447205709    447238072

433066875

   433265824    433461266    433640851    433813128    433992971    447140633   
447173279    447205717    447238080

433066958

   433265865    433461365    433640984    433813185    433993011    447140641   
447173287    447205725    447238098

433066982

   433265949    433461399    433641040    433813268    433993060    447140658   
447173295    447205733    447238106

433067030

   433265980    433461431    433641073    433813359    433993086    447140674   
447173303    447205741    447238114

433067147

   433266087    433461530    433641180    433813490    433993128    447140682   
447173311    447205758    447238122

433067295

   433266178    433461548    433641206    433813631    433993144    447140690   
447173329    447205766    447238130

433067303

   433266202    433461613    433641313    433813755    433993169    447140708   
447173345    447205774    447238148

433067378

   433266210    433461738    433641339    433813763    433993193    447140716   
447173352    447205782    447238155

433067386

   433266293    433461936    433641370    433813805    433993268    447140724   
447173360    447205790    447238163

433067402

   433266319    433461944    433641875    433813912    433993292    447140732   
447173378    447205808    447238171

433067436

   433266350    433461969    433641917    433813946    433993300    447140740   
447173386    447205816    447238189

433067550

   433266392    433461993    433641933    433814035    433993318    447140757   
447173394    447205824    447238197

433067584

   433266434    433462041    433641941    433814043    433993334    447140765   
447173402    447205832    447238205

433067600

   433266459    433462116    433642295    433814050    433993441    447140773   
447173410    447205840    447238213

433067618

   433266525    433462215    433642329    433814126    433993508    447140781   
447173428    447205857    447238221

433067691

   433266681    433462249    433642378    433814134    433993573    447140799   
447173436    447205865    447238239

433067790

   433266764    433462264    433642444    433814167    433993581    447140807   
447173444    447205873    447238247

433067899

   433266830    433462363    433642493    433814274    433993623    447140815   
447173451    447205881    447238254

433067931

   433266939    433462397    433642550    433814324    433993763    447140823   
447173469    447205899    447238262

433068004

   433266996    433462413    433642592    433814357    433993771    447140831   
447173477    447205907    447238270

433068079

   433267036    433462439    433642709    433814381    433993797    447140849   
447173485    447205915    447238288

433068087

   433267085    433462462    433642766    433814407    433993847    447140856   
447173493    447205923    447238296

433068111

   433267127    433462512    433642782    433814480    433993854    447140864   
447173501    447205931    447238304

433068137

   433267143    433462678    433642881    433814589    433994126    447140872   
447173519    447205949    447238312

433068335

   433267192    433462827    433642972    433814621    433994159    447140880   
447173527    447205956    447238320

433068475

   433267200    433462835    433642998    433814712    433994225    447140898   
447173535    447205964    447238338

433068483

   433267226    433462900    433643012    433814746    433994282    447140906   
447173543    447205972    447238346

433068616

   433267325    433462959    433643046    433814753    433994365    447140914   
447173550    447205980    447238353

433068806

   433267358    433462975    433643079    433814761    433994480    447140922   
447173568    447205998    447238361

433068830

   433267390    433463106    433643152    433814787    433994589    447140930   
447173576    447206004    447238379

433068848

   433267424    433463262    433643160    433814977    433994605    447140948   
447173584    447206012    447238387

433068905

   433267432    433463270    433643236    433815016    433994621    447140955   
447173592    447206020    447238395

433068921

   433267440    433463353    433643301    433815032    433994662    447140963   
447173600    447206038    447238403



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447270471

   447302787    447335001    447367277    447399452    432849289    446998254   
447033176    447069840    447106949

447270489

   447302795    447335019    447367285    447399460    432850154    446998262   
447033184    447069857    447106956

447270497

   447302803    447335027    447367293    447399478    432850162    446998270   
447033192    447069865    447106964

447270505

   447302811    447335035    447367301    447399486    432850600    446998288   
447033200    447069881    447106972

447270513

   447302829    447335043    447367319    447399494    432854347    446998296   
447033218    447069899    447106980

447270521

   447302837    447335050    447367327    447399502    432854669    446998304   
447033226    447069907    447107004

447270539

   447302845    447335068    447367335    447399510    432855997    446998312   
447033234    447069923    447107012

447270547

   447302852    447335076    447367343    447399528    432858116    446998320   
447033242    447069931    447107020

447270554

   447302860    447335084    447367350    447399536    432858892    446998338   
447033267    447069956    447107038

447270562

   447302878    447335092    447367368    447399544    432860153    446998346   
447033275    447069964    447107046

447270570

   447302886    447335100    447367376    447399551    432860559    446998353   
447033283    447069972    447107061

447270588

   447302894    447335118    447367384    447399569    432861300    446998361   
447033317    447069980    447107079

447270596

   447302902    447335126    447367392    447399577    432862837    446998379   
447033325    447070004    447107095

447270604

   447302910    447335134    447367400    447399585    432863868    446998387   
447033333    447070012    447107103

447270612

   447302928    447335142    447367418    447399593    432864031    446998403   
447033341    447070020    447107111

447270620

   447302936    447335159    447367426    447399601    432866630    446998411   
447033358    447070038    447107129

447270638

   447302944    447335167    447367434    447399619    432867273    446998429   
447033366    447070046    447107137

447270646

   447302951    447335175    447367442    447399627    432868073    446998437   
447033374    447070053    447107145

447270653

   447302969    447335183    447367459    447399635    432868255    446998445   
447033382    447070079    447107160

447270661

   447302977    447335191    447367467    447399643    432869774    446998452   
447033390    447070087    447107178

447270679

   447302985    447335209    447367475    447399650    432870665    446998460   
447033432    447070095    447107186

447270687

   447302993    447335217    447367483    447399668    432870970    446998478   
447033457    447070103    447107194

447270695

   447303009    447335225    447367491    447399676    432871309    446998486   
447033465    447070111    447107202

447270703

   447303017    447335233    447367509    447399684    432871853    446998494   
447033481    447070129    447107210

447270711

   447303025    447335241    447367517    447399692    432875987    446998502   
447033499    447070137    447107228

447270729

   447303033    447335258    447367525    447399700    432878064    446998510   
447033507    447070152    447107236

447270737

   447303041    447335266    447367533    447399718    432878718    446998528   
447033515    447070160    447107244

447270745

   447303058    447335274    447367541    447399726    432879146    446998536   
447033549    447070178    447107251

447270752

   447303066    447335282    447367558    447399734    432882660    446998544   
447033564    447070186    447107269

447270760

   447303074    447335290    447367566    447399742    432883080    446998551   
447033572    447070194    447107277

447270778

   447303082    447335308    447367574    447399759    432883213    446998569   
447033598    447070202    447107293

447270786

   447303090    447335316    447367582    447399767    432883346    446998577   
447033606    447070236    447107301

447270794

   447303108    447335324    447367590    447399775    432883726    446998585   
447033614    447070251    447107319

447270802

   447303116    447335332    447367608    447399783    432883759    446998593   
447033622    447070277    447107327

447270810

   447303124    447335340    447367616    447399791    432884567    446998601   
447033648    447070285    447107335

447270828

   447303132    447335357    447367624    447399809    432885812    446998619   
447033655    447070293    447107350

447270836

   447303140    447335365    447367632    447399817    432887636    446998627   
447033663    447070301    447107368

447270844

   447303157    447335373    447367640    447399825    432887966    446998635   
447033671    447070319    447107376

447270851

   447303165    447335381    447367657    447399833    432888022    446998643   
447033697    447070327    447107384

447270869

   447303173    447335399    447367665    447399841    432888626    446998650   
447033705    447070335    447107392

447270877

   447303181    447335407    447367673    447399858    432889392    446998668   
447033713    447070343    447107400

447270885

   447303199    447335415    447367681    447399866    432889467    446998676   
447033721    447070350    447107418

447270893

   447303207    447335423    447367699    447399874    432892677    446998684   
447033739    447070368    447107426

447270919

   447303215    447335431    447367707    447399882    432893923    446998692   
447033747    447070376    447107434

447270927

   447303223    447335449    447367715    447399890    432895233    446998700   
447033754    447070392    447107442

447270935

   447303231    447335456    447367723    447399908    432895431    446998718   
447033762    447070400    447107459

447270943

   447303249    447335464    447367731    447399916    432896371    446998726   
447033770    447070426    447107467

447270950

   447303256    447335472    447367749    447399924    432896587    446998734   
447033788    447070442    447107475



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433068970

   433267481    433463361    433643350    433815222    433994787    447140971   
447173618    447206046    447238411

433069002

   433267556    433463429    433643376    433815297    433994803    447140989   
447173626    447206053    447238429

433069028

   433267689    433463551    433643459    433815339    433994811    447140997   
447173634    447206061    447238437

433069051

   433267770    433463593    433643475    433815362    433994928    447141003   
447173642    447206079    447238445

433069135

   433267846    433463601    433643566    433815396    433995065    447141029   
447173659    447206087    447238452

433069192

   433267861    433463668    433643574    433815479    433995081    447141037   
447173667    447206095    447238460

433069218

   433267887    433463718    433643632    433815560    433995107    447141045   
447173675    447206103    447238478

433069283

   433268034    433463726    433643673    433815578    433995115    447141052   
447173683    447206111    447238486

433069333

   433268059    433463759    433643723    433815586    433995347    447141060   
447173691    447206129    447238494

433069358

   433268463    433463817    433643772    433815628    433995370    447141078   
447173709    447206137    447238502

433069382

   433268729    433463924    433643806    433815685    433995388    447141086   
447173717    447206145    447238510

433069424

   433268851    433463965    433643814    433815883    433995420    447141094   
447173725    447206152    447238528

433069481

   433268901    433464021    433643822    433815891    433995461    447141102   
447173733    447206160    447238536

433069507

   433268927    433464070    433643855    433815917    433995537    447141110   
447173758    447206178    447238544

433069614

   433268992    433464096    433643863    433815925    433995545    447141128   
447173766    447206186    447238551

433069697

   433269024    433464146    433643939    433815982    433995602    447141136   
447173774    447206194    447238569

433069788

   433269040    433464179    433643947    433815990    433995735    447141144   
447173782    447206202    447238577

433069846

   433269115    433464195    433643970    433816170    433995750    447141151   
447173790    447206210    447238585

433069861

   433269164    433464203    433644184    433816204    433995909    447141169   
447173808    447206228    447238593

433069895

   433269230    433464229    433644192    433816212    433995941    447141177   
447173816    447206236    447238601

433069929

   433269305    433464245    433644200    433816238    433996030    447141185   
447173824    447206244    447238619

433069945

   433269313    433464286    433644275    433816261    433996048    447141193   
447173832    447206251    447238627

433069986

   433269370    433464385    433644283    433816311    433996063    447141201   
447173840    447206269    447238635

433070364

   433269404    433464468    433644325    433816410    433996071    447141219   
447173857    447206277    447238643

433070430

   433269487    433464484    433644341    433816451    433996097    447141227   
447173865    447206285    447238650

433070547

   433269529    433464526    433644366    433816501    433996139    447141235   
447173873    447206293    447238668

433070612

   433269552    433464559    433644663    433816535    433996212    447141243   
447173881    447206301    447238676

433070703

   433269651    433464641    433644671    433816576    433996287    447141250   
447173899    447206319    447238684

433070729

   433269693    433464658    433644697    433816592    433996311    447141268   
447173907    447206327    447238692

433070877

   433270055    433464682    433644739    433816642    433996352    447141276   
447173915    447206335    447238700

433070935

   433270063    433464716    433644754    433816675    433996402    447141284   
447173923    447206343    447238718

433071040

   433270105    433464732    433644788    433816774    433996444    447141292   
447173931    447206350    447238726

433071149

   433270121    433464815    433644838    433816832    433996550    447141300   
447173949    447206368    447238734

433071156

   433270147    433464849    433644853    433816857    433996618    447141326   
447173956    447206376    447238742

433071172

   433270196    433464955    433644895    433816949    433996626    447141334   
447173964    447206384    447238759

433071271

   433270378    433464971    433644903    433816964    433996634    447141342   
447173972    447206392    447238767

433071321

   433270451    433465036    433644937    433817012    433996709    447141359   
447173980    447206400    447238775

433071347

   433270469    433465168    433644945    433817053    433996766    447141367   
447173998    447206418    447238783

433071354

   433270527    433465242    433645017    433817152    433996808    447141375   
447174004    447206426    447238791

433071412

   433270568    433465382    433645033    433817210    433996832    447141383   
447174012    447206434    447238809

433071537

   433270584    433465457    433645082    433817251    433996881    447141391   
447174020    447206442    447238817

433071545

   433270600    433465473    433645116    433817277    433996899    447141409   
447174038    447206459    447238825

433072089

   433270659    433465481    433645132    433817467    433997228    447141417   
447174046    447206467    447238833

433072113

   433270709    433465507    433645223    433817509    433997616    447141425   
447174053    447206475    447238841

433072121

   433270733    433465556    433645264    433817582    433997863    447141433   
447174061    447206483    447238858

433072253

   433270808    433465606    433645306    433817665    433997939    447141441   
447174079    447206491    447238866

433072311

   433270931    433465622    433645314    433817681    433997954    447141458   
447174087    447206509    447238874

433072428

   433270972    433465739    433645504    433817699    433998028    447141466   
447174095    447206517    447238882



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447270968

   447303264    447335480    447367756    447399932    432898302    446998742   
447033796    447070459    447107491

447270976

   447303272    447335498    447367764    447399940    432899540    446998759   
447033820    447070467    447107509

447270984

   447303280    447335506    447367772    447399957    432899557    446998767   
447033838    447070475    447107517

447270992

   447303298    447335514    447367780    447399965    432899631    446998775   
447033846    447070509    447107533

447271008

   447303306    447335522    447367798    447399973    432900306    446998783   
447033853    447070517    447107541

447271016

   447303314    447335530    447367806    447399981    432900819    446998791   
447033879    447070525    447107558

447271024

   447303322    447335548    447367814    447399999    432901585    446998809   
447033895    447070533    447107566

447271032

   447303330    447335555    447367822    447400003    432903128    446998817   
447033903    447070541    447107574

447271040

   447303348    447335563    447367830    447400011    432903300    446998825   
447033911    447070558    447107582

447271057

   447303355    447335571    447367848    447400029    432903904    446998833   
447033929    447070566    447107590

447271065

   447303363    447335589    447367855    447400037    432904480    446998841   
447033937    447070574    447107608

447271073

   447303371    447335597    447367863    447400045    432906204    446998858   
447033945    447070582    447107616

447271081

   447303389    447335605    447367871    447400052    432906212    446998866   
447033952    447070590    447107624

447271099

   447303397    447335613    447367889    447400060    432906576    446998874   
447033960    447070608    447107632

447271107

   447303405    447335621    447367897    447400078    432907269    446998882   
447033978    447070616    447107640

447271115

   447303413    447335639    447367905    447400086    432908077    446998890   
447033986    447070624    447107665

447271123

   447303421    447335647    447367913    447400094    432909711    446998908   
447033994    447070632    447107673

447271131

   447303439    447335654    447367921    447400102    432911568    446998916   
447034000    447070640    447107681

447271149

   447303447    447335662    447367939    447400110    432912939    446998924   
447034018    447070657    447107707

447271156

   447303454    447335670    447367947    447400128    432914539    446998932   
447034026    447070665    447107731

447271164

   447303462    447335688    447367954    447400136    432914935    446998957   
447034034    447070673    447107749

447271172

   447303470    447335696    447367962    447400144    432915551    446998965   
447034042    447070681    447107756

447271180

   447303488    447335753    447367970    447400151    432915965    446998973   
447034059    447070707    447107764

447271198

   447303496    447335761    447367988    447400169    432917342    446998981   
447034067    447070715    447107772

447271206

   447303504    447335779    447367996    447400177    432917755    446998999   
447034083    447070723    447107780

447271214

   447303512    447335787    447368002    447400185    432918316    446999005   
447034091    447070731    447107798

447271222

   447303520    447335795    447368010    447400193    432918399    446999013   
447034109    447070749    447107822

447271230

   447303538    447335704    447368028    447400201    432918860    446999021   
447034117    447070756    447107830

447271248

   447303546    447335712    447368036    447400219    432918902    446999039   
447034125    447070764    447107848

447271255

   447303553    447335720    447368044    447400227    432922110    446999047   
447034133    447070780    447107855

447271263

   447303561    447335738    447368051    447400235    432922276    446999054   
447034141    447070798    447107863

447271271

   447303579    447335746    447368069    447400243    432922730    446999062   
447034158    447070814    447107871

447271289

   447303587    447336306    447368077    447400250    432924553    446999070   
447034166    447070822    447107889

447271297

   447303595    447336314    447368085    447400268    432925279    446999088   
447034174    447070830    447107897

447271305

   447303603    447336322    447368093    447400276    432926343    446999096   
447034190    447070848    447107905

447271313

   447303611    447336330    447368101    447400284    432926772    446999104   
447034208    447070863    447107913

447271321

   447303629    447336348    447368119    447400292    432926814    446999112   
447034216    447070871    447107939

447271339

   447303637    447336355    447368127    447400300    432928984    446999120   
447034224    447070889    447107947

447271347

   447303645    447336363    447368135    447400318    432931913    446999138   
447034232    447070905    447107954

447271354

   447303652    447336371    447368143    447400326    432932929    446999146   
447034240    447070913    447107962

447271362

   447303660    447336389    447368150    447400334    432932945    446999153   
447034257    447070921    447107970

447271370

   447303678    447336397    447368168    447400342    432934263    446999161   
447034281    447070939    447107988

447271388

   447303686    447336405    447368176    447400359    432934594    446999179   
447034299    447070947    447107996

447271396

   447303694    447336413    447368184    447400367    432934800    446999187   
447034307    447070954    447108002

447271404

   447303702    447336421    447368192    447400375    432935088    446999195   
447034315    447070962    447108010

447271412

   447303710    447336439    447368200    447400383    432936268    446999203   
447034323    447070970    447108028

447271420

   447303728    447336447    447368218    447400391    432936383    446999211   
447034349    447070988    447108036

447271438

   447303736    447336454    447368226    447400409    432936441    446999229   
447034356    447070996    447108044



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433072444

   433270998    433465770    433645561    433817715    433998036    447141474   
447174103    447206525    447238890

433072477

   433271053    433465838    433645777    433817723    433998044    447141482   
447174111    447206533    447238908

433072519

   433271160    433465846    433645819    433817798    433998143    447141490   
447174129    447206541    447238924

433072550

   433271202    433465879    433645827    433817871    433998192    447141508   
447174137    447206558    447238932

433072576

   433271251    433465887    433645850    433817889    433998200    447141516   
447174145    447206566    447238940

433072592

   433271376    433465986    433645868    433817939    433998267    447141524   
447174152    447206582    447238957

433072675

   433271434    433466026    433645892    433817970    433998309    447141532   
447174160    447206590    447238965

433072782

   433271483    433466042    433645942    433818077    433998374    447141540   
447174178    447206608    447238973

433072923

   433271517    433466083    433646049    433818093    433998382    447141557   
447174186    447206616    447238981

433073004

   433271533    433466109    433646072    433818101    433998432    447141565   
447174194    447206624    447238999

433073087

   433271541    433466133    433646114    433818218    433998549    447141573   
447174202    447206632    447239005

433073178

   433271566    433466141    433646122    433818341    433998556    447141581   
447174210    447206640    447239013

433073186

   433271632    433466174    433646130    433818457    433998671    447141599   
447174228    447206657    447239021

433073210

   433271673    433466190    433646171    433818473    433998812    447141607   
447174236    447206665    447239039

433073251

   433271681    433466257    433646213    433818564    433998820    447141615   
447174244    447206673    447239047

433073319

   433271798    433466273    433646221    433818572    433998846    447141623   
447174251    447206681    447239054

433073418

   433271871    433466281    433646312    433818838    433998895    447141631   
447174269    447206699    447239062

433073426

   433271905    433466455    433646361    433818887    433998911    447141649   
447174277    447206707    447239070

433073525

   433272663    433466554    433646387    433818952    433998960    447141656   
447174285    447206715    447239088

433073541

   433272747    433466604    433646395    433818994    433999000    447141672   
447174293    447206723    447239096

433073558

   433272853    433466687    433646510    433819000    433999026    447141680   
447174301    447206731    447239112

433073590

   433272937    433467040    433646551    433819034    433999067    447141698   
447174319    447206749    447239120

433073608

   433272960    433467347    433646569    433819067    433999158    447141714   
447174327    447206756    447239138

433073616

   433273182    433467537    433646684    433819109    433999174    447141722   
447174335    447206764    447239146

433073665

   433273216    433467552    433646718    433819166    433999455    447141730   
447174343    447206780    447239153

433073673

   433273240    433467610    433646809    433819216    433999588    447141748   
447174350    447206798    447239161

433073681

   433273265    433467636    433646858    433819364    433999661    447141755   
447174368    447206806    447239187

433073756

   433273273    433467644    433646866    433819380    433999695    447141763   
447174376    447206814    447239195

433073764

   433273323    433467677    433646882    433819430    433999737    447141771   
447174384    447206822    447239203

433073848

   433273448    433467719    433646940    433819471    433999752    447141789   
447174392    447206830    447239211

433073996

   433273539    433467727    433646957    433819521    433999760    447141797   
447174400    447206848    447239229

433074168

   433273562    433467776    433647088    433819570    433999869    447141805   
447174418    447206855    447239237

433074218

   433273646    433467842    433647211    433819588    433999885    447141813   
447174426    447206863    447239245

433074713

   433273687    433467883    433647237    433819604    433999893    447141821   
447174434    447206871    447239252

433075223

   433273752    433467925    433647245    433819612    433999935    447141839   
447174442    447206889    447239260

433075355

   433273828    433467933    433647310    433819737    433999968    447141847   
447174459    447206897    447239278

433075447

   433273919    433467974    433647419    433819745    434000006    447141854   
447174467    447206905    447239286

433075579

   433273976    433468089    433647476    433819752    434000162    447141862   
447174475    447206913    447239294

433075595

   433273992    433468097    433647492    433819778    434000188    447141870   
447174483    447206921    447239302

433075611

   433274008    433468139    433647526    433819828    434000196    447141888   
447174491    447206939    447239310

433075637

   433274040    433468147    433647542    433819851    434000212    447141896   
447174509    447206947    447239328

433075736

   433274065    433468162    433647567    433819935    434000261    447141904   
447174517    447206954    447239336

433075769

   433274081    433468170    433647575    433820032    434000295    447141912   
447174525    447206962    447239344

433075819

   433274156    433468188    433647591    433820073    434000352    447141920   
447174541    447206970    447239351

433075918

   433274263    433468196    433647708    433820123    434000360    447141938   
447174558    447206988    447239369

433076064

   433274388    433468568    433647732    433820248    434000436    447141946   
447174566    447206996    447239377

433076270

   433274461    433468634    433647765    433820271    434000519    447141953   
447174574    447207002    447239385

433076437

   433274586    433468642    433647799    433820289    434000709    447141961   
447174582    447207010    447239393



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447271446

   447303751    447336462    447368234    447400417    432939262    446999237   
447034364    447071002    447108051

447271453

   447303769    447336470    447368242    447400425    432941417    446999245   
447034372    447071010    447108085

447271461

   447303777    447336488    447368259    447400433    432941607    446999252   
447034380    447071028    447108093

447271479

   447303785    447336496    447368267    447400441    432942258    446999260   
447034398    447071036    447108101

447271487

   447303793    447336504    447368275    447400458    432942340    446999278   
447034406    447071044    447108119

447271495

   447303801    447336512    447368283    447400466    432942647    446999286   
447034414    447071069    447108127

447271503

   447303819    447336520    447368291    447400474    432943561    446999302   
447034422    447071077    447108135

447271511

   447303827    447336538    447368309    447400482    432944999    446999310   
447034430    447071085    447108143

447271529

   447303835    447336546    447368317    447400490    432945590    446999328   
447034455    447071093    447108150

447271537

   447303843    447336553    447368325    447400508    432948230    446999336   
447034463    447071101    447108168

447271545

   447303850    447336561    447368333    447400516    432949063    446999344   
447034489    447071127    447108176

447271552

   447303868    447336579    447368341    447400524    432949246    446999351   
447034497    447071135    447108184

447271560

   447303876    447336587    447368358    447400532    432949337    446999369   
447034505    447071143    447108200

447271578

   447303884    447336595    447368366    447400540    432949378    446999377   
447034513    447071150    447108218

447271586

   447303892    447336603    447368374    447400557    432949618    446999385   
447034521    447071168    447108226

447271594

   447303900    447336611    447368382    447400565    432951085    446999393   
447034539    447071176    447108234

447271602

   447303918    447336629    447368390    447400573    432951200    446999401   
447034547    447071184    447108242

447271610

   447303926    447336637    447368408    447400581    432952588    446999427   
447034570    447071192    447108267

447271628

   447303934    447336645    447368416    447400599    432952919    446999435   
447034596    447071218    447108275

447271636

   447303942    447336652    447368424    447400607    432953032    446999443   
447034604    447071226    447108283

447271644

   447303959    447335803    447368432    447400615    432955268    446999450   
447034612    447071234    447108309

447271651

   447303967    447335811    447368440    447400623    432958049    446999468   
447034620    447071242    447108317

447271669

   447303975    447335829    447368457    447400631    432958163    446999476   
447034638    447071259    447108325

447271677

   447303983    447335837    447368465    447400649    432960581    446999484   
447034646    447071267    447108333

447271685

   447303991    447335845    447368473    447400656    432960607    446999492   
447034661    447071275    447108358

447271693

   447304007    447335852    447368481    447400664    432962553    446999500   
447034679    447071283    447108366

447271701

   447304015    447335860    447368499    447400672    432965085    446999518   
447034687    447071291    447108374

447271719

   447304023    447335878    447368507    447400680    432966463    446999526   
447034695    447071309    447108382

447271727

   447304031    447335886    447368515    447400698    432967339    446999534   
447034703    447071317    447108390

447271735

   447304049    447335894    447368523    447400706    432967750    446999542   
447034711    447071325    447108408

447271743

   447304056    447335902    447368531    447400714    432967974    446999559   
447034729    447071333    447108416

447271750

   447304064    447335910    447368549    447400722    432969541    446999567   
447034760    447071341    447108424

447271768

   447304072    447335928    447368556    447400730    432971208    446999575   
447034778    447071358    447108432

447271776

   447304080    447335936    447368564    447400748    432971729    446999583   
447034786    447071366    447108440

447271784

   447304098    447335944    447368572    447400755    432972180    446999591   
447034794    447071374    447108457

447271800

   447304106    447335951    447368580    447400763    432972982    446999609   
447034802    447071382    447108465

447271818

   447304114    447335969    447368598    447400771    432973998    446999617   
447034810    447071390    447108473

447271826

   447304122    447335977    447368606    447400789    432974160    446999625   
447034828    447071408    447108481

447271834

   447304130    447335985    447368614    447400797    432974244    446999633   
447034836    447071416    447108499

447271842

   447304148    447335993    447368622    447400805    432975076    446999641   
447034844    447071424    447108507

447271859

   447304155    447336009    447368630    447400813    432975787    446999658   
447034851    447071432    447108523

447271867

   447304163    447336017    447368648    447400821    432977379    446999666   
447034877    447071440    447108531

447271875

   447304171    447336025    447368655    447400839    432979532    446999674   
447034885    447071457    447108549

447271883

   447304189    447336033    447368663    447400847    432979540    446999682   
447034901    447071473    447108556

447271891

   447304197    447336041    447368671    447400854    432980597    446999690   
447034919    447071499    447108564

447271909

   447304205    447336058    447368689    447400862    432981439    446999708   
447034927    447071507    447108580

447271917

   447304213    447336066    447368705    447400870    432984946    446999724   
447034935    447071515    447108598

447271925

   447304221    447336074    447368713    447400888    432984953    446999732   
447034943    447071523    447108606



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433076460

   433274602    433468683    433647997    433820297    434000790    447141987   
447174590    447207028    447239401

433076478

   433274651    433468790    433648045    433820339    434000840    447141995   
447174608    447207036    447239419

433076551

   433274693    433468808    433648086    433820347    434000964    447142001   
447174616    447207044    447239435

433076577

   433274826    433468816    433648110    433820461    434000980    447142019   
447174624    447207051    447239443

433076643

   433274859    433468824    433648151    433820487    434001012    447142027   
447174640    447207069    447239450

433076650

   433274867    433468865    433648235    433820503    434001079    447142035   
447174657    447207077    447239468

433076676

   433274941    433468873    433648268    433820529    434001129    447142043   
447174665    447207085    447239476

433076700

   433275054    433468923    433648383    433820552    434001145    447142050   
447174673    447207093    447239484

433076759

   433275112    433468998    433648391    433820586    434001202    447142068   
447174681    447207101    447239492

433076858

   433275138    433469038    433648458    433820636    434001418    447142076   
447174699    447207119    447239500

433076866

   433275161    433469111    433648474    433820651    434001442    447142084   
447174707    447207127    447239518

433076882

   433275187    433469202    433648540    433820685    434001459    447142092   
447174715    447207135    447239526

433076924

   433275203    433469236    433648557    433820842    434001467    447142100   
447174723    447207143    447239534

433076973

   433275252    433469301    433648599    433820875    434001608    447142118   
447174731    447207150    447239542

433077039

   433275260    433469335    433648615    433820883    434001632    447142126   
447174749    447207168    447239559

433077203

   433275278    433469343    433648649    433820891    434001749    447142134   
447174756    447207176    447239567

433077252

   433275450    433469467    433648698    433820941    434001806    447142142   
447174764    447207184    447239575

433077302

   433275500    433469541    433648722    433820966    434001830    447142159   
447174772    447207192    447239583

433077328

   433275567    433469574    433648862    433820982    434001848    447142167   
447174780    447207200    447239591

433077344

   433275633    433469590    433648904    433821162    434001855    447142175   
447174798    447207218    447239609

433077427

   433275682    433469616    433649084    433821188    434002838    447142183   
447174806    447207226    447239617

433077500

   433275690    433469640    433649118    433821204    434002861    447142191   
447174814    447207234    447239625

433077534

   433275724    433469657    433649126    433821238    434002887    447142209   
447174822    447207242    447239633

433077583

   433275807    433469665    433649217    433821360    434002895    447142217   
447174830    447207259    447239641

433077690

   433275831    433469749    433649233    433821386    434002929    447142225   
447174848    447207267    447239658

433077732

   433275864    433469798    433649241    433821477    434002937    447142233   
447174855    447207275    447239666

433077989

   433275880    433469814    433649282    433821501    434002952    447142241   
447174863    447207283    447239674

433077997

   433276086    433469822    433649340    433821519    434002994    447142258   
447174871    447207291    447239682

433078003

   433276128    433469848    433649365    433821568    434003083    447142266   
447174889    447207309    447239690

433078045

   433276177    433469855    433649381    433821592    434003141    447142274   
447174897    447207317    447239708

433078060

   433276318    433469939    433649423    433821626    434003158    447142282   
447174905    447207325    447239716

433078078

   433276342    433469947    433649431    433821642    434003174    447142290   
447174913    447207333    447239724

433078110

   433276367    433469970    433649480    433821691    434003182    447142308   
447174921    447207341    447239732

433078169

   433276409    433469988    433649555    433821709    434003232    447142316   
447174939    447207358    447239740

433078177

   433276466    433470069    433649613    433821832    434003265    447142324   
447174947    447207366    447239757

433078227

   433276490    433470085    433649662    433821857    434003307    447142332   
447174954    447207374    447239765

433078318

   433276540    433470135    433649720    433821873    434003331    447142340   
447174962    447207382    447239773

433078359

   433276615    433470283    433649738    433821899    434003349    447142357   
447174970    447207390    447239781

433078367

   433276656    433470317    433649795    433821907    434003372    447142365   
447174988    447207408    447239799

433078383

   433276698    433470432    433649803    433821923    434003398    447142373   
447174996    447207416    447239807

433078409

   433276714    433470499    433649852    433821998    434003430    447142381   
447175001    447207424    447239815

433078474

   433276805    433471166    433649860    433822178    434003497    447142399   
447175019    447207432    447239823

433078516

   433276896    433471190    433649928    433822202    434003588    447142407   
447175027    447207440    447239831

433078623

   433276995    433471224    433649969    433822327    434003596    447142415   
447175035    447207457    447239849

433079050

   433277019    433471463    433649977    433822368    434003653    447142423   
447175043    447207465    447239856

433079084

   433277050    433471521    433650025    433822426    434003679    447142431   
447175050    447207473    447239864

433079175

   433277084    433471554    433650108    433822434    434003794    447142449   
447175068    447207481    447239872

433079209

   433277100    433471638    433650215    433822467    434003802    447142456   
447175076    447207499    447239880



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447271933

   447304239    447336082    447368747    447400896    432985091    446999740   
447034950    447071531    447108614

447271941

   447304247    447336090    447368754    447400904    432985596    446999757   
447034968    447071549    447108622

447271958

   447304254    447336108    447368762    447400912    432985943    446999773   
447034976    447071556    447108630

447271966

   447304262    447336116    447368770    447400920    432987006    446999781   
447034984    447071564    447108648

447271974

   447304270    447336124    447368788    447400938    432987691    446999799   
447034992    447071580    447108655

447271982

   447304288    447336132    447368796    447400946    432991560    446999807   
447035007    447071598    447108663

447271990

   447304296    447336140    447368804    447400953    432994176    446999831   
447035015    447071606    447108671

447272006

   447304304    447336157    447368812    447400961    432995082    446999849   
447035023    447071614    447108689

447272014

   447304312    447336165    447368820    447400979    432995645    446999856   
447035031    447071622    447108697

447272022

   447304320    447336173    447368838    447400987    432997104    446999864   
447035049    447071630    447108705

447272030

   447304338    447336181    447368846    447400995    432997831    446999872   
447035056    447071648    447108713

447272048

   447304346    447336199    447368853    447401001    432999555    446999880   
447035064    447071655    447108721

447272055

   447304353    447336207    447368861    447401019    433000700    446999898   
447035072    447071663    447108739

447272063

   447304361    447336215    447368879    447401027    433001146    446999906   
447035080    447071671    447108747

447272071

   447304379    447336223    447368887    447401035    433001807    446999914   
447035098    447071689    447108770

447272089

   447304387    447336231    447368895    447401043    433002938    446999922   
447035106    447071697    447108788

447272097

   447304395    447336249    447368903    447401050    433003316    446999930   
447035114    447071705    447108796

447272105

   447304403    447336256    447368911    447401068    433005923    446999948   
447035122    447071713    447108804

447272113

   447304411    447336264    447368929    447401076    433006988    446999955   
447035130    447071721    447108812

447272121

   447304429    447336272    447368937    447401084    433008406    446999963   
447035148    447071739    447108820

447272139

   447304445    447336280    447368945    447401092    433008539    446999971   
447035155    447071747    447108838

447272147

   447304452    447336298    447368952    447401100    433008596    446999989   
447035163    447071754    447108846

447272154

   447304460    447336710    447368960    447401118    433010956    446999997   
447035189    447071762    447108853

447272162

   447304478    447336728    447368978    447401126    433011699    447000001   
447035197    447071770    447108861

447272170

   447304486    447336736    447368986    447401134    433012085    447000019   
447035205    447071788    447108879

447272188

   447304494    447336744    447368994    447401142    433012507    447000027   
447035213    447071804    447108887

447272196

   447304502    447336751    447369000    447401159    433012812    447000035   
447035221    447071812    447108903

447272204

   447304510    447336769    447369018    447401167    433013547    447000043   
447035239    447071820    447108911

447272212

   447304528    447336777    447369026    447401175    433014636    447000050   
447035247    447071838    447108929

447272220

   447304536    447336785    447369034    447401183    433015815    447000068   
447035254    447071846    447108945

447272238

   447304544    447336793    447369042    447401191    433016292    447000076   
447035262    447071853    447108952

447272246

   447304551    447336801    447369059    447401209    433016813    447000084   
447035288    447071861    447108960

447272253

   447304569    447336819    447369067    447401217    433018082    447000092   
447035296    447071879    447108978

447272261

   447304577    447336827    447369075    447401225    433018124    447000100   
447035304    447071887    447108986

447272279

   447304585    447336835    447369083    447401233    433018330    447000118   
447035312    447071895    447108994

447272287

   447304593    447336843    447369091    447401241    433018694    447000134   
447035338    447071903    447109000

447272295

   447304601    447336850    447369109    447401258    433019106    447000142   
447035346    447071911    447109018

447272303

   447304619    447336868    447369117    447401266    433019932    447000159   
447035353    447071929    447109026

447272311

   447304627    447336660    447369125    447401274    433020278    447000167   
447035361    447071937    447109034

447272329

   447304635    447336678    447369133    447401282    433021649    447000175   
447035379    447071945    447109042

447272337

   447304643    447336686    447369141    447401290    433022084    447000183   
447035387    447071960    447109059

447272345

   447304650    447336694    447369158    447401308    433023330    447000191   
447035395    447071978    447109067

447272352

   447304668    447336702    447369166    447401316    433024999    447000209   
447035403    447071986    447109075

447272360

   447304676    447336876    447369174    447401324    433025236    447000217   
447035411    447071994    447109083

447272378

   447304684    447336884    447369182    447401332    433025467    447000225   
447035429    447072000    447109091

447272386

   447304692    447336892    447369190    447401340    433026309    447000233   
447035437    447072018    447109117

447272394

   447304700    447336900    447369208    447401357    433026572    447000241   
447035445    447072026    447109125

447272402

   447304718    447336918    447369216    447401365    433027463    447000258   
447035460    447072034    447109133



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433079340

   433277126    433471679    433650249    433822475    434003810    447142464   
447175084    447207507    447239898

433079498

   433277159    433471711    433650256    433822558    434003836    447142472   
447175092    447207515    447239906

433079530

   433277233    433471760    433650272    433822574    434003844    447142480   
447175100    447207523    447239914

433079555

   433277506    433471786    433650330    433822582    434003851    447142498   
447175118    447207531    447239922

433079589

   433277514    433471828    433650348    433822590    434003893    447142506   
447175126    447207549    447239930

433079605

   433277555    433471844    433650470    433822632    434003901    447142514   
447175134    447207556    447239948

433079712

   433277647    433471893    433650538    433822657    434004024    447142522   
447175142    447207564    447239955

433079936

   433277654    433471935    433650546    433822673    434004040    447142530   
447175159    447207572    447239963

433080009

   433277688    433471943    433650710    433822681    434004065    447142548   
447175167    447207580    447239971

433080082

   433277845    433472016    433650736    433822780    434004149    447142555   
447175175    447207598    447239989

433080207

   433277985    433472099    433650744    433822822    434004164    447142563   
447175183    447207606    447239997

433080249

   433278207    433472131    433650777    433822848    434004271    447142571   
447175191    447207614    447240003

433080280

   433278314    433472149    433650819    433823002    434004305    447142589   
447175209    447207622    447240011

433080330

   433278322    433472172    433651015    433823010    434004388    447142597   
447175217    447207630    447240029

433080413

   433278462    433472248    433651023    433823283    434004396    447142605   
447175225    447207648    447240037

433080553

   433278546    433472255    433651031    433823291    434004420    447142613   
447175233    447207655    447240045

433080579

   433278553    433472289    433651056    433823424    434004552    447142621   
447175241    447207663    447240052

433080686

   433278603    433472412    433651072    433823465    434004610    447142639   
447175258    447207671    447240060

433080827

   433278827    433472420    433651098    433823481    434004644    447142647   
447175266    447207689    447240078

433080868

   433278876    433472479    433651106    433823499    434004669    447142654   
447175274    447207697    447240086

433080876

   433278926    433472529    433651114    433823507    434004727    447142662   
447175282    447207705    447240094

433080884

   433278959    433472545    433651171    433823606    434004768    447142670   
447175290    447207713    447240102

433080900

   433278967    433472669    433651254    433823614    434004818    447142688   
447175308    447207721    447240110

433080918

   433279064    433472727    433651270    433823622    434004834    447142696   
447175316    447207739    447240128

433080983

   433279080    433472768    433651296    433823630    434004909    447142704   
447175324    447207747    447240136

433081064

   433279148    433472859    433651346    433823648    434004933    447142712   
447175332    447207754    447240144

433081122

   433279262    433472891    433651353    433823663    434005005    447142720   
447175340    447207762    447240151

433081197

   433279593    433472966    433651403    433823739    434005013    447142738   
447175357    447207770    447240169

433081239

   433279635    433473014    433651445    433823762    434005021    447142746   
447175365    447207788    447240177

433081262

   433279692    433473022    433651452    433823788    434005096    447142753   
447175373    447207796    447240185

433081270

   433279726    433473030    433651510    433823796    434005138    447142761   
447175381    447207804    447240193

433081296

   433279817    433473055    433651528    433823812    434005179    447142779   
447175399    447207812    447240201

433081312

   433279858    433473063    433651544    433824562    434005187    447142787   
447175407    447207820    447240219

433081353

   433279866    433473139    433651593    433824778    434005385    447142795   
447175415    447207838    447240227

433081411

   433279940    433473147    433651601    433824893    434005393    447142803   
447175423    447207846    447240235

433081452

   433279973    433473162    433651627    433825080    434005468    447142811   
447175431    447207853    447240243

433081460

   433280047    433473188    433651635    433825130    434005476    447142829   
447175449    447207861    447240250

433081718

   433280062    433473295    433652112    433825213    434005526    447142837   
447175456    447207879    447240268

433081874

   433280112    433473360    433652187    433825270    434005559    447142845   
447175464    447207887    447240276

433081981

   433280138    433473402    433652237    433825304    434005591    447142852   
447175472    447207895    447240284

433081999

   433280260    433473410    433652245    433825353    434005625    447142860   
447175480    447207903    447240292

433082039

   433280294    433473477    433652294    433825403    434005732    447142878   
447175498    447207911    447240300

433082047

   433280328    433473493    433652328    433825452    434005765    447142886   
447175506    447207929    447240318

433082070

   433280401    433473634    433652377    433825460    434005864    447142894   
447175514    447207937    447240326

433082088

   433280443    433473642    433652385    433825544    434005906    447142902   
447175522    447207945    447240334

433082112

   433280468    433473717    433652450    433825551    434006052    447142910   
447175530    447207952    447240342

433082146

   433280484    433473733    433652476    433825650    434006086    447142928   
447175548    447207960    447240359

433082187

   433280518    433473774    433652534    433825668    434006094    447142936   
447175555    447207978    447240367



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447272410

   447304726    447336926    447369224    447401373    433027794    447000266   
447035478    447072042    447109158

447272428

   447304734    447336934    447369232    447401381    433028362    447000274   
447035486    447072059    447109166

447272436

   447304742    447336942    447369240    447401399    433029329    447000282   
447035494    447072067    447109182

447272444

   447304759    447336959    447369257    447401407    433029998    447000290   
447035502    447072075    447109190

447272451

   447304767    447336967    447369265    447401415    433030160    447000308   
447035510    447072083    447109208

447272469

   447304775    447336975    447369273    447401423    433030509    447000316   
447035528    447072091    447109216

447272477

   447304783    447336983    447369281    447401431    433032992    447000324   
447035536    447072109    447109224

447272485

   447304791    447336991    447369299    447401449    433036126    447000332   
447035544    447072117    447109232

447272493

   447304809    447337007    447369307    447401456    433036134    447000340   
447035551    447072125    447109240

447272501

   447304817    447337015    447369315    447401464    433037686    447000357   
447035569    447072133    447109257

447272519

   447304825    447337023    447369323    447401472    433038593    447000365   
447035577    447072141    447109265

447272527

   447304833    447337031    447369331    447401480    433038965    447000373   
447035585    447072158    447109273

447272535

   447304841    447337049    447369349    447401498    433040136    447000381   
447035593    447072166    447109299

447272543

   447304858    447337056    447369356    447401506    433040656    447000399   
447035601    447072174    447109307

447272550

   447304866    447337064    447369364    447401514    433041332    447000407   
447035619    447072190    447109315

447272568

   447304874    447337072    447369372    447401522    433042272    447000415   
447035627    447072208    447109331

447272576

   447304882    447337080    447369380    447401530    433042520    447000423   
447035635    447072216    447109349

447272584

   447304890    447337098    447369398    447401548    433056314    447000431   
447035643    447072224    447109356

447272592

   447304908    447337106    447369406    447401555    433085198    447000449   
447035650    447072232    447109364

447272600

   447304916    447337114    447369414    447401563    433122728    447000456   
447035668    447072257    447109372

447272618

   447304924    447337122    447369422    447401571    433122843    447000464   
447035676    447072265    447109380

447272626

   447304932    447337130    447369430    447401589    433127065    447000472   
447035684    447072273    447109398

447272634

   447304940    447337148    447369448    447401597    433128014    447000480   
447035692    447072281    447109406

447272642

   447304957    447337155    447369455    447401605    433134905    447000506   
447035718    447072307    447109414

447272659

   447304965    447337163    447369463    447401613    433155736    447000514   
447035726    447072323    447109422

447272667

   447304973    447337171    447369471    447401621    433158417    447000522   
447035734    447072331    447109430

447272675

   447304981    447337189    447369489    447401639    433176641    447000530   
447035742    447072349    447109448

447272683

   447304999    447337197    447369497    447401647    433214855    447000548   
447035759    447072356    447109455

447272691

   447305004    447337205    447369505    447401654    433250529    447000555   
447035767    447072364    447109463

447272709

   447305012    447337213    447369513    447401662    433356961    447000563   
447035775    447072372    447109471

447272717

   447305020    447337221    447369521    447401670    433448248    447000571   
447035783    447072380    447109489

447272725

   447305038    447337239    447369539    447401688    433637550    447000589   
447035791    447072398    447109497

447272733

   447305046    447337247    447369547    447401696    433737962    447000597   
447035809    447072406    447109505

447272741

   447305053    447337254    447369554    447401704    433738366    447000605   
447035817    447072414    447109513

447272758

   447305061    447337262    447369562    447401712    433760071    447000613   
447035825    447072422    447109521

447272766

   447305079    447337270    447369570    447401720    433803616    447000621   
447035833    447072430    447109539

447272774

   447305087    447337288    447369588    447401738    433803723    447000639   
447035841    447072448    447109547

447272782

   447305095    447337296    447369596    447401746    433824208    447000647   
447035858    447072455    447109554

447272790

   447305103    447337304    447369604    447401753    433867785    447000654   
447035866    447072463    447109562

447272808

   447305111    447337312    447369612    447401761    433938701    447000662   
447035882    447072471    447109570

447272816

   447305129    447337320    447369620    447401779    433965183    447000670   
447035890    447072489    447109588

447272824

   447305137    447337338    447369638    447401787    433997632    447000688   
447035908    447072497    447109596

447272832

   447305145    447337346    447369646    447401795    434040994    447000696   
447035940    447072505    447109604

447272840

   447305160    447337353    447369653    447401803    434045779    447000704   
447035957    447072513    447109612

447272857

   447305178    447337361    447369661    447401811    434047353    447000712   
447035965    447072521    447109620

447272865

   447305186    447337379    447369679    447401829    434047601    447000720   
447035973    447072554    447109638

447272873

   447305194    447337387    447369687    447401837    434048591    447000738   
447035981    447072588    447109646

447272881

   447305202    447337395    447369695    447401845    434050100    447000746   
447036005    447072596    447109653



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433082344

   433280526    433473782    433652542    433825742    434006110    447142944   
447175563    447207986    447240375

433082369

   433280583    433473824    433652583    433825759    434006144    447142951   
447175571    447207994    447240383

433082385

   433280609    433473857    433652641    433825841    434006177    447142969   
447175589    447208000    447240391

433082484

   433280666    433473964    433652732    433825866    434006193    447142977   
447175597    447208018    447240409

433082492

   433280674    433474087    433652807    433826161    434006235    447142985   
447175605    447208026    447240417

433082500

   433280716    433474137    433652872    433826211    434006268    447142993   
447175613    447208034    447240425

433082534

   433280765    433474145    433652898    433826229    434006284    447143009   
447175621    447208042    447240433

433082559

   433280864    433474186    433652930    433826286    434006292    447143017   
447175639    447208059    447240441

433082567

   433280914    433474228    433653045    433826336    434006300    447143025   
447175647    447208067    447240458

433082674

   433280922    433474244    433653094    433826385    434006326    447143033   
447175654    447208075    447240466

433082708

   433280948    433474269    433653144    433826393    434006367    447143041   
447175662    447208083    447240474

433082724

   433280955    433474301    433653151    433826401    434006375    447143058   
447175670    447208091    447240482

433082823

   433280997    433474327    433653169    433826583    434006417    447143066   
447175688    447208109    447240490

433082831

   433281169    433474343    433653219    433826708    434006441    447143074   
447175696    447208117    447240508

433082849

   433281359    433474418    433653268    433826716    434006490    447143082   
447175704    447208125    447240516

433082898

   433281375    433474426    433653276    433826773    434006516    447143090   
447175712    447208133    447240524

433082955

   433281433    433474475    433653292    433826807    434006524    447143108   
447175720    447208141    447240532

433083078

   433281482    433474517    433653375    433826849    434006532    447143116   
447175738    447208158    447240540

433083102

   433281490    433474616    433653409    433826864    434006565    447143124   
447175746    447208166    447240557

433083177

   433281839    433474723    433653441    433826872    434006680    447143132   
447175753    447208174    447240565

433083268

   433281862    433474798    433653508    433826906    434006805    447143140   
447175761    447208182    447240573

433083326

   433281904    433474814    433653615    433826948    434006813    447143157   
447175779    447208190    447240581

433083334

   433281953    433474822    433653656    433827110    434006839    447143165   
447175787    447208208    447240599

433083342

   433282019    433474830    433653680    433827151    434006854    447143173   
447175795    447208216    447240607

433083391

   433282068    433474863    433653870    433827219    434006904    447143181   
447175803    447208224    447240615

433083425

   433282118    433474921    433653888    433827235    434007027    447143199   
447175811    447208232    447240623

433083458

   433282183    433474947    433653979    433827268    434007043    447143207   
447175829    447208240    447240631

433083557

   433282266    433474988    433653987    433827300    434007076    447143215   
447175837    447208257    447240649

433083656

   433282282    433475027    433653995    433827359    434007134    447143223   
447175845    447208265    447240656

433083664

   433282324    433475092    433654001    433827391    434007183    447143231   
447175852    447208273    447240664

433083672

   433282340    433475126    433654027    433827441    434007191    447143249   
447175860    447208281    447240672

433083698

   433282415    433475183    433654084    433827524    434007217    447143256   
447175878    447208299    447240680

433083854

   433282621    433475241    433654233    433827540    434007282    447143264   
447175886    447208307    447240698

433083862

   433282654    433475316    433654274    433827565    434007357    447143272   
447175894    447208315    447240706

433083870

   433282696    433475324    433654415    433827607    434007399    447143280   
447175902    447208323    447240714

433083888

   433282704    433475340    433654449    433827615    434007415    447143298   
447175910    447208331    447240722

433083953

   433282712    433475399    433654480    433827714    434007423    447143306   
447175928    447208349    447240730

433084142

   433282746    433475456    433654563    433827722    434007449    447143314   
447175936    447208356    447240748

433084159

   433282795    433475548    433654589    433827730    434007514    447143322   
447175944    447208364    447240755

433084381

   433282894    433475639    433654712    433827789    434007589    447143330   
447175951    447208372    447240763

433084415

   433283017    433475654    433654720    433827797    434007605    447143348   
447175969    447208380    447240771

433084514

   433283058    433475696    433654738    433827888    434007654    447143363   
447175977    447208398    447240789

433084605

   433283082    433475837    433654894    433827896    434007696    447143371   
447175985    447208406    447240797

433084647

   433283116    433475928    433654951    433828654    434007704    447143389   
447175993    447208414    447240805

433084670

   433283215    433475944    433655065    433828720    434007753    447143397   
447176009    447208422    447240813

433084688

   433283223    433476090    433655149    433828746    434007902    447143405   
447176017    447208430    447240821

433084696

   433283348    433476256    433655156    433828852    434007928    447143413   
447176025    447208448    447240839

433084720

   433283371    433476264    433655164    433828878    434007977    447143421   
447176033    447208455    447240847



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447272899

   447305210    447337403    447369703    447401852    434050118    447000753   
447036021    447072604    447109661

447272907

   447305228    447337411    447369711    447401860    434050829    447000779   
447036039    447072612    447109679

447272915

   447305236    447337429    447369729    447401878    434052247    447000787   
447036047    447072620    447109687

447272923

   447305244    447337437    447369737    447401886    434052791    447000795   
447036054    447072638    447109695

447272931

   447305251    447337445    447369745    447401894    434053401    447000803   
447036062    447072646    447109703

447272949

   447305269    447337452    447369752    447401902    434054102    447000811   
447036070    447072653    447109711

447272956

   447305277    447337460    447369760    447401910    434054151    447000829   
447036088    447072661    447109729

447272964

   447305285    447337478    447369778    447401928    434056123    447000837   
447036096    447072679    447109737

447272972

   447305293    447337486    447369786    447401936    434056446    447000845   
447036104    447072695    447109745

447272980

   447305301    447337494    447369794    447401944    434056586    447000852   
447036112    447072703    447109752

447272998

   447305319    447337502    447369802    447401951    434056636    447000886   
447036120    447072711    447109760

447273004

   447305327    447337528    447369810    447401969    434058038    447000894   
447036138    447072729    447109778

447273012

   447305335    447337536    447369828    447401977    434059820    447000902   
447036161    447072737    447109786

447273020

   447305343    447337544    447369836    447401985    434061990    447000910   
447036179    447072745    447109802

447273038

   447305350    447337551    447369844    447401993    434062477    447000928   
447036187    447072752    447109810

447273046

   447305368    447337569    447369851    447402009    434066791    447000936   
447036195    447072760    447109828

447273053

   447305376    447337577    447369869    447402017    434066916    447000944   
447036237    447072786    447109836

447273061

   447305384    447337585    447369877    447402025    434066932    447000951   
447036245    447072794    447109844

447273079

   447305392    447337593    447369885    447402033    434067385    447000969   
447036252    447072802    447109851

447273087

   447305400    447337601    447369893    447402041    434067872    447000977   
447036260    447072810    447109869

447273095

   447305418    447337619    447369901    447402058    434068631    447000985   
447036278    447072828    447109877

447273103

   447305426    447337627    447369919    447402066    434069472    447000993   
447036286    447072836    447109885

447273111

   447305434    447337635    447369927    447402074    434069720    447001009   
447036294    447072844    447109893

447273129

   447305442    447337643    447369935    447402082    434069944    447001017   
447036302    447072869    447109901

447273137

   447305459    447337650    447369943    447402090    434072039    447001025   
447036310    447072877    447109919

447273145

   447305467    447337668    447369950    447402108    434072484    447001033   
447036328    447072885    447109935

447273152

   447305475    447337684    447369968    447402116    434072583    447001041   
447036336    447072893    447109943

447273160

   447305483    447337692    447369984    447402124    434074639    447001058   
447036344    447072901    447109968

447273178

   447305491    447337700    447369992    447402132    434074936    447001066   
447036351    447072919    447109984

447273186

   447305509    447337718    447370008    447402140    434074985    447001074   
447036369    447072927    447109992

447273194

   447305517    447337726    447370016    447402157    434075834    447001082   
447036377    447072935    447110016

447273202

   447305525    447337734    447370024    447402165    434077475    447001090   
447036385    447072943    447110024

447273210

   447305533    447337742    447370032    447402173    434078507    447001108   
447036393    447072950    447110057

447273228

   447305541    447337759    447370040    447402181    434080826    447001116   
447036401    447072968    447110065

447273236

   447305558    447337767    447370057    447402199    434081212    447001124   
447036427    447072976    447110073

447273244

   447305566    447337775    447370065    447402207    434081246    447001132   
447036435    447072984    447110081

447273251

   447305574    447337783    447370073    447402215    434081543    447001140   
447036443    447072992    447110099

447273269

   447305582    447337791    447370081    447402223    434081915    447001157   
447036450    447073016    447110107

447273277

   447305590    447337809    447370099    447402231    434082897    447001165   
447036484    447073024    447110123

447273285

   447305608    447337817    447370107    447402249    434083051    447001173   
447036492    447073032    447110156

447273293

   447305616    447337825    447370115    447402256    434083192    447001181   
447036500    447073040    447110164

447273301

   447305624    447337833    447370123    447402264    434084067    447001199   
447036518    447073057    447110172

447273319

   447305632    447337841    447370131    447402272    434084240    447001207   
447036526    447073065    447110180

447273327

   447305640    447337858    447370149    447402280    434085015    447001223   
447036534    447073073    447110198

447273335

   447305657    447337866    447370156    447402298    434085817    447001231   
447036542    447073081    447110206

447273343

   447305665    447337874    447370164    447402306    434087847    447001249   
447036559    447073099    447110214

447273350

   447305673    447337882    447370172    447402314    434089439    447001256   
447036567    447073123    447110222

447273368

   447305681    447337890    447370180    447402322    434089447    447001264   
447036575    447073131    447110230



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433084779

   433283413    433476306    433655222    433828993    434007985    447143439   
447176041    447208463    447240854

433084894

   433283421    433476405    433655271    433829009    434008041    447143447   
447176058    447208471    447240862

433084928

   433283447    433476439    433655289    433829017    434008066    447143454   
447176066    447208489    447240870

433085032

   433283512    433476470    433655370    433829082    434008090    447143462   
447176074    447208497    447240888

433085065

   433283611    433476488    433655503    433829090    434008124    447143470   
447176082    447208505    447240896

433085107

   433283660    433476520    433655610    433829231    434008157    447143488   
447176090    447208513    447240904

433085123

   433283710    433476538    433655628    433829256    434008173    447143496   
447176108    447208521    447240912

433085131

   433283926    433476587    433655685    433829298    434008181    447143504   
447176116    447208539    447240920

433085230

   433284148    433476595    433655719    433829363    434008199    447143512   
447176124    447208547    447240938

433085305

   433284189    433476652    433655727    433829397    434008215    447143520   
447176132    447208554    447240946

433085354

   433284320    433476678    433655859    433829413    434008355    447143538   
447176140    447208562    447240953

433085362

   433284346    433476728    433655909    433829447    434008520    447143546   
447176157    447208570    447240961

433085396

   433284379    433476793    433655925    433829496    434008553    447143553   
447176165    447208588    447240979

433085446

   433284528    433476801    433655933    433829512    434008595    447143561   
447176173    447208596    447240987

433085461

   433284536    433476959    433656196    433829579    434008603    447143579   
447176181    447208604    447240995

433085529

   433284544    433476967    433656212    433829637    434008645    447143587   
447176199    447208612    447241001

433085586

   433284569    433476983    433656220    433829710    434008678    447143595   
447176207    447208620    447241019

433085669

   433284577    433477015    433656287    433829736    434008694    447143603   
447176215    447208638    447241027

433085685

   433284627    433477056    433656311    433829793    434008728    447143611   
447176223    447208646    447241035

433085719

   433284742    433477288    433656402    433829868    434008736    447143629   
447176231    447208653    447241043

433085727

   433284775    433477320    433656444    433829876    434008744    447143637   
447176249    447208661    447241050

433085826

   433284791    433477346    433656451    433829918    434008751    447143645   
447176256    447208679    447241068

433085859

   433284841    433477379    433656485    433829959    434008801    447143652   
447176264    447208687    447241076

433085867

   433284858    433477387    433656527    433830007    434008819    447143660   
447176272    447208695    447241084

433085917

   433284874    433477452    433656543    433830015    434008884    447143678   
447176280    447208703    447241092

433085925

   433284932    433477486    433656550    433830064    434008926    447143686   
447176298    447208711    447241100

433085933

   433284940    433477569    433656568    433830130    434009007    447143694   
447176306    447208729    447241118

433085974

   433285004    433477601    433656592    433830254    434009114    447143702   
447176314    447208737    447241126

433086063

   433285020    433477619    433656634    433830304    434009155    447143710   
447176322    447208745    447241134

433086089

   433285053    433477643    433656717    433830379    434009254    447143728   
447176330    447208752    447241142

433086097

   433285061    433477650    433656725    433830429    434009312    447143736   
447176348    447208760    447241159

433086105

   433285095    433477718    433656774    433830478    434009452    447143744   
447176355    447208778    447241167

433086162

   433285186    433477767    433656790    433830486    434009478    447143751   
447176363    447208786    447241175

433086170

   433285194    433477775    433656808    433830544    434009486    447143769   
447176371    447208802    447241183

433086204

   433285236    433477841    433656824    433830551    434009494    447143777   
447176389    447208810    447241191

433086238

   433285244    433477858    433656840    433830569    434009627    447143785   
447176397    447208828    447241209

433086253

   433285277    433477924    433656873    433830650    434009635    447143793   
447176405    447208836    447241217

433086295

   433285293    433477973    433656899    433830684    434009643    447143801   
447176413    447208844    447241225

433086360

   433285301    433478070    433656907    433830700    434009676    447143827   
447176421    447208851    447241233

433086394

   433285343    433478096    433656931    433830726    434009692    447143835   
447176439    447208869    447241241

433086410

   433285426    433478112    433657004    433830783    434009783    447143843   
447176447    447208877    447241258

433086444

   433285608    433478120    433657053    433830791    434009866    447143850   
447176454    447208885    447241266

433086519

   433285897    433478179    433657061    433830809    434009916    447143868   
447176462    447208893    447241282

433086576

   433285939    433478187    433657111    433830833    434009965    447143876   
447176470    447208901    447241290

433086584

   433286044    433478195    433657178    433830866    434010013    447143884   
447176488    447208919    447241308

433086600

   433286168    433478203    433657194    433830890    434010062    447143892   
447176496    447208927    447241316

433086626

   433286259    433478237    433657202    433830916    434010070    447143900   
447176504    447208935    447241324

433086782

   433286267    433478310    433657327    433830999    434010096    447143918   
447176512    447208943    447241332



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447273376

   447305699    447337908    447370198    447402330    434090189    447001272   
447036583    447073149    447110248

447273384

   447305707    447337916    447370206    447402348    434090841    447001280   
447036609    447073156    447110255

447273392

   447305715    447337924    447370214    447402355    434090981    447001298   
447036617    447073164    447110263

447273400

   447305723    447337932    447370222    447402363    434091039    447001306   
447036625    447073172    447110271

447273418

   447305731    447337940    447370230    447402371    434091237    447001314   
447036633    447073198    447110289

447273426

   447305749    447337957    447370248    447402389    434091583    447001322   
447036658    447073206    447110297

447273434

   447305756    447337965    447370255    447402397    434093548    447001330   
447036666    447073214    447110305

447273442

   447305764    447337973    447370263    447402405    434094421    447001348   
447036674    447073222    447110313

447273459

   447305772    447337981    447370271    447402413    434096608    447001355   
447036690    447073230    447110339

447273467

   447305780    447337999    447370289    447402421    434096871    447001363   
447036716    447073255    447110347

447273475

   447305798    447338005    447370297    447402439    434097937    447001371   
447036831    447073271    447110354

447273483

   447305806    447338013    447370305    447402447    434098141    447001389   
447036849    447073289    447110362

447273491

   447305814    447338021    447370313    447402454    434100541    447001397   
447036856    447073297    447110370

447273509

   447305822    447338039    447370321    447402462    434101002    447001405   
447036864    447073305    447110388

447273517

   447305830    447338047    447370339    447402470    434101911    447001413   
447036880    447073313    447110396

447273525

   447305848    447338054    447370347    447402488    434102042    447001421   
447036898    447073321    447110404

447273533

   447305863    447338062    447370354    447402496    434102240    447001439   
447036906    447073347    447110412

447273541

   447305871    447338070    447370362    447402504    434102257    447001447   
447036914    447073362    447110420

447273558

   447305889    447338088    447370370    447402512    434102653    447001454   
447036930    447073370    447110438

447273566

   447305897    447338096    447370388    447402520    434102885    447001470   
447036948    447073388    447110446

447273574

   447305905    447338104    447370396    447402538    434103818    447001488   
447036955    447073396    447110453

447273582

   447305913    447338112    447370404    447402546    434104436    447001496   
447036963    447073404    447110461

447273590

   447305921    447338120    447370412    447402553    434105300    447001504   
447036971    447073420    447110479

447273608

   447305939    447338138    447370420    447402561    434109310    447001512   
447036989    447073438    447110487

447273616

   447305947    447338146    447370438    447402579    434109922    447001520   
447036997    447073446    447110495

447273624

   447305954    447338153    447370446    447402587    434110227    447001538   
447037003    447073453    447110503

447273632

   447305962    447338161    447370453    447402595    434113460    447001546   
447037029    447073461    447110511

447273640

   447305970    447338179    447370461    447402603    434114385    447001553   
447037037    447073479    447110529

447273657

   447305988    447338187    447370479    447402611    434115200    447001561   
447037045    447073487    447110537

447273665

   447305996    447338195    447370487    447402629    434116539    447001579   
447037052    447073495    447110552

447273673

   447306002    447338203    447370495    447402637    434122040    447001587   
447037060    447073503    447110560

447273681

   447306010    447338211    447370503    447402645    434122412    447001595   
447037078    447073511    447110578

447273699

   447306028    447338229    447370511    447402652    434122743    447001603   
447037086    447073529    447110586

447273707

   447306036    447338237    447370529    447402660    434124004    447001611   
447037094    447073545    447110594

447273715

   447306044    447338245    447370537    447402678    434124830    447001629   
447037102    447073560    447110602

447273723

   447306051    447338252    447370545    447402686    434125761    447001637   
447037110    447073578    447110610

447273731

   447306069    447338260    447370552    447402694    434126256    447001645   
447037128    447073594    447110628

447273749

   447306077    447338286    447370560    447402702    434130241    447001652   
447037136    447073602    447110636

447273756

   447306085    447338294    447370578    447402710    434131819    447001660   
447037144    447073628    447110644

447273764

   447306093    447338302    447370586    447402728    434132700    447001678   
447037151    447073644    447110669

447273772

   447306101    447338310    447370594    447402736    434133054    447001686   
447037169    447073669    447110677

447273780

   447306119    447338328    447370602    447402744    434135372    447001694   
447037177    447073677    447110685

447273798

   447306127    447338336    447370610    447402751    434137949    447001702   
447037185    447073685    447110693

447273806

   447306135    447338344    447370628    447402769    434142709    447001710   
447037250    447073693    447110701

447273814

   447306143    447338351    447370636    447402777    434143061    447001728   
447037268    447073701    447110719

447273822

   447306150    447338369    447370644    447402785    434145678    447001736   
447037276    447073719    447110735

447273830

   447306168    447338377    447370651    447402793    434150249    447001744   
447037292    447073727    447110743

447273848

   447306176    447338385    447370669    447402801    434155974    447001751   
447037300    447073735    447110768



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433086832

   433286275    433478401    433657343    433831062    434010104    447143926   
447176520    447208950    447241340

433086840

   433286291    433478443    433657483    433831088    434010161    447143934   
447176538    447208968    447241357

433086998

   433286382    433478500    433657517    433831229    434010229    447143942   
447176546    447208976    447241365

433087004

   433286424    433478518    433657525    433831260    434010252    447143959   
447176553    447208984    447241373

433087145

   433286556    433478526    433657574    433831278    434010286    447143967   
447176561    447208992    447241381

433087202

   433286630    433478559    433657590    433831302    434010310    447143975   
447176579    447209008    447241399

433087483

   433286648    433478583    433657624    433831351    434010328    447143983   
447176587    447209016    447241407

433087517

   433286820    433478666    433657673    433831369    434010344    447143991   
447176595    447209024    447241415

433087616

   433286861    433478674    433657749    433831385    434010484    447144007   
447176603    447209032    447241423

433087624

   433286911    433478708    433658135    433831393    434010716    447144015   
447176611    447209040    447241431

433087632

   433286937    433478757    433658275    433831450    434010740    447144023   
447176629    447209057    447241449

433087681

   433286960    433478765    433658481    433831468    434010765    447144031   
447176637    447209065    447241456

433087731

   433287026    433478849    433658655    433831476    434010849    447144049   
447176645    447209073    447241464

433087772

   433287059    433478898    433658788    433831500    434010864    447144056   
447176652    447209081    447241472

433087830

   433287224    433478914    433658879    433831617    434010880    447144064   
447176660    447209099    447241480

433087863

   433287406    433478922    433658937    433831658    434010930    447144072   
447176678    447209107    447241498

433087905

   433287489    433478963    433659000    433831740    434011078    447144080   
447176686    447209115    447241506

433088002

   433287513    433478997    433659018    433831765    434011094    447144098   
447176694    447209123    447241514

433088051

   433287554    433479060    433659117    433831815    434011110    447144106   
447176702    447209131    447241522

433088085

   433287562    433479086    433659265    433831864    434011136    447144114   
447176710    447209149    447241530

433088101

   433287588    433479102    433659521    433831971    434011144    447144122   
447176728    447209156    447241548

433088127

   433287703    433479128    433659620    433831997    434011219    447144130   
447176736    447209164    447241555

433088192

   433287828    433479136    433659653    433832003    434011318    447144148   
447176744    447209172    447241563

433088200

   433287869    433479151    433659661    433832029    434011326    447144155   
447176751    447209180    447241571

433088291

   433287935    433479177    433659695    433832037    434011359    447144163   
447176769    447209198    447241589

433088366

   433287943    433479201    433659729    433832078    434011367    447144171   
447176777    447209206    447241597

433088390

   433288008    433479417    433659778    433832086    434011391    447144189   
447176785    447209214    447241605

433088424

   433288016    433479490    433659877    433832102    434011433    447144197   
447176793    447209222    447241613

433088499

   433288115    433479508    433659901    433832177    434011474    447144205   
447176801    447209230    447241621

433088564

   433288255    433479565    433659927    433832193    434011565    447144213   
447176819    447209248    447241639

433088606

   433288263    433479656    433659968    433832201    434011573    447144221   
447176827    447209255    447241647

433088655

   433288297    433479664    433660081    433832219    434011680    447144239   
447176835    447209263    447241654

433088689

   433288354    433479680    433660172    433832235    434011748    447144247   
447176843    447209271    447241662

433088697

   433288362    433479755    433660222    433832243    434011854    447144254   
447176850    447209289    447241670

433088796

   433288370    433479847    433660271    433832359    434011862    447144262   
447176868    447209297    447241688

433088853

   433288388    433479854    433660321    433832409    434011995    447144270   
447176876    447209305    447241696

433088937

   433288453    433479904    433660347    433832532    434012019    447144288   
447176884    447209313    447241704

433088952

   433288461    433479938    433660412    433832540    434012035    447144296   
447176892    447209321    447241720

433088994

   433288560    433480001    433660420    433832557    434012118    447144304   
447176900    447209339    447241738

433089034

   433288669    433480092    433660453    433832615    434012274    447144312   
447176918    447209347    447241746

433089059

   433288677    433480159    433660636    433832623    434012357    447144320   
447176926    447209354    447241753

433089141

   433288701    433480209    433660677    433832656    434012407    447144338   
447176934    447209362    447241761

433089216

   433288743    433480266    433660784    433832672    434012415    447144346   
447176942    447209370    447241779

433089265

   433288776    433480340    433660883    433832680    434012431    447144353   
447176959    447209388    447241787

433089281

   433288818    433480449    433661030    433832698    434012472    447144361   
447176967    447209396    447241795

433089307

   433288909    433480456    433661048    433832706    434012480    447144379   
447176975    447209404    447241803

433089315

   433288941    433480464    433661105    433832748    434012522    447144387   
447176983    447209412    447241811

433089372

   433289097    433480845    433661121    433832755    434012639    447144395   
447176991    447209420    447241829



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447273855

   447306184    447338393    447370677    447402819    434156576    447001769   
447037326    447073743    447110776

447273863

   447306192    447338401    447370685    447402827    434158911    447001777   
447037334    447073750    447110784

447273871

   447306200    447338419    447370693    447402835    434162319    447001785   
447037342    447073768    447110792

447273889

   447306218    447338427    447370701    447402843    434164182    447001793   
447037359    447073776    447110800

447273897

   447306226    447338435    447370719    447402850    434164869    447001801   
447037367    447073784    447110818

447273905

   447306234    447338443    447370727    447402868    434166575    447001827   
447037375    447073792    447110834

447273913

   447306242    447338450    447370735    447402876    434168845    447001835   
447037383    447073818    447110842

447273921

   447306259    447338468    447370743    447402884    434172219    447001843   
447037391    447073826    447110859

447273939

   447306267    447338476    447370750    447402892    434172433    447001850   
447037409    447073842    447110867

447273947

   447306275    447338484    447370768    447402900    434174611    447001868   
447037417    447073859    447110875

447273954

   447306283    447338492    447370776    447402918    434175683    447001876   
447037425    447073867    447110891

447273962

   447306291    447338500    447370784    447402926    434178125    447001884   
447037433    447073875    447110909

447273970

   447306309    447338518    447370792    447402934    434178810    447001892   
447037441    447073883    447110917

447273988

   447306317    447338526    447370800    447402942    434179776    447001900   
447037458    447073891    447110925

447273996

   447306325    447338534    447370818    447402959    434180733    447001918   
447037466    447073909    447110933

447274002

   447306333    447338542    447370826    447402967    434188181    447001926   
447037474    447073917    447110941

447274010

   447306341    447338559    447370834    447402975    434189346    447001934   
447037482    447073925    447110966

447274028

   447306358    447338567    447370842    447402983    434199535    447001942   
447037490    447073933    447110974

447274036

   447306366    447338575    447370859    447402991    434199782    447001959   
447037508    447073941    447110982

447274044

   447306374    447338583    447370867    447403007    434201380    447001967   
447037516    447073966    447110990

447274051

   447306382    447338591    447370875    447403015    434201562    447001975   
447037524    447073974    447111006

447274069

   447306390    447338609    447370883    447403023    434202503    447001983   
447037532    447073982    447111014

447274077

   447306408    447338617    447370891    447403031    434207551    447001991   
447037540    447073990    447111022

447274085

   447306416    447338625    447370909    447403049    434207866    447002007   
447037201    447074014    447111030

447274093

   447306424    447338633    447370917    447403056    434208914    447002015   
447037219    447074022    447111048

447274101

   447306432    447338641    447370925    447403064    434209169    447002023   
447037227    447074030    447111055

447274119

   447306440    447338658    447370933    447403072    434213997    447002031   
447037235    447074048    447111063

447274127

   447306457    447338666    447370941    447403080    434220760    447002049   
447037243    447074055    447111071

447274135

   447306465    447338674    447370958    447403098    434233482    447002056   
447038381    447074089    447111089

447274143

   447306473    447338682    447370966    447403106    434239802    447002064   
447038399    447074097    447111097

447274150

   447306481    447338690    447370974    447403114    434258232    447002072   
447038407    447074105    447111105

447274168

   447306499    447338708    447371030    447403122    434275970    447002080   
447038415    447074113    447111113

447274176

   447306507    447338716    447371048    447403130    434294104    447002098   
447038423    447074121    447111121

447274184

   447306515    447338724    447371055    447403148    434309936    447002106   
447038449    447074139    447111139

447274192

   447306523    447338732    447371063    447403155    434310348    447002114   
447038464    447074147    447111147

447274200

   447306531    447338740    447371089    447403163    434326443    447002122   
447038472    447074154    447111154

447274218

   447306549    447338757    447371097    447403171    434359592    447002130   
447038480    447074162    447111188

447274226

   447306556    447338765    447371105    447403189    434409595    447002155   
447038498    447074170    447111204

447274234

   447306564    447338773    447371113    447403197    434425823    447002163   
447038506    447074188    447111220

447274242

   447306572    447338781    447371121    447403205    434443636    447002171   
447038514    447074196    447111238

447274259

   447306580    447338799    447371139    447403213    434443818    447002189   
447038522    447074204    447111246

447274267

   447306598    447338807    447371147    447403221    434479705    447002197   
447038530    447074212    447111253

447274275

   447306606    447338815    447371154    447403239    434480075    447002205   
447038548    447074220    447111261

447274283

   447306614    447338823    447371162    447403247    434571394    447002213   
447038563    447074238    447111279

447274309

   447306622    447338831    447371170    447403254    434589719    447002221   
447038571    447074246    447111287

447274317

   447306630    447338849    447371188    447403262    434606794    447002239   
447038589    447074253    447111295

447274325

   447306648    447338856    447371196    447403270    434606950    447002247   
447038597    447074261    447111311

447274333

   447306655    447338872    447371204    447403288    434625794    447002254   
447038605    447074279    447111329



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433089398

   433289113    433480852    433661162    433832847    434012670    447144403   
447177007    447209438    447241837

433089414

   433289220    433480860    433661188    433832896    434012761    447144411   
447177015    447209446    447241845

433089422

   433289303    433480878    433661311    433832904    434012787    447144429   
447177023    447209453    447241852

433089455

   433289329    433480894    433661360    433832953    434012829    447144437   
447177031    447209461    447241860

433089463

   433289428    433480910    433661378    433832979    434012977    447144445   
447177049    447209479    447241878

433089505

   433289451    433480993    433661402    433832987    434013033    447144452   
447177064    447209487    447241886

433089513

   433289493    433481173    433661436    433832995    434013082    447144460   
447177072    447209495    447241894

433089570

   433289527    433481181    433661444    433833043    434013090    447144478   
447177080    447209503    447241902

433089695

   433289535    433481223    433661469    433833076    434013140    447144486   
447177098    447209511    447241910

433089901

   433289543    433481231    433661485    433833100    434013256    447144494   
447177106    447209529    447241928

433089919

   433289568    433481322    433661584    433833167    434013561    447144502   
447177114    447209537    447241936

433089968

   433289584    433481330    433661592    433833217    434013603    447144510   
447177122    447209545    447241944

433090024

   433289618    433481413    433661709    433833266    434013652    447144528   
447177130    447209552    447241951

433090040

   433289626    433481447    433661725    433833274    434013785    447144536   
447177148    447209560    447241969

433090057

   433289642    433481587    433661782    433833415    434013850    447144544   
447177155    447209578    447241977

433090099

   433289683    433481611    433661840    433833431    434013884    447144551   
447177163    447209586    447241985

433090164

   433289733    433481694    433661865    433833456    434013959    447144569   
447177171    447209594    447241993

433090172

   433289741    433481744    433661881    433833522    434013967    447144577   
447177189    447209602    447242009

433090214

   433289790    433481751    433661899    433833555    434013975    447144585   
447177197    447209610    447242017

433090289

   433289816    433481769    433661915    433833704    434014007    447144593   
447177205    447209628    447242025

433090354

   433289923    433481777    433661964    433833795    434014031    447144601   
447177213    447209636    447242033

433090438

   433290707    433481942    433662004    433833811    434014072    447144619   
447177221    447209644    447242041

433090511

   433290723    433481959    433662731    433833936    434014098    447144627   
447177239    447209651    447242058

433090552

   433290756    433481991    433662798    433833944    434014114    447144635   
447177247    447209669    447242066

433090578

   433290806    433482080    433662806    433833969    434014122    447144643   
447177262    447209677    447242074

433090628

   433290814    433482106    433662855    433833985    434014155    447144650   
447177270    447209685    447242082

433090784

   433290939    433482114    433662889    433834082    434014171    447144668   
447177288    447209693    447242090

433090792

   433290988    433482288    433662939    433834108    434014189    447144676   
447177296    447209701    447242108

433090834

   433291044    433482429    433662970    433834124    434014197    447144684   
447177304    447209719    447242116

433090859

   433291085    433482437    433662996    433834157    434014239    447144692   
447177312    447209727    447242124

433090875

   433291101    433482502    433663077    433834173    434014254    447144700   
447177320    447209735    447242132

433090909

   433291291    433482577    433663119    433834199    434014296    447144718   
447177338    447209743    447242140

433090917

   433291465    433482585    433663135    433834306    434014338    447144726   
447177346    447209750    447242157

433090933

   433291481    433482650    433663226    433834322    434014353    447144734   
447177353    447209768    447242165

433091055

   433291580    433482718    433663259    433834421    434014437    447144742   
447177361    447209776    447242173

433091063

   433291614    433482734    433663317    433834462    434014544    447144759   
447177379    447209784    447242181

433091113

   433291671    433482783    433663333    433834520    434014569    447144767   
447177387    447209792    447242199

433091121

   433291721    433482866    433663358    433834553    434014635    447144775   
447177395    447209800    447242207

433091253

   433291739    433482882    433663374    433834561    434014676    447144783   
447177403    447209818    447242215

433091279

   433291762    433482932    433663382    433834579    434014767    447144791   
447177411    447209826    447242223

433091329

   433291788    433482965    433663408    433834629    434014817    447144809   
447177429    447209834    447242231

433091436

   433291804    433482973    433663622    433834645    434014999    447144817   
447177437    447209842    447242249

433091451

   433291846    433483013    433663663    433834652    434015038    447144825   
447177445    447209859    447242256

433091568

   433291960    433483096    433663754    433834686    434015079    447144833   
447177452    447209867    447242264

433091592

   433292349    433483104    433663762    433834744    434015095    447144841   
447177460    447209883    447242272

433091618

   433292406    433483187    433663853    433834850    434015244    447144858   
447177478    447209891    447242280

433091733

   433292422    433483328    433664067    433834868    434015343    447144866   
447177486    447209909    447242298

433091766

   433292455    433483336    433664117    433834892    434015426    447144874   
447177494    447209917    447242306



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447274341

   447306663    447338880    447371212    447403296    434625802    447002262   
447038613    447074287    447111337

447274358

   447306671    447338898    447371220    447403304    434658084    447002270   
447038621    447074295    447111345

447274366

   447306689    447338906    447371238    447403312    434673695    447002288   
447038647    447074303    447111352

447274374

   447306697    447338914    447371246    447403320    434673711    447002296   
447038654    447074311    447111378

447274382

   447306705    447338922    447371253    447403338    434725347    447002304   
447038662    447074329    447111386

447274390

   447306713    447338930    447371261    447403346    434737755    447002312   
447038688    447074337    447111394

447274408

   447306721    447338948    447371279    447403353    434756961    447002320   
447038696    447074345    447111402

447274416

   447306739    447338955    447371287    447403361    434809885    447002346   
447038704    447074352    447111410

447274424

   447306747    447338963    447371295    447403379    434826848    447002353   
447038712    447074360    447111428

447274432

   447306754    447338971    447371303    447403387    434826871    447002361   
447038738    447074378    447111436

447274440

   447306762    447338989    447371311    447403395    434847190    447002379   
447038746    447074386    447111444

447274457

   447306770    447338997    447371329    447403403    434867222    447002387   
447037557    447074394    447111451

447274465

   447306788    447339003    447370982    447403411    434927034    447002395   
447037565    447074402    447111469

447274473

   447306796    447339011    447370990    447403429    434927281    447002403   
447037573    447074410    447111477

447274481

   447306804    447339029    447371006    447403437    435239181    447002411   
447037581    447074428    447111485

447274499

   447306812    447339037    447371014    447403445    435927595    447002429   
447037599    447074436    447111493

447274507

   447306820    447339045    447371022    447403452    435932017    447002437   
447037607    447074444    447111501

447274515

   447306838    447339052    447372152    447403460    437481773    447002445   
447037615    447074451    447111519

447274523

   447306846    447339060    447372160    447403478    437520349    447002452   
447037623    447074469    447111527

447274531

   447306853    447339078    447372178    447403486    437529688    447002460   
447037631    447074485    447111535

447274549

   447306861    447339086    447372186    447403494    437538952    447002478   
447037649    447074519    447111543

447274556

   447306879    447339094    447372194    447403502    437545742    447002486   
447037656    447074527    447111550

447274564

   447306887    447339102    447372202    447403510    437545981    447002494   
447037672    447074543    447111568

447274572

   447306895    447339110    447372210    447403528    437548274    447002510   
447037698    447074550    447111576

447274580

   447306903    447339128    447372228    447403536    437553548    447002528   
447037714    447074568    447111592

447274598

   447306911    447339136    447372236    447403544    437559701    447002536   
447037722    447074576    447111600

447274606

   447306929    447339144    447372244    447403551    437563398    447002544   
447037730    447074584    447111618

447274614

   447306937    447339151    447372251    447403569    437564545    447002551   
447037748    447074592    447111626

447274622

   447306945    447339169    447372269    447403577    437584535    447002569   
447037755    447074600    447111634

447274630

   447306952    447339185    447372277    447403585    437607088    447002577   
447037763    447074618    447111642

447274648

   447306960    447339193    447372285    447403593    437920291    447002585   
447037771    447074634    447111667

447274655

   447306978    447339201    447372293    447403601    437938962    447002593   
447037789    447074642    447111675

447274663

   447306986    447339219    447372301    447403619    437941057    447002601   
447037797    447074659    447111683

447274671

   447306994    447339227    447372319    447403627    437956949    447002619   
447037805    447074667    447111691

447274689

   447307000    447339235    447372327    447403635    437958911    447002627   
447037821    447074675    447111709

447274697

   447307018    447339243    447372335    447403643    437976764    447002635   
447037839    447074683    447111717

447274705

   447307026    447339250    447372343    447403650    437978562    447002643   
447037854    447074691    447111725

447274713

   447307034    447339268    447372350    447403668    437982481    447002650   
447037862    447074709    447111733

447274721

   447307042    447339276    447372368    447403676    438000366    447002668   
447037870    447074717    447111741

447274739

   447307059    447339284    447372376    447403684    438004855    447002676   
447037888    447074725    447111758

447274747

   447307067    447339292    447372384    447403692    438425878    447002684   
447037904    447074758    447111766

447274754

   447307075    447339300    447372392    447403700    438489734    447002692   
447037912    447074766    447111774

447274762

   447307083    447339318    447372400    447403718    438497323    447002700   
447037938    447074774    447111782

447274770

   447307091    447339326    447372418    447403726    438524043    447002718   
447037946    447074782    447111790

447274788

   447307109    447339334    447372426    447403734    438536161    447002726   
447037953    447074790    447111808

447274796

   447307117    447339342    447372434    447403742    438536724    447002734   
447037961    447074808    447111816

447274804

   447307125    447339359    447372442    447403759    438548869    447002742   
447037979    447074816    447111824

447274812

   447307133    447339367    447372459    447403767    438555674    447002759   
447037987    447074824    447111832



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433091782

   433292463    433483369    433664133    433834918    434015442    447144882   
447177502    447209925    447242314

433091956

   433292513    433483443    433664141    433834967    434015459    447144890   
447177510    447209933    447242322

433091980

   433292521    433483476    433664166    433834983    434015467    447144908   
447177528    447209941    447242330

433092087

   433292547    433483500    433664182    433835022    434015475    447144916   
447177536    447209958    447242348

433092723

   433292570    433483534    433664190    433835154    434015509    447144924   
447177544    447209966    447242355

433092756

   433292612    433484201    433664315    433835188    434015640    447144932   
447177551    447209974    447242363

433092772

   433292869    433484219    433664331    433835295    434015665    447144940   
447177569    447209982    447242371

433092814

   433292885    433484227    433664380    433835303    434015723    447144957   
447177577    447209990    447242389

433092855

   433292901    433484268    433664422    433835428    434015749    447144965   
447177585    447210006    447242397

433092947

   433293099    433484300    433664448    433835444    434015780    447144973   
447177593    447210014    447242405

433093051

   433293180    433484318    433664588    433835485    434015806    447144981   
447177601    447210022    447242421

433093093

   433293222    433484367    433664604    433835501    434015848    447144999   
447177619    447210030    447242439

433093101

   433293255    433484417    433664646    433835519    434015855    447145004   
447177627    447210048    447242447

433093143

   433293305    433484425    433664653    433835568    434015889    447145012   
447177635    447210055    447242454

433093218

   433293354    433484441    433664901    433835576    434015939    447145020   
447177643    447210063    447242462

433093242

   433293404    433484482    433664976    433835584    434015996    447145038   
447177650    447210071    447242470

433093341

   433293446    433484490    433665023    433835592    434016135    447145046   
447177668    447210089    447242488

433093424

   433293453    433484508    433665114    433835626    434016150    447145053   
447177676    447210097    447242496

433093721

   433293529    433484540    433665122    433835725    434016184    447145061   
447177684    447210105    447242504

433093747

   433293586    433484607    433665155    433835733    434016267    447145079   
447177692    447210113    447242512

433093754

   433293594    433484615    433665189    433835808    434016283    447145087   
447177700    447210121    447242520

433093903

   433293602    433484672    433665213    433835865    434016317    447145095   
447177718    447210139    447242538

433093952

   433293651    433484722    433665296    433835873    434016325    447145103   
447177726    447210147    447242546

433094018

   433293669    433484730    433665312    433835881    434016382    447145111   
447177734    447210154    447242553

433094042

   433293701    433484797    433665338    433835923    434016390    447145129   
447177742    447210162    447242561

433094174

   433293800    433484805    433665353    433835949    434016416    447145137   
447177759    447210170    447242579

433094208

   433293909    433485174    433665361    433836004    434016515    447145145   
447177767    447210188    447242587

433094216

   433293925    433485208    433665379    433836020    434016606    447145152   
447177775    447210196    447242595

433094349

   433293933    433485265    433665429    433836046    434016648    447145160   
447177783    447210204    447242603

433094380

   433293982    433485273    433665452    433836061    434016697    447145178   
447177791    447210212    447242611

433094414

   433294022    433485380    433665478    433836152    434016713    447145186   
447177809    447210220    447242629

433094448

   433294089    433485414    433665486    433836186    434016788    447145194   
447177817    447210238    447242637

433094653

   433294139    433485455    433665551    433836210    434016937    447145202   
447177825    447210246    447242645

433094703

   433294329    433485471    433665593    433836228    434016952    447145210   
447177833    447210253    447242652

433094828

   433294527    433485596    433665601    433836384    434016986    447145236   
447177841    447210261    447242660

433094927

   433294584    433485745    433665635    433836418    434017026    447145244   
447177858    447210279    447242678

433094992

   433294642    433485794    433665668    433836442    434017042    447145251   
447177866    447210295    447242686

433095007

   433294675    433485877    433665718    433836483    434017109    447145269   
447177874    447210303    447242694

433095106

   433294717    433485893    433665874    433836517    434017216    447145277   
447177882    447210311    447242702

433095312

   433294741    433486115    433665916    433836533    434017240    447145285   
447177890    447210329    447242710

433095353

   433294766    433486214    433666062    433836616    434017372    447145293   
447177908    447210337    447242728

433095379

   433294857    433486230    433666120    433836673    434017547    447145301   
447177916    447210345    447242736

433095403

   433294873    433486313    433666153    433836707    434017570    447145319   
447177924    447210352    447242744

433095411

   433294923    433486388    433666161    433836715    434017968    447145327   
447177932    447210360    447242751

433095437

   433294964    433486438    433666211    433836723    434017984    447145335   
447177940    447210378    447242769

433095882

   433295003    433486453    433666237    433836764    434018008    447145343   
447177957    447210386    447242777

433095940

   433295110    433486537    433666245    433836780    434018099    447145350   
447177965    447210394    447242785

433095957

   433295151    433486578    433666260    433836848    434018115    447145368   
447177973    447210402    447242793



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447274820

   447307141    447339375    447372467    447403775    438558983    447002767   
447037995    447074832    447111840

447274838

   447307158    447339383    447372475    447403783    438567729    447002775   
447038001    447074840    447111857

447274846

   447307166    447339391    447372483    447403791    438588063    447002783   
447038019    447074857    447111865

447274853

   447307174    447339409    447372491    447403809    438589392    447002791   
447038035    447074865    447111873

447274861

   447307182    447339417    447371337    447403817    438595548    447002809   
447038043    447074873    447111899

447274879

   447307190    447339425    447371345    447403825    438601908    447002817   
447038050    447074881    447111907

447274887

   447307208    447339433    447371352    447403833    438616302    447002825   
447038068    447074899    447111915

447274895

   447307216    447339441    447371360    447403841    438633687    447002833   
447038076    447074907    447111923

447274903

   447307224    447339458    447371378    447403858    438646598    447002841   
447038084    447074915    447111931

447274911

   447307232    447339466    447371386    447403866    438665424    447002858   
447038092    447074923    447111949

447274929

   447307240    447339474    447371394    447403874    438669673    447002866   
447038100    447074931    447111956

447274937

   447307257    447339482    447371402    447403882    438674434    447002874   
447038118    447074956    447111972

447274945

   447307265    447339490    447371410    447403890    438677189    447002882   
447038134    447074964    447111998

447274952

   447307273    447339508    447371428    447403908    438686081    447002890   
447038142    447074972    447112004

447274960

   447307281    447339516    447371436    447403916    438694267    447002908   
447038159    447074980    447112012

447274978

   447307299    447339524    447371444    447403924    438695413    447002916   
447038167    447075003    447112020

447274986

   447307307    447339532    447371451    447403932    438707804    447002924   
447038175    447075011    447112038

447274994

   447307315    447339540    447371469    447403940    438708935    447002932   
447038183    447075029    447112046

447275009

   447307323    447339557    447371477    447403957    438709263    447002940   
447038191    447075037    447112053

447275017

   447307331    447339565    447371485    447403965    438718819    447002957   
447038225    447075045    447112061

447275025

   447307349    447339573    447371493    447403973    438727869    447002965   
447038233    447075052    447112079

447275033

   447307356    447339581    447371501    447403981    438729337    447002973   
447038241    447075060    447112087

447275041

   447307364    447339599    447371519    447403999    438738361    447002981   
447038258    447075078    447112095

447275058

   447307372    447339607    447371527    447404005    438738502    447002999   
447038266    447075086    447112103

447275066

   447307380    447339615    447371535    447404013    438753642    447003005   
447038274    447075094    447112111

447275074

   447307398    447339623    447371543    447404021    438759664    447003013   
447038316    447075110    447112129

447275082

   447307406    447339631    447371550    447404039    438759730    447003021   
447038324    447075128    447112137

447275090

   447307414    447339649    447371568    447404047    443635487    447003039   
447038332    447075136    447112145

447275108

   447307422    447339656    447371576    447404054    443976899    447003047   
447038340    447075144    447112152

447275116

   447307430    447339664    447371584    447404062    444477566    447003054   
447038357    447075151    447112160

447275124

   447307448    447339672    447371592    447404070    444486633    447003062   
447038365    447075169    447112178

447275132

   447307455    447339680    447371600    447404088    444879118    447003070   
447038373    447075177    447112186

447275140

   447307463    447339698    447371618    447404096    445766462    447003088   
447038779    447075185    447112194

447275157

   447307471    447339706    447371626    447404104    445775034    447003096   
447038787    447075193    447112202

447275165

   447307489    447339714    447371634    447404112    445786916    447003104   
447038795    447075201    447112228

447275173

   447307497    447339722    447371642    447404120    445800980    447003112   
447038803    447075219    447112236

447275181

   447307505    447339730    447371659    447404138    445810070    447003120   
447038811    447075227    447112244

447275199

   447307513    447339748    447371667    447404146    445811680    447003138   
447038829    447075235    447112277

447275207

   447307521    447339755    447371675    447404153    445812522    447003146   
447038837    447075243    447112285

447275215

   447307539    447339763    447371683    447404161    445816374    447003153   
447038845    447075250    447112301

447275223

   447307547    447339771    447371691    447404179    445819592    447003161   
447038852    447075268    447112319

447275231

   447307554    447339789    447371709    447404187    445841471    447003179   
447038860    447075276    447112335

447275249

   447307562    447339797    447371717    447404195    445879430    447003187   
447038878    447075284    447112343

447275256

   447307570    447339805    447371725    447404203    445880479    447003195   
447038894    447075292    447112350

447275264

   447307588    447339813    447371733    447404211    445892631    447003203   
447038902    447075300    447112368

447275272

   447307596    447339821    447371741    447404229    445907215    447003211   
447038910    447075318    447112376

447275280

   447307604    447339839    447371758    447404237    445907850    447003229   
447038928    447075326    447112384

447275298

   447307612    447339847    447371766    447404245    445928567    447003237   
447038936    447075334    447112392



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433095965

   433295177    433487220    433666336    433836855    434018149    447145376   
447177981    447210410    447242801

433096039

   433295235    433487311    433666492    433836921    434018248    447145384   
447177999    447210428    447242819

433096104

   433295250    433487329    433666534    433836962    434018313    447145392   
447178005    447210436    447242827

433096138

   433295276    433487378    433666542    433837010    434018321    447145400   
447178013    447210444    447242835

433096286

   433295292    433487469    433666708    433837044    434018347    447145418   
447178021    447210451    447242843

433096377

   433295300    433487493    433666773    433837093    434018362    447145426   
447178039    447210469    447242850

433096435

   433295318    433487527    433666781    433837119    434018511    447145434   
447178047    447210477    447242868

433096443

   433295334    433487691    433666856    433837127    434018545    447145442   
447178054    447210485    447242876

433096450

   433295342    433487725    433666898    433837168    434018586    447145459   
447178062    447210493    447242884

433096468

   433295359    433487733    433666906    433837200    434018628    447145467   
447178070    447210501    447242892

433096567

   433295367    433487741    433666989    433837218    434018651    447145475   
447178088    447210519    447242900

433096625

   433295391    433487972    433667094    433837275    434018685    447145483   
447178096    447210527    447242918

433096641

   433295409    433487980    433667128    433837317    434018693    447145491   
447178104    447210535    447242926

433096740

   433295417    433488053    433667144    433837366    434018701    447145509   
447178112    447210543    447242934

433096989

   433295466    433488178    433667151    433837382    434018727    447145517   
447178120    447210550    447242942

433097037

   433295490    433488194    433667235    433837432    434018875    447145525   
447178138    447210568    447242959

433097128

   433295516    433488335    433667250    433837515    434018891    447145533   
447178146    447210576    447242967

433097219

   433295607    433488368    433667268    433837580    434018909    447145541   
447178153    447210584    447242975

433097243

   433295615    433488384    433667276    433837598    434018974    447145558   
447178161    447210592    447242983

433097250

   433295623    433488392    433667334    433837630    434018982    447145566   
447178187    447210600    447242991

433097318

   433295656    433488418    433667367    433837739    434019071    447145574   
447178195    447210618    447243007

433097342

   433295680    433488459    433667375    433837788    434019105    447145582   
447178203    447210626    447243015

433097391

   433295714    433488475    433667409    433837796    434019147    447145590   
447178211    447210634    447243023

433097433

   433295722    433488533    433667425    433837812    434019386    447145608   
447178229    447210642    447243031

433097482

   433295789    433488541    433667458    433837879    434019436    447145616   
447178237    447210659    447243049

433097490

   433295904    433488624    433667490    433837895    434019444    447145624   
447178245    447210667    447243056

433097532

   433295938    433488665    433667557    433837952    434019451    447145632   
447178252    447210675    447243064

433097573

   433296027    433488699    433667565    433837994    434019477    447145640   
447178278    447210683    447243072

433097631

   433296043    433488715    433667573    433838091    434019519    447145657   
447178286    447210691    447243080

433097656

   433296118    433488764    433667581    433838216    434019543    447145665   
447178294    447210709    447243098

433097714

   433296217    433488830    433667631    433838224    434019675    447145673   
447178302    447210717    447243106

433097748

   433296266    433488855    433667649    433838430    434019691    447145681   
447178310    447210725    447243114

433097797

   433296316    433488921    433667680    433838513    434019808    447145699   
447178328    447210733    447243122

433097821

   433296407    433488947    433667706    433838554    434019857    447145707   
447178336    447210741    447243130

433097862

   433296423    433488988    433667821    433838638    434019899    447145715   
447178344    447210758    447243148

433097888

   433296456    433489028    433667870    433838653    434019923    447145723   
447178351    447210766    447243155

433097961

   433296464    433489044    433667888    433838687    434019956    447145731   
447178369    447210774    447243163

433098019

   433296480    433489135    433667904    433838695    434020004    447145749   
447178377    447210782    447243171

433098027

   433296613    433489150    433667946    433838703    434020053    447145756   
447178385    447210790    447243189

433098035

   433296712    433489192    433667953    433838778    434020087    447145764   
447178393    447210808    447243197

433098167

   433296746    433489200    433667979    433838786    434020145    447145772   
447178401    447210816    447243205

433098217

   433296761    433489218    433668019    433838851    434020152    447145780   
447178419    447210824    447243213

433098241

   433296852    433489226    433668084    433838893    434020178    447145798   
447178427    447210840    447243221

433098365

   433296860    433489283    433668100    433838927    434020251    447145806   
447178435    447210857    447243239

433098407

   433296977    433489374    433668142    433838935    434020285    447145814   
447178443    447210865    447243247

433098431

   433296993    433489382    433668167    433838976    434020293    447145822   
447178450    447210873    447243254

433098456

   433297025    433489390    433668241    433839008    434020301    447145830   
447178468    447210881    447243262

433098522

   433297074    433489481    433668258    433839115    434020483    447145848   
447178476    447210899    447243270



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447275306

   447307620    447339854    447371774    447404252    445928914    447003245   
447038944    447075342    447112400

447275314

   447307638    447339862    447371782    447404260    445934391    447003252   
447038951    447075359    447112418

447275322

   447307646    447339870    447371790    447404278    445934623    447003260   
447038969    447075367    447112426

447275330

   447307653    447339888    447371808    447404286    445934771    447003278   
447038977    447075375    447112434

447275348

   447307661    447339896    447371816    447404294    445935968    447003286   
447038985    447075383    447112442

447275363

   447307679    447339904    447371824    447404302    445964646    447003294   
447038993    447075391    447112459

447275371

   447307687    447339912    447371832    447404310    445971633    447003302   
447039009    447075417    447112467

447275389

   447307695    447339920    447371840    447404328    445989247    447003310   
447039025    447075425    447112475

447275397

   447307703    447339938    447371857    447404336    445996051    447003328   
447039033    447075441    447112483

447275405

   447307711    447339946    447371865    447404344    445999485    447003336   
447039041    447075458    447112491

447275413

   447307729    447339953    447371873    447404351    446006926    447003344   
447039058    447075466    447112509

447275421

   447307737    447339961    447371881    447404369    446014185    447003351   
447039066    447075474    447112517

447275439

   447307745    447339979    447371899    447404377    446090474    447003369   
447039082    447075490    447112525

447275447

   447307752    447339987    447371907    447404385    446167975    447003377   
447039090    447075516    447112533

447275454

   447307760    447339995    447371915    447404393    446195000    447003385   
447039108    447075524    447112541

447275462

   447307778    447340001    447371923    447404401    446206963    447003393   
447039116    447075532    447112558

447275470

   447307786    447340019    447371931    447404419    446214926    447003401   
447039124    447075540    447112566

447275488

   447307794    447340027    447371949    447404427    446231482    447003419   
447039132    447075565    447112574

447275496

   447307802    447340035    447371956    447404435    446243032    447003427   
447039140    447075573    447112590

447275504

   447307810    447340043    447371964    447404443    446262420    447003443   
447039157    447075581    447112608

447275512

   447307828    447340050    447371972    447404450    446263956    447003450   
447039165    447075599    447112616

447275520

   447307836    447340068    447371980    447404468    446266264    447003468   
447039173    447075607    447112624

447275538

   447307844    447340076    447371998    447404476    446274631    447003484   
447039181    447075615    447112632

447275546

   447307851    447340084    447372004    447404484    446279275    447003492   
447039199    447075623    447112657

447275553

   447307869    447340092    447372012    447404492    446284127    447003500   
447039207    447075656    447112665

447275561

   447307877    447340100    447372020    447404500    446287864    447003518   
447039215    447075680    447112681

447275587

   447307885    447340118    447372038    447404518    446287955    447003526   
447039223    447075698    447112699

447275595

   447307893    447340126    447372046    447404526    446291155    447003534   
447039249    447075706    447112707

447275603

   447307901    447340134    447372053    447404534    446299570    447003542   
447039256    447075714    447112715

447275611

   447307919    447340142    447372061    447404542    446307563    447003559   
447039264    447075748    447112723

447275629

   447307927    447340159    447372079    447404559    446310898    447003575   
447039280    447075763    447112731

447275637

   447307935    447340167    447372087    447404567    446311219    447003583   
447039298    447075789    447112749

447275645

   447307943    447340175    447372095    447404575    446322273    447003591   
447039306    447075797    447112756

447275652

   447307950    447340183    447372103    447404583    446322950    447003609   
447039314    447075805    447112798

447275660

   447307968    447340191    447372111    447404591    446325094    447003617   
447039322    447075813    447112806

447275678

   447307976    447340209    447372129    447404609    446344699    447003625   
447039330    447075821    447112814

447275686

   447307984    447340217    447372137    447404617    446362626    447003633   
447039348    447075839    447112822

447275694

   447307992    447340225    447372145    447404625    446368367    447003641   
447039363    447075854    447112830

447275702

   447308008    447340233    447372509    447404633    446375404    447003658   
447039371    447075862    447112848

447275710

   447308016    447340241    447372517    447404641    446392748    447003666   
447039389    447075870    447112855

447275728

   447308024    447340258    447372525    447404658    446402893    447003674   
447039397    447075888    447112863

447275736

   447308032    447340266    447372533    447404666    446410656    447003682   
447039405    447075896    447112871

447275744

   447308040    447340274    447372541    447404674    446418600    447003690   
447039413    447075904    447112889

447275751

   447308057    447340282    447372558    447404682    446419392    447003716   
447039421    447075912    447112897

447275769

   447308065    447340290    447372566    447404690    446428872    447003724   
447039439    447075920    447112905

447275777

   447308073    447340308    447372574    447404708    446446908    447003740   
447039454    447075938    447112913

447275785

   447308081    447340316    447372582    447404716    446447476    447003757   
447039462    447075946    447112921

447275793

   447308099    447340324    447372590    447404724    446451577    447003781   
447039470    447075953    447112939



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433098647

   433297181    433489564    433668282    433839156    434020566    447145855   
447178484    447210907    447243288

433098712

   433297215    433489648    433668316    433839180    434020673    447145863   
447178492    447210915    447243296

433098738

   433297454    433489671    433668365    433839420    434020681    447145871   
447178500    447210923    447243304

433098746

   433297470    433489713    433668373    433839511    434020715    447145889   
447178518    447210931    447243312

433098753

   433297520    433489721    433668506    433839537    434020756    447145897   
447178526    447210949    447243320

433098779

   433297546    433489739    433668571    433839578    434020764    447145905   
447178534    447210956    447243338

433098837

   433297686    433489770    433668597    433839594    434020772    447145913   
447178542    447210964    447243346

433099108

   433297702    433489887    433668613    433839610    434020814    447145921   
447178559    447210972    447243353

433099157

   433297777    433489994    433668647    433839685    434020848    447145939   
447178567    447210980    447243361

433099165

   433297801    433490026    433668662    433839693    434020897    447145947   
447178575    447210998    447243379

433099199

   433297819    433490125    433668688    433839842    434020962    447145954   
447178583    447211004    447243387

433099215

   433297827    433490232    433668720    433840030    434020996    447145962   
447178591    447211012    447243395

433099223

   433297850    433490240    433668746    433840055    434021002    447145970   
447178609    447211020    447243403

433099256

   433297900    433490281    433668803    433840220    434021028    447145988   
447178617    447211038    447243411

433099264

   433297959    433490299    433668811    433840352    434021036    447145996   
447178625    447211046    447243429

433099298

   433298056    433490364    433668878    433840436    434021135    447146002   
447178633    447211053    447243437

433099397

   433298064    433490380    433668936    433840576    434021176    447146010   
447178641    447211061    447243445

433099405

   433298122    433490430    433668944    433840584    434021325    447146028   
447178658    447211079    447243452

433099504

   433298148    433490497    433668985    433840600    434021408    447146036   
447178666    447211087    447243460

433099520

   433298247    433490513    433669132    433840642    434021432    447146044   
447178674    447211095    447243486

433099579

   433298692    433490539    433669173    433840733    434021440    447146051   
447178682    447211103    447243494

433099587

   433298726    433490588    433669207    433840741    434021523    447146069   
447178690    447211111    447243502

433099611

   433298858    433490729    433669215    433840832    434021531    447146077   
447178708    447211129    447243510

433099728

   433298874    433490794    433669223    433840857    434021622    447146085   
447178716    447211137    447243528

433099793

   433298882    433490828    433669264    433840949    434021663    447146093   
447178724    447211145    447243536

433099827

   433298957    433490877    433669330    433840972    434021671    447146101   
447178732    447211152    447243544

433099850

   433298965    433490927    433669397    433841004    434021697    447146119   
447178740    447211160    447243551

433100013

   433298981    433490976    433669439    433841160    434021739    447146127   
447178757    447211178    447243569

433100062

   433298999    433490984    433669512    433841194    434021754    447146135   
447178765    447211186    447243577

433100112

   433299195    433491040    433669520    433841210    434021796    447146143   
447178773    447211194    447243585

433100120

   433299260    433491065    433669611    433841251    434021820    447146150   
447178781    447211202    447243593

433100278

   433299328    433491115    433669660    433841293    434023073    447146168   
447178799    447211210    447243601

433100286

   433299344    433491131    433669678    433841418    434023115    447146176   
447178807    447211228    447243619

433100369

   433299369    433491156    433669769    433841558    434023172    447146184   
447178815    447211236    447243627

433100419

   433299385    433491321    433669801    433841590    434023214    447146192   
447178823    447211244    447243635

433100500

   433299443    433491339    433669918    433841616    434023230    447146200   
447178831    447211251    447243643

433100575

   433299534    433491362    433670064    433841632    434023255    447146218   
447178849    447211269    447243650

433100732

   433299559    433491388    433670106    433841715    434023263    447146226   
447178856    447211277    447243668

433100815

   433299682    433491396    433670114    433841731    434023420    447146234   
447178864    447211285    447243676

433100856

   433299708    433491461    433670254    433841921    434023438    447146242   
447178872    447211293    447243684

433100872

   433300217    433491495    433670262    433841970    434023446    447146259   
447178880    447211301    447243692

433100922

   433300225    433491586    433670445    433842127    434023453    447146267   
447178898    447211319    447243700

433100963

   433300308    433491669    433670510    433842168    434023487    447146275   
447178906    447211327    447243718

433101185

   433300316    433491727    433670536    433842218    434023529    447146283   
447178914    447211335    447243726

433101243

   433300340    433491842    433670544    433842374    434023594    447146291   
447178922    447211343    447243734

433101276

   433300399    433491859    433670684    433842473    434023610    447146309   
447178930    447211350    447243742

433101359

   433300431    433491883    433670700    433842481    434023685    447146317   
447178948    447211368    447243759

433101441

   433300498    433491925    433670775    433842499    434023735    447146325   
447178955    447211376    447243767



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447275801

   447308107    447340332    447372608    447404732    446468795    447003799   
447039488    447075961    447112947

447275819

   447308115    447340340    447372616    447404740    446477747    447003807   
447039504    447075979    447112954

447275827

   447308131    447340357    447372624    447404757    446509150    447003815   
447039512    447075987    447112962

447275835

   447308156    447340365    447372632    447404765    446510208    447003831   
447039520    447075995    447112970

447275843

   447308164    447340373    447372640    447404773    446516346    447003849   
447039538    447076001    447112988

447275850

   447308172    447340381    447372657    447404781    446527558    447003856   
447039546    447076019    447112996

447275868

   447308180    447340399    447372665    447404799    446530065    447003864   
447039553    447076027    447113002

447275876

   447308198    447340407    447372673    447404807    446540007    447003872   
447039561    447076035    447113010

447275884

   447308206    447340415    447372681    447404815    446560898    447003880   
447039579    447076043    447113028

447275892

   447308214    447340423    447372699    447404823    446660573    447003898   
447039587    447076050    447113036

447275900

   447308222    447340431    447372707    447404831    446660912    447003906   
447039595    447076068    447113051

447275918

   447308230    447340449    447372715    447404849    446661266    447003914   
447039603    447076076    447113085

447275926

   447308248    447340456    447372723    447404856    446662777    447003922   
447039637    447076084    447113093

447275934

   447308255    447340464    447372731    447404864    446662843    447003930   
447039645    447076092    447113101

447275942

   447308263    447340472    447372749    447404872    446664625    447003948   
447039652    447076100    447113119

447275959

   447308271    447340480    447372756    447404880    446664955    447003955   
447039678    447076118    447113127

447275967

   447308289    447340498    447372764    447404898    446665135    447003963   
447039686    447076126    447113135

447275975

   447308297    447340506    447372772    447404906    446665853    447003971   
447039694    447076134    447113143

447275983

   447308305    447340514    447372780    447404914    446665960    447003989   
447039702    447076142    447113150

447275991

   447308313    447340522    447372798    447404922    446666695    447003997   
447039710    447076159    447113168

447276007

   447308321    447340530    447372806    447404930    446667511    447004003   
447039728    447076167    447113176

447276015

   447308339    447340548    447372814    447404948    446668188    447004011   
447039736    447076175    447113192

447276023

   447308347    447340555    447372822    447404955    446669236    447004029   
447039744    447076183    447113218

447276031

   447308354    447340563    447372830    447404963    446669509    447004045   
447039769    447076191    447113226

447276049

   447308362    447340571    447372848    447404971    446670820    447004052   
447039777    447076209    447113234

447276056

   447308370    447340589    447372863    447404989    446672024    447004060   
447039785    447076217    447113259

447276064

   447308388    447340597    447372871    447404997    446672586    447004078   
447039793    447076225    447113267

447276072

   447308396    447340605    447372889    447405002    446673048    447004086   
447039801    447076233    447113275

447276080

   447308404    447340613    447372897    447405010    446674871    447004094   
447039819    447076241    447113291

447276098

   447308412    447340621    447372905    447405028    446676181    447004102   
447039827    447076258    447113309

447276106

   447308420    447340639    447372913    447405036    446676694    447004110   
447039835    447076266    447113317

447276114

   447308438    447340647    447372921    447405044    446676777    447004128   
447039843    447076274    447113325

447276122

   447308446    447340654    447372939    447405051    446678948    447004136   
447039850    447076282    447113333

447276130

   447308453    447340662    447372947    447405069    446679268    447004144   
447039876    447076290    447113341

447276148

   447308461    447340670    447372954    447405077    446679581    447004151   
447039884    447076308    447113366

447276155

   447308479    447340688    447372962    447405085    446680142    447004169   
447039892    447076316    447113374

447276163

   447308487    447340696    447372970    447405093    446680704    447004177   
447039900    447076324    447113382

447276171

   447308495    447340704    447372988    447405101    446683096    447004185   
447039918    447076332    447113416

447276189

   447308503    447340712    447372996    447405119    446683377    447004201   
447039926    447076340    447113424

447276197

   447308511    447340720    447373002    447405127    446685547    447004219   
447039934    447076357    447113432

447276205

   447308529    447340738    447373010    447405135    446685711    447004227   
447039942    447076373    447113440

447276213

   447308537    447340746    447373028    447405143    446687220    447004243   
447039967    447076381    447113457

447276221

   447308545    447340753    447373036    447405150    446691305    447004250   
447039975    447076399    447113465

447276239

   447308552    447340761    447373044    447405168    446691925    447004268   
447039991    447076407    447113473

447276247

   447308560    447340779    447373051    447405176    446694481    447004276   
447040007    447076415    447113481

447276254

   447308578    447340787    447373069    447405184    446694853    447004284   
447040015    447076423    447113499

447276262

   447308586    447340795    447373077    447405192    446695058    447004292   
447040023    447076431    447113507

447276270

   447308594    447340803    447373085    447405200    446695348    447004300   
447040031    447076449    447113515



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433101474

   433300589    433491933    433670809    433842531    434023784    447146333   
447178963    447211384    447243775

433101508

   433300613    433491982    433670866    433842556    434023818    447146341   
447178971    447211392    447243783

433101516

   433300639    433492006    433670973    433842572    434023917    447146358   
447178989    447211400    447243791

433101532

   433300647    433492089    433670999    433842598    434023958    447146366   
447178997    447211418    447243809

433101607

   433300654    433492220    433671021    433842606    434023982    447146374   
447179003    447211426    447243817

433101714

   433300662    433492295    433671054    433842622    434023990    447146382   
447179011    447211434    447243825

433101730

   433300688    433492345    433671096    433842655    434024014    447146390   
447179029    447211442    447243833

433101870

   433300746    433492352    433671104    433842663    434024022    447146408   
447179037    447211459    447243841

433101888

   433300902    433492436    433671161    433842762    434024063    447146416   
447179045    447211467    447243858

433101979

   433300951    433492451    433671187    433842846    434024220    447146424   
447179052    447211475    447243866

433101987

   433301025    433492469    433671245    433842895    434024386    447146432   
447179060    447211483    447243874

433102027

   433301124    433492493    433671302    433842937    434024394    447146440   
447179078    447211491    447243882

433102035

   433301181    433492626    433671369    433843109    434024402    447146457   
447179086    447211509    447243908

433102100

   433301199    433492675    433671468    433843117    434024477    447146465   
447179094    447211517    447243916

433102233

   433301264    433492758    433671476    433843273    434024493    447146473   
447179102    447211525    447243924

433102498

   433301306    433492832    433671484    433843406    434024576    447146481   
447179110    447211533    447243932

433102522

   433301322    433492899    433671500    433843521    434024634    447146499   
447179128    447211541    447243940

433102589

   433301330    433492923    433671534    433843588    434024782    447146507   
447179136    447211558    447243957

433102613

   433301355    433492949    433671542    433843604    434024840    447146515   
447179144    447211566    447243965

433102712

   433301371    433493160    433671575    433843638    434024964    447146523   
447179151    447211574    447243973

433102720

   433301389    433493178    433671591    433843653    434024980    447146531   
447179169    447211582    447243981

433102837

   433301421    433493186    433671666    433843687    434025011    447146549   
447179177    447211590    447243999

433102902

   433301538    433493244    433671674    433843695    434025045    447146556   
447179193    447211608    447244005

433102985

   433301645    433493293    433671724    433843745    434025052    447146564   
447179201    447211616    447244013

433103033

   433301678    433493368    433671757    433843752    434025144    447146572   
447179219    447211624    447244021

433103058

   433301686    433493384    433671799    433843869    434025151    447146580   
447179227    447211632    447244039

433103074

   433301751    433493392    433671831    433843885    434025177    447146598   
447179235    447211640    447244047

433103082

   433301777    433493418    433671914    433843919    434025219    447146606   
447179243    447211657    447244054

433103132

   433301876    433493483    433671930    433843984    434025292    447146614   
447179250    447211665    447244062

433103173

   433302023    433493533    433672078    433844024    434025326    447146622   
447179268    447211673    447244070

433103215

   433302056    433493574    433672185    433844115    434025417    447146630   
447179276    447211681    447244088

433103256

   433302205    433493665    433672193    433844149    434025441    447146648   
447179284    447211699    447244096

433103280

   433302288    433493673    433672227    433844156    434025540    447146655   
447179292    447211707    447244104

433103314

   433302445    433493707    433672235    433844180    434025615    447146663   
447179300    447211715    447244112

433103421

   433302452    433493780    433672284    433844214    434025623    447146671   
447179318    447211723    447244120

433103587

   433302478    433493848    433672318    433844271    434025649    447146689   
447179326    447211731    447244138

433103686

   433302494    433493855    433672375    433844289    434025672    447146697   
447179334    447211749    447244146

433103876

   433302551    433493897    433672409    433844297    434025698    447146705   
447179342    447211756    447244153

433104049

   433302569    433493921    433672425    433844305    434025714    447146713   
447179359    447211764    447244161

433104072

   433302692    433493970    433672516    433844461    434025730    447146721   
447179367    447211772    447244179

433104114

   433302734    433494002    433672524    433844511    434025771    447146739   
447179375    447211798    447244187

433104213

   433302817    433494069    433672656    433844578    434025789    447146747   
447179383    447211806    447244195

433104254

   433302858    433494168    433672680    433844586    434025904    447146754   
447179391    447211814    447244203

433104312

   433302874    433494317    433672821    433844834    434025953    447146762   
447179409    447211822    447244211

433104353

   433302890    433494325    433672946    433845187    434026001    447146770   
447179417    447211830    447244229

433104361

   433302981    433494333    433672987    433845492    434026019    447146788   
447179425    447211848    447244237

433104395

   433303021    433494390    433672995    433845500    434026068    447146796   
447179441    447211855    447244245

433104411

   433303070    433494416    433673068    433845781    434026084    447146804   
447179458    447211863    447244252



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447276288

   447308602    447340811    447373093    447405218    446695546    447004318   
447040056    447076456    447113523

447276296

   447308610    447340829    447373101    447405226    446696932    447004326   
447040064    447076464    447113531

447276304

   447308628    447340837    447373119    447405234    446697203    447004334   
447040072    447076472    447113549

447276312

   447308636    447340845    447373127    447405242    446699035    447004342   
447040080    447076480    447113556

447276320

   447308644    447340852    447373135    447405259    446700197    447004359   
447040098    447076498    447113564

447276338

   447308651    447340860    447373143    447405267    446700262    447004367   
447040106    447076506    447113572

447276346

   447308669    447340878    447373150    447405275    446703233    447004375   
447040114    447076514    447113580

447276353

   447308677    447340886    447373168    447405283    446703357    447004383   
447040122    447076522    447113598

447276361

   447308685    447340894    447373176    447405291    446704348    447004391   
447040130    447076530    447113606

447276379

   447308693    447340902    447373184    447405309    446704439    447004409   
447040148    447076548    447113614

447276387

   447308701    447340910    447373192    447405317    446706525    447004417   
447040155    447076555    447113622

447276395

   447308719    447340928    447373200    447405325    446710105    447004425   
447040163    447076563    447113630

447276403

   447308727    447340936    447373218    447405333    446714792    447004433   
447040171    447076571    447113648

447276411

   447308735    447340944    447373226    447405341    446715740    447004441   
447040189    447076589    447113655

447276429

   447308743    447340951    447373234    447405358    446717043    447004458   
447040197    447076597    447113663

447276437

   447308750    447340969    447373242    447405366    446717183    447004466   
447040205    447076605    447113671

447276445

   447308768    447340977    447373259    447405374    446717449    447004474   
447040213    447076613    447113689

447276452

   447308776    447340985    447373267    447405382    446719981    447004482   
447040221    447076621    447113697

447276460

   447308784    447340993    447373275    447405390    446720120    447004490   
447040239    447076639    447113705

447276478

   447308792    447341009    447373283    447405408    446721201    447004508   
447040247    447076647    447113713

447276486

   447308800    447341017    447373291    447405416    446726895    447004516   
447040254    447076654    447113739

447276494

   447308818    447341025    447373309    447405424    446727265    447004524   
447040262    447076662    447113754

447276502

   447308826    447341033    447373317    447405432    446729600    447004532   
447040270    447076670    447113762

447276510

   447308834    447341041    447373325    447405440    446729923    447004540   
447040288    447076688    447113770

447276528

   447308842    447341058    447373333    447405457    446730012    447004557   
447040296    447076696    447113788

447276536

   447308859    447341066    447373341    447405465    446730954    447004573   
447040304    447076704    447113796

447276544

   447308867    447341074    447373358    447405473    446732166    447004581   
447040312    447076712    447113804

447276551

   447308875    447341082    447373366    447405481    446733198    447004599   
447040338    447076720    447113812

447276569

   447308883    447341090    447373374    447405499    446735201    447004615   
447040353    447076738    447113820

447276577

   447308891    447341108    447373382    447405507    446736720    447004623   
447040361    447076746    447113838

447276585

   447308909    447341116    447373390    447405515    446740573    447004631   
447040379    447076753    447113853

447276593

   447308917    447341124    447373408    447405523    446742538    447004649   
447040387    447076761    447113861

447276601

   447308925    447341132    447373416    447405531    446743767    447004656   
447040403    447076779    447113879

447276619

   447308933    447341140    447373424    447405549    446747446    447004664   
447040411    447076787    447113887

447276627

   447308941    447341157    447373432    447405556    446748907    447004672   
447040429    447076795    447113895

447276635

   447308958    447341165    447373440    447405564    446751307    447004680   
447040437    447076803    447113911

447276643

   447308966    447341173    447373457    447405572    446753857    447004698   
447040445    447076811    447113929

447276650

   447308974    447341181    447373465    447405580    446754624    447004706   
447040452    447076829    447113937

447276668

   447308982    447341199    447373473    447405598    446757510    447004714   
447040478    447076837    447113945

447276676

   447308990    447341207    447373481    447405606    446757833    447004722   
447040486    447076845    447113952

447276684

   447309006    447341215    447373499    447405614    446757874    447004730   
447040494    447076852    447113960

447276692

   447309014    447341223    447373507    447405622    446760621    447004748   
447040510    447076860    447113978

447276700

   447309022    447341231    447373515    447405630    446763948    447004755   
447040528    447076878    447113986

447276718

   447309030    447341249    447373523    447405648    446764110    447004763   
447040536    447076894    447113994

447276726

   447309048    447341256    447373531    447405655    446764714    447004771   
447040544    447076902    447114000

447276734

   447309055    447341264    447373549    447405663    446766016    447004789   
447040551    447076910    447114018

447276742

   447309063    447341272    447373556    447405671    446766305    447004797   
447040577    447076928    447114026

447276759

   447309071    447341280    447373564    447405689    446769747    447004805   
447040585    447076936    447114034



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433104437

   433303112    433494457    433673142    433845807    434026100    447146812   
447179466    447211871    447244260

433104478

   433303195    433494473    433673183    433845997    434026159    447146820   
447179482    447211889    447244278

433104486

   433303245    433494556    433673258    433846029    434026183    447146838   
447179508    447211897    447244286

433104494

   433303310    433494606    433673290    433846052    434026225    447146846   
447179516    447211905    447244294

433104627

   433303476    433494713    433673332    433846102    434026258    447146853   
447179524    447211913    447244302

433104684

   433303666    433494747    433673357    433846110    434026365    447146861   
447179532    447211921    447244310

433104718

   433303682    433494754    433673365    433846177    434026506    447146879   
447179540    447211939    447244328

433104759

   433303732    433494770    433673399    433846227    434026514    447146887   
447179557    447211947    447244336

433104817

   433303773    433494861    433673407    433846375    434026548    447146895   
447179565    447211954    447244344

433104874

   433303807    433494887    433673522    433846474    434026555    447146903   
447179573    447211962    447244351

433104916

   433303906    433494945    433673571    433846557    434026571    447146911   
447179581    447211970    447244369

433104924

   433303955    433494952    433673605    433846607    434026613    447146929   
447179599    447211988    447244377

433104932

   433303971    433495009    433673621    433846672    434026639    447146945   
447179607    447211996    447244385

433104940

   433304128    433495033    433673654    433846714    434026654    447146952   
447179615    447212002    447244393

433104957

   433304136    433495041    433673720    433846722    434026704    447146960   
447179623    447212010    447244401

433104965

   433304177    433495058    433673738    433846748    434026761    447146978   
447179631    447212028    447244419

433104999

   433304219    433495074    433673761    433846755    434026779    447146986   
447179649    447212036    447244427

433105038

   433304235    433495637    433673852    433847423    434026878    447146994   
447179656    447212044    447244435

433105046

   433304318    433495652    433673894    433847431    434026928    447147000   
447179664    447212051    447244443

433105103

   433304342    433495710    433673928    433847449    434026977    447147018   
447179672    447212069    447244450

433105137

   433304367    433495736    433674041    433847472    434027009    447147026   
447179680    447212077    447244468

433105186

   433304375    433495827    433674405    433847506    434027041    447147042   
447179698    447212085    447244476

433105194

   433304409    433495868    433674454    433847530    434027058    447147059   
447179706    447212093    447244484

433105202

   433304417    433495900    433674462    433847555    434027066    447147067   
447179714    447212101    447244492

433105244

   433304441    433495967    433674470    433847639    434027074    447147075   
447179722    447212119    447244500

433105277

   433304516    433496015    433674488    433847654    434027082    447147083   
447179730    447212127    447244518

433105327

   433304540    433496056    433674520    433847696    434027140    447147091   
447179748    447212135    447244526

433105582

   433304565    433496072    433674546    433847720    434027173    447147109   
447179755    447212143    447244534

433105657

   433304599    433496106    433674611    433847746    434027199    447147117   
447179763    447212150    447244542

433105814

   433304607    433496171    433674645    433847795    434027355    447147125   
447179771    447212168    447244559

433105863

   433304706    433496304    433674678    433847803    434027371    447147133   
447179789    447212176    447244567

433105913

   433304714    433496346    433674728    433847845    434027413    447147141   
447179797    447212184    447244575

433106077

   433304912    433496361    433674744    433847902    434027454    447147158   
447179805    447212192    447244583

433106234

   433304953    433496387    433674868    433847969    434027462    447147166   
447179813    447212200    447244591

433106333

   433305067    433496403    433674876    433847977    434027470    447147174   
447179821    447212218    447244609

433106382

   433305133    433496460    433674892    433847993    434027728    447147182   
447179839    447212226    447244617

433106911

   433305174    433496494    433674934    433848033    434027777    447147190   
447179847    447212234    447244625

433106952

   433305182    433496502    433675006    433848066    434027835    447147208   
447179854    447212242    447244633

433106960

   433305208    433496551    433675030    433848090    434027876    447147216   
447179862    447212259    447244641

433107018

   433305273    433496577    433675097    433848207    434027892    447147224   
447179870    447212267    447244658

433107067

   433305299    433496676    433675121    433848249    434027991    447147232   
447179888    447212275    447244666

433107224

   433305505    433496692    433675139    433848298    434028015    447147240   
447179896    447212283    447244674

433107232

   433305604    433496791    433675147    433848306    434028023    447147257   
447179904    447212291    447244682

433107356

   433305786    433496817    433675295    433848389    434028031    447147265   
447179912    447212309    447244690

433107398

   433305992    433496908    433675360    433848421    434028098    447147273   
447179920    447212317    447244708

433107422

   433306545    433496916    433675378    433848546    434028114    447147281   
447179938    447212325    447244716

433107455

   433306610    433496957    433675386    433848595    434028122    447147299   
447179946    447212333    447244724

433107505

   433306735    433496981    433675436    433848611    434028163    447147307   
447179953    447212341    447244732



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447276767

   447309089    447341298    447373572    447405697    446770414    447004813   
447040593    447076944    447114042

447276775

   447309097    447341306    447373580    447405705    446770521    447004821   
447040601    447076951    447114059

447276783

   447309105    447341314    447373598    447405713    446771966    447004839   
447040619    447076969    447114075

447276791

   447309113    447341322    447373606    447405721    446773624    447004847   
447040627    447076977    447114083

447276809

   447309121    447341330    447373614    447405739    446775090    447004854   
447040635    447076985    447114091

447276817

   447309139    447341348    447373622    447405747    446778847    447004862   
447040643    447076993    447114109

447276825

   447309147    447341355    447373630    447405754    446779449    447004870   
447040668    447077009    447114117

447276833

   447309154    447341363    447373648    447405762    446780645    447004888   
447040676    447077017    447114133

447276841

   447309162    447341371    447373655    447405770    446781080    447004896   
447040684    447077025    447114158

447276858

   447309170    447341389    447373663    447405788    446781445    447004912   
447040692    447077033    447114166

447276866

   447309188    447341397    447373671    447405796    446782096    447004938   
447040700    447077041    447114174

447276874

   447309196    447341405    447373689    447405804    446782450    447004946   
447040718    447077058    447114190

447276882

   447309204    447341413    447373697    447405812    446783086    447004953   
447040726    447077066    447114208

447276908

   447309212    447341421    447373705    447405820    446786493    447004961   
447040742    447077074    447114216

447276916

   447309220    447341439    447373713    447405838    446787657    447004995   
447040759    447077082    447114224

447276924

   447309238    447341447    447373721    447405846    446787756    447005000   
447040767    447077090    447114232

447276932

   447309246    447341454    447373739    447405853    446788697    447005018   
447040775    447077108    447114240

447276940

   447309253    447341462    447373747    447405861    446789505    447005026   
447040783    447077116    447114257

447276957

   447309261    447341470    447373754    447405879    446790610    447005034   
447040791    447077124    447114265

447276965

   447309279    447341488    447373762    447405887    446794000    447005042   
447040809    447077132    447114273

447276973

   447309287    447341496    447373770    447405895    446794133    447005059   
447040825    447077157    447114281

447276981

   447309295    447341504    447373788    447405903    446803223    447005067   
447040833    447077165    447114299

447276999

   447309303    447341512    447373796    447405911    446804122    447005075   
447040841    447077173    447114307

447277005

   447309311    447341520    447373804    447405929    446806457    447005083   
447040858    447077181    447114315

447277013

   447309329    447341538    447373812    447405937    446811655    447005091   
447040866    447077207    447114331

447277021

   447309337    447341546    447373820    447405945    446812240    447005109   
447040874    447077215    447114349

447277039

   447309345    447341553    447373838    447405952    446813867    447005117   
447040882    447077223    447114356

447277047

   447309352    447341561    447373846    447405960    446815995    447005125   
447040890    447077231    447114364

447277054

   447309360    447341579    447373853    447405978    446817967    447005133   
447040908    447077256    447114372

447277062

   447309386    447341587    447373861    447405986    446818494    447005141   
447040916    447077264    447114380

447277070

   447309394    447341595    447373879    447405994    446820235    447005158   
447040924    447077272    447114398

447277088

   447309402    447341603    447373887    447406000    446821266    447005174   
447040932    447077280    447114406

447277096

   447309410    447341611    447373895    447406018    446822751    447005182   
447040957    447077298    447114414

447277104

   447309428    447341629    447373903    447406026    446822967    447005190   
447040965    447077306    447114422

447277112

   447309436    447341637    447373911    447406034    446825507    447005208   
447040973    447077314    447114430

447277120

   447309444    447341645    447373929    447406042    446827917    447005216   
447040981    447077322    447114455

447277138

   447309451    447341652    447373937    447406059    446829541    447005224   
447040999    447077330    447114463

447277146

   447309469    447341660    447373945    447406067    446830226    447005232   
447041005    447077348    447114471

447277153

   447309477    447341678    447373952    447406075    446830754    447005240   
447041021    447077355    447114489

447277161

   447309485    447341686    447373960    447406083    446830762    447005265   
447041047    447077363    447114497

447277179

   447309493    447341694    447373978    447406091    446830812    447005273   
447041062    447077389    447114505

447277187

   447309501    447341702    447373986    447406109    446831992    447005281   
447041070    447077397    447114513

447277195

   447309519    447341710    447373994    447406117    446835506    447005299   
447041088    447077405    447114521

447277203

   447309527    447341728    447374000    447406125    446835605    447005307   
447041096    447077421    447114539

447277211

   447309535    447341736    447374018    447406133    446840753    447005315   
447041104    447077439    447114547

447277229

   447309543    447341744    447374026    447406141    446842536    447005323   
447041112    447077447    447114554

447277237

   447309550    447341751    447374034    447406158    446843708    447005331   
447041120    447077454    447114562

447277245

   447309568    447341769    447374042    447406166    446843898    447005349   
447041138    447077462    447114570



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433107521

   433306867    433497088    433675451    433848728    434028221    447147315   
447179961    447212358    447244740

433107547

   433306883    433497096    433675493    433848769    434028346    447147323   
447179979    447212366    447244757

433107554

   433306891    433497252    433675519    433848793    434028353    447147331   
447179987    447212374    447244765

433107570

   433307147    433497260    433675568    433848892    434028361    447147349   
447179995    447212382    447244773

433107737

   433307162    433497328    433675600    433848918    434028437    447147364   
447180001    447212390    447244781

433107745

   433307246    433497369    433675667    433848934    434028536    447147372   
447180019    447212408    447244799

433107786

   433307287    433497393    433675691    433848967    434028577    447147380   
447180027    447212416    447244807

433107869

   433307345    433497401    433675808    433848991    434028734    447147398   
447180035    447212424    447244815

433107984

   433307493    433497476    433675873    433849106    434028759    447147406   
447180043    447212432    447244823

433108057

   433307568    433497559    433675949    433849338    434028817    447147414   
447180050    447212440    447244831

433108081

   433307584    433497633    433675972    433849346    434028833    447147422   
447180068    447212457    447244849

433108131

   433307667    433497732    433676038    433849379    434028858    447147430   
447180076    447212465    447244856

433108230

   433307691    433497815    433676046    433849478    434028866    447147448   
447180084    447212473    447244864

433108271

   433307857    433497906    433676087    433849502    434028924    447147455   
447180092    447212481    447244872

433108388

   433307873    433497971    433676152    433849544    434028957    447147463   
447180100    447212499    447244880

433108446

   433307907    433498052    433676277    433849569    434029013    447147471   
447180118    447212507    447244898

433108479

   433307915    433498284    433676301    433849627    434029039    447147489   
447180126    447212515    447244906

433108495

   433307923    433498375    433676376    433849726    434029047    447147497   
447180134    447212523    447244914

433108529

   433307998    433498383    433676483    433849759    434029062    447147505   
447180142    447212531    447244922

433108610

   433308020    433498409    433676665    433849783    434029104    447147513   
447180159    447212549    447244930

433108628

   433308087    433498433    433676756    433849791    434029112    447147521   
447180167    447212556    447244948

433108669

   433308251    433498458    433676822    433849817    434029153    447147539   
447180175    447212564    447244955

433108677

   433308871    433498516    433676855    433849841    434029179    447147547   
447180183    447212572    447244963

433108776

   433308970    433498540    433676905    433849858    434029252    447147554   
447180191    447212580    447244971

433108842

   433309010    433498581    433677002    433849965    434029294    447147562   
447180209    447212598    447244989

433108891

   433309028    433498672    433677028    433849981    434029344    447147570   
447180217    447212606    447244997

433108925

   433309085    433498698    433677077    433850005    434029351    447147588   
447180225    447212614    447245002

433109006

   433309101    433498706    433677101    433850013    434029377    447147596   
447180233    447212622    447245010

433109014

   433309143    433498722    433677218    433850021    434029401    447147604   
447180241    447212630    447245028

433109071

   433309150    433498730    433677242    433850070    434029435    447147612   
447180258    447212648    447245036

433109097

   433309168    433498813    433677283    433850104    434029443    447147620   
447180266    447212655    447245044

433109154

   433309176    433498847    433677341    433850138    434029484    447147638   
447180274    447212663    447245051

433109170

   433309309    433498961    433677374    433850245    434029492    447147646   
447180282    447212671    447245069

433109238

   433309317    433498987    433677382    433850310    434029583    447147653   
447180290    447212689    447245077

433109261

   433309333    433499035    433677481    433850344    434029617    447147661   
447180308    447212697    447245085

433109329

   433309408    433499209    433677614    433850476    434029732    447147679   
447180316    447212705    447245093

433109402

   433309440    433499225    433677630    433850526    434029757    447147687   
447180324    447212713    447245101

433109410

   433309697    433499324    433677754    433850583    434029781    447147695   
447180332    447212721    447245119

433109451

   433309762    433499431    433677770    433850666    434029823    447147703   
447180340    447212739    447245127

433109477

   433309770    433499456    433677788    433850740    434029856    447147711   
447180357    447212747    447245135

433109568

   433309788    433499548    433677846    433850757    434029922    447147729   
447180365    447212754    447245143

433109618

   433309853    433499589    433677853    433850773    434030011    447147737   
447180373    447212762    447245150

433109642

   433309895    433499738    433677861    433850807    434030045    447147745   
447180381    447212770    447245168

433109667

   433309937    433499779    433677994    433850898    434030052    447147752   
447180399    447212788    447245176

433109725

   433309945    433499829    433678000    433850906    434030193    447147760   
447180407    447212796    447245184

433109733

   433309978    433499878    433678034    433850930    434030219    447147778   
447180415    447212804    447245192

433109840

   433310158    433499944    433678190    433850955    434030276    447147786   
447180423    447212812    447245200

433109865

   433310182    433499951    433678273    433850997    434030284    447147794   
447180431    447212820    447245218



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447277252

   447309576    447341777    447374059    447406174    446844169    447005356   
447041146    447077470    447114588

447277260

   447309584    447341785    447374067    447406182    446844201    447005364   
447041153    447077488    447114596

447277278

   447309592    447341793    447374075    447406190    446845299    447005372   
447041161    447077496    447114604

447277286

   447309600    447341801    447374083    447406208    446845406    447005380   
447041179    447077504    447114612

447277294

   447309618    447341819    447374109    447406216    446846354    447005398   
447041187    447077512    447114620

447277302

   447309626    447341827    447374117    447406224    446847832    447005406   
447041195    447077520    447114638

447277310

   447309634    447341835    447374125    447406232    446851776    447005414   
447041203    447077538    447114646

447277328

   447309642    447341843    447374133    447406240    446851891    447005422   
447041211    447077546    447114653

447277336

   447309659    447341850    447374141    447406257    446853764    447005430   
447041229    447077553    447114661

447277344

   447309667    447341868    447374158    447406265    446855462    447005448   
447041237    447077561    447114679

447277351

   447309675    447341876    447374166    447406273    446857906    447005455   
447041245    447077579    447114687

447277369

   447309683    447341884    447374174    447406281    446862716    447005463   
447041252    447077587    447114695

447277377

   447309691    447341892    447374182    447406299    446864134    447005471   
447041260    447077595    447114703

447277385

   447309709    447341900    447374190    447406307    446870719    447005489   
447041278    447077603    447114729

447277393

   447309717    447341918    447374208    447406315    446871204    447005497   
447041286    447077611    447114737

447277401

   447309725    447341926    447374216    447406323    446872335    447005505   
447041294    447077629    447114745

447277419

   447309733    447341934    447374224    447406331    446873481    447005513   
447041302    447077637    447114752

447277427

   447309741    447341942    447374232    447406349    446875411    447005521   
447041310    447077645    447114760

447277435

   447309758    447341959    447374240    447406356    446877706    447005539   
447041328    447077652    447114778

447277443

   447309766    447341967    447374257    447406364    446877870    447005554   
447041336    447077660    447114786

447277450

   447309774    447341975    447374265    447406372    446881112    447005562   
447041344    447077686    447114794

447277468

   447309782    447341983    447374273    447406380    446882078    447005570   
447041351    447077694    447114802

447277476

   447309790    447341991    447374281    447406398    446884991    447005588   
447041393    447077702    447114810

447277484

   447309808    447342007    447374299    447406406    446885246    447005596   
447041401    447077710    447114828

447277492

   447309816    447342015    447374307    447406414    446885527    447005604   
447041419    447077728    447114836

447277500

   447309824    447342023    447374315    447406422    446885998    447005612   
447041435    447077736    447114844

447277518

   447309832    447342031    447374323    447406430    446888224    447005638   
447041443    447077744    447114851

447277526

   447309840    447342049    447374331    447406448    446889164    447005646   
447041468    447077751    447114869

447277534

   447309857    447342056    447374349    447406455    446890170    447005653   
447041476    447077769    447114877

447277542

   447309865    447342064    447374356    447406463    446898470    447005661   
447041484    447077777    447114893

447277559

   447309873    447342072    447374364    447406471    446902439    447005679   
447041492    447077785    447114901

447277567

   447309881    447342080    447374372    447406489    446905028    447005687   
447041518    447077793    447114919

447277575

   447309899    447342098    447374380    447406497    446910481    447005695   
447041526    447077801    447114927

447277583

   447309907    447342106    447374398    447406505    446914087    447005703   
447041559    447077819    447114943

447277591

   447309915    447342114    447374406    447406513    446914459    447005711   
447041567    447077827    447114950

447277609

   447309923    447342122    447374414    447406521    446916876    447005729   
447041575    447077835    447114968

447277617

   447309931    447342130    447374422    447406539    446917791    447005737   
447041583    447077843    447114976

447277625

   447309949    447342148    447374430    447406547    446917924    447005745   
447041591    447077850    447114984

447277633

   447309956    447342155    447374448    447406554    446919847    447005752   
447041609    447077868    447114992

447277641

   447309964    447342163    447374455    447406562    446920076    447005760   
447041617    447077876    447115007

447277658

   447309972    447342171    447374463    447406570    446929762    447005778   
447041625    447077884    447115023

447277666

   447309980    447342189    447374471    447406588    446930513    447005786   
447041633    447077892    447115031

447277674

   447309998    447342197    447374489    447406596    446932147    447005794   
447041641    447077918    447115049

447277682

   447310004    447342205    447374497    447406604    446937567    447005802   
447041658    447077926    447115056

447277690

   447310012    447342213    447374505    447406612    446939118    447005810   
447041666    447077934    447115072

447277708

   447310020    447342221    447374513    447406620    446943607    447005828   
447041674    447077942    447115080

447277716

   447310038    447342239    447374521    447406638    446944746    447005836   
447041682    447077967    447115098

447277724

   447310046    447342247    447374539    447406646    446949554    447005844   
447041708    447077975    447115106



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433109972

   433310190    433499969    433678364    433851029    434030383    447147802   
447180449    447212838    447245226

433109998

   433310257    433499977    433678463    433851169    434030409    447147810   
447180456    447212846    447245234

433110038

   433310273    433500063    433678489    433851433    434030458    447147828   
447180464    447212853    447245242

433110046

   433310398    433500089    433678554    433851441    434030623    447147836   
447180472    447212861    447245259

433110087

   433310505    433500097    433678570    433851474    434030631    447147844   
447180480    447212879    447245267

433110145

   433310521    433500105    433678588    433851508    434030649    447147851   
447180498    447212887    447245275

433110186

   433310547    433500147    433678604    433851631    434030680    447147869   
447180506    447212895    447245283

433110210

   433310554    433500154    433678695    433851664    434030789    447147877   
447180514    447212903    447245291

433110236

   433310612    433500212    433678752    433851672    434030797    447147885   
447180522    447212911    447245309

433110244

   433310737    433500865    433678794    433851706    434030821    447147893   
447180530    447212929    447245317

433110301

   433310919    433501111    433678877    433851839    434030854    447147919   
447180548    447212937    447245325

433110343

   433311107    433501145    433678893    433851904    434030888    447147927   
447180555    447212945    447245333

433110368

   433311222    433501152    433678901    433851912    434030995    447147935   
447180563    447212952    447245341

433110376

   433311230    433501160    433678935    433851946    434031001    447147943   
447180571    447212960    447245358

433110442

   433311263    433501194    433678950    433851979    434031027    447147950   
447180589    447212978    447245366

433110533

   433311289    433501202    433678968    433851995    434031050    447147968   
447180597    447212986    447245374

433110657

   433311347    433501228    433679016    433852100    434031134    447147976   
447180605    447212994    447245382

433110665

   433311388    433501236    433679032    433852126    434031191    447147984   
447180613    447213000    447245390

433110780

   433311420    433501269    433679115    433852134    434031233    447147992   
447180621    447213018    447245408

433110798

   433311479    433501426    433679131    433852233    434031241    447148008   
447180639    447213026    447245416

433110947

   433311586    433501483    433679164    433852324    434031274    447148016   
447180647    447213034    447245424

433110962

   433311644    433501491    433679198    433852332    434031282    447148024   
447180654    447213042    447245432

433111036

   433311651    433501525    433679255    433852340    434031316    447148032   
447180662    447213059    447245440

433111077

   433311768    433501533    433679271    433852399    434031357    447148040   
447180670    447213067    447245457

433111101

   433311784    433501608    433679347    433852407    434031431    447148057   
447180688    447213075    447245465

433111135

   433311800    433501632    433679396    433852415    434031472    447148065   
447180704    447213083    447245473

433111168

   433311818    433501673    433679404    433852431    434031555    447148073   
447180712    447213091    447245481

433111192

   433311867    433501699    433679438    433852456    434031571    447148081   
447180720    447213109    447245499

433111226

   433311875    433501715    433679446    433852522    434031613    447148099   
447180738    447213117    447245507

433111275

   433311883    433501749    433679487    433852530    434031621    447148107   
447180746    447213125    447245515

433111366

   433311925    433501764    433679495    433852621    434031662    447148115   
447180753    447213133    447245523

433111432

   433311941    433501772    433679537    433852712    434031670    447148123   
447180761    447213141    447245531

433111499

   433311974    433501798    433679545    433852761    434031688    447148131   
447180779    447213158    447245549

433111507

   433312014    433502028    433679552    433852803    434031696    447148149   
447180787    447213174    447245556

433111572

   433312030    433502044    433679578    433852894    434031712    447148156   
447180795    447213182    447245564

433111713

   433312246    433502051    433679586    433852902    434031720    447148164   
447180803    447213190    447245572

433111739

   433312287    433502101    433679628    433852936    434031787    447148172   
447180811    447213208    447245580

433111804

   433312352    433502150    433679727    433852944    434031795    447148180   
447180829    447213216    447245598

433111820

   433312378    433502176    433679842    433852951    434031803    447148198   
447180837    447213224    447245606

433111861

   433312386    433502242    433680030    433853025    434031811    447148206   
447180845    447213232    447245614

433111879

   433312394    433502333    433680154    433853033    434031894    447148214   
447180852    447213240    447245622

433111945

   433312436    433502390    433680253    433853058    434031977    447148222   
447180860    447213257    447245630

433112000

   433312477    433502424    433680337    433853082    434032041    447148230   
447180878    447213265    447245648

433112109

   433312642    433502432    433680360    433853132    434032058    447148248   
447180886    447213273    447245655

433112117

   433312659    433502473    433680394    433853165    434032074    447148255   
447180894    447213281    447245663

433112208

   433312758    433502481    433680527    433853207    434032090    447148263   
447180902    447213299    447245671

433112216

   433312766    433502499    433680642    433853249    434032165    447148271   
447180910    447213307    447245689

433112265

   433312857    433502507    433680675    433853264    434032173    447148289   
447180928    447213315    447245697



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447277732

   447310053    447342254    447374547    447406653    446952079    447005851   
447041716    447077991    447115114

447277740

   447310061    447342262    447374554    447406661    446956096    447005869   
447041732    447078007    447115122

447277757

   447310079    447342270    447374562    447406679    446961880    447005877   
447041740    447078015    447115130

447277765

   447310087    447342288    447374570    447406687    446962433    447005885   
447041757    447078023    447115148

447277773

   447310095    447342296    447374588    447406695    446963696    447005893   
447041765    447078031    447115155

447277781

   447310103    447342304    447374596    447406703    446963837    447005901   
447041773    447078056    447115163

447277799

   447310111    447342312    447374604    447406711    446963852    447005919   
447041781    447078064    447115171

447277807

   447310129    447342320    447374612    447406729    446963878    447005935   
447041799    447078072    447115189

447277815

   447310137    447342338    447374620    447406737    446963910    447005943   
447041807    447078080    447115197

447277823

   447310145    447342346    447374638    447406745    446964041    447005950   
447041815    447078098    447115205

447277831

   447310152    447342353    447374646    447406752    446964181    447005968   
447041823    447078106    447115213

447277849

   447310160    447342361    447374653    447406760    446964223    447005976   
447041831    447078114    447115221

447277856

   447310178    447342379    447374661    447406778    446964231    447005984   
447041856    447078122    447115239

447277864

   447310186    447342387    447374679    447406786    446964256    447005992   
447041864    447078148    447115247

447277872

   447310194    447342395    447374687    447406794    446964462    447006008   
447041872    447078163    447115254

447277880

   447310210    447342403    447374695    447406802    446964470    447006016   
447041898    447078171    447115270

447277898

   447310228    447342411    447374703    447406810    446964520    447006032   
447041906    447078197    447115288

447277906

   447310236    447342429    447374711    447406828    446964538    447006040   
447041914    447078205    447115296

447277914

   447310244    447342437    447374729    447406836    446964678    447006057   
447041930    447078213    447115304

447277922

   447310251    447342445    447374737    447406844    446964710    447006065   
447041948    447078221    447115312

447277930

   447310269    447342452    447374745    447406851    446964819    447006073   
447041955    447078239    447115320

447277948

   447310277    447342460    447374752    447406869    446964868    447006081   
447041963    447078247    447115346

447277955

   447310285    447342478    447374760    447406877    446964942    447006099   
447041971    447078262    447115353

447277963

   447310293    447342486    447374778    447406885    446964967    447006107   
447041989    447078270    447115361

447277971

   447310301    447342494    447374786    447406893    446965022    447006115   
447041997    447078288    447115379

447277989

   447310319    447342502    447374794    447406901    446965089    447006123   
447042003    447078296    447115387

447277997

   447310327    447342510    447374802    447406919    446965162    447006131   
447042011    447078304    447115395

447278003

   447310335    447342528    447374810    447406927    446965238    447006156   
447042029    447078312    447115403

447278011

   447310343    447342536    447374828    447406935    446965576    447006164   
447042037    447078320    447115411

447278029

   447310350    447342544    447374836    447406943    446965618    447006172   
447042045    447078338    447115429

447278037

   447310368    447342551    447374844    447406950    446965758    447006180   
447042052    447078346    447115437

447278045

   447310376    447342569    447374851    447406968    446965840    447006198   
447042060    447078353    447115452

447278052

   447310384    447342577    447374869    447406976    446965899    447006206   
447042078    447078361    447115460

447278060

   447310392    447342585    447374877    447406984    446965931    447006214   
447042086    447078379    447115478

447278078

   447310400    447342593    447374885    447406992    446965964    447006222   
447042094    447078387    447115486

447278086

   447310418    447342601    447374893    447407008    446965998    447006230   
447042102    447078395    447115494

447278094

   447310426    447342619    447374901    447407016    446966012    447006248   
447042110    447078403    447115502

447278102

   447310434    447342627    447374919    447407024    446966061    447006255   
447042128    447078411    447115510

447278110

   447310442    447342635    447374927    447407032    446966095    447006263   
447042151    447078429    447115528

447278128

   447310459    447342643    447374935    447407040    446966129    447006271   
447042169    447078437    447115536

447278136

   447310467    447342650    447374943    447407057    446966475    447006289   
447042177    447078445    447115544

447278144

   447310475    447342668    447374950    447407065    446966715    447006297   
447042185    447078452    447115551

447278151

   447310483    447342676    447374968    447407073    446966749    447006305   
447042193    447078460    447115577

447278169

   447310491    447342684    447374976    447407081    446966764    447006313   
447042201    447078478    447115585

447278177

   447310509    447342692    447374984    447407099    446966780    447006321   
447042219    447078486    447115593

447278185

   447310517    447342700    447374992    447407107    446966830    447006339   
447042227    447078494    447115619

447278193

   447310525    447342718    447375007    447407115    446966913    447006347   
447042235    447078510    447115627

447278201

   447310533    447342726    447375015    447407123    446967192    447006354   
447042243    447078536    447115635



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433112349

   433312873    433502556    433680709    433853280    434032215    447148297   
447180936    447213323    447245705

433112364

   433312956    433502598    433680717    433853389    434032256    447148305   
447180944    447213331    447245713

433112380

   433312972    433502614    433680758    433853512    434032371    447148313   
447180951    447213349    447245721

433112513

   433313814    433502655    433681806    433853645    434032504    447148339   
447180969    447213356    447245739

433112521

   433313921    433502705    433682259    433853652    434032561    447148347   
447180977    447213364    447245747

433112547

   433314036    433502713    433682309    433853736    434032579    447148354   
447180985    447213372    447245754

433112562

   433314093    433502853    433682317    433853835    434032587    447148362   
447180993    447213380    447245762

433112570

   433314143    433502879    433682325    433853843    434032629    447148370   
447181009    447213398    447245770

433112661

   433314176    433502978    433682358    433853892    434032751    447148388   
447181017    447213406    447245788

433112703

   433314283    433502986    433682382    433853959    434032777    447148396   
447181033    447213414    447245796

433112729

   433314291    433503133    433682457    433853983    434032793    447148404   
447181041    447213422    447245804

433112786

   433314309    433503174    433682473    433854023    434032868    447148412   
447181058    447213430    447245812

433112810

   433314390    433503273    433682499    433854064    434032884    447148420   
447181066    447213448    447245820

433112844

   433314481    433503307    433682507    433854072    434032892    447148438   
447181074    447213455    447245838

433112851

   433314507    433503414    433682556    433854130    434032900    447148446   
447181082    447213463    447245846

433112885

   433314564    433503455    433682598    433854189    434032926    447148453   
447181090    447213471    447245853

433112893

   433314606    433503471    433682630    433854205    434033106    447148461   
447181108    447213489    447245861

433112927

   433314713    433503489    433682663    433854361    434033114    447148479   
447181116    447213497    447245879

433112943

   433314770    433503521    433682671    433854437    434033122    447148487   
447181124    447213505    447245887

433112976

   433314838    433503539    433682713    433854551    434033148    447148503   
447181132    447213513    447245895

433113016

   433314861    433503588    433682721    433854601    434033213    447148511   
447181140    447213521    447245903

433113040

   433314879    433503638    433682747    433854684    434033239    447148529   
447181157    447213539    447245911

433113057

   433314952    433503646    433682762    433854759    434033262    447148537   
447181165    447213547    447245929

433113107

   433314986    433503679    433682770    433854775    434033338    447148545   
447181173    447213554    447245937

433113156

   433315207    433503703    433682846    433854825    434033429    447148552   
447181181    447213562    447245945

433113289

   433315215    433503794    433682895    433854882    434033437    447148560   
447181199    447213570    447245952

433113438

   433315306    433503802    433682986    433854924    434033494    447148578   
447181207    447213588    447245960

433113461

   433315322    433504461    433682994    433854957    434033635    447148586   
447181215    447213596    447245978

433113479

   433315371    433504503    433683109    433854965    434033684    447148594   
447181223    447213604    447245986

433113560

   433315405    433504578    433683216    433855012    434033718    447148602   
447181231    447213612    447245994

433113578

   433315447    433504586    433683331    433855061    434033809    447148610   
447181249    447213620    447246000

433113610

   433315512    433504610    433683562    433855087    434033866    447148628   
447181256    447213638    447246018

433113628

   433315520    433504628    433683588    433855095    434033890    447148636   
447181264    447213646    447246026

433113701

   433315546    433504651    433683638    433855152    434033924    447148644   
447181272    447213653    447246034

433113750

   433315579    433504800    433683661    433855210    434033981    447148651   
447181280    447213661    447246042

433113834

   433315611    433504867    433683687    433855228    434033999    447148669   
447181298    447213679    447246059

433113891

   433315637    433504891    433683711    433855301    434034021    447148677   
447181306    447213687    447246067

433114030

   433315686    433504925    433683752    433855327    434034138    447148685   
447181322    447213695    447246075

433114147

   433315827    433504933    433683794    433855392    434034153    447148693   
447181330    447213703    447246083

433114154

   433315843    433504941    433683836    433855418    434034203    447148701   
447181348    447213711    447246091

433114444

   433315892    433504966    433683851    433855509    434034252    447148719   
447181355    447213729    447246109

433114451

   433315942    433505005    433683968    433855525    434034344    447148727   
447181363    447213737    447246117

433114527

   433316015    433505161    433684099    433855558    434034591    447148735   
447181371    447213745    447246125

433114535

   433316114    433505260    433684156    433855590    434034633    447148743   
447181389    447213752    447246133

433114568

   433316122    433505302    433684180    433855616    434034724    447148750   
447181397    447213760    447246141

433114634

   433316148    433505336    433684222    433855640    434034732    447148768   
447181405    447213778    447246158

433114642

   433316189    433505534    433684289    433855657    434034740    447148776   
447181413    447213786    447246166

433114725

   433316239    433505559    433684305    433855723    434034849    447148784   
447181421    447213794    447246174



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447278219

   447310541    447342734    447375023    447407131    446967291    447006362   
447042250    447078544    447115643

447278227

   447310558    447342742    447375031    447407149    446967408    447006370   
447042268    447078551    447115650

447278235

   447310574    447342759    447375049    447407156    446967424    447006388   
447042276    447078569    447115668

447278243

   447310582    447342767    447375056    447407164    446967465    447006396   
447042292    447078577    447115676

447278250

   447310590    447342775    447375064    447407172    446967507    447006404   
447042300    447078585    447115684

447278268

   447310608    447342783    447375072    447407180    446967564    447006412   
447042318    447078593    447115692

447278276

   447310616    447342791    447375080    447407198    446967598    447006420   
447042326    447078601    447115700

447278284

   447310624    447342809    447375098    447407206    446967614    447006438   
447042334    447078627    447115718

447278292

   447310632    447342817    447375106    447407214    446967648    447006446   
447042342    447078635    447115726

447278300

   447310640    447342825    447375114    447407222    446967663    447006453   
447042367    447078643    447115734

447278318

   447310657    447342833    447375122    447407230    446967697    447006461   
447042375    447078650    447115767

447278326

   447310665    447342841    447375130    447407248    446967986    447006479   
447042383    447078668    447115783

447278334

   447310673    447342858    447375148    447407255    446968083    447006487   
447042391    447078676    447115809

447278342

   447310681    447342866    447375155    447407263    446968182    447006495   
447042409    447078692    447115817

447278359

   447310699    447342874    447375163    447407271    446968190    447006503   
447042417    447078700    447115825

447278367

   447310707    447342882    447375171    447407289    446968257    447006511   
447042425    447078718    447115833

447278375

   447310715    447342890    447375189    447407297    446968299    447006529   
447042433    447078726    447115841

447278383

   447310723    447342908    447375197    447407305    446968380    447006537   
447042441    447078734    447115858

447278391

   447310731    447342916    447375205    447407313    446968422    447006545   
447042458    447078742    447115866

447278409

   447310749    447342924    447375213    447407321    446968489    447006552   
447042466    447078759    447115874

447278417

   447310756    447342932    447375221    447407339    446968521    447006560   
447042474    447078767    447115882

447278425

   447310764    447342940    447375239    447407347    446968679    447006578   
447042482    447078775    447115890

447278433

   447310772    447342957    447375247    447407354    446968737    447006586   
447042490    447078791    447115908

447278441

   447310780    447342965    447375254    447407362    446968752    447006594   
447042508    447078825    447115916

447278458

   447310798    447342973    447375262    447407370    446968794    447006602   
447042524    447078833    447115924

447278466

   447310806    447342981    447375270    447407388    446969016    447006610   
447042532    447078858    447115932

447278474

   447310814    447342999    447375288    447407396    446969073    447006636   
447042540    447078866    447115940

447278482

   447310822    447343005    447375296    447407404    446969172    447006644   
447042557    447078874    447115957

447278490

   447310830    447343013    447375304    447407412    446969313    447006651   
447042565    447078890    447115965

447278508

   447310848    447343021    447375312    447407420    446969545    447006669   
447042573    447078924    447115973

447278516

   447310855    447343039    447375320    447407438    446969727    447006677   
447042599    447078932    447115981

447278524

   447310863    447343047    447375338    447407446    446969826    447006685   
447042607    447078957    447115999

447278532

   447310871    447343054    447375346    447407453    446969867    447006693   
447042623    447078973    447116005

447278540

   447310889    447343062    447375353    447407461    446969875    447006701   
447042631    447078981    447116013

447278557

   447310897    447343070    447375361    447407479    446969958    447006719   
447042649    447078999    447116039

447278565

   447310913    447343088    447375379    447407487    446969982    447006727   
447042656    447079005    447116047

447278573

   447310921    447343096    447375387    447407495    446970048    447006735   
447042664    447079013    447116054

447278581

   447310939    447343104    447375395    447407503    446970121    447006743   
447042672    447079021    447116062

447278599

   447310947    447343112    447375403    447407511    446970501    447006750   
447042680    447079039    447116070

447278607

   447310954    447343120    447375411    447407529    446970543    447006768   
447042698    447079047    447116088

447278615

   447310962    447343138    447375429    447407537    446970550    447006776   
447042706    447079054    447116112

447278623

   447310970    447343146    447375437    447407545    446970683    447006784   
447042714    447079062    447116120

447278631

   447310988    447343153    447375445    447407552    446970717    447006792   
447042722    447079088    447116138

447278649

   447310996    447343161    447375452    447407560    446970725    447006800   
447042730    447079096    447116146

447278656

   447311002    447343179    447375460    447407578    446970733    447006818   
447042748    447079104    447116161

447278664

   447311010    447343187    447375478    447407586    446970766    447006826   
447042755    447079112    447116179

447278672

   447311028    447343195    447375486    447407594    446970808    447006834   
447042771    447079120    447116187

447278680

   447311036    447343203    447375494    447407602    446970865    447006842   
447042789    447079138    447116211



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433114774

   433316304    433505609    433684347    433855780    434034872    447148792   
447181439    447213802    447246182

433114782

   433316346    433505666    433684370    433855806    434034880    447148800   
447181447    447213810    447246190

433114790

   433316353    433505682    433684404    433855913    434034948    447148818   
447181454    447213828    447246208

433114816

   433316437    433505799    433684438    433855947    434034971    447148826   
447181462    447213836    447246216

433114907

   433316452    433505807    433684461    433856200    434035002    447148834   
447181470    447213844    447246224

433115326

   433316650    433505872    433684503    433856325    434035069    447148842   
447181488    447213851    447246232

433115334

   433316692    433506086    433684511    433856408    434035101    447148859   
447181496    447213869    447246240

433115359

   433316700    433506128    433684552    433856432    434035119    447148867   
447181504    447213877    447246257

433115367

   433316718    433506219    433684560    433856457    434035135    447148875   
447181512    447213885    447246265

433115383

   433316783    433506235    433684636    433856499    434035218    447148883   
447181520    447213893    447246273

433115524

   433316825    433506284    433684685    433856531    434035259    447148891   
447181538    447213901    447246281

433115581

   433316858    433506292    433684693    433856564    434035424    447148909   
447181546    447213919    447246299

433115607

   433316916    433506318    433684701    433856572    434035432    447148917   
447181553    447213927    447246307

433115631

   433316957    433506342    433684735    433856614    434035523    447148925   
447181561    447213935    447246315

433115714

   433316999    433506375    433684818    433856739    434035564    447148933   
447181579    447213943    447246323

433115722

   433317054    433506458    433684891    433856838    434035655    447148941   
447181587    447213950    447246331

433115763

   433317096    433506508    433684958    433857000    434035663    447148958   
447181595    447213968    447246349

433115789

   433317104    433506540    433684974    433857042    434035838    447148966   
447181603    447213976    447246356

433115862

   433317112    433506664    433684990    433857067    434035861    447148974   
447181611    447213984    447246364

433115888

   433317153    433506698    433685005    433857166    434035887    447148982   
447181629    447213992    447246372

433115912

   433317203    433506755    433685203    433857174    434035903    447148990   
447181645    447214008    447246380

433116050

   433317260    433506771    433685211    433857190    434035911    447149006   
447181652    447214016    447246398

433116076

   433317278    433506789    433685245    433857273    434035994    447149014   
447181660    447214024    447246406

433116084

   433317294    433506797    433685260    433857323    434036042    447149022   
447181678    447214032    447246414

433116175

   433317328    433506813    433685377    433857331    434036091    447149030   
447181686    447214040    447246422

433116233

   433317351    433506847    433685385    433857372    434036117    447149048   
447181694    447214057    447246430

433116241

   433317419    433506870    433685583    433857539    434036141    447149055   
447181702    447214065    447246448

433116274

   433317484    433506920    433685591    433857653    434036208    447149063   
447181710    447214073    447246455

433116340

   433317674    433506953    433685633    433857695    434036281    447149071   
447181728    447214081    447246463

433116365

   433317799    433506979    433685765    433857703    434036323    447149089   
447181736    447214099    447246471

433116464

   433317807    433506987    433685781    433857729    434036380    447149097   
447181744    447214107    447246489

433116498

   433317880    433507001    433685831    433857778    434036414    447149105   
447181751    447214115    447246497

433116548

   433317922    433507035    433685856    433857802    434036448    447149113   
447181769    447214123    447246505

433116555

   433317989    433507142    433685872    433857836    434036463    447149121   
447181777    447214131    447246513

433116639

   433317997    433507183    433685880    433857893    434036489    447149139   
447181785    447214149    447246521

433116696

   433318201    433507233    433685898    433857927    434036513    447149147   
447181793    447214156    447246539

433116720

   433318292    433507308    433685914    433857935    434036638    447149154   
447181801    447214164    447246547

433116738

   433318318    433507373    433685922    433857943    434036653    447149162   
447181819    447214172    447246554

433116829

   433318367    433507423    433685971    433858032    434036729    447149170   
447181835    447214180    447246562

433116845

   433318433    433507472    433685997    433858057    434036760    447149188   
447181843    447214198    447246570

433116886

   433318466    433507498    433686037    433858156    434036794    447149196   
447181850    447214206    447246588

433116894

   433318532    433507506    433686086    433858255    434036810    447149204   
447181868    447214214    447246596

433116902

   433318557    433507589    433686144    433858289    434036877    447149212   
447181876    447214222    447246604

433116993

   433318623    433507597    433686250    433858412    434036919    447149220   
447181884    447214230    447246612

433117009

   433318698    433507654    433686268    433858446    434036927    447149238   
447181892    447214248    447246620

433117017

   433318714    433507795    433686300    433858495    434037032    447149246   
447181900    447214255    447246638

433117025

   433318748    433507829    433686359    433858529    434037040    447149253   
447181918    447214263    447246646

433117033

   433318839    433507860    433686383    433858586    434037164    447149261   
447181926    447214271    447246653



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447278698

   447311044    447343211    447375502    447407610    446970923    447006859   
447042797    447079146    447116229

447278706

   447311051    447343229    447375510    447407628    446970949    447006867   
447042805    447079153    447116237

447278714

   447311069    447343237    447375528    447407636    446971004    447006875   
447042813    447079161    447116245

447278722

   447311077    447343245    447375536    447407644    446971087    447006883   
447042821    447079187    447116278

447278730

   447311085    447343252    447375544    447407651    446971111    447006891   
447042839    447079211    447116286

447278748

   447311093    447343260    447375551    447407669    446971202    447006909   
447042847    447079229    447116294

447278755

   447311101    447343278    447375569    447407677    446971236    447006917   
447042870    447079245    447116302

447278763

   447311119    447343286    447375577    447407685    446971244    447006925   
447042888    447079252    447116310

447278771

   447311127    447343294    447375585    447407693    446971368    447006933   
447042904    447079260    447116328

447278789

   447311135    447343302    447375593    447407701    446971434    447006941   
447042912    447079278    447116336

447278797

   447311143    447343310    447375601    447407719    446971475    447006958   
447042920    447079286    447116344

447278805

   447311150    447343328    447375619    447407727    446971517    447006966   
447042938    447079294    447116351

447278813

   447311168    447343336    447375627    447407735    446971533    447006974   
447042946    447079302    447116369

447278821

   447311176    447343344    447375635    447407743    446971624    447006982   
447042953    447079310    447116377

447278839

   447311184    447343351    447375643    447407750    446971657    447006990   
447042961    447079328    447116393

447278847

   447311192    447343369    447375650    447407768    446971749    447007006   
447042979    447079336    447116401

447278854

   447311200    447343377    447375668    447407776    446971756    447007014   
447042987    447079344    447116419

447278862

   447311218    447343385    447375676    447407784    446971863    447007022   
447042995    447079351    447116427

447278870

   447311226    447343393    447375684    447407792    446971871    447007030   
447043027    447079369    447116435

447278888

   447311234    447343401    447375692    447407800    446971905    447007048   
447043035    447079377    447116443

447278896

   447311242    447343419    447375700    447407818    446971921    447007055   
447043050    447079385    447116450

447278904

   447311259    447343427    447375718    447407826    446971947    447007063   
447043068    447079401    447116468

447278912

   447311267    447343435    447375726    447407834    446971996    447007071   
447043084    447079427    447116476

447278920

   447311275    447343443    447375734    447407842    446972143    447007089   
447043092    447079435    447116484

447278938

   447311283    447343450    447375742    447407859    446972283    447007097   
447043118    447079443    447116492

447278946

   447311291    447343468    447375759    447407867    446972317    447007105   
447043126    447079450    447116500

447278953

   447311309    447343476    447375767    447407875    446972333    447007113   
447043142    447079468    447116518

447278961

   447311317    447343484    447375775    447407883    446972366    447007121   
447043159    447079476    447116526

447278979

   447311325    447343492    447375783    447407891    446972440    447007139   
447043167    447079484    447116534

447278987

   447311333    447343500    447375791    447407909    446972457    447007147   
447043175    447079492    447116559

447278995

   447311341    447343518    447375809    447407917    446972580    447007154   
447043183    447079500    447116567

447279001

   447311358    447343526    447375817    447407925    446972606    447007162   
447043191    447079518    447116575

447279019

   447311366    447343534    447375825    447407933    446972754    447007170   
447043209    447079526    447116591

447279027

   447311374    447343542    447375833    447407941    446972762    447007188   
447043217    447079542    447116609

447279035

   447311382    447343559    447375841    447407958    446972812    447007196   
447043225    447079559    447116617

447279043

   447311390    447343567    447375858    447407966    446972861    447007204   
447043233    447079575    447116633

447279050

   447311408    447343575    447375866    447407974    446972887    447007212   
447043241    447079591    447116658

447279068

   447311416    447343583    447375874    447407982    446972903    447007220   
447043258    447079609    447116666

447279076

   447311424    447343591    447375882    447407990    446972937    447007238   
447043266    447079617    447116674

447279084

   447311432    447343609    447375890    447408006    446972986    447007246   
447043274    447079633    447116682

447279100

   447311440    447343617    447375908    447408014    446973026    447007253   
447043290    447079641    447116690

447279126

   447311457    447343625    447375916    447408022    446973109    447007261   
447043308    447079658    447116740

447279134

   447311465    447343633    447375924    447408030    446973141    447007279   
447043316    447079666    447116757

447279142

   447311473    447343641    447375932    447408048    446973174    447007287   
447043324    447079674    447116765

447279159

   447311481    447343658    447375940    447408055    446973331    447007295   
447043332    447079682    447116773

447279167

   447311499    447343666    447375957    447408063    446973380    447007303   
447043340    447079690    447116781

447279175

   447311507    447343674    447375965    447408071    446973430    447007311   
447043357    447079708    447116815

447279183

   447311515    447343682    447375973    447408089    446973448    447007329   
447043381    447079724    447116823



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433117074

   433318904    433507928    433686391    433858644    434037180    447149279   
447181934    447214289    447246661

433117082

   433318920    433507951    433687860    433858743    434037248    447149287   
447181942    447214297    447246679

433117173

   433319217    433507985    433687951    433858750    434037255    447149295   
447181959    447214305    447246687

433117199

   433319316    433508017    433688017    433858784    434037321    447149303   
447181967    447214313    447246695

433117231

   433319365    433508041    433688025    433858925    434037404    447149311   
447181975    447214321    447246703

433117280

   433319373    433508132    433688207    433859014    434037446    447149329   
447181983    447214339    447246711

433117348

   433319407    433508181    433688280    433859170    434037453    447149337   
447181991    447214354    447246729

433117421

   433319472    433508223    433688298    433859253    434037479    447149345   
447182007    447214362    447246737

433117470

   433319514    433508256    433688314    433859287    434037503    447149352   
447182015    447214370    447246745

433117488

   433319548    433508264    433688371    433859295    434037529    447149360   
447182023    447214388    447246752

433117512

   433319654    433508272    433688389    433859337    434037560    447149378   
447182031    447214396    447246760

433117538

   433319696    433508371    433688413    433859410    434037610    447149386   
447182049    447214404    447246778

433117611

   433319704    433508405    433688439    433859428    434037628    447149394   
447182056    447214412    447246786

433117728

   433319738    433508439    433688470    433859543    434037750    447149402   
447182072    447214420    447246794

433117876

   433319910    433508454    433688520    433859550    434037776    447149410   
447182080    447214438    447246802

433118031

   433319944    433508637    433688553    433859683    434037826    447149428   
447182098    447214446    447246810

433118189

   433319993    433508710    433688629    433859832    434037917    447149436   
447182106    447214453    447246828

433118197

   433320090    433508728    433688835    433859840    434037966    447149444   
447182114    447214461    447246836

433118429

   433320157    433508751    433688884    433859857    434037974    447149451   
447182122    447214479    447246844

433118437

   433320181    433508769    433688918    433859881    434038030    447149469   
447182130    447214487    447246851

433118478

   433320199    433508793    433688942    433859915    434038097    447149477   
447182148    447214495    447246869

433118544

   433320207    433508835    433688983    433860038    434038105    447149485   
447182155    447214503    447246877

433118569

   433320231    433508892    433689064    433860079    434038188    447149493   
447182163    447214511    447246885

433118643

   433320249    433508975    433689080    433860103    434038204    447149501   
447182171    447214529    447246893

433118833

   433320330    433509072    433689122    433860129    434038428    447149519   
447182189    447214537    447246901

433118874

   433320348    433509106    433689205    433860160    434038576    447149527   
447182197    447214545    447246919

433119229

   433320397    433509130    433689288    433860186    434038600    447149535   
447182213    447214552    447246927

433119260

   433320421    433509155    433689296    433860228    434038626    447149543   
447182221    447214560    447246935

433119351

   433320470    433509197    433689346    433860251    434038659    447149550   
447182239    447214578    447246943

433119484

   433320488    433509247    433689437    433860269    434038675    447149568   
447182247    447214586    447246950

433119567

   433320546    433509254    433689478    433860293    434038808    447149576   
447182254    447214594    447246968

433119575

   433320553    433509270    433689544    433860335    434038832    447149584   
447182262    447214602    447246976

433119591

   433320595    433509288    433689577    433860392    434038899    447149592   
447182270    447214610    447246984

433119666

   433320645    433509304    433689593    433860400    434038915    447149600   
447182288    447214628    447246992

433119823

   433320678    433509486    433689650    433860442    434038998    447149618   
447182296    447214636    447247008

433119880

   433320702    433509502    433689692    433860467    434039012    447149626   
447182304    447214644    447247016

433119906

   433320769    433509544    433689726    433860558    434039111    447149634   
447182312    447214651    447247024

433119930

   433320785    433509643    433689791    433860749    434039210    447149642   
447182320    447214669    447247032

433119963

   433320793    433509650    433689809    433860764    434039269    447149659   
447182338    447214677    447247040

433120128

   433320926    433509668    433689858    433861044    434039319    447149667   
447182346    447214685    447247057

433120300

   433320942    433509700    433689957    433861093    434039376    447149675   
447182353    447214693    447247065

433120359

   433320983    433509767    433689981    433861101    434039392    447149683   
447182361    447214701    447247073

433120441

   433320991    433509783    433690039    433861226    434039400    447149691   
447182379    447214719    447247081

433120474

   433321015    433509825    433690104    433861614    434039434    447149709   
447182387    447214727    447247099

433120540

   433321148    433509882    433690229    433861671    434039475    447149725   
447182395    447214735    447247107

433120557

   433321189    433509916    433690252    433861754    434039483    447149733   
447182403    447214743    447247115

433120573

   433321312    433510013    433690286    433861762    434039525    447149741   
447182411    447214750    447247123

433120615

   433321338    433510088    433690302    433861812    434039806    447149758   
447182429    447214768    447247131



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447279191

   447311523    447343690    447375981    447408097    446973455    447007337   
447043399    447079740    447116831

447279217

   447311531    447343708    447375999    447408105    446973463    447007345   
447043407    447079757    447116849

447279225

   447311549    447343716    447376005    447408113    446973471    447007352   
447043415    447079765    447116856

447279233

   447311556    447343732    447376013    447408121    446973489    447007360   
447043423    447079773    447116872

447279241

   447311564    447343740    447376021    447408139    446973497    447007378   
447043431    447079781    447116880

447279258

   447311572    447343757    447376039    447408147    446973505    447007394   
447043449    447079799    447116898

447279266

   447311580    447343765    447376047    447408154    446973513    447007402   
447043456    447079807    447116906

447279274

   447311598    447343773    447376054    447408162    446973521    447007410   
447043464    447079815    447116914

447279282

   447311606    447343799    447376062    447408170    446973539    447007428   
447043472    447079823    447116922

447279290

   447311614    447343807    447376070    447408188    446973554    447007436   
447043480    447079831    447116930

447279308

   447311622    447343815    447376088    447408196    446973562    447007444   
447043498    447079849    447116948

447279316

   447311630    447343823    447376096    447408204    446973570    447007451   
447043506    447079856    447116955

447279324

   447311648    447343831    447376104    447408212    446973588    447007469   
447043514    447079864    447116963

447279332

   447311655    447343849    447376112    447408220    446973596    447007477   
447043522    447079880    447116971

447279340

   447311663    447343856    447376120    447408238    446973612    447007493   
447043530    447079898    447117003

447279357

   447311671    447343864    447376138    447408246    446973620    447007501   
447043548    447079906    447117011

447279365

   447311689    447343872    447376146    447408253    446973638    447007519   
447043555    447079914    447117029

447279373

   447311697    447343880    447376153    447408261    446973646    447007527   
447043563    447079922    447117045

447279381

   447311705    447343898    447376161    447408279    446973653    447007535   
447043571    447079930    447117052

447279399

   447311713    447343906    447376179    447408287    446973661    447007543   
447043589    447079955    447117060

447279407

   447311721    447343914    447376187    447408295    446973679    447007550   
447043597    447079963    447117078

447279415

   447311739    447343922    447376195    447408303    446973687    447007568   
447043605    447079971    447117086

447279423

   447311747    447343930    447376203    447408311    446973695    447007576   
447043613    447079989    447117094

447279431

   447311754    447343948    447376211    447408329    446973711    447007584   
447043621    447079997    447117102

447279449

   447311762    447343955    447376229    447408337    446973729    447007592   
447043639    447080003    447117110

447279456

   447311770    447343963    447376237    447408345    446973737    447007618   
447043647    447080011    447117128

447279464

   447311788    447343971    447376245    447408352    446973745    447007626   
447043654    447080029    447117136

447279472

   447311796    447343989    447376252    447408360    446973752    447007634   
447043662    447080037    447117144

447279480

   447311804    447343997    447376260    447408378    446973760    447007642   
447043670    447080045    447117151

447279498

   447311812    447344003    447376278    447408386    446973778    447007659   
447043688    447080052    447117169

447279506

   447311820    447344029    447376286    447408394    446973786    447007667   
447043696    447080060    447117177

447279514

   447311838    447344037    447376294    447408402    446973794    447007675   
447043704    447080078    447117193

447279522

   447311846    447344045    447376302    447408410    446973802    447007683   
447043712    447080086    447117201

447279530

   447311853    447344052    447376310    447408428    446973810    447007691   
447043720    447080102    447117219

447279548

   447311861    447344060    447376328    447408436    446973828    447007709   
447043738    447080110    447117227

447279555

   447311879    447344078    447376336    447408444    446973836    447007717   
447043746    447080128    447117235

447279563

   447311887    447344086    447376344    447408451    446973844    447007725   
447043753    447080136    447117243

447279571

   447311895    447344094    447376351    447408469    446973851    447007733   
447043761    447080144    447117268

447279589

   447311903    447344102    447376369    447408477    446973869    447007741   
447043779    447080151    447117276

447279597

   447311911    447344110    447376377    447408485    446973877    447007766   
447043795    447080169    447117284

447279605

   447311929    447344128    447376385    447408493    446973885    447007782   
447043803    447080177    447117292

447279613

   447311937    447344136    447376393    447408501    446973901    447007790   
447043811    447080185    447117300

447279621

   447311945    447344144    447376401    447408519    446973927    447007808   
447043829    447080193    447117318

447279639

   447311952    447344151    447376419    447408527    446973935    447007816   
447043837    447080219    447117334

447279647

   447311960    447344169    447376427    447408535    446973943    447007824   
447043845    447080227    447117342

447279654

   447311978    447344177    447376435    447408543    446973950    447007832   
447043852    447080235    447117359

447279662

   447311986    447344185    447376443    447408550    446973968    447007840   
447043860    447080243    447117367

447279670

   447311994    447344193    447376450    447408568    446973976    447007857   
447043878    447080250    447117375



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433120722

   433321346    433510104    433690344    433861994    434039855    447149766   
447182437    447214776    447247149

433120748

   433321403    433510112    433690377    433862026    434040044    447149774   
447182445    447214784    447247156

433120813

   433321437    433510138    433690484    433862059    434040051    447149790   
447182452    447214792    447247164

433120854

   433321460    433510195    433690583    433862067    434040093    447149808   
447182460    447214800    447247172

433120888

   433321528    433510278    433690666    433862091    434040135    447149816   
447182478    447214818    447247180

433120896

   433321536    433510286    433690799    433862158    434040192    447149824   
447182486    447214826    447247198

433120912

   433321585    433510294    433690807    433862174    434040218    447149832   
447182494    447214834    447247206

433120946

   433321619    433510328    433690872    433862190    434040382    447149840   
447182502    447214842    447247214

433121068

   433321643    433510427    433690914    433862240    434040549    447149857   
447182510    447214859    447247222

433121142

   433321742    433510542    433690922    433862323    434040572    447149865   
447182528    447214867    447247230

433121183

   433321759    433510591    433690971    433862331    434041356    447149873   
447182536    447214875    447247248

433121191

   433321783    433510641    433691037    433862364    434041471    447149881   
447182544    447214883    447247255

433121217

   433321981    433510682    433691110    433862406    434041489    447149899   
447182551    447214909    447247263

433121332

   433321999    433510724    433691284    433862414    434041596    447149907   
447182569    447214917    447247271

433121365

   433322013    433511003    433691375    433862422    434041612    447149915   
447182577    447214925    447247289

433121480

   433322161    433511045    433691425    433862497    434041661    447149923   
447182585    447214933    447247297

433122124

   433322179    433511078    433691490    433862521    434041679    447149931   
447182593    447214941    447247305

433122181

   433322252    433511102    433691581    433862596    434041745    447149949   
447182601    447214958    447247313

433122223

   433322278    433511144    433691649    433862646    434041760    447149956   
447182619    447214966    447247321

433122249

   433322294    433511185    433691748    433862687    434041794    447149964   
447182627    447214974    447247339

433122280

   433322369    433511417    433691805    433862711    434041844    447149972   
447182635    447214982    447247347

433123015

   433322401    433511474    433691821    433862729    434041869    447149980   
447182643    447214990    447247354

433123049

   433322443    433511524    433691847    433862737    434041877    447149998   
447182650    447215005    447247362

433123064

   433322476    433511532    433691854    433862752    434041893    447150004   
447182668    447215013    447247370

433123080

   433322484    433511540    433691870    433862976    434041943    447150012   
447182676    447215039    447247388

433124435

   433322617    433511573    433691946    433862984    434041950    447150020   
447182684    447215047    447247396

433124518

   433322633    433511607    433692019    433863008    434041968    447150038   
447182692    447215054    447247404

433124641

   433322666    433511631    433692035    433863115    434041984    447150046   
447182700    447215062    447247412

433124690

   433322690    433511656    433692043    433863149    434042008    447150053   
447182718    447215070    447247420

433124765

   433322716    433511664    433692068    433863214    434042040    447150061   
447182726    447215088    447247438

433124989

   433322757    433511771    433692118    433863248    434042180    447150079   
447182734    447215096    447247446

433125085

   433322773    433511847    433692134    433863271    434042206    447150087   
447182742    447215104    447247453

433125127

   433322880    433511896    433692142    433863438    434042230    447150095   
447182759    447215112    447247461

433125168

   433322914    433511912    433692191    433863511    434042248    447150103   
447182767    447215120    447247479

433125192

   433322930    433511920    433692209    433863552    434042313    447150111   
447182775    447215138    447247487

433125242

   433323078    433511953    433692233    433863628    434042354    447150129   
447182783    447215146    447247495

433125846

   433323177    433511995    433692258    433863693    434042529    447150137   
447182791    447215153    447247503

433125887

   433323227    433512076    433692373    433863859    434042537    447150145   
447182809    447215161    447247511

433126133

   433323292    433512134    433692423    433863958    434042594    447150152   
447182817    447215179    447247529

433126158

   433323359    433512175    433692555    433863966    434042602    447150160   
447182825    447215187    447247537

433126166

   433323417    433512191    433692563    433864055    434042966    447150186   
447182833    447215195    447247545

433126265

   433323433    433512332    433692605    433864113    434043006    447150194   
447182841    447215203    447247552

433126281

   433323482    433512373    433692670    433864147    434043113    447150202   
447182858    447215211    447247560

433126406

   433323524    433512407    433692837    433864170    434043121    447150210   
447182866    447215229    447247578

433126448

   433323557    433512506    433692852    433864238    434043451    447150228   
447182874    447215237    447247586

433126471

   433323581    433512522    433692894    433864261    434043592    447150236   
447182882    447215245    447247594

433126497

   433323813    433512597    433692944    433864279    434043600    447150244   
447182890    447215252    447247602

433126513

   433323839    433512613    433692993    433864311    434043642    447150251   
447182908    447215260    447247610



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447279696

   447312000    447344201    447376468    447408576    446973984    447007865   
447043886    447080276    447117383

447279704

   447312018    447344219    447376476    447408584    446973992    447007873   
447043910    447080284    447117391

447279712

   447312026    447344227    447376484    447408592    446974008    447007881   
447043928    447080292    447117409

447279720

   447312034    447344235    447376492    447408600    446974016    447007899   
447043936    447080300    447117417

447279738

   447312042    447344250    447376500    447408618    446974024    447007907   
447043944    447080318    447117425

447279746

   447312059    447344268    447376518    447408626    446974032    447007915   
447043951    447080326    447117433

447279753

   447312067    447344276    447376526    447408634    446974040    447007923   
447043969    447080334    447117441

447279761

   447312075    447344284    447376534    447408642    446974057    447007931   
447043977    447080342    447117466

447279779

   447312083    447344292    447376542    447408659    446974065    447007956   
447043985    447080359    447117474

447279787

   447312091    447344300    447376559    447408667    446974073    447007964   
447043993    447080367    447117482

447279795

   447312109    447344318    447376567    447408675    446974081    447007972   
447044009    447080375    447117490

447279803

   447312117    447344326    447376575    447408683    446974099    447007980   
447044017    447080383    447117508

447279811

   447312125    447344334    447376583    447408691    446974107    447007998   
447044033    447080391    447117524

447279829

   447312133    447344342    447376591    447408709    446974115    447008004   
447044041    447080409    447117532

447279837

   447312141    447344359    447376609    447408717    446974123    447008012   
447044058    447080417    447117540

447279845

   447312158    447344367    447376617    447408725    446974131    447008020   
447044066    447080425    447117557

447279852

   447312166    447344375    447376625    447408733    446974149    447008038   
447044074    447080433    447117565

447279860

   447312174    447344383    447376633    447408741    446974156    447008046   
447044082    447080441    447117573

447279878

   447312182    447344391    447376641    447408758    446974164    447008053   
447044090    447080458    447117581

447279886

   447312190    447344409    447376658    447408766    446974172    447008061   
447044108    447080466    447117599

447279894

   447312208    447344417    447376666    447408774    446974180    447008079   
447044116    447080474    447117607

447279902

   447312216    447344425    447376674    447408782    446974198    447008103   
447044124    447080482    447117615

447279910

   447312224    447344433    447376682    447408790    446974206    447008111   
447044132    447080490    447117623

447279928

   447312232    447344441    447376690    447408808    446974214    447008137   
447044140    447080508    447117631

447279936

   447312240    447344458    447376708    447408816    446974222    447008145   
447044157    447080516    447117649

447279944

   447312257    447344466    447376716    447408824    446974248    447008152   
447044165    447080524    447117656

447279951

   447312265    447344474    447376724    447408832    446974255    447008160   
447044173    447080532    447117664

447279969

   447312273    447344482    447376732    447408840    446974263    447008186   
447044181    447080540    447117672

447279977

   447312281    447344490    447376740    447408857    446974271    447008194   
447044199    447080573    447117680

447279985

   447312299    447344508    447376757    447408865    446974289    447008202   
447044207    447080581    447117698

447279993

   447312307    447344516    447376765    447408873    446974297    447008210   
447044215    447080607    447117706

447280009

   447312315    447344524    447376773    447408881    446974305    447008228   
447044223    447080615    447117714

447280017

   447312323    447344532    447376781    447408899    446974313    447008236   
447044231    447080623    447117722

447280025

   447312331    447344540    447376799    447408907    446974321    447008244   
447044249    447080631    447117730

447280033

   447312349    447344557    447376807    447408915    446974339    447008251   
447044256    447080664    447117748

447280041

   447312356    447344565    447376815    447408923    446974347    447008277   
447044264    447080672    447117755

447280058

   447312364    447344573    447376823    447408931    446974354    447008285   
447044280    447080680    447117763

447280066

   447312372    447344581    447376831    447408949    446974362    447008301   
447044298    447080698    447117771

447280074

   447312380    447344599    447376849    447408956    446974370    447008319   
447044314    447080706    447117789

447280082

   447312398    447344607    447376856    447408964    446974388    447008327   
447044322    447080714    447117805

447280090

   447312406    447344615    447376864    447408972    446974396    447008335   
447044330    447080722    447117813

447280108

   447312414    447344623    447376872    447408980    446974404    447008343   
447044348    447080748    447117821

447280116

   447312422    447344631    447376880    447408998    446974412    447008350   
447044363    447080755    447117839

447280124

   447312430    447344649    447376898    447409004    446974420    447008368   
447044371    447080763    447117847

447280132

   447312448    447344656    447376906    447409012    446974438    447008384   
447044397    447080789    447117854

447280140

   447312455    447344664    447376914    447409020    446974446    447008392   
447044405    447080797    447117862

447280157

   447312463    447344672    447376922    447409038    446974453    447008400   
447044413    447080805    447117870

447280165

   447312471    447344680    447376930    447409046    446974461    447008418   
447044421    447080813    447117888



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433126554

   433323953    433512670    433693017    433864337    434043659    447150269   
447182916    447215278    447247628

433126604

   433324001    433512704    433693041    433864352    434043691    447150277   
447182924    447215286    447247636

433126687

   433324126    433512720    433693058    433864501    434043717    447150285   
447182932    447215294    447247644

433126760

   433324415    433512779    433693108    433864568    434043782    447150293   
447182940    447215302    447247651

433126786

   433324597    433512837    433693140    433864667    434043865    447150301   
447182957    447215310    447247669

433126802

   433324993    433512852    433693199    433864725    434043899    447150319   
447182965    447215328    447247677

433126869

   433325024    433512886    433693207    433864782    434043915    447150327   
447182973    447215336    447247685

433126901

   433325040    433512944    433693256    433864840    434043956    447150335   
447182981    447215344    447247693

433127032

   433325057    433513058    433693272    433864923    434044020    447150343   
447182999    447215351    447247701

433127131

   433325263    433513082    433693322    433864980    434044046    447150350   
447183005    447215369    447247719

433127230

   433325370    433513090    433693371    433865011    434044095    447150368   
447183021    447215377    447247727

433127263

   433325412    433513231    433693389    433865052    434044152    447150376   
447183039    447215385    447247735

433127313

   433325438    433513264    433693538    433865136    434044210    447150384   
447183047    447215393    447247743

433127339

   433325511    433513272    433693553    433865185    434044277    447150392   
447183054    447215401    447247750

433127362

   433325891    433513652    433693561    433865250    434044285    447150400   
447183062    447215419    447247768

433127768

   433325966    433513660    433693603    433865284    434044327    447150418   
447183070    447215427    447247776

433127776

   433326071    433513710    433693686    433865342    434044426    447150426   
447183088    447215435    447247784

433127800

   433326097    433513728    433693702    433866159    434044459    447150434   
447183096    447215443    447247792

433127834

   433326204    433513819    433693785    433866183    434044533    447150442   
447183104    447215450    447247800

433127842

   433326220    433513850    433693835    433866217    434044558    447150459   
447183112    447215468    447247818

433127859

   433326238    433513884    433694031    433866308    434044608    447150467   
447183120    447215476    447247826

433127875

   433326311    433513975    433694049    433866324    434044756    447150475   
447183138    447215484    447247834

433127883

   433326386    433514080    433694072    433866357    434044772    447150491   
447183146    447215492    447247842

433127941

   433326436    433514106    433694155    433866423    434044780    447150517   
447183153    447215500    447247859

433127966

   433326469    433514296    433694163    433866506    434044830    447150525   
447183161    447215518    447247867

433127990

   433326485    433514437    433694205    433866530    434044939    447150533   
447183179    447215526    447247875

433128022

   433326568    433514445    433694270    433866662    434045589    447150541   
447183187    447215534    447247883

433128055

   433326618    433514452    433694288    433866688    434045605    447150558   
447183195    447215542    447247891

433128105

   433326626    433514486    433694312    433866704    434045613    447150566   
447183203    447215559    447247909

433128121

   433326717    433514536    433694403    433866712    434045753    447150574   
447183211    447215567    447247917

433128147

   433326733    433514619    433694601    433866795    434045761    447150582   
447183229    447215575    447247925

433128188

   433326758    433514742    433694643    433866878    434045936    447150590   
447183237    447215583    447247933

433128261

   433326808    433514759    433694650    433866902    434045944    447150608   
447183245    447215591    447247941

433128378

   433326840    433514817    433694668    433866985    434046009    447150616   
447183252    447215609    447247958

433128535

   433326873    433514841    433694684    433867033    434046215    447150624   
447183260    447215617    447247966

433128592

   433326972    433515020    433694718    433867124    434046405    447150632   
447183278    447215625    447247974

433128626

   433326998    433515046    433694783    433867132    434046595    447150640   
447183286    447215633    447247982

433128634

   433327004    433515095    433694817    433867165    434046645    447150657   
447183294    447215641    447247990

433128642

   433327053    433515160    433694874    433867231    434046686    447150665   
447183302    447215658    447248006

433128683

   433327095    433515178    433694908    433867322    434046728    447150673   
447183310    447215666    447248014

433128691

   433327111    433515244    433694957    433867389    434046744    447150681   
447183328    447215674    447248022

433128717

   433327251    433515392    433695046    433867462    434046819    447150699   
447183336    447215682    447248030

433128725

   433327277    433515434    433695053    433867538    434046835    447150715   
447183344    447215690    447248048

433128774

   433327285    433515467    433695061    433867595    434047049    447150723   
447183351    447215708    447248055

433128824

   433327368    433515483    433695079    433867660    434047114    447150731   
447183369    447215716    447248063

433128857

   433327418    433515566    433695095    433867686    434047262    447150749   
447183377    447215724    447248071

433128956

   433328259    433515624    433695129    433867744    434047270    447150756   
447183385    447215732    447248089

433129137

   433328291    433515673    433695152    433867751    434047387    447150764   
447183393    447215740    447248097



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447280173

   447312489    447344698    447376948    447409053    446974479    447008426   
447044439    447080839    447117896

447280181

   447312497    447344706    447376955    447409061    446974487    447008434   
447044447    447080847    447117904

447280199

   447312505    447344714    447376963    447409079    446974495    447008442   
447044454    447080854    447117920

447280207

   447312513    447344722    447376971    447409087    446974503    447008459   
447044462    447080870    447117938

447280215

   447312521    447344730    447376989    447409095    446974511    447008467   
447044470    447080888    447117946

447280223

   447312539    447344755    447376997    447409103    446974529    447008475   
447044488    447080896    447117953

447280231

   447312547    447344763    447377003    447409111    446974537    447008483   
447044496    447080904    447117961

447280249

   447312554    447344771    447377011    447409129    446974545    447008491   
447044504    447080912    447117979

447280256

   447312562    447344789    447377029    447409137    446974552    447008509   
447044520    447080920    447117987

447280264

   447312570    447344797    447377037    447409145    446974560    447008517   
447044538    447080938    447117995

447280272

   447312588    447344805    447377045    447409152    446974578    447008525   
447044546    447080946    447118001

447280280

   447312596    447344813    447377052    447409160    446974586    447008533   
447044553    447080953    447118019

447280298

   447312604    447344821    447377060    447409178    446974594    447008541   
447044561    447080961    447118027

447280306

   447312612    447344839    447377078    447409186    446974602    447008558   
447044579    447080979    447118035

447280314

   447312620    447344847    447377086    447409194    446974610    447008566   
447044587    447080987    447118043

447280322

   447312638    447344854    447377094    447409202    446974628    447008574   
447044595    447080995    447118068

447280330

   447312646    447344870    447377102    447409210    446974636    447008582   
447044603    447081001    447118076

447280348

   447312661    447344888    447377110    447409228    446974644    447008590   
447044611    447081027    447118084

447280355

   447312679    447344896    447377128    447409236    446974651    447008608   
447044629    447081035    447118100

447280363

   447312687    447344904    447377136    447409244    446974669    447008624   
447044637    447081043    447118118

447280371

   447312695    447344912    447377144    447409251    446974677    447008632   
447044645    447081050    447118126

447280389

   447312703    447344920    447377151    447409269    446974685    447008640   
447044652    447081068    447118134

447280397

   447312711    447344938    447377169    447409277    446974693    447008657   
447044678    447081076    447118142

447280405

   447312729    447344946    447377177    447409285    446974701    447008665   
447044686    447081084    447118159

447280413

   447312737    447344953    447377185    447409293    446974719    447008673   
447044694    447081092    447118167

447280421

   447312745    447344961    447377193    447409301    446974735    447008681   
447044702    447081100    447118183

447280439

   447312752    447344979    447377201    447409319    446974750    447008699   
447044728    447081118    447118191

447280447

   447312760    447344987    447377219    447409327    446974768    447008707   
447044736    447081126    447118209

447280454

   447312778    447344995    447377227    447409335    446974776    447008715   
447044744    447081142    447118217

447280462

   447312786    447345000    447377235    447409343    446974784    447008723   
447044751    447081159    447118225

447280470

   447312794    447345018    447377243    447409350    446974792    447008731   
447044769    447081167    447118233

447280488

   447312802    447345026    447377250    447409368    446974800    447008749   
447044777    447081191    447118241

447280496

   447312810    447345034    447377268    447409376    446974818    447008756   
447044785    447081209    447118258

447280504

   447312828    447345042    447377276    447409384    446974826    447008772   
447044793    447081217    447118266

447280512

   447312836    447345059    447377284    447409392    446974834    447008780   
447044801    447081225    447118274

447280520

   447312844    447345067    447377292    447409400    446974842    447008798   
447044819    447081233    447118282

447280538

   447312851    447345075    447377300    447409418    446974859    447008806   
447044827    447081241    447118290

447280553

   447312869    447345083    447377318    447409426    446974867    447008814   
447044835    447081258    447118308

447280561

   447312877    447345091    447377326    447409434    446974875    447008830   
447044843    447081274    447118316

447280579

   447312885    447345109    447377334    447409442    446974883    447008848   
447044850    447081282    447118332

447280587

   447312893    447345117    447377342    447409459    446974891    447008855   
447044868    447081308    447118340

447280595

   447312901    447345125    447377359    447409467    446974917    447008863   
447044876    447081316    447118357

447280603

   447312919    447345133    447377367    447409475    446974925    447008871   
447044884    447081324    447118365

447280611

   447312927    447345141    447377375    447409483    446974933    447008889   
447044892    447081332    447118373

447280629

   447312935    447345158    447377383    447409491    446974958    447008897   
447044900    447081340    447118381

447280637

   447312943    447345166    447377391    447409509    446974966    447008905   
447044918    447081357    447118407

447280645

   447312950    447345174    447377409    447409517    446974974    447008913   
447044926    447081365    447118415

447280652

   447312968    447345182    447377417    447409525    446974990    447008921   
447044934    447081373    447118423



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433129152

   433328341    433515681    433695244    433867868    434047395    447150772   
447183401    447215757    447248105

433129251

   433328358    433515723    433695392    433868007    434047411    447150780   
447183419    447215765    447248113

433129293

   433328432    433515731    433695467    433868031    434047452    447150798   
447183427    447215773    447248121

433129301

   433328481    433515814    433695491    433868056    434047536    447150806   
447183435    447215799    447248139

433129319

   433328523    433515822    433695525    433868098    434047791    447150814   
447183443    447215807    447248147

433129350

   433328606    433515962    433695574    433868155    434048146    447150822   
447183450    447215815    447248154

433129400

   433328663    433515996    433695632    433868239    434048542    447150830   
447183468    447215823    447248162

433129442

   433328705    433516127    433695673    433868247    434048617    447150848   
447183476    447215831    447248170

433129467

   433328929    433516135    433695780    433868296    434048625    447150855   
447183484    447215849    447248188

433129558

   433328937    433516200    433695848    433868304    434048641    447150863   
447183492    447215856    447248196

433129608

   433329018    433516226    433695855    433868494    434048773    447150871   
447183500    447215864    447248204

433129616

   433329034    433516267    433695863    433868734    434048880    447150889   
447183518    447215872    447248212

433129673

   433329042    433516283    433695871    433868767    434048948    447150897   
447183526    447215880    447248220

433129731

   433329091    433516366    433695889    433868783    434048971    447150905   
447183534    447215898    447248238

433129848

   433329109    433516408    433695897    433868916    434049052    447150913   
447183542    447215906    447248246

433129905

   433329141    433516416    433695939    433868924    434049243    447150921   
447183559    447215914    447248253

433129939

   433329174    433516549    433695947    433868940    434049383    447150939   
447183567    447215922    447248261

433130069

   433329182    433516655    433695988    433868957    434049490    447150947   
447183575    447215930    447248279

433130093

   433329281    433516663    433696044    433869039    434049615    447150954   
447183583    447215948    447248287

433130135

   433329356    433516804    433696069    433869070    434049664    447150962   
447183591    447215955    447248295

433130168

   433329380    433516903    433696135    433869088    434049680    447150970   
447183609    447215963    447248303

433130176

   433329463    433517026    433696168    433869187    434049706    447150988   
447183617    447215971    447248311

433130192

   433329521    433517091    433696192    433869203    434049847    447150996   
447183625    447215989    447248329

433130317

   433329562    433517125    433696218    433869237    434049961    447151002   
447183633    447215997    447248337

433130366

   433329596    433517208    433696275    433869278    434050167    447151010   
447183641    447216003    447248352

433130416

   433329604    433517273    433696325    433869286    434050258    447151028   
447183658    447216011    447248360

433130457

   433329844    433517380    433696507    433869310    434050365    447151036   
447183666    447216029    447248378

433130556

   433329869    433517497    433696606    433869377    434050407    447151044   
447183674    447216037    447248386

433130580

   433329901    433517513    433696622    433869385    434050415    447151051   
447183682    447216045    447248394

433130655

   433330057    433517554    433696630    433869427    434050480    447151069   
447183690    447216052    447248402

433130671

   433330099    433517679    433696671    433869443    434050498    447151077   
447183708    447216060    447248410

433130762

   433330149    433517729    433696721    433869450    434050621    447151085   
447183716    447216078    447248428

433130788

   433330180    433517810    433696739    433869518    434050639    447151093   
447183724    447216086    447248436

433130838

   433330222    433517851    433696747    433869542    434050662    447151101   
447183732    447216094    447248444

433130929

   433330321    433517927    433696838    433869559    434050753    447151119   
447183740    447216102    447248451

433130994

   433330362    433518321    433696846    433869591    434050860    447151127   
447183757    447216110    447248469

433131042

   433330404    433518446    433696887    433869609    434050902    447151135   
447183765    447216128    447248477

433131109

   433330412    433518503    433696986    433869674    434051033    447151143   
447183773    447216136    447248485

433131133

   433330420    433518644    433697018    433869690    434051256    447151150   
447183781    447216144    447248493

433131141

   433330560    433518750    433697026    433869716    434051348    447151168   
447183799    447216151    447248501

433131174

   433330594    433518883    433697059    433869724    434051397    447151176   
447183807    447216169    447248519

433131208

   433330636    433518966    433697075    433869740    434051611    447151184   
447183815    447216177    447248527

433131349

   433330727    433518990    433697083    433869757    434051629    447151192   
447183823    447216185    447248535

433131364

   433330743    433519014    433697109    433869773    434051678    447151200   
447183831    447216193    447248543

433131422

   433330776    433519105    433697182    433869799    434051900    447151218   
447183849    447216201    447248550

433131547

   433330875    433519121    433697216    433869807    434051942    447151226   
447183856    447216219    447248568

433131554

   433330909    433519147    433697224    433869880    434052056    447151234   
447183864    447216227    447248576

433131604

   433331188    433519212    433697240    433869948    434052296    447151242   
447183872    447216235    447248584



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447280660

   447312976    447345190    447377425    447409533    446975005    447008939   
447044942    447081381    447118431

447280678

   447312984    447345208    447377433    447409541    446975013    447008947   
447044959    447081399    447118449

447280686

   447312992    447345216    447377441    447409558    446975039    447008954   
447044967    447081407    447118464

447280694

   447313008    447345224    447377458    447409566    446975047    447008962   
447044975    447081415    447118472

447280702

   447313016    447345232    447377466    447409574    446975054    447008970   
447044983    447081423    447118480

447280710

   447313024    447345240    447377474    447409582    446975062    447008988   
447044991    447081456    447118498

447280728

   447313032    447345257    447377482    447409590    446975070    447008996   
447045006    447081464    447118506

447280736

   447313040    447345265    447377490    447409608    446975088    447009002   
447045014    447081472    447118514

447280744

   447313065    447345273    447377508    447409616    446975096    447009010   
447045022    447081480    447118522

447280751

   447313073    447345281    447377516    447409624    446975104    447009028   
447045030    447081498    447118530

447280769

   447313081    447345299    447377524    447409632    446975112    447009036   
447045048    447081506    447118548

447280777

   447313099    447345307    447377532    447409640    446975120    447009044   
447045063    447081514    447118555

447280785

   447313107    447345315    447377540    447409657    446975138    447009051   
447045071    447081530    447118563

447280793

   447313115    447345323    447377557    447409665    446975146    447009069   
447045089    447081548    447118571

447280801

   447313123    447345331    447377565    447409673    446975153    447009077   
447045097    447081555    447118589

447280819

   447313131    447345349    447377573    447409681    446975161    447009093   
447045105    447081563    447118597

447280827

   447313149    447345356    447377581    447409699    446975179    447009101   
447045113    447081571    447118605

447280835

   447313156    447345364    447377599    447409707    446975187    447009119   
447045121    447081589    447118613

447280843

   447313164    447345372    447377607    447409715    446975195    447009127   
447045139    447081605    447118621

447280850

   447313172    447345380    447377615    447409723    446975203    447009135   
447045147    447081621    447118639

447280868

   447313180    447345398    447377623    447409731    446975211    447009143   
447045154    447081639    447118647

447280876

   447313198    447345406    447377631    447409749    446975229    447009150   
447045162    447081647    447118654

447280884

   447313206    447345414    447377649    447409756    446975237    447009168   
447045170    447081654    447118662

447280892

   447313214    447345422    447377656    447409764    446975245    447009184   
447045188    447081662    447118670

447280900

   447313222    447345430    447377664    447409772    446975252    447009192   
447045196    447081670    447118688

447280918

   447313230    447345448    447377672    447409780    446975260    447009200   
447045212    447081688    447118696

447280926

   447313248    447345455    447377680    447409798    446975278    447009218   
447045220    447081696    447118704

447280934

   447313255    447345463    447377698    447409806    446975286    447009226   
447045238    447081704    447118720

447280942

   447313263    447345471    447377706    447409814    446975294    447009234   
447045246    447081712    447118738

447280959

   447313271    447345489    447377714    447409822    446975302    447009259   
447045253    447081720    447118746

447280967

   447313289    447345497    447377722    447409830    446975310    447009267   
447045261    447081738    447118753

447280975

   447313297    447345505    447377730    447409848    446975328    447009275   
447045279    447081746    447118761

447280983

   447313305    447345513    447377748    447409855    446975336    447009283   
447045287    447081753    447118779

447280991

   447313313    447345521    447377755    447409863    446975344    447009291   
447045295    447081779    447118787

447281007

   447313321    447345539    447377763    447409871    446975351    447009309   
447045329    447081787    447118795

447281015

   447313339    447345547    447377771    447409889    446975369    447009317   
447045337    447081795    447118803

447281023

   447313347    447345554    447377789    447409897    446975377    447009325   
447045345    447081803    447118811

447281031

   447313354    447345562    447377797    447409905    446975385    447009333   
447045352    447081829    447118837

447281049

   447313362    447345570    447377805    447409913    446975393    447009358   
447045360    447081837    447118845

447281056

   447313370    447345588    447377813    447409921    446975401    447009366   
447045378    447081845    447118852

447281064

   447313388    447345596    447377821    447409939    446975419    447009374   
447045386    447081852    447118860

447281072

   447313396    447345604    447377839    447409947    446975427    447009382   
447045394    447081860    447118878

447281080

   447313404    447345612    447377847    447409954    446975435    447009390   
447045402    447081878    447118886

447281098

   447313412    447345620    447377854    447409962    446975443    447009408   
447045410    447081886    447118894

447281106

   447313420    447345638    447377862    447409970    446975450    447009416   
447045428    447081902    447118902

447281114

   447313438    447345646    447377870    447409988    446975468    447009424   
447045436    447081928    447118910

447281122

   447313446    447345653    447377888    447409996    446975476    447009432   
447045451    447081936    447118928

447281130

   447313453    447345661    447377896    447410002    446975484    447009440   
447045469    447081944    447118936



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433131752

   433331204    433519220    433697257    433870029    434052395    447151259   
447183880    447216243    447248592

433131802

   433331220    433519295    433697299    433870045    434052502    447151267   
447183898    447216250    447248600

433131810

   433331246    433519337    433697372    433870078    434052635    447151275   
447183906    447216268    447248618

433131828

   433331279    433519436    433697406    433870193    434052700    447151283   
447183914    447216276    447248626

433131836

   433331295    433519519    433697448    433870227    434052783    447151291   
447183922    447216284    447248634

433131844

   433331303    433519675    433697471    433870284    434052874    447151309   
447183930    447216292    447248642

433131885

   433331394    433519683    433697513    433870367    434052940    447151317   
447183948    447216300    447248659

433131943

   433331402    433519725    433697596    433870375    434053179    447151325   
447183955    447216318    447248667

433131950

   433331436    433520202    433697638    433870466    434053294    447151333   
447183963    447216326    447248675

433132024

   433331485    433520251    433697661    433870540    434053302    447151341   
447183971    447216334    447248683

433132065

   433331527    433520293    433697729    433870599    434053351    447151358   
447183989    447216342    447248691

433132149

   433331634    433520301    433697778    433870615    434053385    447151374   
447183997    447216359    447248709

433132248

   433331667    433520327    433697844    433870672    434053450    447151382   
447184003    447216367    447248717

433132263

   433331733    433520343    433697869    433870706    434053567    447151390   
447184011    447216375    447248725

433132305

   433331741    433520483    433697877    433870714    434053575    447151408   
447184029    447216383    447248733

433132362

   433331790    433520491    433697901    433870938    434053617    447151416   
447184037    447216391    447248741

433132446

   433331915    433520566    433697927    433870946    434053641    447151424   
447184045    447216409    447248758

433132479

   433331964    433520574    433697935    433870953    434053724    447151432   
447184052    447216417    447248766

433132487

   433331972    433520582    433697968    433871001    434053740    447151440   
447184060    447216425    447248774

433132545

   433332129    433520616    433697992    433871035    434053849    447151457   
447184078    447216433    447248782

433132578

   433332137    433520624    433698073    433871084    434053872    447151465   
447184086    447216441    447248790

433132610

   433332152    433520640    433698172    433871092    434053906    447151473   
447184094    447216458    447248808

433132628

   433332186    433520673    433698222    433871126    434054045    447151481   
447184102    447216466    447248816

433132651

   433332228    433520681    433698230    433871142    434054052    447151499   
447184110    447216474    447248824

433132701

   433332269    433520731    433698321    433871316    434054060    447151507   
447184128    447216482    447248832

433132750

   433332285    433520764    433698347    433871415    434054078    447151523   
447184136    447216490    447248840

433132768

   433332293    433520772    433698438    433871423    434054219    447151531   
447184151    447216508    447248857

433132826

   433332343    433520830    433698644    433871514    434054235    447151549   
447184169    447216516    447248865

433132867

   433332350    433520855    433698651    433871613    434054326    447151556   
447184177    447216524    447248873

433133014

   433332368    433520871    433698701    433871746    434054359    447151564   
447184185    447216532    447248881

433133139

   433332434    433520913    433698768    433871845    434054367    447151572   
447184193    447216540    447248899

433133196

   433332517    433521002    433698834    433871936    434054417    447151580   
447184201    447216557    447248907

433133246

   433332582    433521127    433698842    433872066    434054565    447151598   
447184219    447216565    447248915

433133261

   433332756    433521143    433698859    433872116    434054672    447151614   
447184227    447216573    447248923

433133287

   433332806    433521184    433698867    433872140    434054904    447151622   
447184235    447216581    447248931

433133642

   433332822    433521283    433699055    433872223    434054953    447151630   
447184243    447216599    447248949

433133709

   433332871    433521358    433699063    433872256    434054995    447151648   
447184250    447216607    447248956

433133741

   433332889    433521390    433699097    433872264    434055000    447151655   
447184268    447216615    447248964

433133840

   433333002    433521432    433699212    433872272    434055026    447151663   
447184276    447216623    447248972

433133980

   433333069    433521523    433699246    433872298    434055042    447151671   
447184284    447216631    447248980

433134038

   433333127    433521531    433699279    433872348    434055059    447151689   
447184292    447216649    447248998

433134061

   433333135    433521663    433699287    433872371    434055349    447151697   
447184300    447216656    447249004

433134087

   433333168    433521671    433699303    433872389    434055430    447151705   
447184318    447216664    447249012

433134095

   433333218    433521713    433699352    433872397    434055505    447151713   
447184326    447216672    447249020

433134103

   433333226    433521796    433699378    433872546    434055620    447151721   
447184334    447216680    447249038

433134152

   433333259    433521887    433699386    433872561    434055638    447151739   
447184342    447216698    447249046

433134269

   433333283    433522497    433699428    433872637    434055851    447151747   
447184359    447216706    447249053

433134277

   433333382    433522547    433699451    433872660    434056180    447151754   
447184367    447216714    447249061



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447281148

   447313461    447345679    447377904    447410010    446975492    447009457   
447045477    447081951    447118944

447281155

   447313479    447345687    447377912    447410028    446975500    447009465   
447045485    447081969    447118969

447281163

   447313487    447345695    447377920    447410036    446975518    447009473   
447045493    447081977    447118977

447281171

   447313495    447345703    447377938    447410044    446975526    447009481   
447045501    447081993    447118985

447281189

   447313503    447345711    447377946    447410051    446975534    447009499   
447045519    447082009    447118993

447281197

   447313511    447345729    447377953    447410069    446975542    447009515   
447045527    447082017    447119009

447281205

   447313537    447345737    447377961    447410077    446975559    447009523   
447045535    447082033    447119017

447281213

   447313545    447345745    447377979    447410085    446975567    447009531   
447045543    447082041    447119025

447281221

   447313552    447345752    447377987    447410093    446975575    447009549   
447045550    447082058    447119033

447281239

   447313560    447345760    447377995    447410101    446975583    447009556   
447045568    447082066    447119041

447281247

   447313578    447345778    447378001    447410119    446975591    447009564   
447045584    447082074    447119058

447281254

   447313586    447345786    447378019    447410127    446975609    447009572   
447045592    447082090    447119066

447281262

   447313594    447345794    447378027    447410135    446975617    447009580   
447045600    447082116    447119074

447281270

   447313602    447345802    447378035    447410143    446975625    447009598   
447045618    447082124    447119090

447281288

   447313610    447345810    447378043    447410150    446975641    447009606   
447045634    447082132    447119108

447281296

   447313628    447345828    447378050    447410168    446975658    447009614   
447045642    447082140    447119124

447281304

   447313636    447345836    447378068    447410176    446975666    447009622   
447045659    447082157    447119132

447281312

   447313644    447345844    447378076    447410184    446975674    447009630   
447045675    447082173    447119157

447281320

   447313651    447345851    447378084    447410192    446975682    447009648   
447045683    447082181    447119165

447281338

   447313669    447345869    447378092    447410200    446975690    447009655   
447045691    447082199    447119173

447281346

   447313677    447345877    447378100    447410218    446975708    447009663   
447045709    447082207    447119181

447281353

   447313685    447345885    447378118    447410226    446975724    447009671   
447045717    447082215    447119199

447281361

   447313693    447345893    447378126    447410234    446975732    447009689   
447045733    447082223    447119207

447281379

   447313701    447345901    447378134    447410242    446975740    447009697   
447045741    447082231    447119215

447281387

   447313719    447345919    447378142    447410259    446975757    447009705   
447045758    447082249    447119223

447281395

   447313727    447345927    447378159    447410267    446975765    447009713   
447045766    447082256    447119231

447281403

   447313735    447345935    447378167    447410275    446975773    447009721   
447045774    447082264    447119249

447281411

   447313743    447345943    447378175    447410283    446975781    447009739   
447045782    447082272    447119256

447281429

   447313750    447345950    447378183    447410291    446975799    447009747   
447045824    447082280    447119264

447281437

   447313768    447345968    447378191    447410309    446975807    447009754   
447045865    447082298    447119280

447281445

   447313776    447345976    447378209    447410317    446975815    447009762   
447045873    447082306    447119298

447281452

   447313784    447345984    447378217    447410325    446975823    447009770   
447045881    447082314    447119306

447281460

   447313792    447345992    447378225    447410333    446975831    447009788   
447045899    447082322    447119314

447281478

   447313800    447346008    447378233    447410341    446975849    447009796   
447045907    447082348    447119322

447281486

   447313818    447346016    447378241    447410358    446975856    447009804   
447045923    447082355    447119330

447281494

   447313826    447346024    447378258    447410366    446975864    447009812   
447045931    447082363    447119348

447281502

   447313834    447346032    447378266    447410374    446975872    447009820   
447045949    447082371    447119355

447281510

   447313842    447346040    447378274    447410382    446975880    447009838   
447045956    447082389    447119363

447281528

   447313859    447346057    447378282    447410390    446975898    447009846   
447045964    447082397    447119371

447281536

   447313867    447346065    447378290    447410408    446975906    447009853   
447045972    447082405    447119389

447281544

   447313875    447346073    447378308    447410416    446975914    447009861   
447045980    447082413    447119397

447281551

   447313883    447346081    447378324    447410424    446975922    447009887   
447045998    447082447    447119405

447281569

   447313891    447346099    447378332    447410432    446975930    447009895   
447046004    447082454    447119421

447281577

   447313909    447346107    447378340    447410440    446975948    447009903   
447046012    447082462    447119439

447281585

   447313917    447346115    447378357    447410457    446975955    447009911   
447046020    447082470    447119447

447281593

   447313925    447346123    447378365    447410465    446975963    447009929   
447046038    447082488    447119454

447281601

   447313933    447346131    447378373    447410473    446975971    447009937   
447046046    447082496    447119462

447281619

   447313941    447346156    447378381    447410481    446975989    447009945   
447046053    447082504    447119488



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433134459

   433333390    433522570    433699485    433872702    434056412    447151762   
447184375    447216722    447249079

433134467

   433333424    433522588    433699493    433872793    434056834    447151770   
447184383    447216730    447249087

433134525

   433333556    433522638    433699675    433872827    434056891    447151788   
447184391    447216748    447249095

433134566

   433333614    433522760    433699683    433872835    434056990    447151796   
447184409    447216755    447249103

433134681

   433333648    433522778    433699758    433872868    434057022    447151804   
447184417    447216763    447249111

433134707

   433333739    433522885    433699774    433872900    434057139    447151812   
447184425    447216771    447249129

433134756

   433333762    433522893    433699857    433872942    434057246    447151820   
447184433    447216789    447249137

433134780

   433333838    433522901    433699881    433872967    434057303    447151838   
447184441    447216797    447249145

433134848

   433333994    433522984    433699907    433873031    434057311    447151846   
447184458    447216805    447249152

433134889

   433334026    433523008    433699956    433873080    434057451    447151853   
447184466    447216813    447249160

433134897

   433334042    433523032    433699964    433873155    434057493    447151861   
447184474    447216821    447249178

433134913

   433334091    433523040    433699998    433873205    434057634    447151879   
447184482    447216839    447249186

433134921

   433334141    433523099    433700002    433873213    434057725    447151887   
447184490    447216847    447249194

433135043

   433334331    433523156    433700077    433873247    434058087    447151895   
447184508    447216854    447249202

433135084

   433334430    433523222    433700119    433873270    434058293    447151903   
447184516    447216862    447249210

433135142

   433334570    433523255    433700184    433873304    434058368    447151911   
447184524    447216870    447249228

433135159

   433334711    433523289    433700192    433873312    434058483    447151929   
447184532    447216888    447249236

433135209

   433334786    433523321    433700200    433873361    434058699    447151937   
447184540    447216896    447249244

433135217

   433334844    433523412    433700309    433873379    434058731    447151945   
447184557    447216904    447249251

433135506

   433334943    433523446    433700317    433873411    434058798    447151952   
447184565    447216912    447249269

433135530

   433335007    433523487    433700366    433873445    434058822    447151960   
447184573    447216920    447249277

433135555

   433335023    433523503    433700473    433873460    434058962    447151978   
447184581    447216938    447249285

433135563

   433335155    433523529    433700507    433873635    434059036    447151986   
447184599    447216946    447249293

433135613

   433335171    433523644    433700523    433873775    434059093    447151994   
447184607    447216953    447249301

433135720

   433335205    433523719    433700549    433873791    434059358    447152000   
447184615    447216961    447249319

433135795

   433335221    433523784    433700630    433873817    434059374    447152018   
447184623    447216979    447249327

433135852

   433335239    433523826    433700671    433873825    434059481    447152026   
447184631    447216987    447249335

433135860

   433335247    433523842    433700762    433873890    434059614    447152034   
447184649    447216995    447249343

433135894

   433335254    433523859    433701224    433873908    434059895    447152042   
447184656    447217001    447249350

433135969

   433335270    433523933    433701323    433873924    434059952    447152059   
447184664    447217019    447249368

433136009

   433335312    433523966    433701380    433873965    434059960    447152067   
447184672    447217027    447249376

433136017

   433335411    433524162    433701695    433873999    434060091    447152075   
447184680    447217035    447249384

433136033

   433335593    433524170    433701711    433874047    434060190    447152083   
447184698    447217043    447249392

433136066

   433335619    433524196    433701778    433874187    434060299    447152091   
447184706    447217050    447249400

433136108

   433335718    433524253    433701950    433874203    434060349    447152109   
447184714    447217068    447249418

433136124

   433335726    433524295    433702057    433874211    434060380    447152117   
447184722    447217076    447249426

433136165

   433335767    433524311    433702099    433874252    434060430    447152125   
447184730    447217084    447249434

433136181

   433335791    433524428    433702149    433874294    434060455    447152133   
447184748    447217092    447249442

433136371

   433335866    433524592    433702198    433874310    434060687    447152141   
447184755    447217100    447249459

433136504

   433335874    433524642    433702214    433874377    434060844    447152158   
447184763    447217118    447249467

433136512

   433335924    433524675    433702297    433874401    434061040    447152166   
447184771    447217126    447249475

433136553

   433335940    433524832    433702305    433874427    434061354    447152174   
447184789    447217134    447249483

433136611

   433335965    433524881    433702339    433874682    434062212    447152182   
447184797    447217142    447249491

433136645

   433335999    433524907    433702347    433874781    434062279    447152190   
447184805    447217159    447249509

433136728

   433336013    433524915    433702420    433874823    434062444    447152208   
447184813    447217167    447249517

433136785

   433336062    433524949    433702438    433874831    434062501    447152216   
447184821    447217175    447249525

433136819

   433336088    433524972    433702453    433874914    434062626    447152224   
447184839    447217183    447249533



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447281627

   447313958    447346164    447378399    447410499    446975997    447009952   
447046061    447082512    447119496

447281635

   447313966    447346172    447378407    447410507    446976003    447009960   
447046079    447082520    447119504

447281643

   447313974    447346180    447378415    447410515    446976011    447009978   
447046095    447082538    447119512

447281650

   447313982    447346198    447378423    447410523    446976029    447009986   
447046103    447082546    447119520

447281668

   447313990    447346206    447378431    447410531    446976037    447009994   
447046111    447082579    447119538

447281676

   447314006    447346214    447378449    447410549    446976045    447010000   
447046129    447082587    447119546

447281684

   447314014    447346222    447378456    447410556    446976052    447010018   
447046137    447082595    447119553

447281692

   447314022    447346230    447378464    447410564    446976060    447010026   
447046145    447082603    447119561

447281700

   447314030    447346248    447378472    447410572    446976078    447010034   
447046152    447082629    447119579

447281718

   447314048    447346255    447378480    447410580    446976086    447010042   
447046178    447082637    447119587

447281726

   447314055    447346263    447378498    447410598    446976094    447010059   
447046186    447082645    447119595

447281734

   447314063    447346271    447378506    447410606    446976102    447010075   
447046194    447082660    447119603

447281742

   447314071    447346289    447378514    447410614    446976110    447010083   
447046202    447082678    447119611

447281759

   447314089    447346297    447378522    447410622    446976128    447010091   
447046210    447082686    447119629

447281767

   447314097    447346305    447378530    447410630    446976136    447010109   
447046228    447082694    447119637

447281775

   447314105    447346313    447378548    447410648    446976144    447010117   
447046236    447082702    447119645

447281783

   447314113    447346321    447378555    447410655    446976151    447010125   
447046244    447082710    447119652

447281791

   447314121    447346339    447378563    447410663    446976169    447010141   
447046251    447082728    447119660

447281809

   447314139    447346347    447378571    447410671    446976177    447010158   
447046277    447082736    447119678

447281817

   447314147    447346354    447378589    447410689    446976185    447010166   
447046285    447082744    447119686

447281825

   447314154    447346362    447378597    447410697    446976193    447010174   
447046293    447082751    447119694

447281833

   447314162    447346370    447378605    447410705    446976201    447010182   
447046301    447082769    447119702

447281841

   447314170    447346388    447378613    447410713    446976219    447010190   
447046319    447082777    447119710

447281858

   447314188    447346396    447378621    447410721    446976227    447010208   
447046327    447082785    447119736

447281866

   447314196    447346404    447378639    447410739    446976235    447010216   
447046335    447082793    447119744

447281882

   447314204    447346412    447378647    447410747    446976243    447010224   
447046343    447082801    447119751

447281890

   447314212    447346420    447378654    447410754    446976250    447010232   
447046350    447082819    447119769

447281908

   447314220    447346438    447378662    447410762    446976276    447010240   
447046376    447082827    447119777

447281916

   447314238    447346446    447378670    447410770    446976284    447010257   
447046384    447082835    447119785

447281924

   447314246    447346453    447378688    447410788    446976292    447010265   
447046392    447082850    447119793

447281932

   447314253    447346461    447378696    447410796    446976318    447010273   
447046400    447082868    447119801

447281940

   447314261    447346479    447378704    447410804    446976326    447010281   
447046418    447082876    447119819

447281957

   447314279    447346487    447378712    447410812    446976334    447010299   
447046426    447082884    447119827

447281965

   447314287    447346495    447378720    447410820    446976342    447010307   
447046434    447082900    447119835

447281973

   447314295    447346503    447378738    447410838    446976359    447010315   
447046442    447082918    447119843

447281981

   447314303    447346511    447378746    447410846    446976367    447010323   
447046475    447082926    447119868

447281999

   447314311    447346529    447378753    447410853    446976375    447010331   
447046483    447082934    447119876

447282005

   447314329    447346537    447378761    447410861    446976383    447010349   
447046491    447082959    447119884

447282013

   447314337    447346545    447378779    447410879    446976391    447010356   
447046509    447082967    447119892

447282021

   447314345    447346552    447378787    447410887    446976409    447010364   
447046517    447082975    447119900

447282039

   447314352    447346560    447378795    447410895    446976417    447010372   
447046525    447083007    447119918

447282047

   447314360    447346578    447378803    447410903    446976425    447010380   
447046533    447083015    447119926

447282054

   447314378    447346586    447378811    447410911    446976433    447010398   
447046541    447083049    447119934

447282062

   447314386    447346594    447378829    447410929    446976441    447010406   
447046558    447083056    447119959

447282070

   447314394    447346602    447378837    447410937    446976458    447010414   
447046566    447083064    447119967

447282088

   447314402    447346610    447378845    447410945    446976466    447010422   
447046582    447083072    447119975

447282096

   447314410    447346628    447378852    447410952    446976474    447010430   
447046590    447083098    447119983



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433136991

   433336096    433524998    433702495    433874930    434062683    447152232   
447184847    447217191    447249541

433137015

   433336112    433525011    433702511    433875051    434062741    447152240   
447184854    447217209    447249558

433137254

   433336146    433525037    433702560    433875077    434062774    447152257   
447184862    447217217    447249566

433137288

   433336195    433525193    433702578    433875127    434062790    447152265   
447184870    447217225    447249574

433137320

   433336203    433525276    433702594    433875143    434062816    447152273   
447184888    447217233    447249582

433137361

   433336211    433525425    433702636    433875192    434062832    447152281   
447184896    447217241    447249590

433137445

   433336237    433525433    433702669    433875218    434063616    447152299   
447184904    447217258    447249608

433137510

   433336245    433525458    433702792    433875242    434063772    447152307   
447184912    447217266    447249616

433137569

   433336286    433525466    433702867    433875283    434063780    447152315   
447184920    447217274    447249624

433137601

   433336294    433525474    433702909    433875325    434063798    447152323   
447184938    447217282    447249632

433137619

   433336310    433525490    433703162    433875408    434063863    447152331   
447184946    447217290    447249640

433137635

   433336377    433525508    433703196    433875457    434064069    447152349   
447184953    447217308    447249657

433137692

   433336385    433525599    433703238    433875465    434064101    447152356   
447184961    447217316    447249665

433137767

   433336435    433525607    433703279    433875481    434064150    447152364   
447184979    447217324    447249673

433137775

   433336450    433525706    433703287    433875499    434064390    447152372   
447184987    447217332    447249681

433137908

   433336500    433525714    433703337    433875580    434064432    447152398   
447184995    447217340    447249699

433138005

   433336625    433525755    433703410    433875606    434064481    447152406   
447185000    447217357    447249707

433138138

   433336757    433525771    433703543    433875812    434064549    447152414   
447185018    447217365    447249715

433138476

   433336773    433525805    433703675    433876083    434064853    447152422   
447185026    447217373    447249723

433138831

   433336823    433525854    433703741    433876125    434064895    447152430   
447185034    447217381    447249731

433139334

   433336831    433525912    433703774    433876141    434064911    447152448   
447185042    447217399    447249749

433139474

   433336930    433525938    433703782    433876182    434065009    447152455   
447185059    447217407    447249756

433139557

   433337011    433526019    433703881    433876208    434065355    447152463   
447185067    447217415    447249764

433139623

   433337086    433526035    433703923    433876299    434065363    447152471   
447185075    447217423    447249772

433139656

   433337151    433526050    433703956    433876331    434065371    447152489   
447185083    447217431    447249780

433139698

   433337177    433526118    433703980    433876356    434065389    447152497   
447185091    447217449    447249798

433139706

   433337185    433526159    433704004    433876455    434065488    447152505   
447185109    447217456    447249806

433139722

   433337193    433526175    433704012    433876521    434066098    447152513   
447185117    447217464    447249814

433139763

   433337318    433526225    433704046    433876547    434066148    447152521   
447185125    447217472    447249822

433139771

   433337334    433526233    433704053    433876554    434066213    447152539   
447185133    447217480    447249830

433139854

   433337359    433526266    433704103    433876570    434068920    447152547   
447185141    447217498    447249848

433139862

   433337383    433526340    433704137    433876596    434072179    447152554   
447185158    447217506    447249855

433139896

   433337391    433526373    433704152    433876638    434074621    447152562   
447185166    447217514    447249863

433139912

   433337409    433526464    433704160    433876877    434079760    447152570   
447185174    447217522    447249871

433139953

   433337573    433526472    433704269    433876901    434084703    447152588   
447185182    447217530    447249897

433139961

   433337649    433526498    433704293    433876927    434085122    447152596   
447185190    447217548    447249905

433140035

   433337680    433526506    433704301    433876968    434093340    447152604   
447185208    447217555    447249921

433140464

   433337763    433526514    433704319    433877016    434103446    447152612   
447185216    447217563    447249939

433140605

   433337813    433526795    433704327    433877057    434105201    447152620   
447185224    447217571    447249947

433140621

   433337821    433526837    433704335    433877065    434114617    447152638   
447185232    447217589    447249954

433140662

   433337961    433526852    433704368    433877099    434117248    447152646   
447185240    447217597    447249962

433140720

   433338068    433526878    433704566    433877206    434123451    447152653   
447185257    447217605    447249970

433140852

   433338076    433527009    433704616    433877214    434125951    447152661   
447185265    447217613    447249988

433140878

   433338084    433527108    433704657    433877446    434146783    447152679   
447185273    447217621    447249996

433140902

   433338167    433527157    433704681    433877461    434166856    447152687   
447185281    447217639    447250002

433140944

   433338175    433527231    433704715    433877495    434168951    447152695   
447185299    447217647    447250010

433140969

   433338449    433527512    433704756    433877503    434173233    447152703   
447185307    447217654    447250028

433140977

   433338498    433527595    433704780    433877586    434196069    447152711   
447185315    447217662    447250036

433140985

   433338522    433527645    433704855    433877610    434196432    447152729   
447185323    447217670    447250044



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447282104

   447314428    447346636    447378860    447410960    446976490    447010448   
447046608    447083106    447119991

447282112

   447314436    447346644    447378878    447410978    446976508    447010455   
447046624    447083114    447120007

447282120

   447314444    447346651    447378886    447410986    446976516    447010463   
447046632    447083122    447120015

447282138

   447314451    447346669    447378894    447410994    446976524    447010471   
447046657    447083130    447120031

447282146

   447314469    447346677    447378902    447411000    446976532    447010489   
447046665    447083148    447120049

447282153

   447314477    447346685    447378910    447411018    446976540    447010497   
447046673    447083155    447120056

447282161

   447314485    447346693    447378928    447411026    446976557    447010505   
447046681    447083163    447120064

447282179

   447314493    447346701    447378936    447411034    446976565    447010521   
447046723    447083171    447120072

447282187

   447314501    447346719    447378944    447411042    446976573    447010539   
447046731    447083189    447120080

447282195

   447314519    447346727    447378951    447411059    446976581    447010547   
447046749    447083197    447120106

447282203

   447314527    447346735    447378969    447411067    446976599    447010554   
447046756    447083205    447120114

447282211

   447314535    447346743    447378977    447411075    446976607    447010562   
447046764    447083262    447120130

447282229

   447314543    447346750    447378985    447411083    446976615    447010570   
447046772    447083270    447120148

447282237

   447314550    447346768    447378993    447411091    446976623    447010588   
447046780    447083288    447120155

447282245

   447314568    447346776    447379009    447411109    446976649    447010596   
447046798    447083221    447120163

447282252

   447314576    447346784    447379017    447411117    446976656    447010604   
447046806    447083247    447120189

447282260

   447314584    447346792    447379025    447411125    446976664    447010612   
447046814    447084120    447120197

447282278

   447314592    447346800    447379033    447411133    446976672    447010620   
447046830    447084138    447120213

447282286

   447314600    447346818    447379041    447411141    446976680    447010638   
447046848    447084146    447120221

447282294

   447314618    447346826    447379058    447411158    446976698    447010646   
447046855    447084153    447120239

447282310

   447314626    447346834    447379066    447411166    446976706    447010653   
447046863    447084161    447120247

447282328

   447314634    447346842    447379074    447411174    446976714    447010679   
447046871    447084179    447120254

447282336

   447314642    447346859    447379082    447411182    446976722    447010687   
447046889    447084187    447120262

447282344

   447314659    447346867    447379090    447411190    446976730    447010695   
447046897    447084195    447120270

447282351

   447314667    447346875    447379108    447411208    446976748    447010703   
447046905    447084203    447120288

447282369

   447314675    447346883    447379116    447411216    446976755    447010711   
447046913    447084211    447120296

447282377

   447314683    447346891    447379124    447411224    446976763    447010729   
447046921    447084229    447120304

447282385

   447314691    447346909    447379132    447411232    446976771    447010737   
447046947    447084237    447120312

447282393

   447314709    447346917    447379140    447411331    446976789    447010745   
447046954    447084245    447120320

447282401

   447314717    447346925    447379157    447411364    446976797    447010752   
447046970    447084252    447120338

447282419

   447314725    447346933    447379165    447411372    446976805    447010760   
447046988    447084260    447120346

447282427

   447314733    447346941    447379173    447411398    446976813    447010778   
447046996    447084278    447120353

447282435

   447314741    447346958    447379181    447411455    446976821    447010786   
447047002    447084286    447120361

447282443

   447314758    447346966    447379199    447411588    446976839    447010794   
447047028    447084294    447120379

447282450

   447314766    447346974    447379207    447411596    446976854    447010802   
447047036    447084302    447120395

447282468

   447314774    447346982    447379215    447411661    446976862    447010810   
447047044    447084310    447120403

447282476

   447314782    447346990    447379223    447411745    446976870    447010828   
447047051    447084328    447120411

447282484

   447314790    447347006    447379231    447411778    446976888    447010836   
447047077    447084336    447120429

447282492

   447314808    447347014    447379249    447411794    446976896    447010844   
447047085    447084351    447120437

447282518

   447314816    447347022    447379256    447411885    446976904    447010851   
447047093    447084369    447120445

447282526

   447314824    447347030    447379264    447411976    446976912    447010869   
447047101    447084393    447120452

447282534

   447314832    447347048    447379272    447412016    446976920    447010877   
447047119    447084401    447120460

447282542

   447314840    447347055    447379280    447412032    446976938    447010885   
447047127    447084419    447120486

447282559

   447314857    447347063    447379298    447412123    446976953    447010893   
447047135    447084427    447120494

447282567

   447314865    447347071    447379306    447412180    446976961    447010901   
447047143    447084435    447120502

447282575

   447314873    447347089    447379314    447412198    446976979    447010919   
447047150    447083304    447120528

447282583

   447314881    447347097    447379322    447412214    446976987    447010927   
447047168    447083312    447120536

447282591

   447314899    447347105    447379330    447412339    446976995    447010935   
447047176    447083338    447120544

447282609

   447314907    447347113    447379348    447412370    446977001    447010943   
447047184    447083346    447120551



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433140993

   433338548    433527652    433704913    433877669    434199121    447152737   
447185331    447217688    447250051

433141009

   433338571    433527686    433704921    433877743    434202875    447152745   
447185349    447217696    447250069

433141074

   433338696    433527702    433704939    433877800    434220042    447152752   
447185356    447217704    447250077

433141116

   433338720    433527769    433705084    433877917    434222519    447152760   
447185364    447217712    447250085

433141181

   433338746    433527777    433705100    433878030    434607297    447152778   
447185372    447217720    447250093

433141280

   433338944    433527819    433705142    433878071    434826723    447152786   
447185380    447217738    447250101

433141355

   433338969    433527868    433705217    433878089    435125752    447152794   
447185398    447217746    447250119

433141413

   433338977    433527900    433705282    433878139    435938337    447152802   
447185406    447217753    447250127

433141421

   433338993    433527934    433705340    433878147    435946926    447152810   
447185414    447217761    447250135

433141439

   433339041    433527975    433705365    433878170    437522568    447152828   
447185422    447217779    447250143

433141447

   433339090    433527991    433705456    433878204    437525652    447152836   
447185430    447217787    447250150

433141454

   433339207    433528080    433705472    433878261    437551955    447152844   
447185448    447217795    447250168

433141470

   433339413    433528098    433705530    433878295    437584014    447152851   
447185455    447217803    447250176

433141702

   433339421    433528114    433706371    433878337    437584501    447152869   
447185463    447217811    447250184

433141850

   433339496    433528122    433706454    433878352    437586548    447152877   
447185471    447217829    447250192

433141868

   433339579    433528163    433706504    433878428    437601495    447152885   
447185489    447217837    447250200

433141876

   433339637    433528189    433706512    433878451    438389496    447152893   
447185497    447217845    447250218

433141900

   433340072    433528239    433706561    433878485    438453284    447152901   
447185505    447217852    447250226

433141942

   433340080    433528247    433706637    433878493    438495533    447152919   
447185513    447217860    447250234

433141967

   433340098    433528254    433706678    433878501    438524209    447152927   
447185521    447217878    447250242

433141975

   433340247    433528296    433706694    433878550    438531857    447152935   
447185539    447217886    447250259

433142007

   433340379    433528312    433706819    433878592    438539355    447152943   
447185547    447217894    447250267

433142155

   433340437    433528353    433706827    433878618    438542680    447152950   
447185554    447217902    447250275

433142171

   433340486    433528361    433706835    433878741    438557159    447152968   
447185562    447217910    447250283

433142197

   433340544    433528379    433706843    433878774    438567513    447152976   
447185570    447217928    447250291

433142312

   433340577    433528403    433706892    433878808    438608069    447152984   
447185588    447217936    447250309

433142320

   433340601    433528429    433706918    433878857    438611816    447152992   
447185596    447217944    447250317

433142395

   433340726    433528478    433706942    433878881    438621971    447153008   
447185604    447217951    447250325

433142478

   433340791    433528569    433706991    433878980    438659708    447153016   
447185612    447217969    447250333

433142486

   433340965    433528601    433707072    433878998    438666547    447153024   
447185620    447217977    447250341

433142536

   433340973    433528635    433707098    433879004    438682635    447153032   
447185638    447217985    447250358

433142569

   433341070    433528759    433707114    433879038    438689465    447153040   
447185646    447217993    447250366

433142742

   433341203    433528841    433707163    433879046    438690844    447153057   
447185653    447218009    447250374

433142775

   433341245    433528874    433707247    433879137    438692949    447153065   
447185661    447218017    447250382

433143369

   433341252    433528916    433707254    433879160    438749327    447153073   
447185679    447218025    447250390

433143542

   433341278    433529062    433707262    433879285    438750978    447153081   
447185687    447218033    447250408

433143609

   433341328    433529088    433707429    433879293    438756959    447153099   
447185695    447218041    447250416

433143633

   433341336    433529112    433707445    433879301    445378086    447153107   
447185703    447218058    447250424

433143666

   433341427    433529187    433707460    433879400    445767106    447153115   
447185711    447218066    447250432

433143765

   433341450    433529237    433707510    433879418    445780257    447153123   
447185729    447218074    447250440

433143773

   433341492    433529294    433707569    433879442    445785827    447153131   
447185737    447218082    447250465

433143807

   433341518    433529336    433707676    433879467    445789670    447153149   
447185745    447218090    447250473

433143914

   433341716    433529344    433707767    433879517    445800931    447153156   
447185752    447218108    447250481

433143948

   433341765    433529401    433707783    433879566    445825433    447153164   
447185760    447218116    447250499

433144037

   433341856    433529450    433707924    433879640    445836406    447153180   
447185778    447218124    447250507

433144078

   433341864    433529476    433707932    433879715    445847593    447153198   
447185786    447218132    447250515

433144086

   433341898    433529492    433707940    433879780    445871080    447153206   
447185794    447218140    447250523

433144284

   433341914    433529567    433708062    433879855    445871437    447153214   
447185802    447218157    447250531



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447282617

   447314915    447347121    447379355    447412412    446977019    447010950   
447047192    447083361    447120569

447282625

   447314923    447347139    447379363    447412529    446977027    447010968   
447047200    447083379    447120577

447282633

   447314931    447347147    447379371    447412586    446977035    447010976   
447047218    447083387    447120585

447282641

   447314949    447347154    447379389    447412628    446977043    447010984   
447047234    447083395    447120593

447282658

   447314956    447347162    447379397    447412859    446977050    447010992   
447047242    447083411    447120619

447282666

   447314964    447347170    447379405    447412875    446977068    447011008   
447047259    447083437    447120627

447282674

   447314972    447347188    447379413    447412958    446977076    447011024   
447047267    447083445    447120635

447282682

   447314980    447347196    447379421    447412974    446977084    447011032   
447047275    447083452    447120643

447282690

   447314998    447347204    447379439    447413055    446977092    447011040   
447047283    447083460    447120650

447282708

   447315003    447347212    447379447    447413063    446977100    447011057   
447047291    447083478    447120668

447282716

   447315011    447347220    447379454    447413303    446977118    447011065   
447047309    447083486    447120676

447282724

   447315029    447347238    447379462    447413519    446977126    447011073   
447047317    447083494    447120684

447282732

   447315037    447347246    447379470    447413535    446977142    447011081   
447047325    447083502    447120692

447282740

   447315045    447347253    447379488    447413600    446977159    447011099   
447047341    447083510    447120700

447282757

   447315052    447347261    447379496    447413618    446977167    447011107   
447047358    447083536    447120726

447282765

   447315060    447347279    447379504    447413774    446977175    447011115   
447047366    447083544    447120734

447282773

   447315078    447347287    447379512    447413782    446977183    447011123   
447047374    447083551    447120742

447282781

   447315086    447347295    447379520    447413899    446977191    447011131   
447047382    447083569    447120759

447282799

   447315094    447347303    447379538    447413907    446977209    447011149   
447047390    447083577    447120775

447282815

   447315102    447347311    447379546    447413915    446977217    447011156   
447047408    447083585    447120783

447282823

   447315110    447347329    447379553    447413949    446977225    447011164   
447047416    447083593    447120791

447282831

   447315128    447347337    447379561    447414004    446977233    447011172   
447047424    447083601    447120809

447282849

   447315136    447347345    447379579    447414046    446977241    447011180   
447047432    447083619    447120817

447282856

   447315144    447347352    447379587    447414251    446977258    447011198   
447047440    447083627    447120825

447282864

   447315151    447347360    447379595    447414285    446977266    447011214   
447047465    447083643    447120833

447282872

   447315169    447347378    447379603    447414293    446977274    447011222   
447047473    447083650    447120841

447282880

   447315177    447347386    447379611    447414319    446977282    447011230   
447047481    447083668    447120858

447282898

   447315185    447347394    447379629    447414384    446977290    447011248   
447047499    447083676    447120866

447282906

   447315193    447347402    447379637    447414400    446977308    447011255   
447047507    447083684    447120874

447282914

   447315201    447347410    447379645    447414426    446977316    447011263   
447047515    447083692    447120882

447282922

   447315219    447347428    447379652    447414442    446977324    447011289   
447047523    447083700    447120890

447282930

   447315227    447347436    447379660    447414509    446977332    447011297   
447047531    447083718    447120908

447282948

   447315235    447347444    447379678    447414517    446977340    447011305   
447047549    447083726    447120916

447282955

   447315243    447347451    447379686    447414590    446977357    447011313   
447047556    447083734    447120924

447282963

   447315250    447347469    447379694    447414608    446977365    447011321   
447047564    447083767    447120932

447282971

   447315268    447347477    447379702    447414665    446977373    447011339   
447047572    447083775    447120940

447282989

   447315276    447347485    447379710    447414673    446977381    447011347   
447047580    447083783    447120957

447282997

   447315284    447347493    447379728    447414764    446977399    447011354   
447047598    447083809    447120973

447283003

   447315292    447347501    447379736    447414806    446977407    447011362   
447047606    447083817    447120981

447283011

   447315300    447347519    447379744    447414905    446977415    447011370   
447047614    447083825    447120999

447283029

   447315318    447347527    447379751    447414962    446977423    447011388   
447047622    447083841    447121005

447283037

   447315326    447347535    447379769    447414988    446977431    447011396   
447047630    447083858    447121013

447283045

   447315334    447347543    447379777    447415019    446977449    447011404   
447047655    447083866    447121021

447283052

   447315342    447347550    447379785    447415209    446977456    447011412   
447047671    447083882    447121039

447283060

   447315359    447347568    447379793    447415316    446977464    447011420   
447047689    447083890    447121054

447283078

   447315367    447347576    447379801    447415365    446977472    447011438   
447047697    447083916    447121062

447283086

   447315375    447347584    447379819    447415381    446977480    447011446   
447047705    447083924    447121070

447283094

   447315383    447347592    447379827    447415415    446977498    447011453   
447047713    447083932    447121088



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433144508

   433341955    433529641    433708088    433879905    445902935    447153222   
447185810    447218165    447250549

433144524

   433341971    433529724    433708153    433879988    445903867    447153230   
447185828    447218173    447250556

433144532

   433342003    433529740    433708179    433880002    445907587    447153248   
447185836    447218181    447250564

433144540

   433342011    433529930    433708187    433880036    445912256    447153255   
447185844    447218199    447250572

433144631

   433342029    433529989    433708237    433880093    445915861    447153263   
447185851    447218207    447250580

433144714

   433342060    433530011    433708245    433880168    445949779    447153271   
447185869    447218215    447250598

433144722

   433342086    433530029    433708286    433880325    446021941    447153289   
447185885    447218223    447250606

433144730

   433342110    433530110    433708302    433880333    446090037    447153297   
447185893    447218231    447250614

433144748

   433342169    433530201    433708492    433880366    446103889    447153305   
447185901    447218249    447250622

433144789

   433342185    433530219    433708534    433880473    446117574    447153313   
447185919    447218256    447250630

433144821

   433342318    433530284    433708542    433880507    446199895    447153321   
447185927    447218264    447250648

433144920

   433342391    433530359    433708559    433880515    446204521    447153339   
447185935    447218272    447250655

433145034

   433343191    433530367    433708682    433880572    446233405    447153347   
447185943    447218280    447250663

433145067

   433343209    433530375    433708757    433880580    446237133    447153354   
447185950    447218298    447250671

433145216

   433343357    433530441    433708765    433880598    446245292    447153362   
447185968    447218306    447250689

433145257

   433343415    433530458    433708815    433880697    446247876    447153370   
447185976    447218314    447250697

433145372

   433343464    433530557    433708872    433880713    446282329    447153388   
447185984    447218322    447250705

433145380

   433343514    433530607    433708880    433880747    446308421    447153396   
447185992    447218330    447250713

433145406

   433343548    433530623    433708971    433880762    446318008    447153404   
447186008    447218348    447250721

433145422

   433343662    433530672    433709003    433880770    446342180    447153412   
447186016    447218355    447250739

433145505

   433343688    433530714    433709078    433880796    446345852    447153420   
447186024    447218363    447250747

433145604

   433343738    433530730    433709094    433880861    446359499    447153438   
447186032    447218371    447250754

433145620

   433343811    433530755    433709136    433882586    446370157    447153446   
447186040    447218389    447250762

433145646

   433343878    433530763    433709359    433882594    446375305    447153453   
447186057    447218397    447250770

433145661

   433343936    433530847    433709383    433882610    446414401    447153461   
447186065    447218405    447250788

433145703

   433343951    433530995    433709409    433882677    446414724    447153479   
447186073    447218413    447250796

433145711

   433344058    433531001    433709433    433882693    446415986    447153487   
447186081    447218421    447250804

433145752

   433344074    433531050    433709466    433882719    446419756    447153495   
447186099    447218439    447250812

433145828

   433344173    433531100    433709516    433882750    446432650    447153503   
447186107    447218447    447250820

433145950

   433344181    433531282    433709565    433882883    446465270    447153511   
447186115    447218454    447250838

433145976

   433344280    433531316    433709599    433883170    446661274    447153529   
447186123    447218462    447250846

433146016

   433344348    433531340    433709615    433883204    446667495    447153537   
447186131    447218470    447250853

433146024

   433344355    433531365    433709672    433883261    446669848    447153545   
447186149    447218488    447250861

433146032

   433344421    433531399    433709813    433883303    446670796    447153552   
447186156    447218496    447250879

433146065

   433344439    433531480    433709847    433883394    446671968    447153560   
447186164    447218504    447250887

433146149

   433344462    433531506    433709904    433883758    446674749    447153578   
447186172    447218512    447250895

433146206

   433344561    433531522    433709938    433883782    446678062    447153586   
447186180    447218520    447250903

433146271

   433344710    433531530    433710001    433883832    446680167    447153594   
447186198    447218538    447250911

433146305

   433344819    433531548    433710043    433883840    446698672    447153602   
447186206    447218546    447250929

433146420

   433344843    433531647    433710084    433883873    446705485    447153610   
447186214    447218553    447250937

433146453

   433344900    433531712    433710118    433884004    446712168    447153628   
447186222    447218561    447250945

433146479

   433344926    433531829    433710126    433884012    446716854    447153636   
447186230    447218579    447250952

433146503

   433345014    433531878    433710183    433884020    446724072    447153644   
447186248    447218587    447250960

433146552

   433345055    433532124    433710282    433884053    446735326    447153651   
447186255    447218595    447250978

433146560

   433345063    433532173    433710290    433884129    446747008    447153669   
447186263    447218603    447250986

433146578

   433345071    433532223    433710365    433884145    446750853    447153677   
447186271    447218611    447250994

433146610

   433345089    433532272    433710415    433884194    446755332    447153685   
447186289    447218629    447251000

433146685

   433345139    433532454    433710431    433884202    446755605    447153693   
447186297    447218637    447251018



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447283102

   447315391    447347600    447379835    447415514    446977506    447011461   
447047721    447083940    447121096

447283110

   447315409    447347618    447379843    447415589    446977514    447011479   
447047739    447083957    447121104

447283128

   447315417    447347626    447379850    447415613    446977522    447011487   
447047747    447083965    447121112

447283136

   447315425    447347634    447379868    447415621    446977530    447011495   
447047754    447083973    447121120

447283144

   447315433    447347642    447379876    447415787    446977548    447011503   
447047762    447083999    447121138

447283151

   447315441    447347659    447379884    447415811    446977555    447011511   
447047770    447084005    447121146

447283169

   447315458    447347667    447379892    447415852    446977563    447011529   
447047788    447084013    447121153

447283177

   447315466    447347675    447379900    447416090    446977571    447011537   
447047796    447084021    447121161

447283185

   447315474    447347683    447379918    447416116    446977589    447011545   
447047804    447084039    447121179

447283193

   447315482    447347691    447379926    447416256    446977597    447011552   
447047812    447084047    447121187

447283201

   447315490    447347709    447379934    447416298    446977605    447011560   
447047820    447084054    447121195

447283219

   447315508    447347717    447379942    447416371    446977613    447011578   
447047853    447084062    447121203

447283227

   447315516    447347725    447379959    447416470    446977621    447011586   
447047861    447084070    447121211

447283235

   447315524    447347733    447379967    447416595    446977639    447011594   
447047879    447084088    447121229

447283243

   447315532    447347741    447379975    447416694    446977647    447011602   
447047887    447084096    447121237

447283250

   447315540    447347758    447379983    447416991    446977654    447011610   
447047895    447084104    447121245

447283268

   447315557    447347766    447379991    447417106    446977662    447011628   
447047903    447084112    447121252

447283276

   447315565    447347774    447380007    447417122    446977670    447011644   
447047911    447084468    447121260

447283284

   447315573    447347782    447380015    447417130    446977688    447011651   
447047929    447084484    447121286

447283292

   447315581    447347790    447380023    447417189    446977696    447011669   
447047937    447084518    447121294

447283300

   447315599    447347808    447380031    447417296    446977704    447011677   
447047945    447084526    447121302

447283318

   447315607    447347816    447380049    447417338    446977712    447011685   
447047952    447084542    447121310

447283326

   447315615    447347824    447380056    447417460    446977720    447011693   
447047960    447084559    447121328

447283334

   447315623    447347832    447380064    447417528    446977738    447011701   
447047978    447084567    447121336

447283342

   447315631    447347840    447380072    447417577    446977746    447011719   
447047986    447084575    447121344

447283359

   447315649    447347857    447380080    447417619    446977753    447011727   
447048000    447084583    447121377

447283367

   447315656    447347865    447380098    447417643    446977761    447011735   
447048018    447084591    447121385

447283375

   447315664    447347873    447380106    447417858    446977779    447011743   
447048026    447084609    447121393

447283383

   447315672    447347881    447380114    447417890    446977787    447011750   
447048034    447084617    447121401

447283391

   447315680    447347899    447380122    447417981    446977795    447011768   
447048042    447084633    447121419

447283409

   447315698    447347907    447380130    447418047    446977803    447011776   
447048059    447084641    447121427

447283417

   447315706    447347915    447380148    447418138    446977811    447011784   
447048067    447084658    447121435

447283425

   447315714    447347923    447380155    447418302    446977829    447011792   
447048075    447084666    447121443

447283433

   447315722    447347931    447380163    447418419    446977837    447011800   
447048083    447084674    447121450

447283441

   447315730    447347949    447380171    447418435    446977845    447011818   
447048091    447084708    447121468

447283458

   447315748    447347956    447380189    447418559    446977852    447011826   
447048109    447084724    447121476

447283466

   447315755    447347964    447380197    447418682    446977860    447011834   
447048117    447084732    447121484

447283474

   447315763    447347972    447380205    447418930    446977878    447011842   
447048125    447084740    447121492

447283482

   447315771    447347980    447380213    447418948    446977886    447011867   
447048133    447084757    447121500

447283490

   447315789    447347998    447380221    447418955    446977894    447011875   
447048141    447084765    447121518

447283508

   447315797    447348004    447380239    447418963    446977902    447011883   
447048158    447084773    447121526

447283516

   447315805    447348012    447380247    447419045    446977910    447011909   
447048174    447084781    447121534

447283524

   447315813    447348020    447380254    447419128    446977928    447011917   
447048182    447084799    447121542

447283532

   447315821    447348038    447380262    447419193    446977936    447011925   
447048190    447084807    447121559

447283540

   447315839    447348046    447380270    447419235    446977944    447011933   
447048208    447084815    447121567

447283557

   447315847    447348053    447380288    447419243    446977951    447011941   
447048216    447084823    447121575

447283573

   447315862    447348079    447380304    447419375    446977977    447011966   
447048232    447084849    447121591 447283565    447315854    447348061   
447380296    447419334    446977969    447011958    447048224    447084831   
447121583



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433146727

   433345220    433532462    433710464    433884228    446757577    447153701   
447186305    447218645    447251026

433146818

   433345279    433532496    433710472    433884277    446771818    447153719   
447186313    447218652    447251034

433146925

   433345295    433532520    433710522    433884384    446783136    447153727   
447186321    447218660    447251042

433146958

   433345386    433532611    433710589    433884533    446787780    447153735   
447186339    447218678    447251059

433146990

   433345428    433532710    433710597    433884608    446791139    447153743   
447186347    447218686    447251067

433147014

   433345485    433532751    433710605    433884699    446800377    447153750   
447186354    447218694    447251075

433147071

   433345519    433532777    433710613    433884764    446808198    447153768   
447186362    447218710    447251083

433147097

   433345576    433532843    433710688    433884947    446821894    447153776   
447186370    447218728    447251109

433147113

   433345584    433532959    433710696    433884954    446839136    447153784   
447186388    447218736    447251117

433147121

   433345618    433532975    433710712    433884988    446839490    447153792   
447186396    447218744    447251125

433147147

   433345642    433532991    433710746    433885001    446860058    447153800   
447186404    447218751    447251133

433147170

   433345667    433533023    433710779    433885027    446870156    447153818   
447186412    447218769    447251141

433147253

   433345816    433533155    433710787    433885043    446892739    447153826   
447186420    447218777    447251158

433147410

   433345998    433533163    433710795    433885068    446894719    447153834   
447186438    447218785    447251166

433147626

   433346004    433533197    433710878    433885092    446904278    447153842   
447186446    447218793    447251174

433147667

   433346046    433533213    433710993    433885126    446907040    447153859   
447186453    447218801    447251182

433147725

   433346160    433533247    433711041    433885167    446912255    447153867   
447186461    447218819    447251190

433147824

   433346186    433533320    433711090    433885191    446912420    447153875   
447186479    447218827    447251208

433147881

   433346202    433533353    433711124    433885209    446916819    447153883   
447186487    447218835    447251216

433147915

   433346327    433533403    433711132    433885282    446963738    447153891   
447186495    447218843    447251224

433148236

   433346376    433533445    433711181    433885357    446967911    447153909   
447186503    447218850    447251232

433148277

   433346426    433533452    433711348    433885498    446973703    447153917   
447186511    447218868    447251240

433148343

   433346434    433533528    433711462    433885530    446974727    447153925   
447186529    447218876    447251257

433148350

   433346459    433533627    433711470    433885548    446974909    447153933   
447186537    447218884    447251265

433148491

   433346467    433533635    433711504    433885563    446975716    447153941   
447186545    447218892    447251273

433148525

   433346491    433533676    433711561    433885589    446976268    447153958   
447186552    447218900    447251281

433148608

   433346558    433533726    433711728    433885597    446976300    447153966   
447186560    447218918    447251299

433148624

   433346665    433533767    433711736    433885605    446978603    447153974   
447186578    447218926    447251307

433148640

   433346673    433533874    433711744    433885720    446978652    447153982   
447186586    447218934    447251315

433148665

   433346699    433533957    433711769    433885738    446978678    447153990   
447186594    447218942    447251323

433148699

   433346731    433534005    433711835    433886405    446978967    447154006   
447186602    447218959    447251331

433148798

   433346780    433534062    433711876    433886413    446979221    447154014   
447186610    447218967    447251349

433148897

   433346848    433534070    433711884    433886447    446979635    447154022   
447186628    447218975    447251356

433148947

   433346962    433534096    433711918    433886504    446980880    447154030   
447186636    447218983    447251364

433149069

   433346988    433534146    433711934    433886520    446981052    447154055   
447186644    447218991    447251372

433149077

   433347036    433534161    433711959    433886561    446981284    447154063   
447186651    447219007    447251380

433149143

   433347069    433534187    433711975    433886579    446981813    447154071   
447186669    447219015    447251398

433149176

   433347176    433534237    433712064    433886587    446981946    447154089   
447186677    447219023    447251406

433149184

   433347200    433534252    433712213    433886603    446982068    447154097   
447186685    447219031    447251414

433149192

   433347259    433534260    433712353    433886645    446982340    447154105   
447186693    447219049    447251422

433149242

   433347275    433534310    433712361    433886678    446983207    447154113   
447186701    447219056    447251430

433149283

   433347366    433534351    433712379    433886686    446983223    447154121   
447186719    447219064    447251448

433149366

   433347382    433534401    433712387    433886728    446983603    447154139   
447186727    447219072    447251455

433149523

   433347416    433534484    433712395    433886736    446984072    447154147   
447186735    447219080    447251463

433149606

   433347457    433534526    433712593    433886793    446984098    447154154   
447186743    447219098    447251471

433149630

   433347465    433534559    433712601    433886835    446984221    447154162   
447186750    447219106    447251489

433149697

   433347572    433534575    433712700    433886850    446984403    447154170   
447186768    447219114    447251497



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447283581

   447315870    447348087    447380312    447419425    446977985    447011982   
447048240    447084856    447121609

447283599

   447315888    447348095    447380320    447419466    446977993    447011990   
447048257    447084864    447121617

447283607

   447315896    447348103    447380338    447419474    446978009    447012006   
447048265    447084906    447121625

447283615

   447315904    447348111    447380346    447419508    446978017    447012014   
447048281    447084914    447121633

447283623

   447315912    447348129    447380353    447419532    446978025    447012022   
447048299    447084922    447121641

447283631

   447315920    447348137    447380361    447419615    446978033    447012030   
447048307    447084930    447121658

447283649

   447315938    447348145    447380379    447419789    446978041    447012048   
447048315    447084948    447121666

447283656

   447315946    447348152    447380387    447419805    446978058    447012055   
447048323    447084955    447121674

447283664

   447315953    447348160    447380395    447419847    446978066    447012063   
447048331    447084963    447121690

447283672

   447315961    447348178    447380403    447419904    446978074    447012071   
447048349    447084971    447121708

447283680

   447315979    447348186    447380411    447419987    446978082    447012089   
447048356    447084989    447121716

447283698

   447315987    447348194    447380429    447420035    446978090    447012097   
447048364    447084997    447121724

447283706

   447315995    447348202    447380437    447420050    446978108    447012105   
447048372    447085002    447121740

447283714

   447316001    447348210    447380445    447420092    446978116    447012113   
447048380    447085010    447121757

447283722

   447316019    447348228    447380452    447420167    446978124    447012121   
447048398    447085028    447121765

447283730

   447316027    447348236    447380460    447420175    446978132    447012139   
447048406    447085044    447121781

447283748

   447316035    447348244    447380478    447420308    446978140    447012147   
447048414    447085051    447121799

447283755

   447316043    447348251    447380486    447420316    446978157    447012154   
447048422    447085069    447121807

447283763

   447316050    447348269    447380494    447420324    446978165    447012162   
447048430    447085077    447121815

447283771

   447316068    447348277    447380502    447420399    446978173    447012170   
447048448    447085085    447121831

447283789

   447316076    447348285    447380510    447420431    446978181    447012188   
447048455    447085093    447121856

447283797

   447316084    447348293    447380528    447420456    446978199    447012196   
447048471    447085101    447121864

447283805

   447316092    447348301    447380536    447420514    446978207    447012204   
447048489    447085119    447121872

447283813

   447316100    447348319    447380544    447420548    446978215    447012212   
447048497    447085143    447121880

447283821

   447316118    447348327    447380551    447420738    446978223    447012220   
447048505    447085150    447121898

447283839

   447316126    447348335    447380569    447420779    446978231    447012253   
447048513    447085168    447121906

447283847

   447316134    447348343    447380577    432217875    446978249    447012261   
447048521    447085176    447121914

447283854

   447316142    447348350    447380585    432471613    446978256    447012279   
447048539    447085184    447121930

447283862

   447316159    447348368    447380593    432471647    446978264    447012287   
447048547    447085192    447121948

447283870

   447316167    447348376    447380601    432501054    446978272    447012295   
447048554    447085200    447121963

447283888

   447316175    447348384    447380619    432501096    446978280    447012303   
447048562    447085226    447121971

447283896

   447316183    447348392    447380627    432501120    446978298    447012311   
447048570    447085234    447121989

447283904

   447316191    447348400    447380635    432530590    446978306    447012329   
447048588    447085242    447121997

447283912

   447316209    447348418    447380643    432560555    446978314    447012337   
447048596    447085259    447122003

447283920

   447316217    447348426    447380650    432577781    446978322    447012345   
447048604    447085267    447122011

447283938

   447316225    447348434    447380668    432577864    446978330    447012352   
447048612    447085283    447122029

447283946

   447316233    447348442    447380676    432615821    446978348    447012378   
447048620    447085291    447122037

447283953

   447316241    447348459    447380684    432637833    446978355    447012386   
447048638    447085309    447122045

447283961

   447316258    447348467    447380692    432637940    446978363    447012394   
447048646    447085317    447122052

447283979

   447316266    447348475    447380700    432637957    446978371    447012402   
447048653    447085333    447122060

447283987

   447316274    447348483    447380718    432666329    446978389    447012410   
447048661    447085341    447122086

447283995

   447316282    447348491    447380726    432666428    446978397    447012428   
447048679    447085358    447122094

447284001

   447316290    447348509    447380734    432666469    446978405    447012436   
447048687    447085366    447122102

447284019

   447316308    447348517    447380742    432666568    446978413    447012444   
447048695    447085374    447122110

447284027

   447316316    447348525    447380759    432681849    446978421    447012451   
447048703    447085382    447122128

447284035

   447316324    447348533    447380767    432697894    446978447    447012469   
447048711    447085390    447122136

447284043

   447316332    447348541    447380783    432697993    446978454    447012477   
447048737    447085408    447122151



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433149705

   433347598    433534583    433712718    433886884    446984783    447154188   
447186776    447219122    447251505

433149820

   433347606    433534682    433712858    433886900    446984940    447154196   
447186784    447219130    447251513

433149838

   433347630    433534831    433712874    433886918    446985277    447154204   
447186792    447219148    447251521

433149937

   433347796    433534864    433712932    433887015    446985301    447154212   
447186800    447219155    447251539

433149978

   433347804    433534906    433713120    433887023    446985343    447154220   
447186818    447219163    447251547

433150018

   433347820    433534948    433713146    433887031    446986101    447154238   
447186826    447219171    447251554

433150141

   433347846    433534963    433713161    433887056    446986655    447154246   
447186834    447219189    447251562

433150323

   433347879    433535002    433713245    433887064    446986713    447154253   
447186842    447219197    447251570

433150356

   433348042    433535135    433713328    433887106    446986846    447154261   
447186859    447219205    447251588

433150380

   433348109    433535143    433713351    433887189    446986937    447154279   
447186867    447219213    447251596

433150398

   433348141    433535184    433713419    433887221    446987042    447154287   
447186875    447219221    447251604

433150448

   433348174    433535200    433713435    433887239    446987372    447154295   
447186883    447219239    447251612

433150489

   433348216    433535267    433713450    433887320    446987505    447154303   
447186891    447219247    447251620

433150562

   433348232    433535309    433713468    433887387    446988180    447154311   
447186909    447219254    447251638

433150604

   433348240    433535317    433713526    433887395    446988412    447154329   
447186925    447219262    447251646

433150703

   433348273    433535440    433713575    433887445    446988750    447154337   
447186933    447219270    447251653

433150711

   433348307    433535515    433713591    433887460    446988784    447154345   
447186941    447219288    447251661

433150729

   433348315    433535556    433713625    433887585    446989055    447154352   
447186958    447219296    447251679

433150778

   433348372    433535598    433713658    433887601    446989303    447154360   
447186966    447219304    447251687

433150786

   433348398    433535648    433713716    433887635    446989527    447154378   
447186974    447219312    447251695

433150844

   433348562    433535689    433713757    433887643    446989774    447154386   
447186982    447219320    447251703

433151008

   433348604    433535713    433713823    433887726    446989832    447154394   
447186990    447219338    447251711

433151016

   433348620    433535770    433713864    433887981    446990699    447154402   
447187006    447219346    447251729

433151024

   433348703    433535804    433713872    433887999    446990723    447154410   
447187014    447219353    447251737

433151032

   433348729    433535820    433713948    433888104    446990863    447154428   
447187022    447219361    447251745

433151065

   433348943    433536075    433714334    433888146    446990061    447154436   
447187030    447219379    447251752

433151149

   433349107    433536158    433714342    433888153    446990129    447154444   
447187048    447219387    447251760

433151214

   433349123    433536257    433714524    433888179    446992208    447154451   
447187055    447219395    447251778

433151255

   433349180    433536265    433714607    433888302    446992281    447154469   
447187063    447219403    447251786

433151289

   433349222    433536273    433714623    433888328    446992331    447154477   
447187071    447219411    447251794

433151339

   433349230    433536299    433714631    433888336    446993461    447154485   
447187089    447219429    447251802

433151461

   433349248    433536323    433714649    433888443    446993719    447154493   
447187097    447219437    447251810

433151529

   433349271    433536448    433714672    433888526    446994147    447154501   
447187105    447219445    447251828

433151552

   433349289    433536471    433714680    433888575    446996563    447154519   
447187113    447219452    447251844

433151602

   433349362    433536489    433714698    433888609    446997520    447154527   
447187121    447219460    447251851

433151693

   433349388    433536505    433714714    433888641    446997645    447154535   
447187139    447219478    447251869

433151784

   433349461    433536596    433714722    433888666    446998031    447154550   
447187147    447219486    447251877

433151792

   433349578    433536653    433714755    433888674    446998940    447154576   
447187154    447219494    447251885

433151867

   433349602    433536661    433714771    433888682    446999294    447154584   
447187162    447219502    447251893

433151917

   433349727    433536687    433714862    433888708    446999419    447154592   
447187170    447219510    447251901

433151990

   433349776    433536695    433714870    433888765    447000860    447154600   
447187188    447219528    447251919

433152014

   433349834    433536711    433714938    433888773    447001462    447154618   
447187196    447219536    447251927

433152626

   433349909    433536901    433714961    433888823    447002338    447154626   
447187204    447219544    447251935

433152642

   433349982    433536950    433715034    433888922    447002502    447154634   
447187212    447219551    447251943

433152709

   433350006    433537032    433715042    433888948    447003567    447154642   
447187220    447219569    447251950

433152725

   433350071    433537040    433715059    433888971    447003773    447154659   
447187238    447219577    447251968

433152824

   433350154    433537065    433715125    433888989    447003823    447154667   
447187246    447219585    447251976

433152907

   433350170    433537073    433715174    433889029    447004037    447154675   
447187253    447219593    447251984

433152915

   433350204    433537123    433715190    433889060    447004565    447154683   
447187261    447219601    447251992



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447284050

   447316340    447348558    447380791    432714806    446978462    447012493   
447048745    447085416    447122169

447284068

   447316357    447348566    447380809    432730471    446978470    447012501   
447048752    447085424    447122177

447284076

   447316365    447348574    447380817    432730794    446978488    447012519   
447048760    447085432    447122185

447284084

   447316373    447348582    447380825    432745792    446978496    447012527   
447048778    447085457    447122193

447284092

   447316381    447348590    447380833    432745982    446978504    447012535   
447048786    447085465    447122201

447284100

   447316399    447348608    447380841    432746014    446978520    447012543   
447048810    447085473    447122219

447284118

   447316407    447348616    447380858    432760502    446978538    447012550   
447048828    447085481    447122235

447284126

   447316415    447348624    447380866    432775336    446978546    447012568   
447048836    447085499    447122243

447284134

   447316423    447348632    447380874    432775393    446978553    447012576   
447048851    447085507    447122250

447284142

   447316431    447348640    447380882    432775542    446978561    447012584   
447048869    447085515    447122268

447284159

   447316449    447348657    447380890    432789626    446978579    447012592   
447048877    447085523    447122276

447284167

   447316456    447348665    447380908    432789857    446978587    447012600   
447048885    447085531    447122284

447284175

   447316472    447348673    447380916    432789881    446978595    447012618   
447048893    447085549    447122318

447284183

   447316480    447348681    447380924    432789964    446978611    447012626   
447048901    447085556    447122326

447284191

   447316498    447348699    447380932    432789972    446978629    447012634   
447048919    447085564    447122334

447284209

   447316506    447348707    447380940    432790319    446978637    447012642   
447048927    447085598    447122359

447284217

   447316514    447348715    447380957    432806024    446978645    447012659   
447048935    447085606    447122367

447284225

   447316522    447348723    447380965    432806032    446978660    447012667   
447048943    447085614    447122375

447284233

   447316530    447348731    447380973    432806115    446978686    447012675   
447048950    447085622    447122383

447284241

   447316548    447348749    447380981    432806362    446978694    447012683   
447048968    447085630    447122391

447284258

   447316555    447348756    447380999    432820165    446978702    447012691   
447048976    447085648    447122417

447284266

   447316563    447348764    447381005    432820199    446978728    447012709   
447048984    447085663    447122425

447284274

   447316571    447348772    447381013    432820256    446978736    447012717   
447048992    447085671    447122433

447284282

   447316589    447348780    447381021    432820587    446978744    447012725   
447049016    447085689    447122458

447284290

   447316597    447348798    447381039    432820678    446978751    447012733   
447049024    447085697    447122466

447284308

   447316605    447348806    447381047    432820744    446978769    447012741   
447049032    447085705    447122482

447284316

   447316613    447348814    447381054    432835353    446978777    447012758   
447049040    447085713    447122490

447284324

   447316621    447348822    447381062    432835619    446978785    447012766   
447049057    447085754    447122508

447284332

   447316639    447348830    447381070    432835643    446978793    447012774   
447049065    447085762    447122516

447284340

   447316647    447348848    447381088    432835759    446978801    447012782   
447049073    447085770    447122524

447284365

   447316654    447348855    447381096    432848687    446978819    447012790   
447049081    447085788    447122532

447284373

   447316662    447348863    447381104    432848778    446978827    447012808   
447049107    447085796    447122540

447284381

   447316670    447348871    447381112    432849024    446978835    447012816   
447049115    447085812    447122557

447284399

   447316688    447348889    447381120    432849255    446978843    447012824   
447049131    447085820    447122565

447284407

   447316696    447348897    447381138    432849313    446978850    447012832   
447049149    447085838    447122573

447284415

   447316704    447348905    447381146    432849347    446978868    447012840   
447049156    447085853    447122581

447284423

   447316712    447348913    447381153    432865152    446978876    447012857   
447049164    447085861    447122599

447284431

   447316720    447348921    447381161    432865806    446978884    447012865   
447049172    447085879    447122607

447284449

   447316738    447348939    447381179    432865863    446978892    447012873   
447049180    447085895    447122615

447284456

   447316746    447348947    447381187    432879922    446978900    447012881   
447049198    447085903    447122623

447284464

   447316753    447348954    447381195    432880169    446978918    447012899   
447049206    447085911    447122631

447284472

   447316761    447348962    447381203    432880219    446978926    447012907   
447049214    447085929    447122649

447284480

   447316779    447348970    447381211    432893220    446978934    447012915   
447049222    447085937    447122656

447284498

   447316787    447348988    447381229    432893303    446978942    447012931   
447049230    447085945    447122664

447284506

   447316795    447348996    447381237    432893337    446978959    447012949   
447049248    447085952    447122672

447284514

   447316803    447349002    447381245    432907699    446978983    447012956   
447049255    447085960    447122680

447284522

   447316811    447349010    447381252    432907798    446978991    447012964   
447049263    447085978    447122698

447284530

   447316829    447349028    447381260    432907921    446979007    447012972   
447049271    447085986    447122714

447284548

   447316837    447349036    447381278    432908069    446979015    447012980   
447049289    447085994    447122730



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433152964

   433350212    433537214    433715265    433889094    447004607    447154691   
447187279    447219619    447252008

433153012

   433350261    433537222    433715273    433889110    447004904    447154709   
447187287    447219627    447252016

433153020

   433350279    433537271    433715414    433889243    447004920    447154717   
447187295    447219635    447252024

433153046

   433350287    433537339    433715422    433889250    447004979    447154725   
447187303    447219643    447252032

433153152

   433350352    433537420    433715463    433889276    447005257    447154733   
447187311    447219650    447252040

433153160

   433350378    433537438    433715505    433889292    447005547    447154741   
447187329    447219668    447252057

433153194

   433350402    433537537    433715547    433889433    447005620    447154758   
447187337    447219676    447252065

433153343

   433350444    433537578    433715562    433889508    447006628    447154766   
447187345    447219684    447252073

433153426

   433350469    433537586    433715620    433889565    447007485    447154774   
447187352    447219692    447252081

433153434

   433350477    433537628    433715760    433889664    447007758    447154782   
447187360    447219700    447252099

433153459

   433350493    433537669    433715778    433889763    447007774    447154790   
447187378    447219718    447252107

433153475

   433350501    433537685    433715836    433889789    447008087    447154808   
447187386    447219726    447252115

433153491

   433350535    433537727    433715844    433889805    447008269    447154816   
447187394    447219734    447252123

433153525

   433350600    433537867    433715877    433889821    447008293    447154824   
447187402    447219742    447252149

433153541

   433350675    433537909    433715901    433889839    447008376    447154832   
447187410    447219759    447252156

433153699

   433350709    433537917    433715968    433889896    447008822    447154840   
447187428    447219767    447252164

433153731

   433350717    433537925    433716149    433889904    447009085    447154857   
447187436    447219775    447252172

433153749

   433350758    433537974    433716156    433889912    447009176    447154865   
447187444    447219783    447252180

433153756

   433350774    433537990    433716164    433889920    447009242    447154873   
447187451    447219791    447252198

433153780

   433350808    433538030    433716180    433890043    447009507    447154881   
447187469    447219809    447252206

433153830

   433350832    433538048    433716248    433890118    447009879    447154899   
447187477    447219817    447252214

433153871

   433350956    433538121    433716263    433890183    447010513    447154907   
447187485    447219825    447252222

433153913

   433350964    433538196    433716347    433890282    447011206    447154915   
447187493    447219833    447252230

433154036

   433351095    433538212    433716362    433890365    447011891    447154923   
447187501    447219841    447252248

433154077

   433351129    433538220    433716370    433890431    447011974    447154931   
447187519    447219858    447252255

433154085

   433351137    433538253    433716420    433890464    447012238    447154949   
447187527    447219866    447252263

433154168

   433351145    433538303    433716446    433890506    447012246    447154956   
447187535    447219874    447252271

433154192

   433351350    433538378    433716461    433890514    447012360    447154964   
447187543    447219882    447252289

433154234

   433351368    433538394    433716479    433890522    447013053    447154972   
447187550    447219890    447252297

433154259

   433351384    433538428    433716495    433890670    447013343    447154980   
447187568    447219908    447252305

433154549

   433351392    433538477    433716586    433890688    447013400    447154998   
447187576    447219916    447252313

433154572

   433351509    433538519    433716594    433890738    447013442    447155003   
447187584    447219924    447252321

433154598

   433351749    433538584    433716602    433890753    447013939    447155011   
447187592    447219932    447252339

433154606

   433351798    433538618    433716610    433890829    447014135    447155029   
447187600    447219940    447252347

433154648

   433351822    433538683    433716644    433890928    447014283    447155037   
447187618    447219957    447252354

433154713

   433351863    433538733    433716651    433890936    447015041    447155045   
447187626    447219965    447252362

433154721

   433351905    433538741    433716677    433890969    447015082    447155052   
447187634    447219973    447252370

433154762

   433351988    433538840    433716834    433890993    447015462    447155060   
447187642    447219981    447252388

433154770

   433352028    433538857    433716842    433891033    447016056    447155078   
447187659    447219999    447252396

433154887

   433352036    433538865    433716859    433891132    447016627    447155086   
447187667    447220005    447252404

433154911

   433352176    433538931    433716891    433891272    447017013    447155094   
447187675    447220013    447252412

433154986

   433352226    433538972    433716933    433891322    447017096    447155102   
447187683    447220021    447252420

433155041

   433352275    433538980    433716941    433891389    447017278    447155110   
447187691    447220039    447252438

433155082

   433352291    433539038    433716966    433891397    447017401    447155128   
447187709    447220047    447252446

433155108

   433352374    433539111    433717048    433891405    447017500    447155136   
447187717    447220054    447252453

433155132

   433352408    433539137    433717139    433891447    447017633    447155144   
447187725    447220062    447252461

433155348

   433352432    433539152    433717162    433891546    447017740    447155151   
447187733    447220070    447252479

433155389

   433352457    433539251    433717188    433891603    447017799    447155169   
447187741    447220088    447252487



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447284548

   447316837    447349036    447381278    432908069    446979015    447012980   
447049289    447085994    447122730

447284555

   447316845    447349044    447381286    432923449    446979023    447012998   
447049297    447086018    447122748

447284563

   447316852    447349051    447381294    432923787    446979031    447013004   
447049305    447086026    447122755

447284571

   447316860    447349069    447381302    432923878    446979049    447013012   
447049313    447086034    447122763

447284589

   447316878    447349077    447381310    432923985    446979056    447013020   
447049321    447086042    447122771

447284597

   447316886    447349085    447381328    432924025    446979064    447013038   
447049339    447086059    447122789

447284605

   447316894    447349093    447381336    432940625    446979072    447013046   
447049347    447086067    447122797

447284613

   447316902    447349101    447381344    432940658    446979080    447013061   
447049354    447086075    447122813

447284621

   447316910    447349119    447381351    432940666    446979098    447013079   
447049362    447086083    447122821

447284639

   447316928    447349127    447381369    432940765    446979106    447013087   
447049370    447086109    447122839

447284647

   447316936    447349135    447381377    432940781    446979114    447013103   
447049388    447086117    447122854

447284654

   447316944    447349143    447381385    432940799    446979122    447013111   
447049396    447086125    447122862

447284662

   447316951    447349150    447381393    432940914    446979130    447013129   
447049404    447086141    447122870

447284670

   447316969    447349168    447381401    432941136    446979148    447013137   
447049412    447086158    447122888

447284688

   447316977    447349176    447381419    432941151    446979155    447013145   
447049420    447086166    447122896

447284696

   447316985    447349184    447381427    432957561    446979163    447013152   
447049438    447086174    447122904

447284704

   447316993    447349192    447381435    432957595    446979171    447013160   
447049446    447086190    447122912

447284712

   447317009    447349200    447381443    432957686    446979189    447013178   
447049453    447086208    447122920

447284720

   447317017    447349218    447381450    432957702    446979197    447013186   
447049461    447086216    447122938

447284738

   447317025    447349226    447381468    432957710    446979205    447013194   
447049479    447086232    447122946

447284746

   447317033    447349234    447381476    432957736    446979213    447013202   
447049487    447086240    447122953

447284753

   447317041    447349242    447381484    432970457    446979239    447013210   
447049503    447086257    447122961

447284761

   447317066    447349259    447381492    432970465    446979247    447013228   
447049511    447086265    447122979

447284779

   447317074    447349267    447381500    432985968    446979254    447013236   
447049529    447086273    447122987

447284787

   447317082    447349275    447381518    432986057    446979262    447013244   
447049537    447086281    447122995

447284795

   447317090    447349283    447381526    432986065    446979270    447013251   
447049552    447086307    447123001

447284803

   447317108    447349291    447381534    432986115    446979288    447013269   
447049560    447086315    447123019

447284811

   447317116    447349309    447381542    432986438    446979296    447013277   
447049578    447086323    447123027

447284829

   447317124    447349317    447381559    432986651    446979304    447013285   
447049586    447086331    447123035

447284837

   447317132    447349325    447381567    432986826    446979312    447013293   
447049594    447086349    447123043

447284845

   447317140    447349333    447381575    432986883    446979320    447013301   
447049602    447086356    447123050

447284852

   447317157    447349341    447381583    432986941    446979338    447013319   
447049610    447086364    447123068

447284860

   447317165    447349358    447381591    432986974    446979346    447013327   
447049628    447086372    447123076

447284878

   447317173    447349366    447381609    432986982    446979353    447013335   
447049636    447086398    447123092

447284894

   447317181    447349374    447381617    432987030    446979361    447013350   
447049651    447086406    447123100

447284902

   447317199    447349382    447381625    433001732    446979379    447013368   
447049669    447086414    447123118

447284910

   447317207    447349390    447381633    433001930    446979387    447013376   
447049685    447086422    447123126

447284928

   447317215    447349408    447381641    433002151    446979395    447013384   
447049693    447086430    447123134

447284936

   447317223    447349416    447381658    433002292    446979403    447013392   
447049701    447086448    447123159

447284944

   447317231    447349424    447381666    433002334    446979411    447013418   
447049719    447086455    447123167

447284951

   447317249    447349432    447381674    433002482    446979429    447013426   
447049727    447086463    447123175

447284969

   447317256    447349440    447381682    433002565    446979437    447013434   
447049735    447086471    447123183

447284977

   447317264    447349457    447381690    433002581    446979445    447013459   
447049743    447086497    447123191

447284985

   447317272    447349465    447381708    433002615    446979452    447013467   
447049750    447086505    447123209

447284993

   447317280    447349473    447381716    433021599    446979460    447013475   
447049768    447086513    447123225

447285008

   447317298    447349481    447381724    433021854    446979478    447013483   
447049792    447086539    447123233

447285016

   447317306    447349499    447381732    433021870    446979486    447013509   
447049800    447086547    447123241

447285024

   447317314    447349507    447381740    433021987    446979494    447013517   
447049818    447086554    447123258

447285032

   447317322    447349515    447381757    433022472    446979502    447013525   
447049826    447086562    447123266



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433155397

   433352481    433539269    433717246    433891660    447017831    447155177   
447187758    447220096    447252495

433155504

   433352523    433539327    433717311    433891702    447018003    447155185   
447187766    447220104    447252503

433155512

   433352564    433539350    433717337    433891728    447018128    447155193   
447187774    447220112    447252511

433155520

   433352598    433539384    433717444    433891769    447018664    447155201   
447187782    447220120    447252529

433155876

   433352648    433539459    433717469    433891827    447018672    447155219   
447187790    447220138    447252537

433155934

   433352739    433539509    433717477    433891900    447018805    447155227   
447187808    447220146    447252545

433155942

   433352747    433539533    433717584    433891918    447018904    447155235   
447187816    447220153    447252552

433155975

   433352796    433539616    433717600    433891934    447018912    447155243   
447187824    447220161    447252560

433156148

   433352804    433539665    433717626    433891983    447018979    447155250   
447187832    447220179    447252578

433156270

   433352838    433539715    433717642    433892007    447019191    447155268   
447187840    447220187    447252586

433156288

   433352879    433539772    433717667    433892031    447019381    447155276   
447187857    447220195    447252594

433156452

   433352929    433539921    433717725    433892072    447019415    447155284   
447187865    447220203    447252602

433156460

   433352937    433539947    433717733    433892106    447019597    447155292   
447187873    447220211    447252610

433156619

   433353000    433539996    433717766    433892122    447019720    447155300   
447187881    447220229    447252628

433156668

   433353018    433540085    433717774    433892155    447019753    447155318   
447187899    447220237    447252636

433156965

   433353125    433540135    433717790    433892197    447019803    447155326   
447187907    447220245    447252644

433157047

   433353133    433540226    433717832    433892296    447019845    447155334   
447187915    447220252    447252651

433157146

   433353158    433540275    433717865    433892346    447019944    447155342   
447187923    447220260    447252669

433157153

   433353182    433540366    433717899    433892379    447020520    447155359   
447187931    447220278    447252677

433157435

   433353190    433540440    433717964    433892387    447020645    447155367   
447187949    447220286    447252685

433157484

   433353232    433540507    433717980    433892395    447020744    447155375   
447187956    447220294    447252693

433157542

   433353315    433540549    433718004    433892460    447020777    447155383   
447187964    447220302    447252701

433157807

   433353323    433540689    433718012    433892486    447020843    447155391   
447187972    447220310    447252719

433157815

   433353372    433540796    433718079    433892528    447020868    447155409   
447187980    447220328    447252735

433157864

   433353414    433540838    433718152    433892643    447020967    447155417   
447187998    447220336    447252743

433157880

   433353471    433540861    433718202    433892684    447021270    447155425   
447188004    447220344    447252750

433157906

   433353539    433540895    433718244    433892742    447021866    447155433   
447188012    447220351    447252768

433157930

   433353562    433540945    433718293    433892759    447022062    447155441   
447188020    447220369    447252776

433157948

   433353612    433541091    433718327    433892833    447022120    447155458   
447188038    447220377    447252784

433157997

   433353620    433541182    433718343    433892858    447022203    447155466   
447188046    447220385    447252792

433158268

   433353687    433541190    433718368    433892866    447022252    447155474   
447188053    447220393    447252800

433158383

   433353695    433541208    433718426    433892973    447022575    447155482   
447188061    447220401    447252818

433158441

   433353703    433541232    433718459    433893104    447022716    447155490   
447188079    447220419    447252826

433158474

   433353711    433541281    433718475    433893146    447022740    447155508   
447188087    447220427    447252834

433158490

   433353737    433541364    433718509    433893229    447022781    447155524   
447188095    447220435    447252842

433158516

   433353760    433541471    433718608    433893252    447022831    447155532   
447188103    447220443    447252859

433158649

   433353828    433541760    433718657    433893278    447022948    447155540   
447188111    447220450    447252867

433158664

   433353869    433541877    433718673    433893328    447023078    447155557   
447188129    447220468    447252875

433158730

   433353877    433541893    433718715    433893336    447023391    447155565   
447188137    447220476    447252883

433158748

   433353919    433541919    433718780    433893344    447023565    447155573   
447188145    447220484    447252891

433158763

   433353992    433541976    433718889    433893401    447023706    447155581   
447188152    447220492    447252909

433158904

   433354024    433542008    433719051    433893500    447023763    447155599   
447188160    447220500    447252917

433158946

   433354057    433542156    433719762    433893617    447023821    447155607   
447188178    447220518    447252925

433158979

   433354065    433542180    433719911    433893641    447023995    447155615   
447188186    447220526    447252933

433158995

   433354149    433542339    433719929    433893658    447024001    447155623   
447188194    447220534    447252941

433159043

   433354164    433542347    433720034    433893716    447024027    447155631   
447188202    447220542    447252958

433159175

   433354172    433542370    433720117    433893757    447024092    447155649   
447188210    447220559    447252966

433159209

   433354180    433542404    433720125    433893799    447024183    447155656   
447188228    447220567    447252974



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447285040

   447317330    447349523    447381765    433022696    446979510    447013533   
447049834    447086570    447123274

447285057

   447317348    447349531    447381773    433022712    446979528    447013541   
447049842    447086604    447123282

447285065

   447317355    447349549    447381781    433022829    446979536    447013558   
447049859    447086620    447123290

447285073

   447317363    447349556    447381799    433038643    446979544    447013566   
447049867    447086638    447123308

447285081

   447317371    447349564    447381807    433038866    446979551    447013574   
447049883    447086646    447123316

447285099

   447317389    447349572    447381815    433038940    446979569    447013582   
447049909    447086653    447123324

447285107

   447317397    447349580    447381823    433039252    446979577    447013590   
447049917    447086679    447123332

447285115

   447317405    447349598    447381831    433039344    446979585    447013608   
447049925    447086695    447123340

447285123

   447317413    447349606    447381849    433039419    446979593    447013616   
447049933    447086703    447123357

447285131

   447317421    447349614    447381856    433047453    446979601    447013624   
447049941    447086711    447123365

447285149

   447317439    447349622    447381864    433049897    446979619    447013632   
447049958    447086729    447123373

447285156

   447317447    447349630    447381872    433056181    446979627    447013640   
447049974    447086737    447123381

447285164

   447317454    447349648    447381880    433056249    446979643    447013657   
447049982    447086745    447123399

447285172

   447317462    447349655    447381898    433056355    446979650    447013665   
447049990    447086752    447123407

447285180

   447317470    447349663    447381906    433056397    446979668    447013673   
447050014    447086760    447123415

447285198

   447317488    447349671    447381914    433056462    446979676    447013681   
447050022    447086778    447123423

447285206

   447317496    447349689    447381922    433056850    446979684    447013699   
447050030    447086786    447123431

447285214

   447317504    447349697    447381930    433056983    446979692    447013707   
447050048    447086794    447123449

447285222

   447317512    447349705    447381948    433057122    446979700    447013715   
447050055    447086802    447123464

447285230

   447317520    447349713    447381955    433058732    446979718    447013723   
447050063    447086828    447123472

447285248

   447317538    447349721    447381963    433058781    446979726    447013731   
447050071    447086844    447123480

447285255

   447317546    447349739    447381971    433063963    446979734    447013749   
447050089    447086851    447123498

447285263

   447317553    447349747    447381989    433073913    446979742    447013756   
447050097    447086869    447123506

447285271

   447317561    447349754    447381997    433073988    446979759    447013764   
447050105    447086877    447123514

447285289

   447317579    447349762    447382003    433074028    446979767    447013780   
447050113    447086885    447123522

447285297

   447317587    447349770    447382029    433074176    446979775    447013798   
447050121    447086893    447123530

447285305

   447317595    447349788    447382037    433074192    446979783    447013806   
447050139    447086901    447123548

447285313

   447317603    447349796    447382045    433074259    446979791    447013814   
447050147    447086919    447123555

447285321

   447317611    447349804    447382052    433074358    446979809    447013822   
447050154    447086927    447123563

447285339

   447317629    447349812    447382060    433074424    446979817    447013830   
447050162    447086935    447123571

447285347

   447317637    447349820    447382078    433074671    446979825    447013848   
447050170    447086943    447123589

447285354

   447317645    447349838    447382086    433074887    446979833    447013855   
447050188    447086950    447123597

447285362

   447317652    447349846    447382094    433074937    446979841    447013863   
447050196    447086968    447123605

447285370

   447317660    447349853    447382102    433075009    446979858    447013871   
447050204    447086976    447123613

447285388

   447317678    447349861    447382110    433075033    446979866    447013897   
447050212    447086984    447123621

447285396

   447317686    447349879    447382128    433075181    446979874    447013913   
447050220    447087008    447123639

447285404

   447317694    447349887    447382136    433075397    446979882    447013921   
447050238    447087016    447123647

447285412

   447317702    447349895    447382144    433076346    446979890    447013947   
447050246    447087024    447123654

447285420

   447317710    447349903    447382151    433076494    446979916    447013954   
447050279    447087032    447123662

447285438

   447317728    447349911    447382169    433091931    446979924    447013962   
447050287    447087040    447123688

447285446

   447317736    447349929    447382177    433092251    446979932    447013970   
447050295    447087057    447123696

447285453

   447317744    447349937    447382185    433092541    446979940    447013988   
447050303    447087065    447123704

447285461

   447317751    447349945    447382193    433092590    446979957    447013996   
447050311    447087081    447123712

447285479

   447317769    447349952    447382201    433092632    446979965    447014002   
447050329    447087099    447123738

447285487

   447317777    447349960    447382219    433107851    446979973    447014010   
447050337    447087115    447123746

447285495

   447317785    447349978    447382227    433118700    446979981    447014028   
447050345    447087131    447123753

447285503

   447317793    447349986    447382235    433118999    446979999    447014036   
447050352    447087149    447123761

447285511

   447317801    447349994    447382243    433119039    446980005    447014044   
447050360    447087164    447123779



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433159225

   433354198    433542438    433720190    433893807    447024241    447155664   
447188236    447220575    447252982

433159233

   433354206    433542487    433720349    433894110    447024258    447155672   
447188244    447220583    447252990

433159316

   433354313    433542545    433720356    433894144    447024282    447155680   
447188251    447220591    447253006

433159365

   433354347    433542560    433720372    433894151    447024431    447155698   
447188269    447220609    447253014

433159548

   433354354    433542578    433720380    433894276    447024662    447155706   
447188277    447220617    447253022

433159613

   433354388    433542586    433720406    433894300    447024720    447155714   
447188285    447220625    447253030

433159647

   433354396    433542602    433720463    433894607    447024795    447155722   
447188293    447220633    447253048

433159670

   433354446    433542628    433720471    433894714    447025008    447155730   
447188301    447220641    447253055

433159787

   433354529    433542727    433720505    433894763    447025065    447155748   
447188319    447220658    447253063

433159894

   433354636    433542735    433720521    433894797    447025156    447155755   
447188327    447220666    447253071

433160009

   433354685    433542750    433720604    433894805    447025164    447155763   
447188335    447220674    447253089

433160058

   433354784    433542792    433720612    433894912    447025339    447155771   
447188343    447220690    447253097

433160132

   433354826    433542800    433720661    433894938    447025388    447155789   
447188350    447220708    447253105

433160181

   433354891    433542818    433720687    433894961    447025396    447155797   
447188368    447220716    447253113

433160272

   433354909    433542834    433720695    433895026    447025412    447155805   
447188376    447220724    447253121

433160298

   433354941    433542925    433720729    433895059    447025479    447155813   
447188384    447220732    447253139

433160363

   433354958    433542941    433720752    433895083    447025602    447155821   
447188392    447220740    447253147

433160389

   433354974    433543006    433720778    433895281    447025735    447155839   
447188400    447220757    447253154

433160421

   433354990    433543014    433720828    433895307    447025776    447155847   
447188418    447220765    447253162

433160462

   433355039    433543147    433720836    433895315    447025834    447155854   
447188426    447220773    447253170

433160546

   433355070    433543188    433720844    433895331    447025867    447155870   
447188434    447220781    447253188

433161064

   433355104    433543212    433720877    433895422    447026063    447155888   
447188442    447220799    447253196

433161098

   433355229    433543311    433720893    433895471    447026196    447155896   
447188459    447220807    447253204

433161221

   433355260    433543410    433721214    433895554    447026279    447155904   
447188467    447220815    447253212

433161247

   433355377    433543428    433721222    433895570    447026501    447155912   
447188475    447220823    447253220

433161304

   433355385    433543436    433721255    433895695    447026618    447155920   
447188483    447220831    447253238

433161379

   433355419    433543493    433721271    433895778    447026642    447155938   
447188491    447220849    447253246

433161767

   433355435    433543519    433721297    433895786    447026766    447155946   
447188509    447220856    447253253

433161916

   433355484    433543592    433721313    433895802    447026832    447155953   
447188517    447220864    447253261

433162021

   433355583    433543600    433721495    433895836    447026840    447155961   
447188525    447220872    447253279

433162054

   433355617    433543667    433721560    433895851    447026998    447155979   
447188533    447220880    447253287

433162138

   433355682    433543683    433721651    433895935    447027053    447155987   
447188541    447220898    447253295

433162153

   433355690    433543725    433721776    433896024    447027327    447155995   
447188558    447220906    447253303

433162252

   433355815    433543873    433721800    433896081    447027376    447156001   
447188566    447220914    447253329

433162260

   433356094    433543915    433721818    433896099    447027434    447156019   
447188574    447220922    447253337

433162294

   433356276    433543931    433721867    433896115    447027467    447156027   
447188582    447220930    447253345

433162351

   433356326    433543949    433721933    433896180    447027632    447156035   
447188590    447220948    447253352

433162534

   433356482    433544012    433721990    433896214    447027673    447156043   
447188608    447220955    447253360

433162567

   433356490    433544103    433722022    433896297    447027749    447156050   
447188616    447220963    447253378

433162575

   433356813    433544160    433722048    433896321    447027822    447156068   
447188624    447220971    447253386

433162583

   433356946    433544178    433722063    433896503    447027939    447156076   
447188640    447220989    447253394

433162591

   433357142    433544210    433722139    433896545    447027947    447156084   
447188657    447220997    447253402

433162617

   433357159    433544244    433722188    433896628    447027996    447156092   
447188665    447221003    447253410

433162633

   433357175    433544251    433722196    433896685    447028044    447156100   
447188673    447221011    447253428

433162666

   433357217    433544277    433722212    433896743    447028150    447156118   
447188681    447221029    447253436

433162724

   433357233    433544319    433722246    433896784    447028267    447156126   
447188699    447221037    447253444

433162971

   433357308    433544384    433722279    433896917    447028424    447156134   
447188707    447221045    447253451

433162997

   433357407    433544418    433722295    433897261    447028655    447156142   
447188715    447221052    447253469



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447285529

   447317819    447350000    447382250    433119054    446980013    447014051   
447050378    447087172    447123787

447285537

   447317827    447350018    447382268    433119112    446980021    447014069   
447050386    447087180    447123795

447285545

   447317835    447350026    447382276    433119161    446980039    447014077   
447050402    447087198    447123803

447285552

   447317843    447350034    447382284    433119443    446980047    447014085   
447050410    447087206    447123811

447285560

   447317850    447350042    447382292    433122751    446980054    447014093   
447050444    447087214    447123829

447285578

   447317868    447350059    447382300    433122850    446980062    447014101   
447050451    447087222    447123837

447285586

   447317876    447350067    447382318    433122942    446980070    447014119   
447050469    447087230    447123845

447285594

   447317884    447350075    447382326    433123320    446980088    447014143   
447050485    447087248    447123852

447285602

   447317892    447350083    447382334    433123429    446980096    447014150   
447050493    447087255    447123860

447285610

   447317900    447350109    447382342    433123452    446980104    447014168   
447050501    447087263    447123878

447285628

   447317918    447350117    447382359    433126984    446980112    447014176   
447050519    447087271    447123886

447285636

   447317926    447350125    447382367    433138047    446980120    447014184   
447050527    447087289    447123894

447285644

   447317934    447350133    447382375    433138120    446980138    447014192   
447050535    447087305    447123902

447285651

   447317942    447350141    447382383    433138237    446980146    447014200   
447050543    447087313    447123910

447285669

   447317959    447350158    447382391    433138302    446980153    447014226   
447050550    447087321    447123928

447285677

   447317967    447350166    447382409    433138336    446980161    447014234   
447050568    447087347    447123936

447285685

   447317975    447350174    447382417    433138344    446980179    447014242   
447050576    447087354    447123944

447285693

   447317983    447350182    447382425    433138385    446980187    447014259   
447050584    447087362    447123951

447285701

   447317991    447350190    447382433    433138435    446980195    447014267   
447050592    447087370    447123969

447285719

   447318007    447350208    447382441    433138583    446980203    447014275   
447050600    447087388    447123977

447285727

   447318015    447350216    447382458    433138633    446980211    447014291   
447050618    447087396    447123985

447285735

   447318023    447350224    447382466    433138849    446980229    447014317   
447050626    447087404    447123993

447285743

   447318031    447350232    447382474    433138930    446980237    447014325   
447050634    447087412    447124009

447285750

   447318049    447350240    447382482    433138989    446980245    447014333   
447050642    447087420    447124017

447285768

   447318056    447350257    447382490    433139151    446980252    447014341   
447050667    447087438    447124025

447285776

   447318064    447350265    447382508    433155645    446980260    447014358   
447050675    447087453    447124033

447285784

   447318072    447350273    447382516    433156023    446980278    447014366   
447050683    447087461    447124041

447285792

   447318080    447350281    447382524    433156056    446980286    447014374   
447050691    447087479    447124058

447285800

   447318098    447350299    447382532    433156064    446980294    447014382   
447050709    447087487    447124066

447285818

   447318106    447350307    447382540    433156098    446980302    447014390   
447050717    447087495    447124090

447285826

   447318114    447350315    447382557    433156106    446980310    447014408   
447050725    447087503    447124108

447285834

   447318122    447350323    447382565    433156239    446980328    447014416   
447050733    447087511    447124116

447285842

   447318130    447350331    447382573    433156304    446980336    447014432   
447050741    447087529    447124124

447285859

   447318148    447350349    447382581    433156320    446980344    447014440   
447050758    447087545    447124132

447285867

   447318155    447350356    447382599    433156494    446980369    447014457   
447050766    447087552    447124157

447285875

   447318163    447350364    447382607    433156569    446980377    447014465   
447050774    447087560    447124165

447285883

   447318171    447350372    447382615    433156577    446980385    447014473   
447050782    447087578    447124173

447285891

   447318189    447350380    447382623    433156593    446980393    447014481   
447050790    447087586    447124181

447285909

   447318197    447350398    447382631    433156684    446980401    447014499   
447050808    447087594    447124199

447285917

   447318205    447350406    447382649    433161387    446980419    447014507   
447050816    447087602    447124207

447285925

   447318213    447350414    447382656    433176369    446980427    447014515   
447050824    447087610    447124215

447285933

   447318221    447350422    447382664    433179629    446980435    447014523   
447050832    447087628    447124223

447285941

   447318239    447350430    447382672    433179884    446980450    447014531   
447050840    447087636    447124231

447285958

   447318247    447350448    447382680    433180361    446980468    447014549   
447050857    447087644    447124249

447285966

   447318254    447350455    447382698    433180429    446980476    447014556   
447050865    447087651    447124264

447285974

   447318262    447350463    447382706    433180528    446980484    447014564   
447050873    447087669    447124272

447285982

   447318270    447350471    447382714    433180577    446980492    447014572   
447050881    447087677    447124280

447285990

   447318288    447350489    447382722    433184082    446980500    447014580   
447050899    447087685    447124298



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433163052

   433357423    433544467    433722311    433897303    447028705    447156159   
447188723    447221060    447253477

433163078

   433357563    433544475    433722378    433897394    447028861    447156167   
447188731    447221078    447253485

433163144

   433357589    433544533    433722428    433897402    447029059    447156175   
447188749    447221086    447253493

433163201

   433357613    433544574    433722527    433897428    447029067    447156183   
447188756    447221094    447253501

433163268

   433357639    433544673    433722600    433897451    447029141    447156191   
447188764    447221102    447253519

433163276

   433357654    433544707    433722626    433897535    447029190    447156209   
447188772    447221110    447253527

433163292

   433357746    433544772    433722717    433897642    447029216    447156217   
447188780    447221128    447253543

433163433

   433357779    433544814    433722758    433897659    447029315    447156225   
447188798    447221136    447253550

433163508

   433357787    433544855    433722766    433897741    447029372    447156233   
447188806    447221144    447253568

433163516

   433357951    433544863    433722808    433897758    447029455    447156241   
447188814    447221151    447253576

433163524

   433358280    433544905    433722857    433897782    447029653    447156258   
447188822    447221169    447253584

433163557

   433358389    433544962    433722923    433897824    447029745    447156266   
447188830    447221177    447253592

433163565

   433358397    433545043    433722931    433897881    447029943    447156274   
447188848    447221185    447253600

433163748

   433358405    433545167    433722949    433897899    447030248    447156282   
447188855    447221193    447253618

433163797

   433358421    433545175    433722964    433897923    447030263    447156290   
447188863    447221201    447253626

433163805

   433358488    433545241    433723004    433897980    447030412    447156308   
447188871    447221219    447253634

433163946

   433358546    433545266    433723012    433898004    447030438    447156316   
447188889    447221227    447253642

433163979

   433358587    433545324    433723038    433898053    447030602    447156324   
447188897    447221235    447253659

433163995

   433358611    433545373    433723046    433898103    447030735    447156332   
447188905    447221243    447253667

433164001

   433358728    433545381    433723061    433898129    447030875    447156340   
447188913    447221250    447253675

433164050

   433358793    433545399    433723079    433898137    447030941    447156357   
447188921    447221268    447253683

433164274

   433358827    433545480    433723277    433898186    447031444    447156365   
447188939    447221276    447253691

433164290

   433358942    433545522    433723301    433898194    447031568    447156373   
447188947    447221284    447253709

433164399

   433358975    433545548    433723319    433898202    447031584    447156399   
447188954    447221292    447253717

433164407

   433359064    433545563    433723343    433898251    447031634    447156407   
447188962    447221300    447253725

433164480

   433359106    433545621    433723376    433898285    447031725    447156415   
447188970    447221318    447253733

433164506

   433359296    433545688    433723418    433898343    447031832    447156423   
447188988    447221326    447253741

433164522

   433359320    433545720    433723434    433898368    447032046    447156449   
447188996    447221334    447253758

433164530

   433359395    433545746    433723475    433898442    447032103    447156456   
447189010    447221342    447253766

433164548

   433359411    433545852    433723574    433898566    447032269    447156464   
447189028    447221359    447253774

433164696

   433359452    433545886    433724358    433898574    447032400    447156472   
447189036    447221367    447253782

433164704

   433359536    433545902    433724424    433898764    447032640    447156480   
447189044    447221375    447253790

433164720

   433359601    433546066    433724457    433898947    447032723    447156498   
447189051    447221383    447253808

433164738

   433359643    433546090    433724473    433899150    447032780    447156506   
447189069    447221391    447253816

433164787

   433359700    433546132    433724481    433899184    447032905    447156514   
447189077    447221409    447253824

433164860

   433359783    433546165    433724515    433899259    447032988    447156522   
447189085    447221417    447253832

433164936

   433359791    433546231    433724531    433899325    447033119    447156530   
447189093    447221425    447253840

433165008

   433359825    433546256    433724564    433899523    447033259    447156548   
447189101    447221433    447253857

433165016

   433359890    433546272    433724580    433899580    447033291    447156555   
447189119    447221441    447253865

433165040

   433360013    433546330    433724598    433899754    447033309    447156563   
447189127    447221458    447253873

433165073

   433360070    433546405    433724820    433900123    447033408    447156571   
447189135    447221466    447253881

433165131

   433360484    433546553    433724853    433900172    447033424    447156589   
447189143    447221474    447254137

433165230

   433360518    433546587    433724952    433900347    447033440    447156597   
447189150    447221482    447254145

433165396

   433360625    433546652    433724960    433900370    447033473    447156605   
447189168    447221490    447254152

433165404

   433360807    433546660    433725017    433900404    447033523    447156613   
447189176    447221508    447254160

433165453

   433360864    433546694    433725058    433900453    447033531    447156621   
447189184    447221516    447254178

433165487

   433360955    433546702    433725090    433900461    447033580    447156639   
447189192    447221524    447254186



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447286006

   447318296    447350497    447382730    433196441    446980518    447014598   
447050907    447087701    447124306

447286014

   447318304    447350505    447382748    433196573    446980526    447014606   
447050915    447087719    447124314

447286022

   447318312    447350513    447382755    433197365    446980534    447014614   
447050923    447087727    447124322

447286030

   447318320    447350521    447382763    433201175    446980542    447014622   
447050931    447087735    447124330

447286048

   447318338    447350539    447382771    433212081    446980559    447014630   
447050949    447087743    447124348

447286055

   447318346    447350547    447382789    433214186    446980567    447014648   
447050956    447087750    447124355

447286063

   447318353    447350554    447382797    433214376    446980575    447014655   
447050964    447087768    447124363

447286071

   447318361    447350562    447382805    433214699    446980583    447014663   
447050972    447087776    447124371

447286089

   447318379    447350570    447382813    433214780    446980591    447014671   
447050980    447087784    447124389

447286097

   447318387    447350588    447382821    433214798    446980609    447014689   
447050998    447087792    447124397

447286105

   447318395    447350596    447382839    433214996    446980617    447014697   
447051004    447087818    447124405

447286113

   447318403    447350604    447382847    433216793    446980625    447014705   
447051012    447087826    447124413

447286121

   447318411    447350612    447382854    433232329    446980633    447014713   
447051020    447087834    447124421

447286139

   447318429    447350620    447382862    433232337    446980641    447014721   
447051038    447087842    447124439

447286147

   447318437    447350638    447382870    433232568    446980658    447014739   
447051046    447087859    447124447

447286154

   447318445    447350646    447382888    433232584    446980666    447014747   
447051053    447087867    447124454

447286162

   447318452    447350653    447382896    433232782    446980674    447014754   
447051061    447087875    447124462

447286170

   447318460    447350661    447382904    433232873    446980682    447014762   
447051087    447087883    447124470

447286188

   447318478    447350679    447382912    433233038    446980690    447014770   
447051095    447087891    447124488

447286196

   447318486    447350687    447382920    433233400    446980708    447014788   
447051111    447087909    447124496

447286204

   447318494    447350695    447382938    433249927    446980716    447014796   
447051129    447087917    447124504

447286212

   447318502    447350703    447382946    433249935    446980724    447014804   
447051137    447087925    447124512

447286220

   447318510    447350711    447382953    433250149    446980732    447014812   
447051152    447087933    447124520

447286238

   447318528    447350729    447382961    433250263    446980740    447014820   
447051160    447087941    447124538

447286246

   447318536    447350737    447382979    433250842    446980757    447014838   
447051178    447087958    447124553

447286253

   447318544    447350745    447382987    433264371    446980765    447014846   
447051186    447087966    447124561

447286261

   447318551    447350752    447382995    433268133    446980773    447014853   
447051228    447087974    447124579

447286279

   447318569    447350760    447383001    433268190    446980781    447014861   
447051244    447087982    447124587

447286287

   447318577    447350778    447383019    433268281    446980799    447014879   
447051251    447087990    447124595

447286295

   447318585    447350786    447383027    433268398    446980807    447014887   
447051277    447088006    447124603

447286303

   447318593    447350794    447383035    433268455    446980815    447014895   
447051285    447088014    447124629

447286311

   447318601    447350802    447383043    433268554    446980823    447014903   
447051293    447088022    447124637

447286329

   447318619    447350810    447383050    433268737    446980831    447014911   
447051301    447088030    447124645

447286337

   447318627    447350828    447383068    433271608    446980849    447014929   
447051319    447088048    447124652

447286345

   447318635    447350836    447383076    433273588    446980856    447014937   
447051327    447088055    447124660

447286352

   447318643    447350844    447383084    433284031    446980864    447014945   
447051335    447088063    447124678

447286360

   447318650    447350851    447383092    433285368    446980872    447014952   
447051343    447088071    447124694

447286378

   447318668    447350869    447383100    433285384    446980898    447014960   
447051350    447088089    447124702

447286386

   447318676    447350877    447383118    433285517    446980906    447014978   
447051368    447088097    447124728

447286394

   447318684    447350885    447383126    433285525    446980914    447014986   
447051376    447088105    447124736

447286402

   447318692    447350893    447383134    433285624    446980922    447014994   
447051392    447088113    447124744

447286410

   447318700    447350901    447383142    433285731    446980930    447015009   
447051400    447088121    447124751

447286428

   447318718    447350919    447383159    433285889    446980948    447015017   
447051418    447088139    447124769

447286436

   447318726    447350927    447383167    433286036    446980955    447015025   
447051426    447088147    447124777

447286444

   447318734    447350935    447383175    433293289    446980963    447015033   
447051434    447088154    447124785

447286451

   447318742    447350943    447383183    433296415    446980971    447015058   
447051442    447088162    447124793

447286469

   447318759    447350950    447383191    433296589    446980989    447015066   
447051459    447088188    447124801



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433165495

   433360989    433546744    433725116    433900495    447033630    447156647   
447189200    447221532    447254194

433165529

   433361003    433546785    433725173    433900545    447033689    447156654   
447189218    447221540    447254202

433165560

   433361011    433546876    433725215    433900552    447033812    447156662   
447189226    447221557    447254210

433165594

   433361078    433546926    433725280    433900560    447033861    447156670   
447189234    447221565    447254228

433165776

   433361094    433546934    433725306    433900628    447033887    447156688   
447189242    447221573    447254236

433165800

   433361102    433546991    433725314    433900636    447034075    447156696   
447189259    447221581    447254244

433165883

   433361136    433547015    433725348    433900644    447034265    447156704   
447189267    447221599    447254251

433165909

   433361235    433547098    433725454    433900735    447034273    447156712   
447189275    447221607    447254269

433165933

   433361284    433547106    433725629    433900776    447034331    447156720   
447189283    447221615    447254277

433165941

   433361318    433547163    433725678    433900867    447034471    447156738   
447189291    447221623    447254285

433166048

   433361334    433547171    433725793    433900933    447034554    447156746   
447189309    447221631    447254293

433166204

   433361367    433547221    433725801    433901113    447034562    447156753   
447189317    447221649    447254301

433166220

   433361524    433547247    433725918    433901220    447034588    447156761   
447189325    447221656    447254319

433166311

   433361581    433547254    433726015    433901261    447034653    447156779   
447189333    447221664    447254327

433166428

   433361615    433547304    433726031    433901303    447034737    447156787   
447189341    447221672    447254335

433166436

   433361631    433547312    433726049    433901402    447034745    447156795   
447189358    447221680    447254343

433166527

   433361649    433547486    433726080    433901535    447034752    447156803   
447189366    447221698    447254350

433166535

   433361672    433547890    433726122    433901550    447034869    447156811   
447189374    447221706    447254368

433166543

   433361698    433547924    433726130    433901568    447034893    447156829   
447189382    447221714    447254376

433166592

   433361748    433548120    433726221    433901733    447035171    447156837   
447189390    447221722    447254384

433166642

   433361755    433548310    433726247    433901758    447035270    447156845   
447189408    447221730    447254392

433166659

   433361847    433548609    433726262    433901840    447035320    447156852   
447189416    447221748    447254400

433166725

   433361938    433548773    433726288    433901857    447035452    447156860   
447189424    447221755    447254418

433166808

   433361946    433548971    433726296    433901873    447035700    447156878   
447189432    447221763    447254426

433166840

   433362084    433549102    433726338    433901899    447035916    447156886   
447189440    447221771    447254434

433166899

   433362134    433549110    433726346    433901972    447035932    447156894   
447189457    447221789    447254442

433166915

   433362233    433549144    433726494    433901998    447035999    447156902   
447189465    447221797    447254459

433167004

   433362316    433549151    433726601    433902178    447036013    447156910   
447189473    447221805    447254467

433167053

   433362340    433549201    433726650    433902186    447036146    447156928   
447189481    447221813    447254475

433167079

   433362357    433549219    433726668    433902236    447036153    447156936   
447189499    447221821    447254483

433167186

   433362431    433549235    433726734    433902293    447036203    447156944   
447189507    447221839    447254491

433167194

   433362530    433549292    433726759    433902327    447036211    447156951   
447189515    447221847    447254509

433167301

   433362852    433549342    433726825    433902384    447036229    447156969   
447189523    447221854    447254517

433167384

   433362894    433549441    433726874    433902483    447036476    447156977   
447189531    447221862    447254525

433167491

   433362951    433549573    433726890    433902574    447036682    447156985   
447189549    447221870    447254533

433167558

   433363017    433549607    433726932    433902590    447036872    447156993   
447189556    447221888    447254541

433167624

   433363116    433549615    433726999    433902715    447036922    447157009   
447189564    447221896    447254558

433167665

   433363165    433549706    433727013    433903598    447037193    447157017   
447189572    447221904    447254566

433167764

   433363199    433549755    433727021    433903655    447037284    447157025   
447189580    447221912    447254574

433167798

   433363207    433549870    433727062    433903663    447037318    447157033   
447189598    447221920    447254582

433167889

   433363264    433549904    433727161    433903697    447038456    447157041   
447189606    447221938    447254590

433167897

   433363322    433549920    433727203    433903754    447038555    447157058   
447189614    447221946    447254608

433167913

   433363348    433549979    433727245    433903796    447038639    447157066   
447189622    447221953    447254616

433167970

   433363371    433549987    433727278    433903820    447038670    447157074   
447189630    447221961    447254624

433168010

   433363389    433550019    433727351    433903887    447037664    447157082   
447189648    447221979    447254632

433168085

   433363421    433550043    433727484    433903929    447037680    447157090   
447189655    447221987    447254640

433168135

   433363454    433550290    433727500    433903945    447037706    447157108   
447189663    447221995    447254657

433168242

   433363538    433550399    433727526    433904034    447037813    447157116   
447189671    447222001    447254665



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447286477

   447318767    447350968    447383209    433302742    446980997    447015074   
447051467    447088196    447124819

447286485

   447318775    447350976    447383217    433305703    446981003    447015090   
447051475    447088204    447124827

447286493

   447318783    447350984    447383225    433305802    446981029    447015108   
447051483    447088212    447124843

447286501

   447318791    447350992    447383233    433305885    446981037    447015116   
447051491    447088220    447124850

447286519

   447318809    447351016    447383241    433305968    446981045    447015124   
447051517    447088238    447124868

447286527

   447318817    447351024    447383258    433306180    446981060    447015132   
447051525    447088246    447124876

447286535

   447318825    447351032    447383266    433306222    446981078    447015140   
447051533    447088253    447124884

447286543

   447318833    447351040    447383274    433306438    446981086    447015157   
447051541    447088279    447124892

447286550

   447318841    447351057    447383282    433306529    446981094    447015165   
447051558    447088287    447124900

447286568

   447318858    447351065    447383290    433306966    446981102    447015173   
447051566    447088295    447124918

447286576

   447318866    447351073    447383308    433306974    446981110    447015181   
447051574    447088303    447124934

447286584

   447318874    447351081    447383316    433306990    446981128    447015199   
447051582    447088311    447124942

447286592

   447318882    447351099    447383324    433307006    446981136    447015207   
447051590    447088337    447124959

447286600

   447318890    447351107    447383332    433307139    446981144    447015215   
447051608    447088345    447124967

447286618

   447318908    447351115    447383340    433319936    446981151    447015223   
447051616    447088378    447124975

447286626

   447318916    447351123    447383357    433323862    446981169    447015231   
447051624    447088386    447124983

447286634

   447318924    447351131    447383365    433324019    446981177    447015249   
447051632    447088394    447125006

447286642

   447318932    447351149    447383373    433324035    446981185    447015256   
447051640    447088402    447125014

447286659

   447318940    447351156    447383381    433324050    446981193    447015264   
447051665    447088410    447125022

447286667

   447318957    447351164    447383399    433324084    446981201    447015272   
447051673    447088428    447125030

447286675

   447318965    447351172    447383407    433324258    446981219    447015280   
447051681    447088444    447125048

447286683

   447318973    447351180    447383415    433324290    446981227    447015298   
447051699    447088451    447125055

447286691

   447318981    447351198    447383423    433324456    446981235    447015306   
447051707    447088469    447125063

447286709

   447318999    447351206    447383431    433324548    446981243    447015314   
447051715    447088477    447125071

447286717

   447319005    447351214    447383449    433324704    446981250    447015322   
447051749    447088485    447125089

447286725

   447319013    447351222    447383456    433324712    446981268    447015348   
447051756    447088493    447125097

447286733

   447319021    447351230    447383464    433324746    446981276    447015355   
447051764    447088501    447125105

447286741

   447319039    447351248    447383472    433339587    446981292    447015363   
447051772    447088519    447125113

447286758

   447319047    447351255    447383480    433339710    446981300    447015371   
447051780    447088535    447125121

447286766

   447319054    447351263    447383498    433339728    446981318    447015389   
447051798    447088543    447125139

447286774

   447319062    447351271    447383506    433339827    446981326    447015397   
447051806    447088550    447125147

447286782

   447319070    447351289    447383514    433339843    446981334    447015405   
447051822    447088568    447125154

447286790

   447319088    447351297    447383522    433339868    446981342    447015413   
447051830    447088576    447125162

447286808

   447319096    447351305    447383530    433339900    446981359    447015421   
447051848    447088584    447125170

447286816

   447319104    447351313    447383548    433339991    446981367    447015439   
447051855    447088600    447125188

447286824

   447319112    447351321    447383555    433348752    446981375    447015447   
447051871    447088618    447125196

447286832

   447319120    447351339    447383563    433355864    446981383    447015454   
447051889    447088634    447125204

447286840

   447319138    447351347    447383571    433355906    446981391    447015470   
447051897    447088659    447125212

447286857

   447319146    447351354    447383589    433355948    446981409    447015488   
447051905    447088667    447125220

447286865

   447319153    447351362    447383597    433356052    446981417    447015496   
447051913    447088683    447125238

447286873

   447319161    447351370    447383605    433356359    446981425    447015504   
447051939    447088691    447125246

447286881

   447319179    447351388    447383613    433356383    446981433    447015512   
447051947    447088709    447125253

447286899

   447319187    447351396    447383621    433356656    446981441    447015520   
447051954    447088717    447125261

447286907

   447319195    447351404    447383639    433356789    446981458    447015538   
447051962    447088725    447125279

447286915

   447319203    447351412    447383647    433356979    446981466    447015546   
447051970    447088733    447125287

447286923

   447319211    447351420    447383654    433366200    446981474    447015553   
447051988    447088741    447125295

447286931

   447319229    447351438    447383662    433373560    446981482    447015561   
447051996    447088758    447125303

447286949

   447319237    447351446    447383670    433373701    446981490    447015579   
447052002    447088766    447125311



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433168465

   433363603    433550548    433727534    433904042    447037847    447157124   
447189689    447222019    447254673

433168499

   433363751    433550555    433727583    433904125    447037896    447157132   
447189697    447222027    447254681

433168697

   433363835    433550753    433727591    433904158    447037920    447157140   
447189705    447222035    447254699

433168747

   433363843    433550852    433727641    433904174    447038027    447157157   
447189713    447222043    447254707

433168754

   433363868    433550910    433727823    433904190    447038126    447157165   
447189721    447222050    447254715

433168796

   433363876    433550936    433727831    433904323    447038217    447157173   
447189739    447222068    447254723

433168812

   433363892    433550969    433727856    433904331    447038282    447157181   
447189747    447222076    447254731

433168846

   433363926    433551215    433727971    433904364    447038290    447157199   
447189754    447222084    447254749

433168861

   433364007    433551306    433728110    433904430    447038753    447157207   
447189762    447222092    447254756

433168937

   433364023    433551413    433728136    433904489    447039074    447157215   
447189770    447222100    447254764

433168978

   433364056    433551421    433728235    433904570    447039272    447157223   
447189788    447222118    447254772

433169075

   433364098    433551447    433728383    433904596    447039355    447157231   
447189796    447222126    447254780

433169190

   433364114    433551488    433728540    433904679    447039447    447157249   
447189804    447222134    447254798

433169240

   433364163    433551512    433728607    433904828    447039611    447157256   
447189812    447222142    447254806

433169372

   433364379    433551520    433728649    433904844    447039629    447157264   
447189820    447222159    447254814

433169414

   433364387    433551561    433728680    433904893    447039660    447157272   
447189838    447222167    447254822

433169505

   433364395    433551611    433728730    433904968    447039751    447157280   
447189846    447222175    447254830

433169562

   433364411    433551660    433728870    433904984    447039959    447157298   
447189853    447222183    447254848

433169588

   433364536    433551728    433728896    433905015    447040346    447157306   
447189861    447222191    447254855

433169596

   433364585    433551751    433728938    433905098    447040460    447157314   
447189879    447222209    447254863

433169604

   433364593    433551801    433728961    433905106    447040502    447157322   
447189887    447222217    447254871

433169620

   433364742    433551934    433729035    433905114    447040650    447157330   
447189895    447222225    447254889

433169695

   433364825    433552007    433729050    433905148    447040734    447157348   
447189903    447222233    447254897

433169778

   433364833    433552080    433729142    433905155    447040817    447157355   
447189911    447222241    447254905

433169794

   433364858    433552106    433729175    433905171    447040940    447157363   
447189929    447222258    447254913

433169836

   433364874    433552122    433729183    433905197    447041013    447157371   
447189937    447222266    447254921

433169893

   433365111    433552130    433729217    433905247    447041039    447157389   
447189945    447222274    447254939

433169927

   433365301    433552155    433729316    433905254    447041054    447157397   
447189952    447222282    447254947

433169943

   433365319    433552189    433729373    433905320    447041369    447157405   
447189960    447222290    447254954

433169976

   433365327    433552239    433729431    433905353    447041377    447157413   
447189978    447222308    447254962

433169984

   433365343    433552270    433729530    433905411    447041385    447157421   
447189986    447222316    447254970

433170099

   433365400    433552338    433729613    433905437    447041427    447157439   
447189994    447222324    447254988

433170107

   433365418    433552395    433729647    433905460    447041450    447157447   
447190000    447222332    447254996

433170115

   433365442    433552429    433729688    433905478    447041500    447157454   
447190018    447222340    447255001

433170172

   433365509    433552452    433729704    433905502    447041534    447157462   
447190026    447222357    447255019

433170206

   433365566    433552478    433729738    433905536    447041542    447157470   
447190034    447222365    447255027

433170222

   433365657    433552486    433729746    433905569    447041690    447157488   
447190042    447222373    447255035

433170248

   433365806    433552601    433729811    433905593    447041724    447157496   
447190059    447222381    447255043

433170321

   433366002    433552635    433729878    433905627    447041849    447157504   
447190067    447222399    447255050

433170412

   433366036    433552700    433729894    433905684    447041922    447157512   
447190075    447222407    447255068

433170487

   433366044    433552718    433729902    433905742    447042144    447157520   
447190083    447222415    447255076

433170511

   433366077    433552767    433729928    433905817    447042359    447157538   
447190091    447222423    447255084

433170586

   433366119    433552809    433730009    433905841    447042516    447157546   
447190109    447222431    447255092

433170594

   433366184    433552817    433730025    433905866    447042615    447157553   
447190117    447222449    447255100

433170602

   433366291    433552825    433730090    433905908    447042763    447157561   
447190125    447222456    447255118

433170644

   433366374    433552866    433730108    433905973    447042854    447157579   
447190133    447222464    447255126

433170743

   433366663    433552916    433730124    433906005    447042862    447157587   
447190141    447222472    447255134

433170768

   433366697    433552932    433730165    433906013    447043001    447157595   
447190158    447222480    447255142



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447286956

   447319245    447351453    447383688    433373974    446981508    447015587   
447052010    447088774    447125337

447286964

   447319252    447351461    447383696    433374055    446981516    447015595   
447052036    447088782    447125345

447286972

   447319260    447351479    447383704    433374154    446981524    447015603   
447052044    447088790    447125360

447286980

   447319278    447351487    447383712    433374246    446981532    447015611   
447052051    447088808    447125378

447286998

   447319286    447351495    447383720    433374329    446981540    447015629   
447052077    447088816    447125402

447287004

   447319294    447351503    447383738    433374428    446981557    447015637   
447052085    447088824    447125410

447287012

   447319302    447351511    447383746    433374493    446981565    447015645   
447052093    447088832    447125428

447287020

   447319310    447351529    447383753    433374527    446981573    447015652   
447052101    447088840    447125436

447287038

   447319328    447351537    447383761    433374667    446981581    447015660   
447052127    447088857    447125444

447287046

   447319336    447351545    447383779    433374709    446981599    447015678   
447052135    447088865    447125477

447287053

   447319344    447351552    447383787    433374733    446981607    447015686   
447052143    447088881    447125485

447287061

   447319351    447351560    447383795    433392610    446981615    447015694   
447052150    447088907    447125493

447287079

   447319369    447351578    447383803    433393071    446981623    447015702   
447052168    447088915    447125501

447287087

   447319377    447351586    447383811    433393683    446981631    447015710   
447052176    447088923    447125519

447287095

   447319385    447351594    447383829    433394111    446981649    447015728   
447052184    447088931    447125527

447287103

   447319393    447351602    447383837    433404860    446981656    447015736   
447052192    447088972    447125535

447287111

   447319401    447351610    447383845    433409422    446981664    447015751   
447052200    447088980    447125550

447287129

   447319419    447351628    447383852    433411014    446981672    447015769   
447052226    447088998    447125568

447287137

   447319427    447351636    447383860    433411063    446981680    447015777   
447052234    447089012    447125576

447287145

   447319435    447351644    447383878    433411097    446981698    447015785   
447052242    447089020    447125584

447287152

   447319443    447351651    447383886    433411360    446981706    447015793   
447052259    447089038    447125592

447287160

   447319450    447351669    447383894    433411576    446981714    447015801   
447052267    447089053    447125600

447287178

   447319468    447351677    447383902    433411592    446981722    447015819   
447052275    447089061    447125618

447287186

   447319476    447351685    447383910    433412616    446981730    447015827   
447052283    447089079    447125626

447287194

   447319484    447351693    447383928    433418787    446981748    447015835   
447052291    447089103    447125634

447287202

   447319492    447351701    447383936    433423514    446981755    447015843   
447052309    447089111    447125642

447287210

   447319500    447351719    447383944    433425279    446981763    447015850   
447052317    447089129    447125659

447287228

   447319518    447351727    447383951    433425337    446981789    447015868   
447052325    447089137    447125667

447287236

   447319526    447351735    447383969    433425444    446981797    447015876   
447052333    447089145    447125675

447287244

   447319534    447351743    447383977    433425469    446981805    447015884   
447052341    447089152    447125683

447287251

   447319542    447351750    447383985    433425543    446981821    447015892   
447052358    447089160    447125691

447287269

   447319559    447351768    447383993    433425766    446981839    447015900   
447052366    447089178    447125709

447287277

   447319567    447351776    447384009    433425915    446981847    447015918   
447052374    447089186    447125725

447287285

   447319575    447351784    447384017    433426053    446981854    447015926   
447052382    447089194    447125733

447287293

   447319583    447351792    447384025    433426384    446981862    447015934   
447052390    447089202    447125741

447287301

   447319591    447351800    447384033    433435195    446981870    447015942   
447052408    447089210    447125758

447287319

   447319609    447351818    447384041    433435708    446981904    447015959   
447052432    447089228    447125766

447287327

   447319617    447351826    447384058    433435732    446981912    447015967   
447052440    447089236    447125774

447287335

   447319625    447351834    447384066    433435948    446981920    447015975   
447052457    447089244    447125782

447287343

   447319633    447351842    447384074    433447786    446981938    447015983   
447052465    447089251    447125790

447287350

   447319641    447351859    447384082    433448321    446981953    447015991   
447052473    447089269    447125808

447287368

   447319658    447351867    447384090    433448495    446981961    447016023   
447052481    447089277    447125816

447287376

   447319666    447351875    447384108    433448503    446981979    447016031   
447052499    447089285    447125824

447287384

   447319674    447351883    447384116    433448552    446981987    447016049   
447052507    447089293    447125832

447287392

   447319682    447351891    447384124    433448628    446981995    447016064   
447052515    447089301    447125840

447287400

   447319690    447351909    447384132    433448644    446982001    447016072   
447052523    447089319    447125857

447287418

   447319708    447351917    447384140    433448693    446982019    447016080   
447052531    447089327    447125865

447287426

   447319716    447351925    447384157    433449006    446982027    447016098   
447052549    447089335    447125873



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433170800

   433366762    433552957    433730173    433906039    447043019    447157603   
447190166    447222498    447255159

433170859

   433366770    433553013    433730223    433906088    447043043    447157611   
447190174    447222506    447255167

433170941

   433366804    433553021    433730231    433906096    447043076    447157629   
447190182    447222514    447255175

433171022

   433366846    433553047    433730272    433906187    447043100    447157637   
447190190    447222522    447255183

433171097

   433366945    433553088    433730298    433906203    447043134    447157645   
447190208    447222530    447255191

433171105

   433366952    433553278    433730322    433906278    447043365    447157652   
447190216    447222548    447255209

433171113

   433367034    433553310    433730330    433906286    447043894    447157660   
447190224    447222555    447255217

433171147

   433367141    433553344    433730595    433906443    447043902    447157678   
447190232    447222563    447255274

433171337

   433367190    433553450    433730637    433906500    447044025    447157686   
447190240    447222571    447255282

433171345

   433367208    433553500    433730728    433906518    447044389    447157694   
447190257    447222589    447255290

433171451

   433367224    433553617    433730785    433906534    447044512    447157702   
447190265    447222597    447255308

433171527

   433367240    433553633    433730793    433906583    447044660    447157710   
447190273    447222605    447255316

433171568

   433367299    433553682    433730835    433906633    447044710    447157728   
447190281    447222613    447255324

433171576

   433367380    433553690    433730926    433906708    447045055    447157736   
447190299    447222621    447255332

433171584

   433367489    433553716    433730991    433906757    447045303    447157744   
447190307    447222639    447255340

433171592

   433367562    433553724    433731007    433906799    447045311    447157751   
447190315    447222647    447255357

433171618

   433367612    433553880    433731056    433906849    447045576    447157769   
447190323    447222654    447255365

433171709

   433367679    433553898    433731171    433906872    447045626    447157777   
447190331    447222662    447255373

433171873

   433367737    433554037    433731189    433907003    447045790    447157785   
447190349    447222670    447255381

433171881

   433367745    433554045    433731197    433907029    447045808    447157793   
447190356    447222688    447255399

433171907

   433367851    433554078    433731254    433907037    447045816    447157801   
447190364    447222696    447255407

433171964

   433367901    433554094    433731288    433907086    447045832    447157819   
447190372    447222704    447255415

433172111

   433367919    433554128    433731320    433907128    447045857    447157827   
447190380    447222712    447255423

433172244

   433367927    433554151    433731379    433907193    447045915    447157835   
447190398    447222720    447255431

433172285

   433368024    433554169    433731452    433907219    447046269    447157843   
447190406    447222738    447255449

433172319

   433368040    433554227    433731536    433907235    447046368    447157850   
447190414    447222746    447255456

433172327

   433368222    433554276    433731585    433907284    447046467    447157868   
447190422    447222753    447255464

433172335

   433368230    433554284    433731650    433907417    447046616    447157876   
447190430    447222761    447255472

433172368

   433368354    433554466    433731767    433907441    447046707    447157884   
447190448    447222779    447255480

433172376

   433368370    433554482    433731783    433907482    447046715    447157892   
447190455    447222787    447255498

433172418

   433368404    433554490    433731791    433907490    447046822    447157900   
447190463    447222795    447255506

433172442

   433368602    433554524    433731858    433907540    447046939    447157918   
447190471    447222803    447255514

433172475

   433368636    433554540    433731874    433907581    447046962    447157926   
447190489    447222811    447255522

433172517

   433368685    433554581    433731924    433907599    447047069    447157934   
447190497    447222829    447255530

433172863

   433368719    433554797    433732021    433907722    447047333    447157942   
447190505    447222837    447255225

433172871

   433368768    433554805    433732054    433907797    447047457    447157959   
447190513    447222845    447255233

433172889

   433368792    433554888    433732088    433907805    447047648    447157967   
447190521    447222852    447255241

433172905

   433368909    433554912    433732104    433907839    447047663    447157975   
447190539    447222860    447255258

433172913

   433368941    433554953    433732138    433907870    447047838    447157983   
447190547    447222878    447255266

433173002

   433368966    433554961    433732161    433907888    447047846    447157991   
447190554    447222886    447256306

433173051

   433369006    433554979    433732187    433907912    447047994    447158007   
447190570    447222894    447256314

433173127

   433369063    433555018    433732203    433907920    447048273    447158015   
447190588    447222902    447256322

433173218

   433369188    433555083    433732278    433907938    447048729    447158023   
447190596    447222910    447256330

433173226

   433369261    433555091    433732294    433907961    447048794    447158031   
447190604    447222928    447256348

433173267

   433369311    433555117    433732351    433908076    447049008    447158049   
447190612    447222936    447256355

433173408

   433369329    433555158    433732385    433908084    447049099    447158056   
447190620    447222944    447256363

433173440

   433369337    433555224    433732468    433908118    447049123    447158064   
447190638    447222951    447256371

433173507

   433369352    433555265    433732492    433908142    447049545    447158072   
447190646    447222969    447256389

433173515

   433369428    433555380    433732534    433908159    447049644    447158080   
447190653    447222977    447256397



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447287434

   447319724    447351933    447384165    433453842    446982035    447016106   
447052556    447089343    447125881

447287442

   447319732    447351941    447384173    433454808    446982043    447016114   
447052572    447089350    447125899

447287459

   447319757    447351958    447384181    433466901    446982050    447016122   
447052580    447089368    447125907

447287467

   447319765    447351966    447384199    433467024    446982076    447016130   
447052598    447089376    447125915

447287475

   447319773    447351974    447384207    433467263    446982084    447016148   
447052606    447089384    447125923

447287483

   447319781    447351982    447384215    433472578    446982092    447016155   
447052614    447089392    447125931

447287491

   447319799    447351990    447384223    433483591    446982100    447016163   
447052622    447089400    447125949

447287509

   447319807    447352006    447384231    433483781    446982118    447016171   
447052648    447089426    447125956

447287517

   447319815    447352014    447384249    433483914    446982126    447016189   
447052655    447089434    447125972

447287525

   447319823    447352022    447384256    433483989    446982134    447016197   
447052671    447089442    447125980

447287533

   447319831    447352030    447384264    433484003    446982142    447016205   
447052689    447089459    447125998

447287541

   447319849    447352048    447384272    433487477    446982159    447016213   
447052697    447089467    447126004

447287558

   447319856    447352055    447384280    433490604    446982167    447016221   
447052721    447089475    447126012

447287566

   447319864    447352063    447384298    433495793    446982175    447016239   
447052739    447089491    447126020

447287574

   447319872    447352071    447384306    433500329    446982183    447016247   
447052747    447089509    447126038

447287582

   447319880    447352089    447384314    433500386    446982191    447016254   
447052754    447089517    447126046

447287590

   447319898    447352097    447384322    433500857    446982209    447016262   
447052762    447089525    447126061

447287608

   447319906    447352105    447384330    433500923    446982217    447016270   
447052770    447089533    447126079

447287616

   447319914    447352113    447384348    433501004    446982225    447016288   
447052788    447089541    447126087

447287624

   447319922    447352121    447384355    433506052    446982233    447016296   
447052796    447089558    447126095

447287632

   447319930    447352139    447384363    433508538    446982241    447016304   
447052804    447089566    447126129

447287640

   447319948    447352147    447384371    433508785    446982258    447016312   
447052812    447089574    447126137

447287657

   447319955    447352154    447384389    433514064    446982266    447016320   
447052820    447089590    447126145

447287665

   447319963    447352162    447384397    433515608    446982274    447016338   
447052838    447089608    447126152

447287673

   447319971    447352170    447384405    433517893    446982282    447016346   
447052846    447089616    447126160

447287681

   447319989    447352188    447384413    433518198    446982290    447016353   
447052853    447089624    447126178

447287699

   447319997    447352196    447384421    433518354    446982308    447016361   
447052861    447089632    447126186

447287707

   447320003    447352204    447384439    433518495    446982316    447016379   
447052879    447089640    447126202

447287715

   447320011    447352212    447384447    433518578    446982324    447016387   
447052887    447089665    447126210

447287723

   447320029    447352220    447384454    433518586    446982332    447016395   
447052895    447089673    447126228

447287731

   447320037    447352238    447384462    433518727    446982357    447016403   
447052903    447089699    447126236

447287749

   447320045    447352246    447384470    433518818    446982365    447016411   
447052911    447089707    447126244

447287756

   447320052    447352253    447384488    433524071    446982373    447016429   
447052937    447089715    447126251

447287764

   447320060    447352261    447384496    433524097    446982381    447016437   
447052945    447089723    447126269

447287772

   447320078    447352279    447384504    433547593    446982399    447016445   
447052952    447089731    447126277

447287780

   447320086    447352287    447384512    433547882    446982407    447016452   
447052978    447089749    447126285

447287798

   447320094    447352295    447384520    433547908    446982415    447016460   
447052986    447089756    447126293

447287806

   447320102    447352303    447384538    433548245    446982423    447016478   
447052994    447089764    447126301

447287814

   447320110    447352311    447384553    433548294    446982431    447016486   
447053000    447089772    447126319

447287822

   447320128    447352337    447384561    433548302    446982449    447016494   
447053018    447089780    447126327

447287830

   447320136    447352345    447384579    433548328    446982456    447016502   
447053026    447089798    447126335

447287848

   447320144    447352352    447384587    433548435    446982464    447016510   
447053034    447089814    447126343

447287855

   447320151    447352360    447384595    433548633    446982472    447016528   
447053042    447089822    447126350

447287863

   447320169    447352378    447384603    433548716    446982480    447016536   
447053059    447089830    447126376

447287871

   447320177    447352386    447384611    433548831    446982498    447016544   
447053067    447089848    447126384

447287889

   447320185    447352394    447384629    433548930    446982506    447016551   
447053075    447089855    447126392

447287897

   447320193    447352402    447384637    433549094    446982514    447016569   
447053083    447089863    447126400

447287905

   447320201    447352410    447384645    433564754    446982522    447016577   
447053091    447089889    447126426

447287913

   447320219    447352428    447384652    433564853    446982530    447016585   
447053109    447089897    447126434



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433173549

   433369451    433555430    433732542    433908167    447049784    447158098   
447190661    447222985    447256405

433173556

   433369519    433555554    433732559    433908175    447050006    447158106   
447190679    447222993    447256413

433173754

   433369527    433555562    433732641    433908225    447050261    447158114   
447190687    447223009    447256421

433173770

   433369550    433555588    433732658    433908241    447050394    447158122   
447190695    447223017    447256439

433173804

   433369592    433555638    433732708    433908282    447050428    447158130   
447190703    447223025    447256447

433173937

   433369626    433555760    433732740    433908423    447050477    447158148   
447190711    447223033    447256454

433173945

   433369634    433555794    433732781    433908472    447050659    447158155   
447190729    447223041    447256462

433173978

   433369709    433555877    433732807    433908498    447051079    447158171   
447190737    447223058    447256470

433174042

   433369824    433555885    433732872    433908530    447051145    447158189   
447190745    447223066    447256488

433174083

   433369865    433555893    433733003    433908621    447051194    447158197   
447190752    447223074    447256496

433174109

   433369873    433555992    433733029    433908738    447051202    447158205   
447190760    447223082    447256504

433174125

   433369881    433556008    433733128    433908753    447051210    447158213   
447190778    447223090    447256512

433174141

   433370061    433556016    433733136    433908852    447051236    447158239   
447190786    447223108    447256520

433174190

   433370145    433556057    433733151    433908860    447051269    447158247   
447190794    447223116    447256538

433174257

   433370160    433556677    433733169    433908878    447051384    447158254   
447190802    447223124    447256546

433174604

   433370277    433556701    433733201    433908944    447051509    447158262   
447190810    447223132    447256561

433174653

   433370335    433556719    433733227    433908993    447051657    447158270   
447190828    447223140    447256579

433174695

   433370343    433556743    433733235    433909025    447051731    447158288   
447190836    447223157    447256587

433174703

   433370368    433556784    433733334    433909132    447051814    447158296   
447190844    447223165    447256595

433174760

   433370467    433556792    433733524    433909157    447051863    447158304   
447190851    447223173    447256603

433174844

   433370566    433556800    433733615    433909256    447051921    447158312   
447190869    447223181    447256611

433174893

   433370921    433556826    433733631    433909280    447052028    447158320   
447190877    447223199    447256629

433174935

   433370962    433557006    433733649    433909298    447052069    447158338   
447190885    447223207    447255548

433175031

   433371028    433557014    433733706    433909322    447052119    447158346   
447190893    447223215    447255555

433175049

   433371200    433557063    433733755    433909355    447052218    447158353   
447190901    447223223    447255563

433175130

   433371259    433557162    433733789    433909439    447052416    447158361   
447190919    447223231    447255571

433175148

   433371275    433557204    433733805    433909520    447052630    447158379   
447190927    447223249    447255589

433175189

   433371309    433557287    433733839    433909629    447052705    447158387   
447190935    447223256    447255597

433175205

   433371440    433557303    433733847    433909660    447052713    447158395   
447190943    447223264    447255605

433175239

   433371499    433557337    433733862    433909678    447052929    447158403   
447190950    447223272    447255613

433175254

   433371523    433557352    433733946    433909728    447052960    447158411   
447190968    447223280    447255621

433175262

   433371622    433557360    433734027    433909769    447053182    447158429   
447190976    447223298    447255639

433175304

   433371663    433557402    433734084    433909777    447053273    447158437   
447190984    447223306    447255647

433175353

   433371689    433557584    433734175    433909827    447053471    447158445   
447190992    447223314    447255654

433175379

   433371697    433557634    433734233    433909835    447053497    447158452   
447191008    447223322    447255662

433175452

   433371788    433557667    433734274    433909850    447053588    447158460   
447191016    447223330    447255670

433175569

   433371978    433557717    433734290    433909892    447053612    447158478   
447191024    447223348    447255688

433175577

   433372208    433557782    433734357    433909900    447053711    447158486   
447191032    447223355    447255696

433175593

   433372224    433557840    433734365    433909959    447053851    447158494   
447191040    447223363    447255704

433175650

   433372232    433557865    433734373    433909975    447053927    447158502   
447191057    447223371    447255712

433175684

   433372323    433557949    433734423    433909983    447054008    447158510   
447191065    447223389    447255720

433175692

   433372463    433557998    433734555    433910098    447054131    447158528   
447191073    447223397    447255738

433175718

   433372497    433558004    433734563    433910130    447054503    447158536   
447191081    447223405    447255746

433175734

   433372562    433558012    433734621    433910213    447054594    447158544   
447191099    447223413    447255753

433175759

   433372646    433558046    433734761    433910346    447054628    447158551   
447191107    447223421    447255761

433175775

   433372893    433558061    433734779    433910361    447054743    447158569   
447191115    447223439    447255779

433175858

   433372927    433558137    433734845    433910379    447054990    447158577   
447191131    447223447    447255787

433175908

   433372935    433558152    433734886    433910387    447055096    447158585   
447191149    447223454    447255795



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447287921

   447320227    447352436    447384660    433566551    446982548    447016593   
447053125    447089905    447126442

447287939

   447320235    447352444    447384678    433567435    446982555    447016601   
447053133    447089913    447126459

447287947

   447320243    447352451    447384686    433571536    446982563    447016619   
447053141    447089947    447126467

447287954

   447320250    447352469    447384694    433571601    446982571    447016635   
447053158    447089954    447126475

447287962

   447320268    447352477    447384702    433571809    446982589    447016643   
447053166    447089962    447126483

447287970

   447320276    447352485    447384710    433571858    446982597    447016650   
447053174    447089970    447126491

447287988

   447320284    447352493    447384728    433572369    446982605    447016668   
447053208    447089988    447126509

447287996

   447320292    447352501    447384736    433572427    446982613    447016676   
447053216    447090002    447126525

447288002

   447320300    447352519    447384744    433580248    446982639    447016684   
447053224    447090010    447126533

447288010

   447320318    447352527    447384751    433580339    446982647    447016692   
447053232    447090028    447126541

447288028

   447320326    447352535    447384769    433585189    446982654    447016700   
447053240    447090036    447126558

447288036

   447320334    447352543    447384777    433591310    446982662    447016718   
447053257    447090044    447126566

447288044

   447320342    447352550    447384785    433591880    446982670    447016726   
447053265    447090051    447126574

447288051

   447320359    447352568    447384793    433591922    446982688    447016734   
447053281    447090069    447126582

447288069

   447320367    447352576    447384801    433591930    446982696    447016742   
447053299    447090085    447126590

447288077

   447320375    447352584    447384819    433591948    446982704    447016759   
447053307    447090093    447126608

447288085

   447320383    447352592    447384827    433592037    446982712    447016767   
447053315    447090119    447126616

447288093

   447320391    447352600    447384835    433592177    446982720    447016775   
447053323    447090127    447126624

447288101

   447320409    447352618    447384843    433592193    446982738    447016783   
447053331    447090143    447126632

447288119

   447320417    447352626    447384850    433592250    446982753    447016791   
447053349    447090150    447126640

447288127

   447320425    447352634    447384868    433592284    446982761    447016809   
447053356    447090168    447126657

447288135

   447320433    447352642    447384876    433592698    446982779    447016817   
447053364    447090176    447126673

447288143

   447320441    447352659    447384884    433592706    446982787    447016825   
447053372    447090184    447126681

447288150

   447320458    447352667    447384892    433592771    446982795    447016833   
447053380    447090192    447126699

447288168

   447320466    447352675    447384900    433592862    446982803    447016841   
447053398    447090200    447126707

447288176

   447320474    447352683    447384918    433608155    446982811    447016858   
447053406    447090226    447126715

447288184

   447320482    447352691    447384926    433611779    446982829    447016874   
447053414    447090234    447126723

447288192

   447320490    447352709    447384934    433613395    446982837    447016882   
447053422    447090242    447126731

447288200

   447320508    447352717    447384942    433613601    446982845    447016890   
447053430    447090259    447126756

447288218

   447320516    447352725    447384959    433613767    446982852    447016908   
447053448    447090275    447126764

447288226

   447320524    447352733    447384967    433613809    446982860    447016916   
447053463    447090283    447126780

447288234

   447320532    447352741    447384975    433613817    446982878    447016924   
447053489    447090291    447126806

447288242

   447320540    447352758    447384983    433613858    446982886    447016932   
447053505    447090309    447126822

447288259

   447320557    447352766    447384991    433613973    446982894    447016940   
447053513    447090317    447126830

447288267

   447320565    447352774    447385006    433614203    446982902    447016957   
447053521    447090325    447126848

447288275

   447320573    447352790    447385014    433635208    446982910    447016965   
447053539    447090333    447126855

447288283

   447320581    447352808    447385022    433635224    446982928    447016973   
447053547    447090341    447126863

447288291

   447320599    447352816    447385030    433635257    446982936    447016981   
447053554    447090358    447126871

447288309

   447320607    447352824    447385048    433635307    446982944    447016999   
447053562    447090366    447126889

447288317

   447320615    447352832    447385055    433636636    446982951    447017005   
447053570    447090374    447126897

447288325

   447320623    447352840    447385063    433636677    446982969    447017021   
447053596    447090382    447126905

447288333

   447320631    447352857    447385071    433636693    446982977    447017039   
447053604    447090390    447126913

447288341

   447320649    447352865    447385089    433636842    446982985    447017047   
447053620    447090408    447126921

447288358

   447320656    447352873    447385097    433636875    446983009    447017054   
447053638    447090424    447126939

447288366

   447320664    447352881    447385105    433636990    446983017    447017062   
447053646    447090432    447126947

447288374

   447320672    447352899    447385113    433637568    446983025    447017070   
447053653    447090440    447126954

447288382

   447320680    447352907    447385121    433637907    446983033    447017104   
447053661    447090457    447126970

447288390

   447320698    447352915    447385139    433637964    446983041    447017112   
447053679    447090465    447126988



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433175932

   433372950    433558251    433734894    433910403    447055211    447158593   
447191156    447223462    447255803

433176039

   433372984    433558335    433734944    433910411    447055294    447158601   
447191164    447223470    447255811

433176070

   433372992    433558343    433735008    433910585    447055336    447158619   
447191172    447223488    447255829

433176112

   433373099    433558350    433735065    433910791    447055344    447158627   
447191180    447223496    447255837

433176120

   433373123    433558368    433735099    433910817    447055500    447158635   
447191198    447223504    447255845

433176278

   433373305    433558418    433735123    433911062    447055831    447158643   
447191206    447223512    447255852

433176294

   433373354    433558475    433735172    433911229    447055955    447158650   
447191214    447223520    447255860

433176419

   433373479    433558483    433735271    433911294    447055963    447158668   
447191222    447223538    447255878

433176450

   433373727    433558582    433735313    433911310    447056078    447158676   
447191230    447223546    447255886

433176484

   433373750    433558673    433735339    433911435    447056284    447158684   
447191248    447223553    447255894

433176518

   433373867    433558681    433735362    433911443    447056359    447158692   
447191255    447223561    447255902

433176708

   433373958    433558749    433735479    433911492    447056433    447158700   
447191263    447223579    447255910

433176740

   433374550    433558830    433735552    433911534    447056441    447158718   
447191271    447223587    447255928

433176773

   433374766    433558848    433735719    433911542    447056516    447158726   
447191289    447223595    447255936

433176914

   433374824    433558905    433735727    433911567    447056664    447158734   
447191297    447223603    447255944

433176963

   433374907    433558970    433735743    433911575    447056706    447158742   
447191305    447223611    447255951

433176997

   433375078    433559010    433735750    433911625    447056763    447158759   
447191313    447223629    447255969

433177003

   433375102    433559093    433735784    433911732    447056888    447158767   
447191321    447223637    447255977

433177094

   433375128    433559275    433735792    433911757    447056912    447158775   
447191339    447223645    447255985

433177136

   433375169    433559432    433735826    433911765    447057118    447158783   
447191347    447223652    447255993

433177177

   433375193    433559580    433735933    433911872    447057126    447158791   
447191354    447223660    447256009

433177250

   433375334    433559630    433735958    433912409    447057225    447158809   
447191362    447223678    447256017

433177268

   433375342    433559655    433736006    433912441    447057290    447158817   
447191370    447223686    447256025

433177367

   433375409    433559689    433736014    433912615    447057324    447158825   
447191388    447223694    447256033

433177391

   433375425    433559697    433736022    433912623    447057449    447158833   
447191396    447223702    447256041

433177417

   433375458    433559762    433736030    433912664    447057472    447158841   
447191404    447223710    447256058

433177458

   433375631    433559770    433736089    433912680    447057555    447158858   
447191412    447223728    447256066

433177474

   433375664    433559903    433736097    433912706    447057696    447158866   
447191420    447223736    447256074

433177482

   433375672    433559929    433736139    433912714    447057704    447158874   
447191438    447223744    447256082

433177508

   433375839    433559937    433736220    433912730    447057811    447158882   
447191446    447223751    447256090

433177532

   433375896    433559952    433736345    433912870    447057829    447158890   
447191453    447223769    447256108

433177557

   433375912    433559994    433736352    433912888    447057852    447158908   
447191461    447223777    447256116

433177581

   433375995    433560000    433736378    433912904    447057936    447158916   
447191479    447223785    447256124

433177722

   433376001    433560067    433736402    433913035    447057969    447158924   
447191487    447223793    447256132

433177730

   433376019    433560075    433736436    433913076    447058264    447158932   
447191495    447223801    447256140

433177821

   433376084    433560091    433736469    433913159    447058645    447158940   
447191503    447223819    447256157

433177888

   433376233    433560315    433736535    433913175    447058678    447158957   
447191511    447223827    447256173

433177920

   433376449    433560323    433736626    433913241    447058744    447158965   
447191529    447223835    447256181

433177938

   433376472    433560349    433736659    433913290    447058959    447158973   
447191537    447223843    447256199

433177953

   433376530    433560430    433736675    433913308    447059064    447158981   
447191545    447223850    447256207

433177961

   433376621    433560455    433736741    433913423    447059106    447158999   
447191552    447223868    447256215

433178092

   433376712    433560554    433736782    433913589    447059122    447159005   
447191560    447223876    447256223

433178266

   433376720    433560562    433736899    433913639    447059163    447159013   
447191578    447223884    447256231

433178324

   433376829    433560653    433736915    433913704    447059395    447159021   
447191586    447223892    447256249

433178373

   433376845    433560695    433736923    433913738    447059528    447159039   
447191594    447223900    447256256

433178456

   433376944    433560711    433736998    433913753    447059577    447159047   
447191602    447223918    447256264

433178530

   433377009    433560752    433737004    433913845    447059635    447159054   
447191610    447223926    447256272

433178662

   433377033    433560760    433737079    433913902    447059726    447159062   
447191628    447223934    447256280



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447288408

   447320706    447352923    447385147    433648367    446983058    447017120   
447053687    447090473    447126996

447288416

   447320714    447352931    447385154    433657145    446983066    447017138   
447053695    447090481    447127010

447288424

   447320722    447352949    447385162    433657434    446983074    447017146   
447053703    447090507    447127028

447288432

   447320730    447352956    447385170    433657707    446983082    447017153   
447053729    447090523    447127036

447288440

   447320748    447352964    447385188    433657798    446983090    447017161   
447053737    447090531    447127044

447288457

   447320755    447352972    447385196    433657848    446983108    447017179   
447053745    447090549    447127051

447288465

   447320763    447352980    447385204    433658051    446983116    447017187   
447053752    447090556    447127069

447288473

   447320771    447352998    447385212    433658069    446983124    447017195   
447053760    447090572    447127077

447288481

   447320789    447353004    447385220    433658077    446983132    447017203   
447053778    447090580    447127085

447288499

   447320797    447353012    447385238    433658085    446983140    447017211   
447053786    447090598    447127093

447288507

   447320805    447353020    447385246    433658176    446983157    447017229   
447053794    447090606    447127101

447288515

   447320813    447353038    447385253    433658218    446983165    447017237   
447053802    447090614    447127127

447288523

   447320821    447353046    447385261    433658259    446983173    447017245   
447053810    447090630    447127135

447288531

   447320839    447353053    447385279    433663200    446983181    447017252   
447053828    447090655    447127143

447288549

   447320847    447353061    447385287    433680550    446983199    447017260   
447053836    447090663    447127150

447288556

   447320854    447353079    447385295    433681004    446983215    447017286   
447053844    447090671    447127176

447288564

   447320862    447353087    447385303    433681038    446983231    447017294   
447053869    447090689    447127184

447288572

   447320870    447353095    447385311    433681186    446983249    447017302   
447053877    447090697    447127192

447288580

   447320888    447353103    447385329    433681277    446983256    447017310   
447053885    447090705    447127200

447288598

   447320896    447353111    447385337    433681434    446983264    447017328   
447053893    447090713    447127218

447288606

   447320904    447353129    447385345    433681855    446983272    447017336   
447053901    447090721    447127226

447288614

   447320912    447353137    447385352    433681905    446983280    447017344   
447053919    447090739    447127234

447288622

   447320920    447353145    447385360    433681988    446983298    447017351   
447053935    447090747    447127242

447288630

   447320938    447353152    447385378    433682069    446983306    447017377   
447053943    447090762    447127259

447288648

   447320946    447353160    447385386    433682077    446983314    447017385   
447053950    447090770    447127267

447288655

   447320953    447353178    447385394    433682168    446983322    447017393   
447053968    447090788    447127275

447288663

   447320961    447353186    447385402    433689965    446983330    447017419   
447053976    447090796    447127283

447288689

   447320979    447353194    447385410    433690351    446983348    447017427   
447053984    447090804    447127291

447288697

   447320987    447353202    447385428    433701067    446983355    447017435   
447053992    447090812    447127309

447288705

   447320995    447353210    447385436    433701174    446983363    447017443   
447054016    447090820    447127317

447288713

   447321001    447353228    447385444    433701471    446983371    447017450   
447054024    447090838    447127325

447288721

   447321019    447353236    447385451    433701588    446983389    447017468   
447054032    447090846    447127333

447288739

   447321027    447353244    447385469    433701877    446983397    447017484   
447054040    447090853    447127358

447288747

   447321035    447353251    447385477    433707619    446983405    447017492   
447054065    447090861    447127366

447288754

   447321043    447353269    447385485    433718954    446983413    447017518   
447054073    447090879    447127374

447288762

   447321050    447353277    447385493    433718970    446983421    447017526   
447054081    447090887    447127382

447288770

   447321068    447353285    447385501    433719325    446983439    447017534   
447054099    447090903    447127390

447288788

   447321076    447353293    447385519    433719457    446983447    447017542   
447054107    447090911    447127408

447288796

   447321084    447353301    447385527    433719499    446983454    447017559   
447054115    447090929    447127424

447288804

   447321092    447353319    447385535    433719549    446983462    447017567   
447054123    447090937    447127432

447288812

   447321100    447353327    447385543    433719705    446983470    447017575   
447054149    447090978    447127440

447288820

   447321118    447353335    447385550    433719812    446983496    447017583   
447054156    447090986    447127457

447288838

   447321126    447353343    447385568    433725082    446983504    447017591   
447054164    447091000    447127465

447288846

   447321134    447353350    447385576    433728698    446983512    447017609   
447054172    447091026    447127473

447288853

   447321142    447353368    447385584    433735032    446983520    447017617   
447054180    447091034    447127481

447288861

   447321159    447353376    447385592    433737566    446983538    447017625   
447054198    447091042    447127499

447288879

   447321167    447353384    447385600    433737582    446983546    447017641   
447054206    447091059    447127507

447288887

   447321175    447353392    447385618    433737723    446983553    447017658   
447054214    447091067    447127515



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433178712

   433377124    433560802    433737244    433913985    447059940    447159070   
447191636    447223942    447256298

433178795

   433377231    433560869    433737285    433913993    447060138    447159088   
447191644    447223959    447256637

433178837

   433377264    433560919    433737293    433914058    447060211    447159096   
447191651    447223967    447256645

433178944

   433377330    433560935    433737301    433914207    447060286    447159104   
447191669    447223975    447256652

433178969

   433377363    433560976    433737343    433914298    447060377    447159112   
447191677    447223983    447256660

433179033

   433377371    433561040    433737376    433914348    447060492    447159120   
447191685    447223991    447256678

433179090

   433377454    433561057    433737467    433914363    447060526    447159138   
447191693    447224007    447256686

433179181

   433377538    433561073    433737517    433914405    447060559    447159146   
447191701    447224015    447256694

433179215

   433377603    433561081    433737764    433914462    447060690    447159153   
447191719    447224023    447256702

433179223

   433377645    433561172    433737897    433914470    447060732    447159161   
447191727    447224031    447256710

433179231

   433377652    433561206    433737970    433914496    447060781    447159179   
447191735    447224049    447256728

433179264

   433377728    433561313    433738176    433914553    447060823    447159187   
447191743    447224056    447256736

433179280

   433377736    433561347    433738226    433914595    447060997    447159195   
447191750    447224064    447256744

433179298

   433377744    433561354    433738358    433914611    447061052    447159203   
447191768    447224072    447256751

433179504

   433377793    433561370    433738697    433914744    447061466    447159211   
447191776    447224080    447256769

433179512

   433377827    433561396    433738770    433914827    447061540    447159229   
447191784    447224098    447256777

433179579

   433377843    433561404    433738804    433914835    447061557    447159237   
447191792    447224106    447256785

433180056

   433378007    433561438    433738812    433914876    447061599    447159245   
447191800    447224114    447256793

433180213

   433378049    433561446    433738879    433915014    447061821    447159252   
447191818    447224122    447256801

433180270

   433378569    433561560    433738952    433915063    447061896    447159260   
447191826    447224130    447256819

433180338

   433378577    433561578    433739026    433915287    447062217    447159278   
447191834    447224148    447256827

433180346

   433378601    433561685    433739166    433915345    447062225    447159286   
447191842    447224155    447256835

433180502

   433378692    433561735    433739174    433915352    447062696    447159294   
447191859    447224163    447256843

433180627

   433378742    433561768    433739190    433915451    447062720    447159302   
447191867    447224171    447256850

433180676

   433378767    433561784    433739240    433915469    447062779    447159310   
447191875    447224189    447256868

433180759

   433378825    433561842    433739315    433915501    447062852    447159328   
447191883    447224197    447256876

433180775

   433378841    433561875    433739331    433915527    447062860    447159336   
447191891    447224205    447256884

433180791

   433378866    433561917    433739364    433915568    447062944    447159344   
447191909    447224213    447256892

433180817

   433378916    433561966    433739414    433915584    447063025    447159351   
447191917    447224221    447256900

433180866

   433378924    433561982    433739430    433915626    447063058    447159369   
447191925    447224239    447256918

433180890

   433379054    433562113    433739539    433915659    447063074    447159377   
447191933    447224247    447256926

433180965

   433379120    433562220    433739547    433915667    447063157    447159385   
447191941    447224254    447256934

433181039

   433379146    433562279    433739588    433915675    447063694    447159393   
447191958    447224262    447256942

433181294

   433379294    433562303    433739596    433915691    447063744    447159401   
447191966    447224270    447256959

433181401

   433379328    433562451    433739703    433915709    447063785    447159419   
447191974    447224288    447256967

433181450

   433379385    433562527    433739760    433915725    447063843    447159427   
447191982    447224296    447256975

433181468

   433379393    433562600    433739927    433915741    447063926    447159435   
447191990    447224304    447256983

433181542

   433379559    433562717    433739992    433915808    447064049    447159443   
447192006    447224312    447256991

433181559

   433379674    433562808    433740347    433915816    447064239    447159450   
447192014    447224320    447257007

433181625

   433379732    433562899    433740354    433915865    447064429    447159468   
447192022    447224338    447257015

433181641

   433379781    433562980    433740362    433915881    447064445    447159476   
447192030    447224346    447257023

433181658

   433379807    433562998    433740552    433915907    447064494    447159484   
447192048    447224353    447257031

433181724

   433379898    433563061    433740586    433916012    447064536    447159492   
447192055    447224361    447257049

433181781

   433379922    433563129    433740636    433916046    447064783    447159500   
447192063    447224379    447257056

433181823

   433379971    433563244    433740644    433916236    447064809    447159518   
447192071    447224387    447257064

433182003

   433379997    433563251    433740677    433916418    447064817    447159526   
447192089    447224395    447257072

433182011

   433380045    433563319    433740701    433916426    447064833    447159534   
447192097    447224403    447257080



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447288895

   447321183    447353400    447385626    433737780    446983561    447017666   
447054222    447091083    447127523

447288903

   447321191    447353418    447385634    433738051    446983579    447017674   
447054230    447091091    447127531

447288911

   447321209    447353426    447385642    433738127    446983587    447017682   
447054248    447091117    447127549

447288929

   447321217    447353434    447385659    433738325    446983595    447017690   
447054255    447091125    447127564

447288937

   447321225    447353442    447385667    433738416    446983611    447017708   
447054263    447091133    447127572

447288945

   447321233    447353459    447385675    433738523    446983637    447017716   
447054271    447091141    447127580

447288952

   447321241    447353467    447385683    433738531    446983645    447017724   
447054289    447091158    447127598

447288960

   447321258    447353475    447385691    433738580    446983652    447017732   
447054297    447091166    447127606

447288978

   447321266    447353483    447385709    433738622    446983660    447017757   
447054305    447091174    447127614

447288986

   447321274    447353491    447385717    433738648    446983686    447017765   
447054313    447091182    447127622

447288994

   447321282    447353509    447385725    433743911    446983694    447017773   
447054321    447091190    447127630

447289000

   447321290    447353517    447385733    433749876    446983702    447017781   
447054339    447091208    447127655

447289018

   447321308    447353525    447385741    433759321    446983710    447017807   
447054347    447091216    447127663

447289026

   447321316    447353533    447385758    433759446    446983728    447017815   
447054354    447091224    447127689

447289034

   447321324    447353541    447385766    433759677    446983736    447017823   
447054362    447091240    447127705

447289042

   447321332    447353558    447385774    433759727    446983744    447017849   
447054370    447091265    447127713

447289059

   447321340    447353566    447385782    433759974    446983751    447017856   
447054388    447091281    447127721

447289067

   447321357    447353574    447385790    433760022    446983769    447017864   
447054396    447091299    447127739

447289075

   447321365    447353582    447385808    433760121    446983777    447017872   
447054404    447091307    447127747

447289083

   447321373    447353590    447385816    433760238    446983785    447017880   
447054412    447091315    447127770

447289091

   447321381    447353608    447385824    433760246    446983793    447017898   
447054420    447091323    447127788

447289109

   447321399    447353616    447385832    433760279    446983801    447017906   
447054438    447091331    447127796

447289117

   447321407    447353624    447385840    433760485    446983819    447017914   
447054446    447091349    447127804

447289125

   447321415    447353632    447385857    433761970    446983827    447017922   
447054453    447091356    447127812

447289133

   447321423    447353640    447385865    433765310    446983835    447017930   
447054461    447091398    447127820

447289141

   447321431    447353657    447385873    433765740    446983843    447017948   
447054479    447091406    447127838

447289158

   447321449    447353665    447385881    433766813    446983850    447017955   
447054487    447091414    447127846

447289166

   447321456    447353673    447385899    433781457    446983868    447017963   
447054495    447091422    447127853

447289174

   447321464    447353681    447385907    433781473    446983876    447017971   
447054511    447091430    447127861

447289182

   447321472    447353699    447385915    433781572    446983884    447017997   
447054537    447091448    447127879

447289190

   447321480    447353707    447385923    433781697    446983892    447018011   
447054545    447091455    447127887

447289208

   447321498    447353715    447385931    433781952    446983900    447018029   
447054552    447091463    447127895

447289216

   447321506    447353723    447385949    433782117    446983918    447018037   
447054560    447091471    447127929

447289224

   447321514    447353731    447385956    433795135    446983926    447018045   
447054578    447091489    447127937

447289232

   447321522    447353749    447385964    433795796    446983934    447018052   
447054586    447091497    447127945

447289240

   447321530    447353756    447385972    433801727    446983942    447018060   
447054602    447091505    447127960

447289257

   447321548    447353764    447385980    433803285    446983959    447018078   
447054610    447091513    447127978

447289265

   447321555    447353772    447385998    433803459    446983967    447018086   
447054636    447091521    447127986

447289273

   447321563    447353780    447386004    433804051    446983975    447018094   
447054644    447091539    447127994

447289281

   447321571    447353798    447386012    433813797    446983983    447018102   
447054651    447091547    447128000

447289299

   447321589    447353806    447386020    433817707    446983991    447018110   
447054669    447091554    447128018

447289307

   447321597    447353814    447386038    433824026    446984007    447018136   
447054685    447091562    447128026

447289315

   447321605    447353822    447386046    433824232    446984015    447018144   
447054693    447091570    447128034

447289323

   447321613    447353830    447386053    433824539    446984023    447018151   
447054701    447091596    447128042

447289331

   447321621    447353848    447386061    433824679    446984031    447018169   
447054719    447091604    447128059

447289349

   447321639    447353855    447386079    433824745    446984049    447018177   
447054727    447091612    447128067

447289356

   447321647    447353863    447386087    433824752    446984056    447018185   
447054735    447091620    447128075



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433182052

   433380144    433563376    433740800    433916525    447065244    447159559   
447192113    447224429    447257106

433182110

   433380185    433563509    433740842    433916624    447065376    447159567   
447192121    447224437    447257114

433182136

   433380219    433563525    433741048    433916780    447065467    447159575   
447192139    447224445    447257122

433182169

   433380235    433563533    433741063    433916897    447065749    447159591   
447192147    447224452    447257130

433182268

   433380342    433563558    433741071    433916905    447066028    447159609   
447192154    447224460    447257148

433182417

   433380383    433563608    433741113    433916939    447066150    447159617   
447192162    447224478    447257155

433182433

   433380425    433563616    433741279    433916947    447066283    447159625   
447192170    447224486    447257163

433182441

   433380466    433563640    433741337    433916962    447066465    447159633   
447192188    447224494    447257171

433182458

   433380516    433563673    433741360    433917044    447066739    447159641   
447192196    447224502    447257189

433182599

   433380524    433563749    433741386    433917192    447066887    447159658   
447192204    447224510    447257197

433182698

   433380532    433563764    433741519    433917200    447066895    447159666   
447192212    447224528    447257205

433182706

   433380573    433563855    433741592    433917226    447067018    447159674   
447192220    447224536    447257213

433182714

   433380623    433563913    433741600    433917234    447067059    447159682   
447192238    447224544    447257221

433182730

   433380763    433563939    433741626    433917242    447067158    447159690   
447192246    447224551    447257239

433182763

   433380797    433564010    433741683    433917259    447067190    447159708   
447192253    447224569    447257247

433182771

   433380912    433564077    433741717    433917309    447067414    447159716   
447192261    447224577    447257254

433182797

   433381274    433564101    433741824    433917358    447067570    447159724   
447192279    447224585    447257262

433182805

   433381365    433564119    433741840    433917440    447067661    447159732   
447192287    447224593    447257270

433182839

   433381407    433564127    433741873    433917499    447067687    447159740   
447192295    447224601    447257288

433182854

   433381431    433564218    433741915    433917531    447067729    447159757   
447192303    447224619    447257296

433182920

   433381456    433564226    433742038    433917721    447067836    447159765   
447192311    447224627    447257304

433182946

   433381464    433564234    433742350    433918208    447067984    447159773   
447192329    447224635    447257312

433183050

   433381530    433564267    433742418    433918539    447068040    447159781   
447192337    447224643    447257320

433183068

   433381548    433564291    433742434    433918661    447068156    447159799   
447192345    447224650    447257338

433183209

   433381688    433564325    433742467    433918679    447068214    447159807   
447192352    447224668    447257346

433183266

   433381696    433564341    433742517    433918703    447068230    447159815   
447192360    447224676    447257353

433183290

   433381779    433564465    433742541    433918711    447068289    447159823   
447192378    447224684    447257361

433183316

   433381811    433564473    433742665    433918737    447068313    447159831   
447192386    447224692    447257379

433183332

   433382017    433564523    433742681    433918752    447068495    447159849   
447192394    447224700    447257387

433183340

   433382223    433564549    433742699    433918778    447068503    447159856   
447192402    447224718    447257395

433183928

   433382322    433564564    433742707    433918844    447068636    447159864   
447192410    447224726    447257403

433183969

   433382470    433564606    433742731    433918935    447068800    447159872   
447192428    447224734    447257411

433184140

   433382504    433564622    433742814    433919008    447069089    447159880   
447192436    447224742    447257429

433184181

   433382553    433564671    433742855    433919073    447069246    447159898   
447192444    447224759    447257437

433184215

   433382561    433564689    433742871    433919081    447069386    447159906   
447192451    447224767    447257445

433184256

   433382611    433564796    433742921    433919107    447069410    447159914   
447192469    447224775    447257452

433184363

   433382678    433564945    433743002    433919172    447069493    447159922   
447192477    447224783    447257460

433184405

   433382892    433565041    433743010    433919206    447069519    447159930   
447192485    447224791    447257478

433184462

   433383130    433565058    433743028    433919248    447069675    447159948   
447192493    447224809    447257486

433184546

   433383148    433565116    433743036    433919289    447069717    447159955   
447192501    447224817    447257494

433184561

   433383171    433565181    433743044    433919313    447069816    447159963   
447192519    447224825    447257502

433184702

   433383361    433565215    433743077    433919388    447069873    447159971   
447192527    447224833    447257510

433184728

   433383379    433565280    433743762    433919446    447069915    447159989   
447192535    447224841    447257528

433184793

   433383395    433565470    433743788    433919453    447069998    447159997   
447192543    447224858    447257536

433184876

   433383429    433565488    433743895    433919552    447070061    447160003   
447192550    447224866    447257544

433185055

   433383528    433565520    433743952    433919735    447070228    447160011   
447192568    447224874    447257551

433185105

   433383585    433565538    433744018    433919875    447070244    447160029   
447192576    447224882    447257569

433185147

   433383619    433565611    433744034    433919982    447070269    447160037   
447192584    447224890    447257577



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447289372

   447321662    447353889    447386103    433824844    446984080    447018201   
447054768    447091646    447128109

447289380

   447321670    447353897    447386111    433824901    446984106    447018227   
447054776    447091653    447128125

447289398

   447321688    447353905    447386129    433824919    446984114    447018235   
447054784    447091679    447128133

447289406

   447321696    447353913    447386137    433824935    446984122    447018243   
447054792    447091687    447128141

447289414

   447321704    447353921    447386145    433825023    446984130    447018250   
447054818    447091703    447128158

447289422

   447321712    447353939    447386152    433836350    446984148    447018268   
447054826    447091729    447128174

447289430

   447321720    447353947    447386160    433838463    446984155    447018276   
447054834    447091737    447128182

447289448

   447321738    447353954    447386178    433839875    446984163    447018284   
447054842    447091745    447128208

447289455

   447321746    447353962    447386186    433840626    446984171    447018292   
447054859    447091752    447128216

447289463

   447321753    447353970    447386194    433840683    446984189    447018300   
447054867    447091760    447128224

447289471

   447321761    447353988    447386202    433844644    446984197    447018318   
447054875    447091778    447128232

447289489

   447321779    447353996    447386210    433844719    446984205    447018326   
447054883    447091802    447128240

447289497

   447321787    447354002    447386228    433844750    446984213    447018334   
447054891    447091810    447128257

447289505

   447321795    447354010    447386236    433844784    446984239    447018342   
447054909    447091828    447128265

447289513

   447321803    447354028    447386244    433844818    446984247    447018359   
447054917    447091836    447128273

447289521

   447321811    447354036    447386251    433844826    446984262    447018367   
447054925    447091844    447128281

447289539

   447321829    447354044    447386269    433844842    446984270    447018375   
447054933    447091851    447128299

447289547

   447321837    447354051    447386277    433844891    446984288    447018383   
447054941    447091869    447128307

447289554

   447321845    447354069    447386285    433844958    446984296    447018391   
447054958    447091877    447128315

447289562

   447321852    447354077    447386293    433844982    446984304    447018409   
447054966    447091885    447128323

447289570

   447321860    447354085    447386301    433845005    446984312    447018417   
447054974    447091893    447128331

447289588

   447321878    447354093    447386319    433845021    446984320    447018425   
447054982    447091919    447128349

447289596

   447321886    447354101    447386327    433845039    446984338    447018433   
447055005    447091927    447128356

447289604

   447321894    447354119    447386335    433845088    446984346    447018441   
447055013    447091943    447128364

447289612

   447321902    447354127    447386350    433845104    446984353    447018458   
447055021    447091950    447128372

447289620

   447321910    447354135    447386368    433845112    446984361    447018466   
447055039    447091968    447128380

447289638

   447321928    447354143    447386376    433845120    446984379    447018474   
447055047    447091976    447128398

447289646

   447321936    447354150    447386384    433845146    446984387    447018482   
447055054    447091984    447128406

447289653

   447321944    447354168    447386392    433845195    446984395    447018490   
447055070    447091992    447128414

447289661

   447321951    447354176    447386400    433845203    446984429    447018508   
447055088    447092024    447128422

447289679

   447321969    447354184    447386418    433845237    446984437    447018516   
447055104    447092032    447128430

447289687

   447321977    447354192    447386426    433845260    446984445    447018524   
447055112    447092040    447128448

447289695

   447321985    447354200    447386434    433845286    446984452    447018532   
447055120    447092057    447128455

447289703

   447321993    447354218    447386442    433845328    446984460    447018540   
447055138    447092065    447128471

447289711

   447322009    447354226    447386459    433845476    446984478    447018557   
447055146    447092073    447128489

447289729

   447322017    447354234    447386467    433845534    446984486    447018565   
447055161    447092081    447128497

447289737

   447322025    447354242    447386475    433845567    446984494    447018573   
447055179    447092099    447128505

447289745

   447322033    447354259    447386483    433845575    446984502    447018581   
447055187    447092107    447128513

447289752

   447322041    447354267    447386491    433845641    446984510    447018599   
447055195    447092115    447128521

447289760

   447322058    447354275    447386509    433845674    446984528    447018607   
447055203    447092123    447128539

447289778

   447322066    447354283    447386517    433845708    446984536    447018615   
447055229    447092131    447128547

447289786

   447322074    447354291    447386525    433845724    446984544    447018623   
447055237    447092149    447128554

447289794

   447322082    447354309    447386533    433845914    446984551    447018631   
447055245    447092156    447128562

447289802

   447322090    447354317    447386541    433845948    446984569    447018649   
447055252    447092164    447128570

447289810

   447322108    447354325    447386558    433855707    446984577    447018656   
447055260    447092180    447128588

447289828

   447322116    447354333    447386566    433857182    446984585    447018680   
447055278    447092198    447128604

447289836

   447322124    447354341    447386574    433860616    446984601    447018698   
447055286    447092206    447128612

447289844

   447322132    447354358    447386582    433860681    446984619    447018706   
447055302    447092214    447128620



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433185170

   433383635    433565652    433744265    433919990    447070384    447160045   
447192592    447224908    447257585

433185196

   433383742    433565660    433744307    433920006    447070418    447160052   
447192600    447224916    447257593

433185360

   433383775    433565678    433744323    433920121    447070434    447160060   
447192618    447224924    447257601

433185394

   433383882    433565736    433744331    433920204    447070491    447160078   
447192626    447224932    447257619

433185402

   433383890    433565744    433744356    433920238    447070699    447160086   
447192634    447224940    447257627

433185444

   433383916    433565827    433744398    433920394    447070772    447160094   
447192659    447224957    447257635

433185477

   433383940    433565868    433744406    433920451    447070806    447160102   
447192667    447224965    447257643

433185618

   433383965    433565884    433744463    433920469    447071051    447160110   
447192675    447224973    447257650

433185709

   433384021    433566510    433744471    433920592    447071200    447160128   
447192683    447224981    447257668

433185725

   433384302    433566627    433744513    433920626    447071465    447160136   
447192691    447224999    447257676

433185758

   433384336    433566650    433744539    433920659    447071481    447160144   
447192709    447225004    447257684

433185873

   433384369    433566676    433744562    433920766    447071572    447160151   
447192717    447225012    447257700

433185899

   433384377    433566742    433744588    433920832    447071796    447160169   
447192725    447225020    447257718

433185915

   433384401    433566817    433744661    433920915    447071952    447160177   
447192733    447225038    447257726

433186046

   433384435    433566833    433744695    433920949    447072182    447160185   
447192741    447225046    447257734

433186053

   433384443    433566908    433744711    433920980    447072299    447160193   
447192758    447225053    447257742

433186178

   433384641    433566916    433744745    433921061    447072315    447160201   
447192766    447225061    447257759

433186194

   433384690    433566924    433744752    433921129    447072539    447160219   
447192774    447225079    447257767

433186244

   433384716    433566940    433744786    433921194    447072562    447160227   
447192782    447225087    447257775

433186335

   433384724    433566999    433744851    433921269    447072570    447160235   
447192790    447225095    447257783

433186392

   433384773    433567039    433744901    433921285    447072687    447160243   
447192808    447225103    447257791

433186491

   433384971    433567054    433744950    433921343    447072778    447160250   
447192816    447225111    447257809

433186517

   433385093    433567120    433744968    433921350    447073115    447160268   
447192824    447225129    447257817

433186541

   433385135    433567377    433744976    433922135    447073180    447160276   
447192832    447225137    447257825

433186624

   433385143    433567443    433745015    433922184    447073248    447160284   
447192840    447225145    447257833

433186632

   433385184    433567500    433745114    433922275    447073263    447160292   
447192857    447225152    447257841

433186723

   433385226    433567575    433745171    433922317    447073354    447160300   
447192865    447225160    447257858

433186806

   433385267    433567633    433745213    433922432    447073412    447160318   
447192873    447225178    447257866

433186848

   433385275    433567658    433745221    433922622    447073537    447160326   
447192881    447225186    447257874

433186871

   433385465    433567708    433745296    433922630    447073610    447160334   
447192899    447225194    447257882

433186913

   433385473    433567732    433745304    433922689    447073636    447160342   
447192907    447225202    447257890

433186921

   433385507    433567872    433745353    433922721    447073651    447160359   
447192915    447225210    447257908

433187010

   433385531    433567880    433745379    433922762    447073800    447160367   
447192923    447225228    447257916

433187077

   433385549    433568029    433745403    433922770    447073834    447160375   
447192931    447225236    447257924

433187101

   433385648    433568045    433745429    433922804    447073958    447160383   
447192949    447225244    447257932

433187150

   433385895    433568052    433745445    433922812    447074006    447160391   
447192956    447225251    447257940

433187192

   433385903    433568144    433745452    433922820    447074063    447160409   
447192964    447225269    447257957

433187291

   433385911    433568151    433745460    433922846    447074071    447160417   
447192972    447225277    447257965

433187333

   433385929    433568169    433745577    433922895    447074477    447160425   
447192980    447225285    447257973

433187382

   433385937    433568177    433745650    433922911    447074493    447160433   
447192998    447225293    447257981

433187523

   433385945    433568243    433745809    433923018    447074501    447160441   
447193004    447225301    447257999

433187531

   433386018    433568250    433745858    433923109    447074626    447160458   
447193012    447225319    447258005

433187721

   433386034    433568292    433745924    433923133    447074741    447160466   
447193020    447225327    447258013

433187788

   433386059    433568300    433745932    433923166    447074949    447160474   
447193038    447225335    447258021

433187846

   433386109    433568318    433746021    433923257    447074998    447160482   
447193046    447225343    447258039

433187895

   433386133    433568342    433746039    433923265    447075409    447160490   
447193053    447225350    447258047

433187937

   433386216    433568391    433746104    433923299    447075433    447160508   
447193061    447225368    447258054

433187978

   433386232    433568409    433746120    433923364    447075508    447160516   
447193079    447225376    447258062



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447289851

   447322140    447354366    447386590    433860707    446984627    447018714   
447055310    447092222    447128638

447289869

   447322157    447354374    447386608    433860756    446984643    447018722   
447055328    447092230    447128646

447289877

   447322165    447354382    447386616    433861051    446984650    447018730   
447055369    447092248    447128653

447289885

   447322173    447354390    447386624    433861259    446984668    447018748   
447055377    447092255    447128661

447289893

   447322181    447354408    447386632    433861515    446984676    447018755   
447055385    447092263    447128679

447289901

   447322199    447354416    447386640    433861531    446984684    447018763   
447055393    447092271    447128687

447289919

   447322207    447354424    447386657    433861556    446984692    447018771   
447055401    447092289    447128695

447289927

   447322215    447354432    447386665    433861713    446984700    447018789   
447055419    447092297    447128703

447289935

   447322223    447354440    447386673    433866605    446984718    447018797   
447055427    447092305    447128711

447289943

   447322231    447354457    447386681    433867348    446984726    447018813   
447055435    447092313    447128729

447289950

   447322249    447354465    447386699    433867546    446984742    447018821   
447055443    447092321    447128737

447289968

   447322256    447354473    447386707    433869302    446984759    447018847   
447055450    447092339    447128745

447289976

   447322264    447354481    447386715    433870995    446984767    447018854   
447055468    447092354    447128752

447289984

   447322272    447354499    447386723    433871662    446984775    447018862   
447055476    447092362    447128760

447289992

   447322280    447354507    447386731    433871993    446984791    447018870   
447055484    447092370    447128778

447290008

   447322298    447354515    447386749    433881091    446984809    447018888   
447055492    447092388    447128794

447290016

   447322306    447354523    447386756    433881158    446984817    447018896   
447055518    447092404    447128802

447290024

   447322314    447354531    447386764    433881216    446984825    447018920   
447055526    447092412    447128810

447290032

   447322322    447354549    447386772    433881497    446984833    447018938   
447055534    447092420    447128828

447290040

   447322330    447354556    447386780    433881653    446984841    447018946   
447055542    447092438    447128836

447290057

   447322348    447354564    447386798    433881745    446984858    447018953   
447055567    447092446    447128844

447290065

   447322355    447354572    447386806    433881802    446984866    447018961   
447055575    447092487    447128851

447290073

   447322363    447354580    447386814    433882115    446984874    447018987   
447055591    447092495    447128869

447290081

   447322371    447354598    447386822    433882156    446984882    447018995   
447055609    447092511    447128877

447290099

   447322389    447354606    447386830    433882172    446984890    447019001   
447055617    447092529    447128885

447290107

   447322397    447354614    447386848    433882271    446984908    447019019   
447055625    447092545    447128893

447290115

   447322405    447354622    447386855    433882321    446984916    447019027   
447055633    447092552    447128901

447290123

   447322413    447354630    447386863    433882438    446984924    447019035   
447055641    447092560    447128919

447290131

   447322421    447354648    447386871    433889011    446984932    447019043   
447055658    447092578    447128927

447290149

   447322439    447354655    447386889    433890274    446984957    447019050   
447055674    447092586    447128935

447290156

   447322447    447354663    447386897    433899424    446984965    447019068   
447055682    447092594    447128943

447290164

   447322454    447354671    447386905    433899473    446984973    447019076   
447055690    447092602    447128950

447290172

   447322462    447354689    447386913    433899663    446984981    447019084   
447055708    447092610    447128968

447290180

   447322470    447354697    447386921    433899739    446984999    447019092   
447055716    447092628    447128976

447290206

   447322488    447354705    447386939    433899812    446985004    447019100   
447055724    447092636    447128984

447290214

   447322496    447354713    447386947    433899887    446985012    447019118   
447055732    447092644    447128992

447290222

   447322504    447354721    447386954    433900032    446985020    447019126   
447055740    447092651    447129008

447290230

   447322512    447354739    447386962    433900107    446985038    447019134   
447055757    447092669    447129016

447290248

   447322520    447354747    447386970    433900214    446985046    447019142   
447055765    447092677    447129024

447290255

   447322538    447354754    447386988    433900255    446985053    447019159   
447055773    447092685    447129032

447290263

   447322546    447354762    447386996    433900305    446985061    447019175   
447055781    447092693    447129040

447290271

   447322553    447354770    447387002    433900313    446985087    447019183   
447055799    447092719    447129065

447290289

   447322561    447354788    447387010    433904513    446985095    447019209   
447055807    447092727    447129073

447290297

   447322579    447354796    447387028    433908324    446985103    447019217   
447055815    447092735    447129081

447290305

   447322587    447354804    447387036    433909058    446985111    447019225   
447055823    447092743    447129099

447290313

   447322595    447354812    447387044    433915113    446985129    447019233   
447055849    447092750    447129107

447290321

   447322603    447354820    447387051    433917754    446985137    447019241   
447055856    447092768    447129115

447290339

   447322611    447354838    447387069    433917846    446985145    447019258   
447055864    447092776    447129123



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433187978

   433386232    433568409    433746120    433923364    447075508    447160516   
447193079    447225376    447258062

433188018

   433386240    433568466    433746146    433923372    447075557    447160524   
447193087    447225384    447258070

433188158

   433386273    433568516    433746229    433923406    447075631    447160532   
447193095    447225392    447258088

433188216

   433386323    433568532    433746237    433923562    447075649    447160540   
447193103    447225400    447258096

433188240

   433386364    433568565    433746245    433923620    447075664    447160557   
447193111    447225418    447258104

433188265

   433386596    433568581    433746252    433923661    447075672    447160565   
447193129    447225426    447258112

433188273

   433386604    433568599    433746260    433923679    447075730    447160573   
447193137    447225434    447258120

433188364

   433386752    433568623    433746302    433923711    447075771    447160581   
447193145    447225442    447258138

433188380

   433386844    433568797    433746310    433923752    447075847    447160599   
447193152    447225459    447258146

433188406

   433386927    433568839    433746344    433923893    447076365    447160607   
447193160    447225467    447258153

433188471

   433386976    433568847    433746351    433923935    447076886    447160615   
447193178    447225475    447258161

433188521

   433386984    433568904    433746401    433923992    447077199    447160623   
447193186    447225483    447258179

433188547

   433386992    433568987    433746450    433924008    447077249    447160631   
447193194    447225491    447258187

433188596

   433387115    433568995    433746526    433924032    447077371    447160649   
447193202    447225509    447258195

433188687

   433387131    433569027    433746633    433924057    447077678    447160656   
447193210    447225517    447258203

433188810

   433387180    433569050    433746682    433924131    447077900    447160664   
447193228    447225525    447258211

433188828

   433387198    433569068    433746732    433924156    447077959    447160672   
447193236    447225533    447258229

433188836

   433387271    433569092    433746807    433924339    447077983    447160680   
447193244    447225541    447258237

433188901

   433387404    433569175    433746823    433924347    447078049    447160698   
447193251    447225558    447258245

433188943

   433387420    433569191    433746831    433924362    447078130    447160706   
447193269    447225566    447258252

433188976

   433387594    433569241    433746849    433924412    447078155    447160714   
447193277    447225574    447258260

433189008

   433387750    433569258    433746898    433924420    447078189    447160722   
447193285    447225582    447258278

433189065

   433387768    433569282    433746906    433924446    447078254    447160730   
447193293    447225590    447258286

433189073

   433387834    433569324    433747011    433924487    447078528    447160748   
447193301    447225608    447258294

433189198

   433387909    433569381    433747060    433924495    447078684    447160755   
447193319    447225616    447258302

433189222

   433387982    433569472    433747128    433924503    447078783    447160763   
447193327    447225624    447258310

433189412

   433388048    433569498    433747219    433924552    447078809    447160771   
447193335    447225632    447258328

433189461

   433388105    433569639    433747359    433924669    447078841    447160789   
447193343    447225640    447258336

433189537

   433388196    433569654    433747409    433924784    447078882    447160797   
447193350    447225657    447258344

433189578

   433388279    433569761    433747425    433924834    447078908    447160805   
447193368    447225665    447258351

433189685

   433388352    433569811    433747466    433924842    447078916    447160813   
447193376    447225673    447258369

433189719

   433388436    433569829    433747508    433924883    447078940    447160821   
447193384    447225681    447258377

433189834

   433388451    433569878    433747565    433924925    447078965    447160839   
447193392    447225699    447258385

433189941

   433388683    433569894    433747581    433925021    447079070    447160847   
447193400    447225715    447258393

433189966

   433388733    433569928    433747623    433925062    447079179    447160854   
447193418    447225723    447258401

433189974

   433388907    433569951    433747656    433925070    447079195    447160862   
447193426    447225731    447258419

433189982

   433388931    433569969    433747714    433925195    447079203    447160870   
447193434    447225749    447258427

433190048

   433388972    433569977    433747912    433925211    447079237    447160888   
447193442    447225756    447258435

433190063

   433389053    433569985    433747953    433925229    447079393    447160896   
447193459    447225764    447258443

433190097

   433389095    433570025    433747979    433925237    447079419    447160904   
447193467    447225772    447258450

433190154

   433389103    433570041    433748076    433925302    447079534    447160912   
447193475    447225780    447258468

433190212

   433389186    433570132    433748084    433925351    447079567    447160920   
447193491    447225798    447258476

433190337

   433389202    433570173    433748126    433925377    447079583    447160938   
447193509    447225806    447258484

433190345

   433389418    433570199    433748159    433925419    447079625    447160946   
447193517    447225814    447258492

433190352

   433389459    433570215    433748241    433925468    447079732    447160953   
447193525    447225822    447258500

433190451

   433389483    433570249    433748258    433925492    447079872    447160961   
447193533    447225830    447258518

433190469

   433389525    433570306    433748308    433925518    447079948    447160979   
447193541    447225848    447258526

433190568

   433389590    433570314    433748324    433925591    447080094    447160987   
447193558    447225855    447258534



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447290339

   447322611    447354838    447387069    433917846    446985145    447019258   
447055864    447092776    447129123

447290347

   447322629    447354846    447387077    433918026    446985152    447019266   
447055872    447092792    447129131

447290354

   447322637    447354853    447387085    433918158    446985160    447019274   
447055880    447092800    447129149

447290362

   447322645    447354861    447387093    433918257    446985178    447019282   
447055898    447092818    447129156

447290370

   447322652    447354879    447387101    433918323    446985186    447019290   
447055906    447092826    447129172

447290388

   447322660    447354887    447387119    433918455    446985194    447019308   
447055914    447092834    447129180

447290396

   447322678    447354895    447387127    433918505    446985202    447019316   
447055922    447092842    447129198

447290404

   447322686    447354903    447387135    433922408    446985210    447019324   
447055930    447092859    447129214

447290412

   447322694    447354911    447387143    433924644    446985228    447019332   
447055948    447092875    447129222

447290420

   447322702    447354929    447387150    433927977    446985236    447019340   
447055971    447092891    447129230

447290438

   447322710    447354937    447387168    433933603    446985244    447019357   
447055989    447092909    447129248

447290446

   447322728    447354945    447387176    433934270    446985251    447019365   
447055997    447092917    447129255

447290453

   447322736    447354952    447387184    433938214    446985269    447019373   
447056003    447092925    447129263

447290461

   447322744    447354960    447387192    433938255    446985285    447019399   
447056011    447092933    447129271

447290479

   447322751    447354978    447387200    433938313    446985293    447019407   
447056029    447092941    447129305

447290487

   447322769    447354986    447387218    433938784    446985319    447019423   
447056037    447092958    447129313

447290495

   447322777    447354994    447387226    433938800    446985327    447019431   
447056045    447092966    447129321

447290503

   447322785    447355009    447387234    433938917    446985335    447019456   
447056052    447092974    447129339

447290511

   447322793    447355017    447387242    433938933    446985368    447019464   
447056060    447092982    447129347

447290529

   447322801    447355025    447387259    433939063    446985376    447019472   
447056086    447092990    447129354

447290537

   447322819    447355033    447387267    433939071    446985384    447019480   
447056094    447093014    447129370

447290545

   447322827    447355041    447387275    433939147    446985392    447019498   
447056110    447093022    447129388

447290552

   447322835    447355058    447387283    433939170    446985400    447019506   
447056128    447093030    447129396

447290560

   447322843    447355066    447387291    433939246    446985418    447019514   
447056136    447093048    447129404

447290578

   447322850    447355074    447387309    433940343    446985426    447019522   
447056144    447093055    447129412

447290586

   447322868    447355082    447387317    433940434    446985434    447019530   
447056151    447093063    447129420

447290594

   447322876    447355090    447387325    433951324    446985442    447019548   
447056169    447093071    447129438

447290602

   447322884    447355108    447387333    433952991    446985459    447019555   
447056177    447093089    447129446

447290610

   447322892    447355116    447387341    433957552    446985467    447019563   
447056185    447093097    447129453

447290628

   447322900    447355124    447387358    433957677    446985475    447019571   
447056193    447093105    447129461

447290636

   447322918    447355132    447387366    433957974    446985483    447019589   
447056201    447093121    447129479

447290644

   447322926    447355140    447387374    433958022    446985491    447019605   
447056219    447093154    447129487

447290651

   447322934    447355157    447387382    433958048    446985509    447019613   
447056227    447093162    447129495

447290669

   447322942    447355165    447387390    433958196    446985517    447019621   
447056235    447093170    447129503

447290677

   447322959    447355173    447387408    433975703    446985525    447019639   
447056243    447093188    447129511

447290685

   447322967    447355181    447387416    433975844    446985533    447019647   
447056250    447093196    447129529

447290693

   447322975    447355199    447387424    433976032    446985541    447019654   
447056268    447093204    447129537

447290701

   447322983    447355207    447387432    433976057    446985558    447019662   
447056276    447093220    447129552

447290719

   447322991    447355215    447387440    433976115    446985566    447019670   
447056292    447093238    447129560

447290727

   447323007    447355223    447387457    433976321    446985574    447019688   
447056300    447093253    447129578

447290735

   447323015    447355231    447387465    433976354    446985582    447019696   
447056318    447093261    447129586

447290743

   447323023    447355249    447387473    433982857    446985590    447019704   
447056326    447093279    447129594

447290750

   447323031    447355256    447387481    433986270    446985608    447019712   
447056334    447093287    447129602

447290768

   447323049    447355264    447387499    433986767    446985616    447019738   
447056342    447093295    447129610

447290776

   447323056    447355272    447387507    433992054    446985624    447019746   
447056367    447093303    447129628

447290784

   447323064    447355280    447387515    433996972    446985632    447019761   
447056375    447093311    447129636

447290792

   447323072    447355298    447387523    433997129    446985640    447019779   
447056383    447093329    447129644

447290800

   447323080    447355306    447387531    433997392    446985657    447019787   
447056391    447093337    447129651



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433190717

   433389673    433570371    433748340    433925609    447080201    447160995   
447193566    447225863    447258542

433190774

   433389731    433570397    433748381    433925740    447080268    447161001   
447193574    447225871    447258559

433190873

   433389756    433570462    433748415    433925823    447080565    447161019   
447193582    447225889    447258567

433190881

   433389780    433570488    433748423    433925831    447080599    447161027   
447193590    447225897    447258575

433190923

   433389848    433570538    433748431    433925849    447080649    447161035   
447193608    447225905    447258583

433190964

   433389889    433570561    433748605    433925864    447080771    447161043   
447193616    447225913    447258591

433191004

   433389947    433570686    433748639    433925898    447080821    447161050   
447193624    447225921    447258609

433191046

   433390002    433570702    433748688    433925948    447080862    447161068   
447193632    447225939    447258617

433191087

   433390051    433570736    433748696    433926045    447081019    447161076   
447193640    447225947    447258625

433191095

   433390135    433570744    433748753    433926060    447081183    447161084   
447193657    447225954    447258633

433191160

   433390143    433570785    433748761    433926110    447081266    447161092   
447193665    447225962    447258641

433191236

   433390226    433570801    433748787    433926151    447081431    447161100   
447193673    447225970    447258658

433191251

   433390267    433571049    433748837    433926201    447081449    447161118   
447193681    447225988    447258666

433191269

   433390382    433571122    433748845    433926227    447081522    447161126   
447193699    447225996    447258674

433191392

   433390432    433571130    433748878    433926284    447081597    447161142   
447193707    447226002    447258682

433191400

   433390457    433571189    433748936    433926334    447081761    447161159   
447193715    447226010    447258690

433191491

   433390465    433571783    433748951    433926367    447081894    447161167   
447193723    447226028    447258708

433191590

   433390499    433571882    433748985    433926375    447081910    447161175   
447193731    447226036    447258716

433191624

   433390523    433572120    433749025    433926383    447081985    447161183   
447193749    447226044    447258724

433191673

   433390531    433572229    433749066    433926417    447082082    447161191   
447193756    447226051    447258732

433191723

   433390739    433572385    433749124    433926482    447082108    447161209   
447193764    447226069    447258740

433191764

   433390747    433572518    433749140    433926532    447082330    447161217   
447193772    447226077    447258757

433191772

   433390762    433572526    433749272    433926698    447082421    447161225   
447193780    447226085    447258765

433191863

   433390796    433572617    433749298    433926714    447082553    447161241   
447193798    447226093    447258773

433191947

   433390812    433572674    433749389    433926847    447082561    447161258   
447193806    447226101    447258781

433191962

   433390846    433572799    433749462    433926862    447082611    447161266   
447193814    447226119    447258799

433191996

   433390903    433572864    433749470    433926888    447082652    447161274   
447193822    447226127    447258807

433192010

   433390937    433572880    433749512    433926920    447082843    447161282   
447193830    447226135    447258815

433192184

   433390978    433573029    433749587    433927001    447082942    447161290   
447193848    447226143    447258823

433192234

   433391067    433573110    433749595    433927167    447082983    447161308   
447193855    447226150    447258831

433192317

   433391166    433573136    433749603    433927191    447083023    447161316   
447193863    447226168    447258849

433192325

   433391174    433573185    433749744    433927233    447083031    447161324   
447193871    447226176    447258856

433192390

   433391240    433573235    433749801    433927399    447083080    447161332   
447193889    447226184    447258864

433192408

   433391265    433573656    433749835    433927415    447083296    447161340   
447193897    447226192    447258872

433192440

   433391463    433573698    433749926    433927423    447083213    447161373   
447193905    447226200    447258880

433192788

   433391497    433573797    433750080    433927431    447083239    447161381   
447193913    447226218    447258898

433192952

   433391596    433573805    433750106    433927472    447083254    447161399   
447193921    447226226    447258906

433192960

   433391661    433573862    433750155    433927506    447084344    447161407   
447193939    447226234    447258914

433193273

   433391687    433573912    433750171    433927613    447084377    447161415   
447193947    447226242    447258922

433193315

   433391695    433573987    433750189    433927647    447084385    447161423   
447193954    447226259    447258930

433193380

   433391760    433574084    433750221    433927779    447083320    447161431   
447193962    447226267    447258948

433193414

   433391851    433574126    433750239    433927852    447083353    447161449   
447193970    447226275    447258955

433193588

   433391893    433574142    433750247    433927860    447083403    447161456   
447193988    447226283    447258963

433193638

   433391935    433574167    433750270    433927878    447083528    447161464   
447193996    447226291    447258971

433193711

   433391943    433574282    433750296    433927910    447083635    447161472   
447194002    447226309    447258989

433193729

   433392008    433574340    433750304    433927936    447083791    447161480   
447194010    447226317    447258997

433193737

   433392107    433574373    433750361    433928116    447083908    447161498   
447194028    447226325    447259003

433193828

   433392164    433574423    433750403    433928199    447083981    447161506   
447194036    447226333    447259011



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447290818

   447323098    447355314    447387549    433997699    446985665    447019795   
447056409    447093360    447129669

447290826

   447323106    447355322    447387556    433997962    446985673    447019811   
447056417    447093378    447129677

447290834

   447323114    447355330    447387564    433997970    446985681    447019829   
447056425    447093386    447129685

447290842

   447323122    447355348    447387572    433998002    446985699    447019837   
447056458    447093394    447129693

447290859

   447323130    447355355    447387580    434008488    446985707    447019852   
447056466    447093402    447129727

447290867

   447323148    447355363    447387598    434010468    446985715    447019860   
447056474    447093410    447129735

447290875

   447323155    447355371    447387606    434011029    446985723    447019878   
447056482    447093428    447129743

447290883

   447323163    447355389    447387614    434012894    446985731    447019886   
447056490    447093436    447129750

447290891

   447323171    447355397    447387622    434017158    446985756    447019894   
447056508    447093444    447129768

447290909

   447323189    447355405    447387630    434017414    446985764    447019902   
447056524    447093451    447129776

447290917

   447323197    447355413    447387648    434017737    446985772    447019910   
447056532    447093469    447129784

447290925

   447323205    447355421    447387655    434017919    446985780    447019928   
447056540    447093477    447129792

447290933

   447323213    447355439    447387663    434018305    446985798    447019936   
447056557    447093485    447129800

447290941

   447323221    447355447    447387671    434020269    446985806    447019951   
447056565    447093493    447129834

447290958

   447323239    447355454    447387689    434024709    446985814    447019969   
447056573    447093501    447129859

447290966

   447323247    447355462    447387697    434026290    446985822    447019977   
447056581    447093527    447129867

447290974

   447323254    447355470    447387713    434027637    446985830    447019985   
447056599    447093535    447129883

447290982

   447323262    447355488    447387721    434031753    446985848    447019993   
447056607    447093543    447129891

447290990

   447323270    447355496    447387739    434032595    446985855    447020009   
447056615    447093550    447129909

447291006

   447323288    447355504    447387747    434032876    446985863    447020017   
447056623    447093576    447129917

447291014

   447323296    447355512    447387754    434035275    446985871    447020025   
447056631    447093584    447129925

447291022

   447323304    447355520    447387762    434035291    446985889    447020033   
447056649    447093592    447129933

447291030

   447323312    447355538    447387770    434035622    446985897    447020041   
447056656    447093600    447129941

447291048

   447323320    447355546    447387796    434036406    446985905    447020058   
447056672    447093618    447129958

447291055

   447323338    447355553    447387804    434040499    446985913    447020066   
447056680    447093626    447129966

447291063

   447323346    447355561    447387812    434040531    446985921    447020074   
447056698    447093634    447129982

447291071

   447323353    447355579    447387820    434040622    446985939    447020082   
447056714    447093642    447129990

447291089

   447323361    447355587    447387838    434040697    446985947    447020090   
447056722    447093659    447130006

447291097

   447323379    447355595    447387846    434040739    446985954    447020108   
447056730    447093675    447130014

447291105

   447323387    447355603    447387853    434040945    446985962    447020116   
447056748    447093683    447130030

447291113

   447323395    447355611    447387861    434041117    446985970    447020124   
447056755    447093691    447130048

447291121

   447323403    447355629    447387879    434041281    446985988    447020132   
447056771    447093709    447130055

447291139

   447323411    447355637    447387887    434041521    446985996    447020140   
447056789    447093717    447130063

447291147

   447323429    447355645    447387895    434041547    446986002    447020157   
447056797    447093725    447130071

447291154

   447323437    447355652    447387903    434061370    446986010    447020165   
447056805    447093733    447130089

447291162

   447323445    447355660    447387911    434061750    446986028    447020173   
447056813    447093741    447130097

447291170

   447323452    447355678    447387929    434061859    446986036    447020181   
447056821    447093766    447130105

447291188

   447323460    447355686    447387937    434392700    446986044    447020199   
447056839    447093774    447130113

447291196

   447323478    447355694    447387945    447163494    446986051    447020207   
447056847    447093782    447130121

447291204

   447323486    447355702    447387952    447184144    446986069    447020215   
447056854    447093790    447130147

447291212

   447323494    447355710    447387960    447201955    446986077    447020223   
447056862    447093808    447130154

447291220

   447323502    447355728    447387978    447204595    446986085    447020231   
447056870    447093816    447130162

447291238

   447323510    447355736    447387986    447265604    446986093    447020249   
447056896    447093832    447130170

447291246

   447323528    447355744    447387994    447267212    446986119    447020256   
447056904    447093840    447130188

447291253

   447323536    447355751    447388000    447275355    446986127    447020264   
447056920    447093857    447130196

447291261

   447323544    447355769    447388018    447371071    446986135    447020272   
447056938    447093865    447130204

447291279

   447323551    447355777    447388026    447036724    446986143    447020280   
447056946    447093873    447130212

447291287

   447323569    447355785    447388034    447036732    446986150    447020298   
447056953    447093881    447130220



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433193844

   433392206    433574456    433750452    433928348    447084450    447161514   
447194044    447226341    447259029

433193851

   433392255    433574464    433750460    433928389    447084492    447161522   
447194051    447226358    447259037

433193919

   433392297    433574472    433750510    433928413    447084534    447161530   
447194069    447226366    447259045

433194040

   433392321    433574514    433750551    433928587    447084625    447161548   
447194077    447226374    447259052

433194222

   433392370    433574605    433750577    433928694    447084682    447161555   
447194085    447226382    447259060

433194255

   433392438    433574613    433750601    433928744    447084690    447161563   
447194093    447226390    447259078

433194271

   433392479    433574621    433750619    433928751    447084716    447161571   
447194101    447226408    447259086

433194297

   433392560    433574753    433750668    433928801    447084880    447161589   
447194119    447226416    447259094

433194404

   433392594    433574787    433750684    433928934    447084898    447161597   
447194127    447226424    447259102

433194412

   433393022    433574837    433750726    433928967    447085036    447161605   
447194135    447226432    447259110

433194438

   433393121    433574886    433750775    433928975    447085127    447161613   
447194143    447226440    447259128

433194446

   433393220    433574944    433750841    433929007    447085218    447161639   
447194150    447226457    447259136

433194586

   433393618    433574993    433750866    433929122    447085275    447161647   
447194168    447226465    447259144

433194602

   433393857    433575057    433750882    433929155    447085325    447161654   
447194176    447226473    447259151

433194610

   433393907    433575099    433750890    433929163    447085572    447161662   
447194192    447226481    447259169

433194644

   433393923    433575149    433750932    433929171    447085580    447161670   
447194200    447226499    447259177

433194669

   433393931    433575180    433751054    433929213    447085721    447161688   
447194218    447226507    447259185

433194701

   433394020    433575271    433751104    433929221    447085739    447161696   
447194226    447226515    447259193

433194818

   433394061    433575453    433751195    433929296    447085747    447161704   
447194234    447226523    447259201

433194867

   433394186    433575537    433751203    433929312    447085804    447161712   
447194242    447226531    447259219

433194925

   433394202    433575545    433751286    433929379    447085846    447161720   
447194259    447226549    447259227

433194974

   433394228    433575586    433751328    433929387    447086000    447161738   
447194267    447226556    447259235

433195120

   433394277    433575651    433751336    433929528    447086091    447161746   
447194275    447226564    447259243

433195161

   433394376    433575685    433751385    433929536    447086133    447161753   
447194283    447226572    447259250

433195252

   433394467    433575768    433751401    433929551    447086182    447161761   
447194291    447226580    447259268

433195286

   433394509    433575776    433751443    433929577    447086224    447161779   
447194309    447226598    447259276

433195302

   433394608    433575784    433751500    433929601    447086299    447161787   
447194317    447226606    447259284

433195310

   433394616    433575834    433751575    433929668    447086489    447161795   
447194325    447226614    447259292

433195336

   433395167    433576758    433751609    433929783    447086521    447161803   
447194333    447226622    447259300

433195344

   433395225    433576766    433751674    433929791    447086588    447161811   
447194341    447226630    447259318

433195401

   433395233    433576865    433751799    433929809    447086596    447161829   
447194358    447226648    447259326

433195427

   433395241    433576949    433751880    433929817    447086612    447161837   
447194366    447226655    447259334

433195534

   433395308    433576980    433751906    433929833    447086661    447161845   
447194374    447226663    447259342

433195609

   433395373    433577004    433751989    433929858    447086687    447161852   
447194382    447226671    447259359

433195633

   433395456    433577012    433752037    433929924    447086810    447161860   
447194390    447226689    447259367

433195641

   433395555    433577053    433752086    433929932    447086836    447161878   
447194408    447226697    447259375

433195682

   433395571    433577103    433752094    433930062    447086992    447161886   
447194416    447226705    447259383

433195757

   433395597    433577210    433752102    433930088    447087073    447161894   
447194424    447226713    447259391

433195765

   433395605    433577301    433752128    433930153    447087107    447161902   
447194432    447226721    447259409

433195799

   433395639    433577343    433752144    433930161    447087156    447161910   
447194440    447226739    447259417

433195948

   433395738    433577376    433752219    433930252    447087297    447161928   
447194457    447226747    447259425

433195997

   433395860    433577533    433752227    433930302    447087446    447161944   
447194465    447226754    447259433

433196003

   433395894    433577608    433752250    433930328    447087537    447161951   
447194473    447226762    447259441

433196094

   433395902    433577632    433752334    433930336    447087800    447161969   
447194481    447226770    447259458

433196110

   433395951    433577723    433752383    433930369    447088170    447161977   
447194499    447226788    447259466

433196201

   433395993    433577756    433752425    433930385    447088261    447161985   
447194507    447226796    447259474

433196342

   433396066    433577780    433752441    433930427    447088352    447161993   
447194515    447226804    447259482

433196490

   433396181    433577830    433752557    433930443    447088436    447162009   
447194523    447226820    447259490



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447291295

   447323577    447355793    447388042    447036740    446986168    447020306   
447056961    447093899    447130238

447291303

   447323585    447355801    447388059    447036757    446986176    447020314   
447056979    447093915    447130246

447291311

   447323593    447355819    447388067    447036765    446986184    447020322   
447056987    447093923    447130279

447291329

   447323601    447355827    447388075    447036781    446986192    447020330   
447056995    447093931    447130287

447291337

   447323619    447355843    447388083    447036799    446986200    447020348   
447057001    447093949    447130295

447291345

   447323627    447355850    447388091    447036807    446986218    447020355   
447057019    447093956    447130303

447291352

   447323635    447355868    447388109    447036815    446986234    447020363   
447057027    447093964    447130311

447291360

   447323643    447355876    447388117    447036823    446986242    447020371   
447057035    447093972    447130329

447291386

   447323650    447355884    447388125    426675633    446986259    447020389   
447057043    447093980    447130337

447291394

   447323668    447355892    447388133    426692182    446986267    447020397   
447057050    447093998    447130345

447291402

   447323676    447355900    447388141    426909073    446986275    447020405   
447057068    447094004    447130360

447291410

   447323684    447355918    447388158    427002332    446986283    447020413   
447057076    447094012    447130378

447291428

   447323692    447355926    447388166    427046214    446986291    447020421   
447057084    447094038    447130386

447291436

   447323700    447355934    447388174    427147012    446986309    447020439   
447057092    447094046    447130394

447291444

   447323718    447355942    447388182    427178421    446986317    447020447   
447057100    447094053    447130402

447291451

   447323726    447355959    447388190    427182829    446986325    447020454   
447057134    447094061    447130410

447291469

   447323734    447355967    447388208    427187570    446986333    447020462   
447057142    447094079    447130428

447291477

   447323742    447355975    447388216    427187893    446986341    447020470   
447057159    447094087    447130436

447291485

   447323759    447355983    447388224    427270616    446986358    447020488   
447057167    447094095    447130444

447291493

   447323767    447355991    447388232    427309273    446986366    447020496   
447057175    447094103    447130469

447291501

   447323775    447356007    447388240    427340377    446986374    447020504   
447057183    447094111    447130477

447291519

   447323783    447356015    447388257    427398250    446986382    447020512   
447057191    447094129    447130493

447291527

   447323791    447356023    447388265    427417944    446986390    447020538   
447057209    447094137    447130519

447291535

   447323809    447356031    447388273    427548672    446986408    447020546   
447057217    447094145    447130527

447291543

   447323817    447356056    447388281    427831581    446986416    447020553   
447057233    447094152    447130535

447291550

   447323825    447356064    447388299    427834924    446986424    447020561   
447057241    447094160    447130543

447291568

   447323833    447356072    447388307    427869565    446986432    447020579   
447057258    447094178    447130568

447291576

   447323841    447356080    447388315    427871124    446986440    447020587   
447057266    447094186    447130584

447291584

   447323858    447356098    447388323    427877956    446986457    447020595   
447057274    447094194    447130592

447291592

   447323866    447356106    447388331    427878624    446986465    447020603   
447057282    447094202    447130600

447291600

   447323874    447356114    447388349    428003156    446986473    447020611   
447057308    447094210    447130618

447291618

   447323882    447356122    447388356    428092530    446986481    447020629   
447057316    447094228    447130642

447291626

   447323890    447356130    447388364    428100143    446986499    447020637   
447057332    447094236    447130659

447291634

   447323908    447356148    447388372    428291934    446986507    447020652   
447057340    447094244    447130667

447291642

   447323916    447356155    447388380    428295893    446986515    447020660   
447057357    447094251    447130675

447291659

   447323924    447356163    447388398    428308811    446986523    447020678   
447057365    447094269    447130683

447291667

   447323932    447356171    447388406    428333439    446986531    447020686   
447057373    447094277    447130691

447291675

   447323940    447356189    447388414    428411516    446986549    447020694   
447057381    447094285    447130717

447291683

   447323957    447356197    447388422    428443550    446986556    447020702   
447057399    447094293    447130725

447291691

   447323965    447356205    447388430    428482020    446986564    447020710   
447057407    447094301    447130741

447291709

   447323973    447356213    447388448    428496772    446986572    447020728   
447057415    447094319    447130766

447291717

   447323981    447356221    447388455    428508980    446986580    447020736   
447057423    447094335    447130774

447291725

   447323999    447356239    447388463    428538037    446986598    447020751   
447057431    447094343    447130782

447291733

   447324005    447356247    447388471    428664445    446986606    447020769   
447057456    447094350    447130790

447291741

   447324013    447356254    447388489    428713986    446986614    447020785   
447057464    447094368    447130808

447291758

   447324021    447356262    447388497    428777619    446986622    447020793   
447057480    447094384    447130816

447291766

   447324039    447356270    447388505    428793921    446986630    447020827   
447057498    447094392    447130832

447291774

   447324047    447356288    447388513    428896450    446986648    447020835   
447057506    447094400    447130840



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433196805

   433396199    433577863    433752607    433930534    447088527    447162017   
447194531    447226838    447259508

433196896

   433396249    433577897    433752672    433930625    447088592    447162025   
447194549    447226846    447259516

433197704

   433396272    433577947    433752714    433930666    447088626    447162033   
447194556    447226853    447259524

433197746

   433396298    433578069    433752763    433930781    447088642    447162041   
447194564    447226861    447259540

433197787

   433396454    433578093    433752904    433930880    447088873    447162058   
447194572    447226879    447259557

433197811

   433396496    433578127    433752920    433930914    447088949    447162066   
447194580    447226887    447259565

433197951

   433396546    433578168    433752938    433930930    447088956    447162074   
447194598    447226895    447259573

433197969

   433396561    433578200    433752979    433930971    447088964    447162082   
447194606    447226903    447259581

433197985

   433396579    433578226    433753191    433931052    447089004    447162090   
447194614    447226911    447259599

433198033

   433396587    433578275    433753209    433931144    447089046    447162108   
447194622    447226929    447259607

433198272

   433396595    433578283    433753225    433931219    447089087    447162116   
447194630    447226937    447259615

433198348

   433396629    433578432    433753282    433931284    447089095    447162124   
447194655    447226945    447259623

433198389

   433396678    433578556    433753290    433931300    447089418    447162132   
447194663    447226952    447259631

433198546

   433396744    433578606    433753332    433931367    447089483    447162140   
447194671    447226960    447259649

433198850

   433396785    433578614    433753480    433931417    447089582    447162165   
447194689    447226978    447259656

433198918

   433396876    433578663    433753563    433931482    447089657    447162173   
447194697    447226986    447259664

433198975

   433396934    433578721    433753597    433931508    447089681    447162181   
447194705    447226994    447259672

433199015

   433396967    433578812    433753621    433931516    447089806    447162199   
447194713    447227000    447259680

433199130

   433397064    433578937    433753688    433931672    447089871    447162207   
447194721    447227018    447259698

433199247

   433397148    433579034    433753738    433931706    447089921    447162215   
447194739    447227026    447259706

433199304

   433397205    433579109    433753779    433931714    447089939    447162223   
447194747    447227034    447259714

433199379

   433397270    433579125    433753811    433931813    447089996    447162231   
447194754    447227042    447259722

433199502

   433397908    433579224    433754017    433931904    447090077    447162249   
447194762    447227059    447259730

433199536

   433397924    433579257    433754140    433931920    447090101    447162256   
447194770    447227067    447259748

433199544

   433397932    433579273    433754314    433931938    447090135    447162264   
447194788    447227075    447259755

433199551

   433397999    433579315    433754330    433931995    447090218    447162272   
447194796    447227083    447259763

433199569

   433398088    433579364    433754405    433932027    447090267    447162280   
447194804    447227091    447259771

433199650

   433398104    433579380    433754470    433932068    447090416    447162298   
447194812    447227109    447259789

433199692

   433398211    433579422    433754538    433932100    447090499    447162306   
447194820    447227117    447259797

433199726

   433398450    433579463    433754553    433932118    447090515    447162314   
447194838    447227125    447259805

433199734

   433398484    433579505    433754579    433932308    447090564    447162322   
447194846    447227133    447259813

433199767

   433398500    433579521    433754595    433932365    447090622    447162330   
447194853    447227141    447259821

433199791

   433398682    433579539    433754611    433932449    447090648    447162348   
447194861    447227158    447259839

433199841

   433398765    433579547    433754694    433932456    447090754    447162355   
447194879    447227166    447259847

433199890

   433398799    433579604    433754710    433932548    447090895    447162363   
447194887    447227174    447259854

433199916

   433398823    433579612    433754801    433932563    447090945    447162371   
447194895    447227182    447259862

433200011

   433398831    433579646    433754819    433932589    447090994    447162389   
447194903    447227190    447259870

433200045

   433398849    433579653    433754827    433932654    447091075    447162405   
447194911    447227208    447259888

433200060

   433398930    433579661    433754884    433932696    447091109    447162413   
447194929    447227216    447259896

433200094

   433398963    433579752    433754934    433932704    447091232    447162421   
447194937    447227224    447259904

433200144

   433399086    433579851    433754959    433932746    447091257    447162439   
447194945    447227232    447259912

433200219

   433399169    433579927    433754967    433932993    447091273    447162447   
447194952    447227257    447259920

433200334

   433399177    433579950    433755212    433933462    447091364    447162454   
447194960    447227265    447259938

433200375

   433399193    433579992    433755246    433933538    447091372    447162462   
447194978    447227273    447259946

433200482

   433399201    433580032    433755279    433933553    447091380    447162470   
447194986    447227281    447259953

433201241

   433399284    433580040    433755345    433933587    447091661    447162488   
447194994    447227299    447259961

433201274

   433399359    433580057    433755360    433933595    447091786    447162496   
447195009    447227307    447259979

433201308

   433399367    433580065    433755378    433933660    447091935    447162504   
447195017    447227315    447259987

433201332

   433399383    433580099    433755386    433933744    447092172    447162512   
447195025    447227323    447259995



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447291782

   447324054    447356296    447388521    428899660    446986663    447020850   
447057514    447094418    447130865

447291790

   447324062    447356304    447388539    428902944    446986671    447020876   
447057522    447094426    447130873

447291808

   447324070    447356312    447388547    428905715    446986689    447020884   
447057530    447094434    447130881

447291816

   447324088    447356320    447388554    428907067    446986697    447020892   
447057548    447094467    447130899

447291824

   447324096    447356338    447388562    428908800    446986705    447020900   
447057563    447094475    447130907

447291832

   447324104    447356346    447388570    428909808    446986721    447020918   
447057571    447094483    447130915

447291840

   447324112    447356361    447388588    428911861    446986739    447020926   
447057589    447094491    447130923

447291857

   447324120    447356379    447388596    428919856    446986747    447020934   
447057597    447094509    447130931

447291865

   447324138    447356387    447388604    428932149    446986754    447020942   
447057605    447094517    447130949

447291873

   447324146    447356395    447388612    428933725    446986762    447020959   
447057613    447094525    447130956

447291881

   447324153    447356403    447388638    428938252    446986770    447020975   
447057621    447094533    447130964

447291907

   447324161    447356411    447388646    428940928    446986788    447020983   
447057639    447094541    447130972

447291915

   447324179    447356429    447388653    428943989    446986796    447020991   
447057647    447094558    447130980

447291923

   447324187    447356437    447388661    428944102    446986804    447021007   
447057654    447094566    447130998

447291931

   447324195    447356445    447388679    428952352    446986812    447021015   
447057662    447094574    447131004

447291949

   447324203    447356452    447388687    428960892    446986820    447021023   
447057670    447094590    447131012

447291956

   447324211    447356460    447388695    428962138    446986838    447021031   
447057688    447094608    447131020

447291964

   447324229    447356478    447388703    428963789    446986853    447021049   
447057712    447094624    447131038

447291972

   447324237    447356486    447388711    428966519    446986861    447021056   
447057720    447094632    447131053

447291980

   447324245    447356494    447388729    428968697    446986879    447021064   
447057738    447094640    447131061

447291998

   447324252    447356502    447388737    428969240    446986887    447021072   
447057746    447094657    447131079

447292004

   447324260    447356510    447388745    428970453    446986895    447021098   
447057753    447094665    447131087

447292012

   447324278    447356528    447388752    428972814    446986903    447021106   
447057761    447094673    447131095

447292020

   447324286    447356536    447388760    428975015    446986929    447021114   
447057779    447094699    447131103

447292038

   447324294    447356544    447388778    428982573    446986945    447021122   
447057795    447094715    447131111

447292046

   447324302    447356551    447388786    428982649    446986952    447021130   
447057803    447094723    447131129

447292053

   447324310    447356569    447388794    428983548    446986978    447021148   
447057837    447094731    447131145

447292061

   447324328    447356577    447388802    428990790    446986986    447021155   
447057845    447094749    447131160

447292079

   447324336    447356585    447388810    428992051    446986994    447021163   
447057860    447094756    447131178

447292087

   447324344    447356593    447388828    428993455    446987000    447021171   
447057878    447094764    447131186

447292095

   447324351    447356601    447388836    428998637    446987018    447021189   
447057886    447094772    447131194

447292103

   447324369    447356619    447388844    429001217    446987026    447021197   
447057894    447094780    447131202

447292111

   447324377    447356627    447388851    429006398    446987034    447021205   
447057902    447094798    447131210

447292129

   447324385    447356635    447388869    429010317    446987059    447021213   
447057910    447094806    447131228

447292137

   447324393    447356643    447388877    429011190    446987067    447021221   
447057928    447094814    447131236

447292145

   447324401    447356650    447388885    429015969    446987075    447021239   
447057944    447094822    447131244

447292152

   447324419    447356668    447388893    429017023    446987083    447021247   
447057951    447094848    447131269

447292160

   447324427    447356676    447388901    429019789    446987091    447021254   
447057977    447094855    447131285

447292178

   447324435    447356684    447388919    429020373    446987109    447021262   
447057985    447094863    447131293

447292186

   447324443    447356692    447388927    429021769    446987117    447021288   
447057993    447094871    447131319

447292194

   447324450    447356700    447388935    429027790    446987125    447021296   
447058009    447094889    447131327

447292202

   447324468    447356718    447388943    429035694    446987133    447021304   
447058017    447094897    447131335

447292210

   447324476    447356726    447388950    429036015    446987141    447021312   
447058025    447094905    447131343

447292228

   447324484    447356734    447388968    429036684    446987158    447021320   
447058033    447094913    447131350

447292236

   447324492    447356742    447388976    429037302    446987166    447021338   
447058041    447094921    447131368

447292244

   447324500    447356759    447388984    429048556    446987174    447021346   
447058058    447094939    447131376

447292251

   447324518    447356767    447388992    429053143    446987182    447021353   
447058066    447094947    447131384

447292269

   447324526    447356775    447389008    429056898    446987190    447021361   
447058074    447094954    447131392

447292277

   447324534    447356783    447389016    429058928    446987208    447021379   
447058082    447094962    447131400



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433201506

   433399417    433580115    433755477    433933868    447092347    447162520   
447195033    447227331    447260001

433201571

   433399441    433580289    433755527    433933876    447092396    447162538   
447195041    447227349    447260019

433201597

   433399524    433580313    433755584    433933884    447092453    447162546   
447195058    447227356    447260027

433201613

   433399540    433580321    433755667    433933892    447092479    447162553   
447195066    447227364    447260035

433201704

   433399573    433580347    433755717    433933942    447092503    447162561   
447195074    447227372    447260043

433201886

   433399581    433580453    433755725    433933967    447092701    447162579   
447195082    447227380    447260050

433201928

   433399631    433580461    433755758    433933975    447092784    447162587   
447195090    447227398    447260068

433201977

   433399722    433580537    433755857    433934080    447092867    447162595   
447195108    447227406    447260076

433202025

   433399805    433580545    433755865    433934106    447093006    447162603   
447195116    447227414    447260084

433202033

   433399904    433580636    433755956    433934114    447093113    447162611   
447195124    447227422    447260092

433202058

   433399938    433580651    433755980    433934262    447093139    447162629   
447195132    447227430    447260100

433202173

   433400009    433580669    433755998    433934288    447093147    447162637   
447195140    447227448    447260118

433202249

   433400058    433580693    433756046    433934387    447093212    447162645   
447195157    447227455    447260126

433202256

   433400066    433580701    433756061    433934395    447093246    447162652   
447195165    447227463    447260134

433202272

   433400124    433580735    433756087    433934411    447093345    447162660   
447195173    447227471    447260142

433202280

   433400165    433580750    433756095    433934486    447093352    447162686   
447195181    447227489    447260159

433202363

   433400181    433580800    433756152    433934502    447093519    447162694   
447195199    447227497    447260167

433202470

   433400207    433580859    433756178    433934510    447093568    447162702   
447195207    447227505    447260175

433202652

   433400215    433580875    433756251    433934551    447093667    447162710   
447195215    447227513    447260183

433202710

   433400223    433580925    433756368    433934627    447093758    447162728   
447195223    447227521    447260191

433202926

   433400231    433580966    433756376    433934684    447093824    447162736   
447195231    447227539    447260209

433202934

   433400389    433580982    433756475    433934742    447094327    447162744   
447195249    447227547    447260217

433202942

   433400421    433581089    433756491    433934965    447094376    447162751   
447195256    447227554    447260225

433202991

   433400439    433581105    433756574    433934973    447094459    447162769   
447195264    447227562    447260233

433203189

   433400637    433581113    433756699    433935087    447094616    447162777   
447195272    447227570    447260241

433203247

   433400652    433581154    433756772    433935319    447094681    447162785   
447195280    447227588    447260258

433203288

   433400835    433581261    433756780    433935327    447094707    447162793   
447195298    447227596    447260266

433203312

   433400967    433581279    433756814    433935335    447094830    447162801   
447195306    447227604    447260274

433203437

   433401007    433581303    433756822    433935350    447094996    447162819   
447195314    447227612    447260282

433203445

   433401015    433581337    433756830    433935426    447095209    447162827   
447195322    447227620    447260290

433203585

   433401098    433581360    433756848    433935533    447095332    447162835   
447195330    447227646    447260308

433203635

   433401106    433581410    433756889    433935699    447095399    447162843   
447195348    447227653    447260316

433203767

   433401122    433581477    433756988    433935772    447095456    447162850   
447195355    447227661    447260324

433203890

   433401148    433581519    433757002    433935780    447095589    447162868   
447195363    447227679    447260332

433203981

   433401155    433581584    433757010    433935806    447095704    447162876   
447195371    447227687    447260340

433204005

   433401197    433581659    433757077    433935814    447095753    447162884   
447195389    447227695    447260357

433204054

   433401213    433581675    433757127    433935822    447095837    447162892   
447195397    447227703    447260365

433204104

   433401395    433581717    433757168    433935830    447095845    447162900   
447195405    447227711    447260373

433204112

   433401411    433581733    433757317    433935988    447096249    447162918   
447195413    447227729    447260381

433204153

   433401429    433581774    433757325    433936036    447096256    447162926   
447195421    447227737    447260399

433204260

   433401445    433581782    433757481    433936069    447096454    447162934   
447195439    447227745    447260407

433204286

   433401502    433581816    433757572    433936077    447096488    447162942   
447195447    447227752    447260415

433204476

   433401510    433581964    433757689    433936093    447096546    447162959   
447195454    447227760    447260423

433204542

   433401528    433582012    433757846    433936150    447096637    447162967   
447195462    447227778    447260431

433204575

   433401593    433582079    433758133    433936192    447096652    447162975   
447195470    447227786    447260449

433204641

   433401650    433582103    433758166    433936267    447096660    447162983   
447195488    447227794    447260456

433204658

   433401676    433582129    433758190    433936333    447096686    447162991   
447195496    447227802    447260464

433204708

   433401692    433582350    433758216    433936341    447096694    447163007   
447195504    447227810    447260472



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447292285

   447324542    447356791    447389024    429063969    446987216    447021387   
447058090    447094970    447131418

447292293

   447324559    447356809    447389032    429068372    446987224    447021395   
447058108    447094988    447131426

447292301

   447324567    447356817    447389040    429074651    446987232    447021403   
447058116    447095001    447131434

447292319

   447324575    447356825    447389057    429075617    446987240    447021411   
447058124    447095019    447131442

447292327

   447324583    447356833    447389065    429076136    446987257    447021429   
447058132    447095027    447131459

447292335

   447324591    447356841    447389073    429081029    446987265    447021437   
447058140    447095035    447131467

447292343

   447324609    447356858    447389081    429085186    446987273    447021445   
447058157    447095043    447131475

447292350

   447324617    447356866    447389099    429087042    446987281    447021452   
447058165    447095050    447131483

447292368

   447324625    447356874    447389107    429087117    446987299    447021460   
447058173    447095068    447131491

447292376

   447324633    447356882    447389115    429090269    446987307    447021478   
447058181    447095076    447131509

447292384

   447324641    447356890    447389123    429090699    446987315    447021486   
447058199    447095084    447131517

447292392

   447324658    447356908    447389131    429093511    446987323    447021494   
447058207    447095092    447131525

447292400

   447324666    447356916    447389149    429097595    446987331    447021502   
447058215    447095100    447131533

447292418

   447324674    447356924    447389156    429098205    446987349    447021510   
447058223    447095118    447131541

447292426

   447324682    447356932    447389164    429109366    446987356    447021528   
447058231    447095126    447131566

447292434

   447324690    447356940    447389172    429109713    446987364    447021536   
447058249    447095134    447131574

447292442

   447324708    447356957    447389180    429117021    446987380    447021544   
447058256    447095142    447131582

447292459

   447324716    447356965    447389198    429117047    446987398    447021551   
447058272    447095159    447131590

447292467

   447324724    447356973    447389206    429120066    446987406    447021569   
447058280    447095167    447131608

447292475

   447324732    447356981    447389214    429122393    446987414    447021577   
447058298    447095175    447131616

447292483

   447324740    447356999    447389222    429132616    446987422    447021585   
447058306    447095183    447131624

447292491

   447324757    447357013    447389230    429137250    446987430    447021593   
447058314    447095191    447131632

447292509

   447324765    447357021    447389248    429139207    446987448    447021601   
447058322    447095217    447131657

447292517

   447324773    447357039    447389255    429141831    446987455    447021619   
447058330    447095225    447131665

447292525

   447324781    447357047    447389263    429143696    446987463    447021627   
447058348    447095233    447131681

447292533

   447324799    447357054    447389271    429145683    446987471    447021635   
447058355    447095241    447131699

447292541

   447324807    447357062    447389289    429146871    446987489    447021643   
447058363    447095258    447131707

447292566

   447324815    447357070    447389297    429148455    446987513    447021668   
447058371    447095266    447131715

447292574

   447324823    447357088    447389305    429148869    446987521    447021676   
447058389    447095274    447131723

447292582

   447324831    447357096    447389313    429149412    446987539    447021684   
447058397    447095282    447131731

447292590

   447324849    447357104    447389321    429149727    446987547    447021692   
447058405    447095290    447131749

447292608

   447324856    447357112    447389339    429153810    446987554    447021700   
447058413    447095308    447131756

447292616

   447324864    447357120    447389347    429154537    446987562    447021718   
447058421    447095316    447131764

447292624

   447324872    447357138    447389354    429161342    446987570    447021726   
447058439    447095324    447131772

447292632

   447324880    447357146    447389362    429163355    446987588    447021734   
447058447    447095340    447131798

447292640

   447324898    447357153    447389370    429170517    446987596    447021742   
447058454    447095357    447131806

447292657

   447324906    447357161    447389388    429171630    446987604    447021759   
447058462    447095365    447131814

447292665

   447324914    447357179    447389396    429172026    446987612    447021767   
447058470    447095373    447131822

447292673

   447324922    447357187    447389404    429174303    446987620    447021775   
447058488    447095381    447131830

447292681

   447324930    447357195    447389412    429179096    446987638    447021783   
447058496    447095407    447131848

447292699

   447324948    447357203    447389420    429181092    446987646    447021791   
447058504    447095415    447131855

447292707

   447324955    447357211    447389438    429182009    446987653    447021809   
447058512    447095423    447131863

447292715

   447324963    447357229    447389446    429191307    446987661    447021817   
447058520    447095431    447131871

447292723

   447324971    447357237    447389453    429192545    446987679    447021825   
447058538    447095449    447131889

447292731

   447324989    447357245    447389461    429194798    446987687    447021833   
447058546    447095464    447131897

447292749

   447324997    447357252    447389479    429197890    446987695    447021841   
447058553    447095472    447131905

447292756

   447325002    447357260    447389487    429204142    446987703    447021858   
447058561    447095480    447131913

447292764

   447325010    447357278    447389495    429206311    446987711    447021874   
447058579    447095498    447131921



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433204765

   433401726    433582392    433758273    433936440    447096744    447163015   
447195512    447227828    447260480

433204807

   433401783    433582426    433758281    433936457    447096926    447163023   
447195520    447227836    447260498

433204815

   433401858    433582582    433758307    433936580    447097007    447163031   
447195538    447227844    447260506

433204823

   433401874    433582665    433758364    433936606    447097080    447163049   
447195546    447227851    447260514

433204856

   433401890    433582673    433758463    433936614    447097106    447163056   
447195553    447227869    447260522

433204880

   433401908    433582723    433758489    433936713    447097130    447163064   
447195561    447227877    447260530

433204906

   433401932    433582806    433758497    433936721    447097528    447163072   
447195579    447227885    447260548

433204914

   433401981    433582855    433758539    433936820    447097619    447163080   
447195595    447227893    447260555

433204922

   433402021    433582863    433758588    433936887    447097635    447163098   
447195603    447227901    447260563

433205010

   433402039    433582897    433758687    433936911    447097676    447163106   
447195611    447227919    447260571

433205028

   433402062    433582905    433758851    433936937    447097692    447163114   
447195629    447227927    447260589

433205127

   433402070    433582962    433758893    433937059    447097759    447163122   
447195637    447227935    447260597

433205176

   433402195    433583002    433758984    433937083    447097825    447163130   
447195645    447227943    447260605

433205283

   433402278    433583036    433759032    433937125    447097940    447163148   
447195652    447227950    447260613

433205333

   433402328    433583069    433759073    433937158    447097973    447163155   
447195660    447227968    447260621

433205465

   433402351    433583135    433759099    433937166    447098005    447163163   
447195678    447227976    447260639

433205481

   433402369    433583150    433759107    433937174    447098096    447163171   
447195686    447227984    447260647

433205572

   433402492    433583176    433759123    433937182    447098120    447163189   
447195694    447227992    447260654

433205606

   433402625    433583317    433759149    433937208    447098229    447163197   
447195702    447228008    447260662

433205663

   433402690    433583341    433759156    433937232    447098252    447163205   
447195710    447228016    447260670

433205671

   433402740    433583382    433759164    433937356    447098278    447163213   
447195728    447228024    447260688

433205697

   433402831    433583408    433759180    433937380    447098286    447163221   
447195736    447228032    447260696

433205739

   433402955    433583440    433759206    433937398    447098302    447163239   
447195744    447228040    447260704

433205770

   433402963    433583457    433759230    433937414    447098468    447163247   
447195751    447228057    447260712

433205937

   433403219    433583515    433759297    433937505    447098641    447163254   
447195769    447228065    447260720

433206067

   433403250    433583572    433760402    433937539    447098674    447163262   
447195777    447228073    447260738

433206083

   433403284    433583598    433760618    433937547    447098914    447163270   
447195785    447228081    447260746

433206091

   433403300    433583630    433760691    433937570    447098948    447163288   
447195793    447228099    447260753

433206182

   433403391    433583655    433760741    433937604    447098963    447163296   
447195801    447228107    447260761

433206190

   433403425    433583663    433760758    433937794    447099383    447163304   
447195819    447228115    447260779

433206216

   433403466    433583671    433760766    433937802    447099433    447163312   
447195827    447228123    447260787

433206307

   433403516    433583689    433760899    433937901    447099474    447163320   
447195835    447228131    447260795

433206398

   433403698    433583804    433760980    433938032    447099532    447163338   
447195843    447228149    447260803

433206455

   433403748    433583994    433761020    433938404    447099599    447163346   
447195850    447228156    447260811

433206489

   433403789    433584000    433761038    433938586    447099714    447163353   
447195868    447228164    447260829

433206596

   433403847    433584018    433761095    433938818    447099730    447163361   
447195876    447228172    447260837

433206653

   433403987    433584042    433761111    433939295    447099748    447163379   
447195884    447228180    447260845

433206661

   433404076    433584067    433761137    433939352    447099862    447163387   
447195892    447228198    447260852

433206703

   433404092    433584075    433761152    433939360    447099920    447163395   
447195900    447228206    447260860

433206729

   433404167    433584133    433761210    433939386    447099995    447163403   
447195918    447228214    447260878

433206901

   433404209    433584158    433761228    433939394    447100009    447163411   
447195926    447228222    447260886

433206950

   433404241    433584174    433761236    433939410    447100108    447163429   
447195934    447228230    447260894

433207024

   433404282    433584190    433761244    433939543    447100165    447163437   
447195959    447228248    447260902

433207065

   433404340    433584208    433761293    433939576    447100371    447163445   
447195967    447228255    447260910

433207123

   433404357    433584216    433761327    433939584    447100447    447163452   
447195975    447228263    447260928

433207149

   433404365    433584224    433761368    433939592    447100595    447163460   
447195983    447228271    447260936

433207263

   433404431    433584372    433761475    433939659    447100652    447163478   
447195991    447228289    447260944

433207289

   433404472    433584380    433761491    433939725    447100660    447163486   
447196007    447228297    447260951



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447292772

   447325028    447357286    447389503    429214760    446987729    447021882   
447058587    447095506    447131939

447292780

   447325036    447357294    447389511    429215601    446987737    447021890   
447058595    447095514    447131947

447292798

   447325044    447357302    447389529    429216518    446987745    447021908   
447058603    447095522    447131954

447292806

   447325051    447357310    447389537    429218076    446987752    447021916   
447058611    447095530    447131962

447292814

   447325069    447357328    447389545    429221823    446987760    447021924   
447058629    447095548    447131970

447292822

   447325077    447357336    447389552    429222607    446987778    447021932   
447058637    447095555    447131988

447292830

   447325085    447357344    447389560    429224033    446987786    447021940   
447058652    447095563    447131996

447292848

   447325093    447357351    447389578    429224843    446987794    447021957   
447058660    447095571    447132002

447292855

   447325101    447357369    447389586    429227655    446987802    447021965   
447058686    447095597    447132010

447292863

   447325119    447357377    447389594    429228380    446987810    447021973   
447058694    447095605    447132028

447292871

   447325127    447357385    447389602    429230691    446987828    447021981   
447058702    447095613    447132036

447292889

   447325135    447357393    447389610    429231822    446987836    447021999   
447058710    447095621    447132044

447292897

   447325143    447357401    447389628    429231913    446987844    447022005   
447058728    447095639    447132051

447292905

   447325150    447357419    447389636    429234453    446987851    447022013   
447058736    447095647    447132069

447292913

   447325168    447357427    447389644    429236300    446987877    447022021   
447058751    447095654    447132077

447292921

   447325176    447357435    447389651    429242373    446987885    447022039   
447058769    447095662    447132085

447292939

   447325184    447357443    447389669    429245590    446987893    447022047   
447058777    447095670    447132093

447292947

   447325192    447357450    447389685    429247836    446987901    447022054   
447058785    447095688    447132101

447292954

   447325200    447357468    447389693    429249444    446987919    447022070   
447058793    447095696    447132127

447292962

   447325218    447357476    447389701    429250509    446987927    447022088   
447058801    447095712    447132135

447292970

   447325226    447357484    447389719    429252653    446987935    447022096   
447058819    447095720    447132143

447292988

   447325234    447357492    447389727    429255128    446987943    447022104   
447058827    447095738    447132150

447292996

   447325242    447357500    447389735    429259872    446987950    447022112   
447058835    447095746    447132168

447293002

   447325259    447357518    447389743    429261704    446987968    447022138   
447058843    447095761    447132176

447293010

   447325267    447357526    447389750    429263056    446987976    447022146   
447058850    447095779    447132184

447293028

   447325275    447357534    447389768    429263379    446987984    447022153   
447058868    447095787    447132192

447293036

   447325283    447357542    447389776    429268196    446987992    447022161   
447058876    447095795    447132218

447293044

   447325291    447357559    447389784    429269202    446988008    447022179   
447058892    447095803    447132226

447293051

   447325309    447357567    447389792    429272180    446988016    447022187   
447058900    447095811    447132234

447293069

   447325317    447357575    447389800    429272263    446988024    447022195   
447058918    447095829    447132242

447293077

   447325325    447357583    447389818    429276090    446988032    447022211   
447058926    447095852    447132259

447293085

   447325333    447357591    447389826    429279029    446988040    447022229   
447058934    447095860    447132267

447293093

   447325341    447357609    447389834    429279425    446988057    447022237   
447058942    447095878    447132275

447293101

   447325358    447357617    447389842    429280324    446988065    447022245   
447058967    447095886    447132283

447293119

   447325366    447357625    447389859    429284607    446988073    447022260   
447058975    447095894    447132291

447293127

   447325374    447357633    447389867    429286230    446988081    447022278   
447058983    447095902    447132309

447293135

   447325382    447357641    447389875    429288038    446988099    447022286   
447058991    447095910    447132317

447293143

   447325390    447357658    447389883    429289002    446988107    447022294   
447059007    447095928    447132325

447293150

   447325408    447357666    447389891    429292345    446988115    447022302   
447059015    447095936    447132333

447293168

   447325416    447357674    447389909    429297419    446988123    447022310   
447059023    447095944    447132341

447293176

   447325424    447357682    447389917    429302540    446988131    447022328   
447059031    447095951    447132358

447293184

   447325432    447357690    447389925    429306772    446988149    447022336   
447059049    447095969    447132366

447293192

   447325440    447357708    447389933    429308398    446988156    447022344   
447059056    447095977    447132374

447293200

   447325457    447357716    447389941    429309917    446988164    447022351   
447059072    447095985    447132382

447293218

   447325465    447357724    447389958    429310899    446988172    447022369   
447059080    447095993    447132390

447293226

   447325473    447357732    447389966    429314362    446988198    447022377   
447059098    447096009    447132408

447293234

   447325481    447357740    447389974    429317241    446988206    447022385   
447059114    447096017    447132416



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433207354

   433404563    433584406    433761525    433939857    447100678    447163502   
447196015    447228305    447260969

433207453

   433404589    433584554    433761533    433939881    447100900    447163510   
447196023    447228313    447260977

433207461

   433404597    433584588    433761541    433939964    447100983    447163528   
447196031    447228321    447260985

433207545

   433404647    433584596    433761616    433939972    447101130    447163536   
447196049    447228339    447260993

433207560

   433404753    433584653    433761889    433940038    447101171    447163544   
447196056    447228347    447261009

433207586

   433404779    433584687    433761939    433940087    447101221    447163551   
447196064    447228354    447261017

433207602

   433404803    433584778    433761962    433940202    447101395    447163569   
447196072    447228362    447261025

433207685

   433404829    433584786    433761988    433940319    447101528    447163577   
447196080    447228370    447261033

433207701

   433404878    433584836    433762044    433940327    447101858    447163585   
447196098    447228388    447261041

433207719

   433404910    433584935    433762051    433940400    447101866    447163593   
447196106    447228396    447261058

433207750

   433404951    433585064    433762101    433940483    447101940    447163601   
447196114    447228404    447261066

433207784

   433404969    433585098    433762119    433940558    447102070    447163619   
447196122    447228412    447261074

433207818

   433405057    433585163    433762143    433940608    447102096    447163627   
447196130    447228420    447261082

433207842

   433405099    433585221    433762176    433940681    447102369    447163635   
447196148    447228438    447261090

433207867

   433405115    433585288    433762218    433940707    447102633    447163650   
447196155    447228446    447261108

433207883

   433405172    433585338    433762226    433940798    447102716    447163668   
447196163    447228453    447261116

433207891

   433405230    433585361    433762234    433940855    447102732    447163676   
447196171    447228461    447261124

433207990

   433405248    433585411    433762416    433940871    447102823    447163684   
447196189    447228479    447261132

433208121

   433405354    433585429    433762515    433940921    447103029    447163692   
447196197    447228487    447261140

433208279

   433405362    433585445    433762549    433941085    447103052    447163700   
447196205    447228495    447261157

433208287

   433405396    433585494    433762648    433941101    447103151    447163718   
447196213    447228503    447261165

433208303

   433405438    433585510    433762739    433941168    447103193    447163726   
447196221    447228511    447261173

433208352

   433405461    433585544    433762770    433941192    447103235    447163734   
447196239    447228529    447261181

433208394

   433405511    433585585    433762846    433941275    447103359    447163742   
447196247    447228545    447261199

433208436

   433405586    433585676    433762895    433941291    447103409    447163759   
447196254    447228552    447261207

433208477

   433405594    433585684    433762960    433941309    447103417    447163767   
447196262    447228560    447261215

433208568

   433405636    433585692    433762994    433941473    447103433    447163775   
447196270    447228578    447261223

433208667

   433405644    433585718    433763059    433941549    447103466    447163783   
447196288    447228586    447261231

433208683

   433405727    433585759    433763067    433941572    447103482    447163791   
447196296    447228594    447261249

433208691

   433405750    433585775    433763083    433941606    447103631    447163809   
447196304    447228602    447261256

433208741

   433405875    433585791    433763133    433941663    447103771    447163817   
447196312    447228610    447261264

433208840

   433405933    433585817    433763299    433941689    447103797    447163825   
447196320    447228628    447261272

433208998

   433406154    433585833    433763380    433941739    447103896    447163833   
447196338    447228636    447261280

433209152

   433406204    433585890    433763430    433941747    447103912    447163841   
447196346    447228644    447261298

433209186

   433406220    433585932    433763455    433941770    447104563    447163858   
447196353    447228651    447261306

433209251

   433406386    433585965    433763471    433941820    447104613    447163866   
447196361    447228669    447261314

433209574

   433406394    433586013    433763489    433941853    447104720    447163874   
447196379    447228677    447261322

433209715

   433406436    433586062    433763513    433941895    447104738    447163882   
447196387    447228685    447261330

433209772

   433406501    433586104    433763539    433941911    447105024    447163890   
447196395    447228693    447261348

433209855

   433406568    433586120    433763562    433941945    447105040    447163908   
447196403    447228701    447261355

433209905

   433406584    433586179    433763570    433941952    447105073    447163916   
447196411    447228719    447261363

433209913

   433406659    433586237    433763695    433941960    447105131    447163924   
447196429    447228727    447261371

433210002

   433407046    433586427    433763737    433941986    447105164    447163932   
447196437    447228735    447261389

433210085

   433407103    433586435    433763745    433942067    447105271    447163940   
447196445    447228743    447261397

433210267

   433407145    433586732    433763752    433942125    447105289    447163957   
447196452    447228750    447261405

433210283

   433407152    433586799    433763778    433942877    447105339    447163973   
447196460    447228768    447261413

433210309

   433407236    433586807    433763786    433942885    447105347    447163981   
447196478    447228776    447261421



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447293242

   447325499    447357757    447389982    429320336    446988214    447022393   
447059130    447096025    447132424

447293259

   447325507    447357765    447389990    429322324    446988222    447022401   
447059148    447096033    447132432

447293267

   447325515    447357773    447390006    429324205    446988230    447022419   
447059155    447096041    447132440

447293275

   447325531    447357781    447390014    429324858    446988248    447022427   
447059171    447096058    447132457

447293283

   447325549    447357799    447390022    429326275    446988255    447022435   
447059189    447096066    447132465

447293291

   447325556    447357807    447390030    429330731    446988263    447022443   
447059197    447096074    447132473

447293309

   447325564    447357815    447390048    429333305    446988271    447022450   
447059205    447096082    447132481

447293317

   447325572    447357823    447390055    429333354    446988289    447022468   
447059213    447096090    447132499

447293325

   447325580    447357831    447390063    429333966    446988297    447022476   
447059221    447096108    447132507

447293333

   447325598    447357849    447390071    429334402    446988305    447022484   
447059239    447096116    447132515

447293341

   447325606    447357856    447390089    429335706    446988313    447022492   
447059247    447096124    447132523

447293358

   447325614    447357864    447390097    429336191    446988321    447022500   
447059254    447096132    447132531

447293366

   447325622    447357872    447390105    429349921    446988347    447022518   
447059262    447096140    447132549

447293374

   447325648    447357880    447390113    429352669    446988354    447022526   
447059270    447096157    447132556

447293382

   447325655    447357898    447390121    429356439    446988362    447022534   
447059288    447096165    447132564

447293390

   447325663    447357906    447390139    429359730    446988370    447022542   
447059296    447096173    447132580

447293408

   447325671    447357914    447390147    429364995    446988388    447022559   
447059304    447096181    447132598

447293416

   447325689    447357922    447390154    429367998    446988396    447022567   
447059312    447096199    447132606

447293424

   447325697    447357930    447390162    429371461    446988420    447022583   
447059320    447096207    447132614

447293432

   447325705    447357948    447390170    429374663    446988438    447022591   
447059338    447096215    447132630

447293440

   447325713    447357955    447390188    429379373    446988446    447022609   
447059346    447096223    447132648

447293457

   447325721    447357963    447390196    429379381    446988453    447022617   
447059353    447096231    447132655

447293465

   447325739    447357971    447390204    429380454    446988461    447022625   
447059361    447096264    447132663

447293473

   447325747    447357989    447390212    429381643    446988479    447022633   
447059379    447096272    447132697

447293481

   447325754    447357997    447390220    429386063    446988487    447022641   
447059387    447096280    447132705

447293499

   447325762    447358003    447390238    429387640    446988495    447022658   
447059403    447096298    447132713

447293507

   447325770    447358011    447390246    429388168    446988503    447022666   
447059411    447096306    447132721

447293515

   447325788    447358029    447390253    429389703    446988511    447022674   
447059429    447096314    447132739

447293523

   447325796    447358037    447390261    429398829    446988529    447022682   
447059437    447096322    447132754

447293531

   447325804    447358045    447390279    429400054    446988537    447022690   
447059445    447096330    447132762

447293549

   447325812    447358052    447390287    429401318    446988545    447022708   
447059452    447096348    447132770

447293556

   447325820    447358060    447390295    429401482    446988552    447022724   
447059460    447096355    447132788

447293564

   447325838    447358078    447390303    429401805    446988560    447022732   
447059478    447096363    447132796

447293572

   447325846    447358086    447390311    429403587    446988578    447022757   
447059486    447096371    447132804

447293580

   447325853    447358094    447390329    429408438    446988586    447022765   
447059494    447096389    447132812

447293598

   447325861    447358102    447390337    429409162    446988594    447022773   
447059502    447096397    447132820

447293606

   447325879    447358110    447390345    429412422    446988602    447022799   
447059510    447096405    447132846

447293614

   447325887    447358128    447390352    429413628    446988610    447022807   
447059536    447096413    447132853

447293622

   447325895    447358136    447390360    429416415    446988636    447022823   
447059544    447096421    447132861

447293630

   447325903    447358144    447390378    429420227    446988644    447022849   
447059551    447096439    447132879

447293648

   447325911    447358151    447390386    429421605    446988651    447022856   
447059569    447096447    447132895

447293655

   447325929    447358169    447390394    429423528    446988669    447022864   
447059585    447096462    447132903

447293663

   447325937    447358177    447390402    429429715    446988677    447022872   
447059593    447096470    447132911

447293671

   447325945    447358185    447390410    429431364    446988685    447022880   
447059601    447096496    447132929

447293689

   447325952    447358193    447390428    429434483    446988693    447022898   
447059619    447096504    447132937

447293697

   447325960    447358201    447390436    429436397    446988701    447022906   
447059627    447096512    447132952

447293705

   447325978    447358219    447390444    429436942    446988719    447022914   
447059643    447096520    447132978

447293713

   447325986    447358227    447390451    429437205    446988727    447022922   
447059650    447096538    447132986



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433210408

   433407251    433586971    433763794    433942893    447105362    447163999   
447196486    447228784    447261439

433210424

   433407368    433587060    433763802    433942992    447105479    447164005   
447196494    447228792    447261447

433210549

   433407384    433587086    433763893    433943081    447105495    447164013   
447196502    447228800    447261454

433210648

   433407400    433587102    433763919    433943107    447105503    447164021   
447196510    447228818    447261462

433210770

   433407426    433587144    433763927    433943131    447105693    447164039   
447196528    447228826    447261470

433210887

   433407459    433587235    433763943    433943222    447105727    447164047   
447196536    447228834    447261488

433211018

   433407467    433587268    433763992    433943289    447105834    447164054   
447196544    447228842    447261496

433211042

   433407491    433587391    433764057    433943339    447105941    447164062   
447196551    447228859    447261504

433211075

   433407533    433587441    433764073    433943362    447105990    447164070   
447196569    447228867    447261512

433211117

   433407541    433587458    433764842    433943404    447106048    447164088   
447196577    447228875    447261520

433211158

   433407624    433587466    433764909    433943446    447106220    447164096   
447196585    447228883    447261538

433211182

   433407681    433587508    433764974    433943701    447106279    447164104   
447196593    447228891    447261546

433211281

   433407707    433587573    433765047    433943727    447106477    447164112   
447196601    447228909    447261553

433211299

   433407731    433587607    433765104    433943818    447106758    447164120   
447196619    447228917    447261561

433211315

   433407749    433587672    433765211    433943883    447106816    447164138   
447196627    447228925    447261579

433211356

   433407798    433587839    433765237    433943925    447106998    447164146   
447196635    447228933    447261587

433211372

   433407863    433587854    433765294    433943933    447107053    447164153   
447196643    447228941    447261595

433211380

   433407939    433587912    433765328    433943966    447107087    447164161   
447196650    447228958    447261603

433211414

   433407947    433587979    433765336    433943982    447107152    447164179   
447196668    447228966    447261611

433211463

   433407996    433588001    433765369    433944006    447107285    447164187   
447196676    447228974    447261629

433211489

   433408093    433588043    433765427    433944121    447107343    447164195   
447196692    447228982    447261637

433211596

   433408119    433588233    433765450    433944139    447107699    447164203   
447196700    447228990    447261645

433211612

   433408127    433588282    433765518    433944204    447107715    447164211   
447196718    447229006    447261652

433211620

   433408135    433588324    433765567    433944261    447107723    447164229   
447196726    447229014    447261660

433211653

   433408143    433588423    433765799    433944295    447107806    447164237   
447196734    447229022    447261678

433211745

   433408283    433588480    433765807    433944402    447107814    447164245   
447196742    447229030    447261686

433211752

   433408309    433588555    433765815    433944485    447108069    447164252   
447196759    447229048    447261694

433211810

   433408374    433588563    433765831    433944527    447108077    447164260   
447196767    447229055    447261702

433211869

   433408390    433588605    433765856    433944618    447108192    447164278   
447196775    447229063    447261710

433211992

   433408481    433588621    433765880    433944717    447108291    447164286   
447196783    447229071    447261728

433212008

   433408580    433588662    433765906    433944857    447108341    447164294   
447196791    447229089    447261736

433212123

   433408614    433588878    433765963    433944949    447108515    447164302   
447196809    447229097    447261744

433212214

   433408622    433588894    433766029    433944972    447108572    447164310   
447196817    447229105    447261751

433212248

   433408630    433588910    433766094    433944998    447108754    447164328   
447196825    447229113    447261769

433212255

   433408655    433588944    433766128    433945086    447108895    447164336   
447196833    447229121    447261777

433212289

   433408697    433589009    433766185    433945128    447109109    447164344   
447196841    447229139    447261785

433212362

   433408705    433589090    433766201    433945144    447109174    447164351   
447196858    447229147    447261793

433212370

   433408788    433589157    433766219    433945185    447109323    447164369   
447196866    447229154    447261801

433212412

   433408812    433589165    433766276    433945219    447109794    447164377   
447196874    447229162    447261819

433212560

   433409075    433589272    433766300    433945235    447109950    447164385   
447196882    447229170    447261827

433212602

   433409109    433589322    433766334    433945268    447110008    447164393   
447196890    447229188    447261835

433212636

   433409182    433589330    433766516    433945292    447110115    447164401   
447196908    447229196    447261843

433212701

   433409216    433589397    433766573    433945359    447110149    447164419   
447196916    447229204    447261850

433212735

   433409273    433589405    433766623    433945391    447110321    447164427   
447196932    447229212    447261868

433212859

   433409299    433589413    433766664    433945516    447110545    447164435   
447196940    447229220    447261876

433212990

   433409554    433589512    433766755    433945631    447110651    447164443   
447196957    447229238    447261884

433213006

   433409604    433589850    433766789    433945664    447110727    447164450   
447196965    447229246    447261892

433213030

   433409638    433589868    433766821    433945771    447110750    447164468   
447196973    447229253    447261900



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447293721

   447325994    447358235    447390469    429437700    446988735    447022930   
447059668    447096553    447132994

447293739

   447326000    447358243    447390477    429438872    446988743    447022955   
447059676    447096561    447133000

447293747

   447326018    447358250    447390485    429440027    446988768    447022963   
447059684    447096579    447133018

447293754

   447326026    447358268    447390493    429440241    446988792    447022971   
447059692    447096587    447133042

447293762

   447326034    447358276    447390501    429441314    446988800    447022989   
447059700    447096595    447133059

447293770

   447326042    447358284    447390519    429445448    446988818    447023003   
447059718    447096603    447133067

447293788

   447326059    447358292    447390527    429452600    446988826    447023011   
447059734    447096611    447133075

447293796

   447326067    447358300    447390535    429458516    446988834    447023029   
447059742    447096629    447133083

447293804

   447326075    447358318    447390543    429460868    446988842    447023037   
447059759    447096645    447133091

447293812

   447326083    447358326    447390550    429460884    446988859    447023045   
447059767    447096702    447133109

447293820

   447326091    447358334    447390568    429462260    446988867    447023052   
447059775    447096710    447133117

447293838

   447326109    447358342    447390576    429462823    446988875    447023086   
447059783    447096728    447133125

447293846

   447326117    447358359    447390584    429469745    446988883    447023094   
447059791    447096736    447133133

447293853

   447326125    447358367    447390592    429471949    446988891    447023102   
447059809    447096751    447133141

447293861

   447326133    447358375    447390600    429473267    446988917    447023110   
447059817    447096769    447133158

447293879

   447326141    447358383    447390618    429473952    446988925    447023128   
447059825    447096777    447133166

447293887

   447326158    447358391    447390626    429480833    446988933    447023136   
447059833    447096785    447133174

447293895

   447326166    447358409    447390634    429481427    446988941    447023144   
447059841    447096793    447133190

447293903

   447326174    447358417    447390642    429483134    446988958    447023151   
447059858    447096801    447133208

447293911

   447326182    447358425    447390659    429486814    446988966    447023169   
447059866    447096819    447133216

447293929

   447326190    447358433    447390667    429488042    446988974    447023177   
447059874    447096835    447133224

447293937

   447326208    447358441    447390675    429491871    446988982    447023185   
447059882    447096843    447133232

447293945

   447326216    447358458    447390683    429492507    446988990    447023193   
447059890    447096850    447133240

447293952

   447326224    447358466    447390691    429493042    446989006    447023201   
447059908    447096868    447133265

447293960

   447326232    447358474    447390709    429494842    446989014    447023219   
447059916    447096876    447133273

447293978

   447326240    447358482    447390717    429497373    446989022    447023227   
447059924    447096884    447133281

447293986

   447326257    447358490    447390725    429499056    446989030    447023235   
447059932    447096892    447133299

447293994

   447326265    447358508    447390733    429502743    446989048    447023243   
447059957    447096900    447133307

447294000

   447326273    447358516    447390741    429503766    446989063    447023250   
447059965    447096918    447133315

447294018

   447326281    447358524    447390758    429505647    446989071    447023268   
447059973    447096934    447133323

447294026

   447326299    447358532    447390766    429507437    446989089    447023276   
447059981    447096942    447133331

447294034

   447326307    447358540    447390774    429509623    446989097    447023284   
447059999    447096959    447133349

447294042

   447326315    447358557    447390782    429509870    446989105    447023292   
447060005    447096967    447133356

447294059

   447326323    447358565    447390790    429512676    446989113    447023300   
447060013    447096975    447133364

447294067

   447326331    447358573    447390808    429514078    446989121    447023318   
447060021    447096983    447133372

447294075

   447326349    447358581    447390816    429514219    446989139    447023326   
447060039    447096991    447133380

447294083

   447326356    447358599    447390824    429518913    446989147    447023334   
447060047    447097015    447133398

447294091

   447326372    447358607    447390832    429523202    446989154    447023342   
447060054    447097023    447133406

447294109

   447326380    447358615    447390840    429524572    446989162    447023359   
447060062    447097031    447133414

447294117

   447326398    447358623    447390857    429525181    446989170    447023367   
447060070    447097049    447133422

447294125

   447326406    447358631    447390865    429530082    446989196    447023375   
447060088    447097056    447133430

447294133

   447326414    447358649    447390873    429531569    446989204    447023383   
447060096    447097064    447133448

447294141

   447326422    447358656    447390881    429533573    446989212    447023417   
447060104    447097072    447133455

447294158

   447326430    447358664    447390899    429533698    446989220    447023425   
447060112    447097098    447133463

447294166

   447326448    447358672    447390907    429539471    446989238    447023433   
447060120    447097114    447133497

447294174

   447326455    447358680    447390915    429541139    446989246    447023441   
447060146    447097122    447133505

447294182

   447326463    447358698    447390923    429544943    446989253    447023458   
447060153    447097148    447133513

447294190

   447326471    447358706    447390931    429549371    446989261    447023466   
447060161    447097155    447133521



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433213154

   433409653    433590015    433766839    433945797    447110826    447164476   
447196981    447229261    447261918

433213170

   433409786    433590023    433766904    433945805    447110883    447164484   
447196999    447229279    447261926

433213238

   433409810    433590056    433766920    433945839    447110958    447164492   
447197005    447229287    447261934

433213246

   433409844    433590189    433766961    433945847    447111162    447164500   
447197013    447229295    447261942

433213352

   433409877    433590213    433766979    433945904    447111212    447164518   
447197021    447229303    447261959

433213428

   433409885    433590221    433767019    433945912    447111303    447164526   
447197039    447229311    447261967

433213493

   433410073    433590270    433767084    433945938    447111360    447164534   
447197047    447229329    447261975

433213501

   433410164    433590304    433767118    433946019    447111584    447164542   
447197054    447229337    447261983

433213527

   433410230    433590353    433767134    433946118    447111659    447164559   
447197062    447229345    447261991

433213626

   433410370    433590445    433767167    433946142    447111881    447164567   
447197070    447229352    447262007

433213634

   433410388    433590502    433767217    433946167    447111980    447164575   
447197088    447229360    447262015

433213790

   433410420    433590569    433767233    433946183    447112210    447164583   
447197096    447229378    447262023

433213840

   433410446    433590601    433767274    433946241    447112251    447164591   
447197104    447229386    447262031

433213881

   433410461    433590619    433767381    433946308    447112269    447164609   
447197112    447229394    447262049

433213998

   433410529    433590643    433767480    433946316    447112293    447164617   
447197120    447229402    447262056

433214038

   433410537    433590668    433767498    433946464    447112327    447164625   
447197138    447229410    447262064

433214210

   433410560    433590692    433767563    433946480    447112582    447164633   
447197146    447229428    447262072

433214269

   433410594    433590742    433767639    433946571    447112640    447164641   
447197153    447229436    447262080

433214301

   433410602    433590791    433767829    433946597    447112673    447164658   
447197161    447229444    447262098

433214434

   433410610    433590874    433767837    433946670    447112764    447164666   
447197179    447229451    447262106

433214459

   433410701    433590916    433767951    433946746    447112780    447164674   
447197187    447229469    447262114

433214566

   433410719    433590924    433767985    433946795    447113044    447164682   
447197195    447229477    447262122

433214574

   433410735    433590981    433768058    433946910    447113069    447164690   
447197203    447229485    447262130

433214616

   433410750    433591005    433768066    433946928    447113077    447164708   
447197211    447229493    447262148

433214723

   433410818    433591104    433768074    433946944    447113200    447164716   
447197229    447229501    447262155

433214947

   433410826    433591112    433768082    433947025    447113242    447164724   
447197237    447229519    447262163

433215126

   433410883    433591146    433768090    433947058    447113283    447164732   
447197245    447229527    447262171

433215191

   433411303    433591161    433768124    433947082    447113358    447164740   
447197252    447229535    447262189

433215258

   433411824    433591187    433768215    433947157    447113408    447164757   
447197260    447229543    447262197

433215274

   433411931    433591195    433768256    433947199    447113721    447164765   
447197278    447229550    447262205

433215431

   433412004    433591245    433768280    433947264    447113747    447164773   
447197286    447229568    447262213

433215449

   433412053    433591252    433768298    433947272    447113846    447164781   
447197294    447229576    447262221

433215472

   433412087    433591294    433768439    433947306    447113903    447164799   
447197302    447229584    447262239

433215548

   433412251    433591336    433768454    433947397    447114067    447164807   
447197310    447229592    447262247

433215589

   433412376    433591443    433768546    433947439    447114125    447164815   
447197328    447229600    447262262

433215647

   433412426    433591476    433768579    433947496    447114141    447164823   
447197336    447229618    447262270

433215662

   433412509    433591526    433768603    433947512    447114182    447164831   
447197344    447229626    447262288

433215670

   433412517    433591575    433768645    433947546    447114448    447164849   
447197351    447229634    447262296

433215738

   433412558    433591625    433768801    433947561    447114711    447164856   
447197369    447229642    447262304

433215837

   433412632    433591708    433768827    433947603    447114885    447164864   
447197377    447229659    447262312

433216116

   433412665    433591716    433768868    433947702    447114935    447164872   
447197385    447229667    447262320

433216355

   433412723    433591732    433768900    433947751    447115015    447164880   
447197393    447229675    447262338

433216413

   433412731    433592268    433768975    433947876    447115064    447164898   
447197401    447229683    447262346

433216504

   433412780    433592318    433769106    433948049    447115262    447164906   
447197419    447229691    447262353

433216512

   433412830    433592342    433769171    433948064    447115569    447164914   
447197427    447229709    447262361

433216553

   433412889    433592821    433769288    433948072    447115601    447164922   
447197435    447229717    447262379

433216611

   433412905    433592904    433769312    433948163    447115742    447164930   
447197443    447229725    447262387

433216686

   433412947    433592995    433769320    433948262    447115759    447164948   
447197450    447229733    447262395



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447294208

   447326489    447358714    447390949    429551518    446989279    447023474   
447060179    447097163    447133539

447294216

   447326497    447358722    447390956    429554702    446989287    447023482   
447060187    447097171    447133547

447294224

   447326505    447358730    447390964    429554942    446989295    447023490   
447060195    447097189    447133554

447294232

   447326513    447358748    447390972    429556855    446989311    447023508   
447060203    447097197    447133562

447294240

   447326521    447358755    447390980    429561400    446989329    447023516   
447060229    447097205    447133570

447294257

   447326539    447358763    447390998    429563885    446989337    447023524   
447060237    447097213    447133588

447294265

   447326547    447358771    447391004    429569833    446989345    447023532   
447060245    447097221    447133596

447294273

   447326554    447358789    447391012    429572043    446989352    447023540   
447060252    447097239    447133604

447294299

   447326562    447358797    447391020    429574270    446989360    447023557   
447060260    447097247    447133612

447294307

   447326570    447358805    447391038    429579410    446989378    447023573   
447060278    447097254    447133620

447294315

   447326596    447358813    447391046    429582778    446989386    447023581   
447060294    447097262    447133646

447294323

   447326604    447358821    447391053    429584600    446989394    447023599   
447060302    447097270    447133653

447294331

   447326612    447358839    447391061    429587330    446989402    447023607   
447060328    447097288    447133661

447294349

   447326620    447358847    447391079    429588247    446989410    447023615   
447060336    447097296    447133679

447294356

   447326638    447358862    447391087    429594229    446989428    447023623   
447060344    447097304    447133687

447294364

   447326646    447358870    447391095    429597925    446989436    447023631   
447060351    447097312    447133703

447294372

   447326653    447358888    447391103    429605694    446989444    447023649   
447060369    447097320    447133711

447294380

   447326661    447358896    447391111    429609159    446989451    447023656   
447060385    447097338    447133729

447294398

   447326679    447358904    447391129    429610256    446989469    447023664   
447060393    447097346    447133745

447294406

   447326687    447358912    447391137    429611601    446989477    447023672   
447060401    447097353    447133752

447294414

   447326695    447358920    447391145    429613649    446989485    447023680   
447060419    447097361    447133760

447294422

   447326703    447358938    447391152    429614050    446989493    447023698   
447060435    447097379    447133778

447294430

   447326711    447358946    447391160    429618507    446989501    447023714   
447060443    447097387    447133786

447294448

   447326729    447358953    447391178    429619562    446989519    447023722   
447060450    447097395    447133794

447294463

   447326737    447358961    447391186    429622210    446989535    447023730   
447060468    447097403    447133802

447294471

   447326745    447358979    447391194    429625072    446989543    447023748   
447060476    447097411    447133810

447294489

   447326752    447358987    447391202    429629447    446989550    447023755   
447060484    447097429    447133828

447294497

   447326760    447358995    447391210    429633936    446989568    447023771   
447060500    447097437    447133836

447294505

   447326778    447359001    447391228    429634884    446989626    447023789   
447060518    447097445    447133851

447294513

   447326786    447359019    447391236    429635451    446989634    447023797   
447060534    447097452    447133869

447294521

   447326794    447359027    447391244    429637754    446989642    447023805   
447060542    447097460    447133877

447294539

   447326802    447359035    447391251    429637838    446989659    447023813   
447060567    447097478    447133885

447294547

   447326810    447359043    447391269    429638935    446989667    447023839   
447060575    447097486    447133893

447294554

   447326828    447359050    447391277    429639222    446989675    447023847   
447060583    447097494    447133901

447294562

   447326836    447359068    447391285    429639420    446989683    447023854   
447060591    447097502    447133919

447294570

   447326844    447359076    447391293    429639875    446989691    447023862   
447060609    447097510    447133927

447294588

   447326851    447359084    447391301    429642705    446989709    447023870   
447060617    447097536    447133935

447294596

   447326869    447359092    447391319    429644149    446989717    447023888   
447060625    447097544    447133943

447294604

   447326877    447359100    447391327    429646474    446989725    447023896   
447060633    447097551    447133950

447294612

   447326885    447359118    447391335    429651615    446989733    447023904   
447060658    447097569    447133968

447294620

   447326893    447359126    447391343    429653967    446989741    447023912   
447060666    447097577    447133976

447294638

   447326901    447359134    447391350    429654668    446989758    447023920   
447060674    447097585    447133984

447294646

   447326919    447359142    447391368    429657299    446989766    447023938   
447060682    447097593    447133992

447294653

   447326927    447359159    447391376    429657331    446989782    447023946   
447060708    447097601    447134008

447294661

   447326935    447359167    447391384    429658206    446989790    447023953   
447060716    447097627    447134016

447294679

   447326943    447359175    447391392    429659428    446989808    447023961   
447060724    447097643    447134024

447294687

   447326950    447359183    447391400    429660632    446989816    447023979   
447060740    447097650    447134032

447294695

   447326968    447359191    447391418    429660830    446989824    447023987   
447060757    447097668    447134040



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

433216710

   433413275    433593019    433769353    433948270    447115775    447164955   
447197468    447229741    447262403

433216744

   433413416    433593084    433769460    433948288    447115791    447164963   
447197476    447229758    447262411

433216777

   433413499    433593142    433769486    433948296    447116021    447164971   
447197484    447229766    447262429

433216801

   433413507    433593175    433769551    433948320    447116153    447164989   
447197492    447229774    447262437

433216835

   433413564    433593191    433769585    433948353    447116195    447164997   
447197500    447229782    447262445

433216900

   433413614    433593258    433769601    433948379    447116203    447165010   
447197518    447229790    447262452

433216967

   433413622    433593274    433769635    433948387    447116385    447165028   
447197526    447229808    447262460

433217023

   433413648    433593282    433769643    433948478    447116542    447165036   
447197534    447229816    447262478

433217106

   433413671    433593399    433769676    433948494    447116583    447165044   
447197542    447229824    447262486

433217171

   433413739    433593423    433769692    433948528    447116625    447165051   
447197559    447229832    447262494

433217197

   433413945    433593449    433769734    433948569    447116708    447165069   
447197567    447229840    447262502

433217304

   433413960    433593589    433769791    433948585    447116716    447165077   
447197575    447229857    447262510

433217353

   433414026    433593654    433769924    433948619    447116724    447165085   
447197583    447229865    447262528

433217403

   433414075    433593688    433769932    433948643    447116732    447165093   
447197591    447229873    447262536

433217544

   433414109    433593696    433769973    433948692    447116799    447165101   
447197609    447229881    447262544

433217619

   433414224    433593746    433770013    433948791    447116807    447165119   
447197617    447229899    447262551

433217627

   433414240    433593811    433770047    433948924    447116864    447165127   
447197625    447229907    447262569

433217718

   433414299    433593829    433770161    433948999    447116989    447165135   
447197633    447229915    447262577

433217809

   433414356    433593845    433770195    433949013    447116997    447165143   
447197641    447229923    447262585

433217833

   433414398    433594017    433770245    433949047    447117037    447165150   
447197658    447229931    447262593

433217858

   433414414    433594074    433770260    433949146    447117185    447165168   
447197666    447229949    447262601

433217908

   433414463    433594082    433770377    433949153    447117326    447165176   
447197674    447229956    447262619

433218054

   433414547    433594090    433770468    433949203    447117458    447165184   
447197682    447229964    447262627

433218062

   433414562    433594108    433770476    433949211    447117516    447165192   
447197690    447229972    447262635

433218070

   433414646    433594124    433770484    433949245    447117797    447165200   
447197708    447229980    447262643

433218120

   433414760    433594231    433770492    433949294    447117912    447165218   
447197716    447229998    447262650

433218716

   433414828    433594280    433770542    433949310    447118092    447165226   
447197724    447230004    447262668

433218732

   433414893    433594447    433770575    433949336    447118175    447165234   
447197732    447230012    447262676

433218765

   433414984    433594546    433770658    433949393    447118324    447165242   
447197740    447230020    447262684

433218815

   433415163    433594603    433770724    433949401    447118456    447165267   
447197757    447230038    447262692

433218831

   433415197    433594637    433770773    433949443    447118712    447165275   
447197765    447230046    447262700

433218898

   433415239    433594678    433770864    433949450    447118829    447165283   
447197773    447230053    447262718

433218906

   433415361    433594736    433770906    433949542    447118951    447165291   
447197781    447230061    447262726



--------------------------------------------------------------------------------

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

  

Loan Number

447294703

   447326976    447359209    447391426    429662950    446989840    447024019   
447060765    447097684    447134057

447294711

   447326984    447359217    447391434    429665698    446989576    447024035   
447060773    447097700    447134065

447294729

   447326992    447359225    447391442    429669310    446989584    447024043   
447060799    447097718    447134073

447294737

   447327008    447359233    447391459    429670391    446989592    447024050   
447060807    447097726    447134081

447294752

   447327016    447359241    447391467    429672314    446989600    447024068   
447060815    447097734    447134099

447294760

   447327024    447359258    447391475    429676380    446989618    447024076   
447060831    447097742    447134115

447294778

   447327032    447359266    447391483    429680788    446990640    447024084   
447060849    447097767    447134149

447294786

   447327040    447359274    447391491    429688765    446990657    447024100   
447060856    447097775    447145228

447294794

   447327057    447359282    447391509    429689011    446990673    447024118   
447060864    447097783   

447294802

   447327065    447359290    447391517    429691389    446990681    447024126   
447060872    447097791   

447294810

   447327073    447359308    447391525    429691744    446990707    447024134   
447060880    447097809   

447294828

   447327081    447359316    447391533    429692999    446990715    447024142   
447060898    447097817   

447294836

   447327099    447359324    447391541    429694391    446990731    447024159   
447060906    447097833   

447294844

   447327107    447359332    447391558    429698368    446990749    447024167   
447060914    447097841   

447294851

   447327115    447359340    447391566    429710700    446990756    447024175   
447060922    447097858   

447294869

   447327123    447359365    447391574    429718364    446990764    447024191   
447060930    447097874   

447294877

   447327131    447359373    447391582    429860406    446990780    447024209   
447060948    447097882   

447294885

   447327149    447359381    447391590    429877376    446990798    447024217   
447060955    447097890   

447294893

   447327156    447359399    447391608    429993140    446990806    447024225   
447060963    447097908   

447294901

   447327164    447359407    447391616    430013250    446990814    447024233   
447060971    447097916   

447294919

   447327172    447359415    447391624    430019208    446990822    447024266   
447060989    447097924   

447294927

   447327180    447359423    447391632    430083097    446990830    447024274   
447061003    447097932   

447294935

   447327198    447359431    447391640    430270439    446990848    447024290   
447061011    447097957   

447294943

   447327206    447359449    447391657    430282897    446990855    447024308   
447061029    447097965   

447294950

   447327214    447359456    447391665    430307645    446990871    447024316   
447061037    447097981   

447294968

   447327222    447359464    447391673    430308858    446990889    447024324   
447061045    447097999   

447294976

   447327230    447359472    447391681    430310466    446990897    447024332   
447061060    447098021   

447294984

   447327248    447359480    447391699    430311969    446990905    447024340   
447061078    447098039   

447294992

   447327255    447359498    447391707    430313213    446990913    447024357   
447061086    447098047   

447295007

   447327263    447359506    447391715    430314237    446990921    447024365   
447061094    447098054   

447295015

   447327271    447359514    447391723    430314351    446990939    447024373   
447061102    447098062   

447295023

   447327289    447359522    447391731    430314468    446990947    447024381   
447061110    447098070   

447295031

   447327297    447359530    447391749    430314831    446990954    447024399   
447061128    447098088   



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
the Gramm-Leach-Bliley Act and state adaptations of the National Consumer Act
and of the Uniform Consumer Credit Code and other consumer credit laws and equal
credit opportunity and disclosure laws) in respect of the

 

SCH-B-1



--------------------------------------------------------------------------------

Receivables and the Financed Vehicles, have been complied with in all material
respects, and each Receivable and the sale of the Financed Vehicle evidenced by
each Receivable complied at the time it was originated or made and now complies
in all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that

 

SCH-B-2



--------------------------------------------------------------------------------

are “electronic chattel paper”, each authoritative copy (a) is unique,
identifiable and unalterable (other than with the participation of the Trust
Collateral Agent in the case of an addition or amendment of an identified
assignee and other than a revision that is readily identifiable as an authorized
or unauthorized revision), (b) has been marked with a legend to the following
effect: “Authoritative Copy” and (c) has been communicated to and is maintained
by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good

 

SCH-B-3



--------------------------------------------------------------------------------

and indefeasible title thereto, free of any Lien and, upon execution and
delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall have good and
indefeasible title to and will be the sole owner of such Receivables, free of
any Lien. No Dealer or Third-Party Lender has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements, Auto Loan Purchase and Sale Agreements, Dealer Assignments, or
Third-Party Lender Assignments or to payments due under such Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

 

SCH-B-4



--------------------------------------------------------------------------------

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

 

SCH-B-5



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate, a Dealer or a Third-Party Lender, no
further amounts were owed by Seller to the Obligor under the Receivable.

 

SCH-B-6



--------------------------------------------------------------------------------

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7